 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 1 of 294 Page ID #:2290




 1   DEBORAH CONNOR, Chief
     Money Laundering and Asset Forfeiture Section (MLARS)
 2   MARY BUTLER, Chief, International Unit
     JONATHAN BAUM, Senior Trial Attorney
 3   BARBARA Y. LEVY, Trial Attorney
     JOSHUA L. SOHN, Trial Attorney (CBN: 250105)
 4   Criminal Division
     United States Department of Justice
 5    1400 New York Avenue, N.W. 10th Floor
 6    Washington, D.C. 20530
      Telephone: (202) 514-1263
 7    Email: Joshua.Sohn@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
10                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                    No. CV 2:20-cv-8466
13
                 Plaintiff,
14                                                VERIFIED THIRD AMENDED
                        v.                        COMPLAINT FOR FORFEITURE IN
15                                                REM
16 ALL FUNDS CONSTITUTING                         [18 U.S.C. § 981(a)(1)(A) and (C)]
   ARBITRATION AWARD IN
17 PETROSAUDI V. PDVSA UNCITRAL
18 ARBITRATION,                                   [F.B.I.]

19               Defendant.
20
21         The United States of America (the “government”) brings this complaint against
22   the above-captioned asset and alleges as follows:
23                                PERSONS AND ENTITIES
24         1.    The plaintiff is the United States of America.
25         2.    The defendants in this action are all funds constituting the arbitration award
26   in the UNCITRAL arbitration between PetroSaudi Oil Services (Venezuela) Ltd. and
27   PDVSA Servicios S.A. et al., as more particularly described in Attachment A
28   (“DEFENDANT ASSETS”). The main corpus of the award is currently held in the
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 2 of 294 Page ID #:2291




 1   Court Funds Office of the High Court of Justice in the United Kingdom, though portions
 2   of the award are being released on a monthly basis to PetroSaudi Oil Services
 3   (Venezuela) Ltd.’s attorneys. The United States brings this action against the arbitration
 4   award in its entirety, including portions held by the Court Funds Office or any
 5   distributions of the award, and PetroSaudi Oil Services (Venezuela) Ltd.’s judgment-
 6   creditor rights over any remaining portions of the award.
 7         3.     The persons and entities whose interests may be affected by this action are
 8   1Malaysia Development Berhad (“1MDB”), PetroSaudi International, Ltd.; PetroSaudi
 9   Oil Services Ltd., PetroSaudi Oil Services (Venezuela) Ltd.; 1MDB PetroSaudi Ltd.;
10   Tarek Obaid; and Patrick Mahony, in their individual capacities and as officers and/or
11   directors of the PetroSaudi corporate entities listed above.
12         4.     Plaintiff has previously filed the following complaints, seeking civil
13   forfeiture of the following assets (referred collectively as the “SUBJECT ASSETS”):
14                 a.   Case number CV 16-5362 DSF (PLAx), United States v. The Wolf of
15   Wall Street Motion Picture, Including any Rights to Profits, Royalties and Distribution
16   Proceeds owed to Red Granite Pictures, Inc. or its Affiliates and/or Assigns (“THE
17   WOLF OF WALL STREET”).
18                 b.   Case number CV 16-5368 DSF (PLAx), United States v. The Real
19   Property Known as The Viceroy L’Ermitage Beverly Hills (“THE L’ERMITAGE
20   PROPERTY”).
21                 c.   Case number CV 16-5369 DSF (PLAx) United States v. All Business
22   Assets of The Viceroy L’Ermitage Beverly Hills, Including All Chattels and Intangible
23   Assets, Inventory, Equipment, and All Leases, Rents and Profits Derived Therefrom
24   (“THE L’ERMITAGE BUSINESS ASSETS”).
25                 d.   Case number CV 16-5377 DSF (PLAx) United States v. Real
26   Property located in Beverly Hills, California (“HILLCREST PROPERTY 1”).
27                 e.   Case number CV 16-5371 DSF (PLAx) United States v. Real
28   Property Located in New York, New York (“PARK LAUREL CONDOMINIUM”).



                                                  2
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 3 of 294 Page ID #:2292




 1               f.   Case number CV 16-5367 DSF (PLAx) United States v. One
 2   Bombardier Global 5000 Jet Aircraft, Bearing Manufacturer’s Serial Number 9265 and
 3   Registration Number N689WM, its Tools and Appurtenances, and Aircraft Logbooks
 4   (“BOMBARDIER JET”).
 5               g.   Case number CV 16-5374 DSF (PLAx) United States v. Real
 6   Property Located in New York, New York (“TIME WARNER PENTHOUSE”).
 7               h.    Case number CV 16-5378 DSF (PLAx) United States v. Real
 8   Property located in Los Angeles, California (“ORIOLE MANSION”).
 9               i.    Case number CV 16-5375 DSF (PLAx) United States v. Real
10   Property Located in New York, New York (“GREENE CONDOMINIUM”).
11               j.   Case number CV 16-5364 DSF (PLAx) United States v. Any Rights
12   to Profits, Royalties and Distribution Proceeds Owned by or Owed to JW Nile (BVI)
13   Ltd., JCL Media (EMI Publishing Ltd), and/or Jynwel Capital Ltd, Relating to EMI
14   Music Publishing Group North America Holdings, Inc., and D.H. Publishing L.P., Inc.
15   and D.H. Publishing L.P. (“EMI ASSETS”).
16               k.   Case number CV 16-5370 DSF (PLAx) United States v. All Right to
17   and Interest in Symphony CP (Park Lane) LLC, Held or Acquired, Directly or
18   Indirectly, by Symphony CP Investments LLC and/or Symphony CP Investments
19   Holdings LLC, Including Any Interest Held or Secured by the Real Property and
20   Appurtenances Located at 36 Central Park South, New York, New York, Known as The
21   Park Lane Hotel, Any Right to Collect and Receive Any Profits and Proceeds
22   Therefrom, and Any Interest Derived From the Proceeds Invested in The Symphony CP
23   (Park Lane) LLC by Symphony CP Investments LLC and Symphony CP (Park Lane)
24   LLC (“SYMPHONY CP (PARK LANE) LLC ASSETS”).
25               l.   Case number CV 16-5376 DSF (PLAx) United States v. United States
26   v. Real Property Located in New York, New York (“WALKER TOWER
27   PENTHOUSE”).
28



                                              3
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 4 of 294 Page ID #:2293




 1               m.    Case number CV 16-5379 DSF (PLAx) United States v. Real
 2   Property located in Beverly Hills, California (“LAUREL BEVERLY HILLS
 3   MANSION”).
 4               n.    Case number CV 16-5366 DSF (PLAx) United States v. one pen and
 5   ink drawing by Vincent Van Gogh titled “La maison de Vincent a Arles” (“VAN
 6   GOGH ARTWORK”).
 7               o.    Case number CV 16-5366 DSF (PLAx) United States v. One painting
 8   by Claude Monet titled “Saint-Georges Majeur” (“SAINT GEORGES PAINTING”).
 9               p.    Case number CV 16-5366 DSF (PLAx) United States v.
10   €25,227,025.83 Euros held in an escrow account at UBS, S.A. in Switzerland
11   constituting the proceeds of the sale of a painting by Claude Monet titled “Nympheas”
12   (“PETITE NYPMHEAS PROCEEDS”).
13               q.    Case number CV 16-5380 DSF (PLAx) United States v Real
14   Property in London, United Kingdom, owned by Qentas Holdings (“THE QENTAS
15   TOWNHOUSE”).
16               r.    Case number CV 17-4240 DSF (PLAx) United States v. Real
17   Property in London, United Kingdom owned by Stratton Street (London) Ltd. (“THE
18   STRATTON PENTHOUSE”).
19               s.    Case number CV 17-4242 DSF (PLAx) United States v. Real
20   Property in London, United Kingdom owned by Seven Stratton Street (London) Ltd.
21   (“STRATTON FLAT”).
22               t.    Case number CV 17-4244 DSF (PLAx) United States v. Real
23   Property in London, United Kingdom owned by Eight Nine Stratton Street (London)
24   Ltd. (“STRATTON OFFICE BUILDING”).
25               u.    Case number CV 17-4438 DSF (PLAx) United States v. Certain
26   rights To and Interests In The Viceroy Hotel Group. (“THE VICEROY HOTEL
27   GROUP ASSETS”).
28



                                               4
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 5 of 294 Page ID #:2294




 1               v.    Case number CV 17-4439 DSF (PLAx) United States v. All rights To
 2   and Interests In The Motion Pictures “Daddy’s Home” and “Dumb and Dumber To,”
 3   Belonging to red Granite Pictures. (“DUMB AND DUMBER TO RIGHTS” and
 4   “DADDY’S HOME RIGHTS”).
 5               w.    Case number CV 17-4441 DSF (PLAx) United States v. All Right and
 6   title to the Yacht M/Y Equanimity. (“THE EQUANIMITY”).
 7               x.    Case number CV 17-4446 DSF (PLAx) United States v. Certain
 8   Rights to and Interests in Shares of Series D Preferred Stock in Palantir Technologies
 9   (“PALANTIR STOCK”).
10               y.    Case number CV 17-4440 DSF (PLAx) United States v. One
11   Metropolis Poster (“METROPOLIS POSTER”).
12               z.    Case number CV 17-4444 DSF (PLAx) United States v. Real
13   Property Located in New York, New York (“ONE MADISON PARK
14   CONDOMINIUM”).
15               aa.   Case number CV 17-4448 DSF (PLAx) United States v. All Rights to
16   and Interests in the Shares of Flywheel Common Stock Held or Acquired by FW Sports
17   Investments LLC (“FLYWHEEL SHARES”).
18               bb. Case number CV 17-4445 DSF (PLAx) United States v. One 18-
19   Carat White Gold Diamond Jewelry Set et al. (“11.72-CARAT HEART-SHAPED
20   DIAMOND”).
21               cc.   Case number CV 17-4445 DSF (PLAx) United States v. One 18-
22   Carat White Gold Diamond Jewelry Set et al. (“8.88-CARAT DIAMOND
23   PENDANT”).
24               dd. Case number CV 17-4445 DSF (PLAx) United States v. One Pair of
25   Diamond Earrings and Matching Diamond Ring (“MATCHING DIAMOND
26   JEWELRY SET”).
27
28



                                                5
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 6 of 294 Page ID #:2295




 1               ee.   Case number CV 17-4449 DSF (PLAx) United States v. One Pair of
 2   Diamond Earrings and Matching Diamond Ring (“MATCHING DIAMOND RING
 3   AND EARRINGS”).
 4               ff.   Case number CV 17-4443 DSF (PLAx) United States v. One Painting
 5   Entitled “Nature Morte Au Crane De Taureau” by Pablo Picasso, One Collage Entitled
 6   “Redman One” by Jean-Michel Basquiat, and One Photograph Entitled “Boy With the
 7   Toy Hand Grenade” by Diane Arbus (“PICASSO PAINTING”, “BASQUIAT
 8   COLLAGE” and “ARBUS PHOTOGRAPH”, respectively).
 9               gg. Case number CV 19-1325 DSF (PLAx) United States v.
10   $5,407,252.87 In Funds Constituting the Sale Proceeds of Real Property Located in
11   New York, New York (“OCEANA 57”).
12               hh. Case number CV 19-1326 DSF (PLAx) United States v. Real
13   Property Located in London, United Kingdom titled in the name of Red Mountain
14   Global Ltd. (“RED MOUNTAIN PROPERTY”).
15               ii.   Case number CV 19-1327 DSF (PLAx) United States v. Up To
16   $28,174,145.52 in Huntington National Bank Escrow Account Number ’7196; Up To
17   $1,148,739.35 in Barclays Bank Of Delaware Account Number ’6111; And Up To
18   $162,486.88 in Fidelity Investments, Inc. Account Number ’9340 (“COMPANY 1
19   FUNDS”).
20               jj.   Case number CV 20-5910 DSF (PLAx): United States v. One
21   Drawing Entitled “Self-Portrait” by Jean-Michel Basquiat (“BASQUIAT
22   DRAWING”).
23               kk. Case number CV 20-5917 DSF (PLAx): United States v. One
24   Portrait Entitled “Round Jackie” by Andy Warhol (“WARHOL PORTRAIT”).
25               ll.   Case number CV 20-5911 DSF (PLAx): United States v. Real
26   Property Located in Paris, France Titled in the Name of Ave Raphael (Paris) SCI
27   (“AVE RAPHAEL APARTMENT”).
28



                                               6
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 7 of 294 Page ID #:2296




 1                  mm. Case number CV 20-5916 DSF (PLAx): United States v. One
 2   Painting Entitled “Colored Campbell’s Soup Can (Emerald Green), 1965” by Andy
 3   Warhol and One Painting Entitled “Vétheuil au Soleil” by Claude Monet
 4   (“CAMPBELL’S SOUP CAN AND VÉTHEUIL AU SOLEIL PAINTINGS”).
 5                  nn. Case number CV 20-5914 DSF (PLAx): United States v. All Funds
 6   and Assets, Including Securities and Investments, on Deposit in Falcon Private Bank
 7   Limited Account Numbers ‘6001 and ‘6001.1001 (“RIVER DEE FUNDS”).
 8
 9                                  NATURE OF THE ACTION
10         5.      This is a civil action in rem to forfeit assets involved in and traceable to an
11   international conspiracy to, among other things, launder money misappropriated from
12   1Malaysia Development Berhad (“1MDB”), a strategic investment and development
13   company wholly-owned by the government of Malaysia. 1 The United States seeks
14   forfeiture of property located abroad pursuant to 18 U.S.C. § 981(a)(1)(C), on the ground
15   that it was derived from violations of U.S. law, and pursuant to 18 U.S.C. § 981(a)(1)(A)
16   on the ground that it is property traceable to property involved in one or more money
17   laundering offenses in violation of 18 U.S.C. §§ 1956 and/or 1957.
18         6.      1MDB was ostensibly created to pursue investment and development
19   projects for the economic benefit of Malaysia and its people, primarily relying on the
20   issuance of various debt securities to fund these projects. However, between
21   approximately 2009 and at least 2014, multiple individuals, including public officials
22   and their associates and various corporations, conspired to fraudulently divert billions of
23   dollars from 1MDB through various means, including by defrauding 1MDB’s Board of
24   Directors and financial institutions, and sending or causing to be sent foreign wire
25   communications in furtherance of the scheme, and thereafter, to launder the proceeds of
26   that criminal conduct, including in and through U.S. financial institutions. The funds
27   diverted from 1MDB were used for, among other things, the personal use and benefit of
28
           1
               Malaysia is a sovereign country located in Southeast Asia.

                                                    7
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 8 of 294 Page ID #:2297




 1   the co-conspirators and their relatives and associates, including to purchase luxury real
 2   estate in the United States and overseas, acquire stock in United States companies, pay
 3   gambling expenses at Las Vegas casinos, acquire more than $200 million in artwork,
 4   purchase lavish gifts for family members and associates, invest in a major New York real
 5   estate development project, and fund the production of major Hollywood films. 1MDB
 6   maintained no interest in these assets and saw no returns on these investments.
 7         7.     The criminal conduct alleged herein occurred in at least four principal
 8   phases:
 9         8.     The “Good Star” Phase: The fraudulent diversion of funds from 1MDB
10   began in approximately September 2009, soon after 1MDB’s creation. Between 2009
11   and 2011, under the pretense of investing in a joint venture between 1MDB and
12   PetroSaudi, certain senior officials of 1MDB and senior officials of PetroSaudi and
13   others arranged for the fraudulent transfer of more than $1 billion from 1MDB to a Swiss
14   bank account held in the name of Good Star Limited (“Good Star Account”). Officials
15   at 1MDB caused this diversion of funds by, among other things, providing false
16   information to banks about the ownership of the Good Star Account. Contrary to
17   representations made by 1MDB officials, the Good Star Account was beneficially owned
18   not by PetroSaudi or the joint venture, but by LOW Taek Jho, a/k/a Jho Low (“LOW”), a
19   Malaysian national who had no formal position with 1MDB but who was involved in its
20   creation and exercised significant control over its dealings. LOW laundered more than
21   $400 million of the funds misappropriated from 1MDB through the Good Star Account
22   into the United States, after which these funds were used for the personal use and benefit
23   of LOW and his associates.2 LOW and 1MDB officials tried to cover up this diversion
24   of funds by converting 1MDB’s interest in the joint venture into opaque securities and
25   then causing those securities to be fraudulently overvalued.
26
27
28         2
              All amounts referenced in dollars ($) are denominated in U.S. dollars and all
     dates, times, and monetary amounts are approximate.

                                                  8
 Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 9 of 294 Page ID #:2298




 1         9.     The “Aabar-BVI” Phase: In 2012, 1MDB officials and others
 2   misappropriated and fraudulently diverted a substantial portion of the proceeds that
 3   1MDB raised through two separate bond offerings arranged and underwritten by
 4   Goldman Sachs International (“Goldman”). The bonds were guaranteed by both 1MDB
 5   and the International Petroleum Investment Company (“IPIC”), an investment fund
 6   wholly-owned by the government of Abu Dhabi, in the United Arab Emirates
 7   (“U.A.E.”).3 Beginning almost immediately after 1MDB received the proceeds of each
 8   of these two bond issues, 1MDB officials caused a substantial portion of the proceeds –
 9   approximately $1.367 billion, a sum equivalent to more than forty percent of the total net
10   proceeds raised – to be wire transferred to a Swiss bank account belonging to a British
11   Virgin Islands entity called Aabar Investments PJS Limited (“Aabar-BVI”).
12         10.    Aabar-BVI was created and named to give the impression that it was
13   associated with Aabar Investments PJS (“Aabar”), a subsidiary of IPIC incorporated in
14   Abu Dhabi. In reality, Aabar-BVI has no genuine affiliation with Aabar or IPIC, and the
15   Swiss bank account belonging to Aabar-BVI (“Aabar-BVI Swiss Account”) was used to
16   siphon off proceeds of the 2012 bond sales for the personal benefit of officials at IPIC,
17   Aabar, and 1MDB and their associates. Funds diverted through the Aabar-BVI Swiss
18   Account were transferred to, among other places, a Singapore bank account controlled
19   by TAN Kim Loong, a/k/a Eric Tan (“TAN”), an associate of LOW. Those funds were
20   thereafter distributed for the personal benefit of various individuals, including officials at
21   1MDB, IPIC, or Aabar, rather than for the benefit of 1MDB, IPIC, or Aabar.
22         11.    The “Tanore” Phase: In 2013, several individuals, including 1MDB officials,
23   diverted more than $1.26 billion out of a total of $3 billion in principal that 1MDB raised
24   through a third bond offering arranged by Goldman in March 2013. The proceeds of this
25   bond offering were to be used by 1MDB to fund a joint venture with Aabar known as the
26   Abu Dhabi Malaysia Investment Company (“ADMIC”). However, beginning days after
27
28         3
            The United Arab Emirates is a sovereign nation in the Arabian Peninsula,
     comprising seven separate emirates, including the Emirate of Abu Dhabi (“Abu Dhabi”).

                                                   9
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 10 of 294 Page ID
                                      #:2299



 1   the bond sale, a significant portion of the proceeds was instead diverted to a bank account
 2   in Singapore held by Tanore Finance Corporation (“Tanore Account”), for which TAN
 3   was the recorded beneficial owner. Although the Tanore Account had no legitimate
 4   connection to 1MDB, the then-Executive Director of 1MDB, “Jasmine” LOO Ai Swan
 5   (“LOO”), was an authorized signatory on the account. 1MDB funds transferred into the
 6   Tanore Account were used for the personal benefit of LOW and his associates, including
 7   officials at 1MDB, rather than for the benefit of 1MDB or ADMIC.
 8         12.    The “Options Buyback” Phase: In 2014, an additional roughly $850 million
 9   in 1MDB funds was misappropriated under the guise of paying Aabar to relinquish
10   certain options it had been given in consideration of IPIC’s guarantee of the 2012 bonds.
11   1MDB borrowed a total of $1.225 billion from a syndicate of banks led by Deutsche
12   Bank in Singapore to fund these payments to Aabar. In fact, however, 1MDB and Aabar
13   officials diverted more than $850 million to Aabar-BVI and another similar entity
14   incorporated in the Seychelles (“Aabar-Seychelles”) that appeared to be, but was not,
15   affiliated with IPIC and Aabar. From there, the funds were used, among other things, to
16   purchase a luxury yacht for LOW’s personal benefit. A portion of the diverted loan
17   proceeds was also used in an elaborate, Ponzi-like scheme to create the false appearance
18   that 1MDB’s earlier investment in the PetroSaudi joint venture had been profitable.
19         13.    The proceeds of each of these four phases of criminal conduct were
20   laundered through a complex series of transactions, including through bank accounts in
21   Singapore, Switzerland, Luxembourg, and the United States. Use of the U.S. financial
22   system was an essential feature of both the fraudulent diversion of 1MDB funds and of
23   the subsequent movement of ill-gotten proceeds around the world.
24         14.    The DEFENDANT ASSETS are traceble to a commercial venture that was
25   created and maintained with funds fraudulently obtained from 1MDB. As a result, the
26   DEFENDANT ASSETS are subject to forfeiture to the United States pursuant to 18
27   U.S.C. § 981(a)(1)(A), because they are property tracable to property involved in one or
28   more money laundering transactions in violation of 18 U.S.C. §§ 1956 and/or 1957, and



                                                 10
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 11 of 294 Page ID
                                      #:2300



 1   18 U.S.C. § 981(a)(1)(C) because they are property constituting or derived from
 2   proceeds traceable to one or more violations of U.S. law defined as a specified unlawful
 3   activity in 18 U.S.C. §§ 1956(c)(7) and/or 1961(1).
 4
 5                                  JURISDICTION AND VENUE
 6         15.       This is a civil forfeiture action brought pursuant to 18 U.S.C. § 981(a)(1)(A)
 7   and (C).
 8         16.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345
 9   and 1355.
10         17.       Venue lies in this district pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and
11   1355(b)(2) because acts and omissions giving rise to the forfeiture took place in the
12   Central District of California.
13              BACKGROUND: RELEVANT INDIVIDUALS AND ENTITIES
14         18.       1Malaysia Development Berhad (“1MDB”) is a strategic investment and
15   development company wholly-owned by the Malaysian government, through the
16   Malaysian Ministry of Finance. It was formed in 2009 when the Malaysian government
17   took control of a municipal entity called Terengganu Investment Authority (“TIA”).
18   1MDB’s governance structure has been comprised of a senior leadership team, a Board
19   of Directors (“1MDB Board of Directors” or “1MDB Board”), and a Board of Advisors.
20   Unless otherwise specified, references to 1MDB may include any of its wholly-owned
21   subsidiaries.
22         19.       PetroSaudi International Ltd. (“PetroSaudi” or “PSI”) is a private
23   Saudi Arabia-based oil services company incorporated in Saudi Arabia, which maintains
24   offices in the United Kingdom. Tarek OBAID was the co-founder of PSI, the CEO of
25   PSI, and originally held 50 perent of the stock of PSI. As of 2013, OBAID became the
26   sole stockholder of PSI. Through his role at PSI, OBAID was able to (and did) exercise
27   control over the creation and use of the PSI subsidiaries referenced herein.
28



                                                    11
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 12 of 294 Page ID
                                      #:2301



 1          20.    1MDB PetroSaudi Ltd. (aka 1MDB PetroSaudi Limited) was a
 2   purported joint venture entity to be jointly capitalized by 1MDB and PSI, which was
 3   formed in or around September 2009. OBAID was a Director of 1MDB PetroSaudi and
 4   exercised significant control over its operations.
 5          21.    PetroSaudi Oil Services (Venezuela), Ltd. is a PetroSaudi subsidiary
 6   formed to exploit oil drilling rights in Venezuela. OBAID was a Director of PetroSaudi
 7   Oil Services (Venezuela), Ltd. and exercised full control over its operations, as detailed
 8   in Section VI(WW) below.
 9          22.    International Petroleum Investment Company (“IPIC”) is an investment
10   entity wholly-owned by the Abu Dhabi government. Its management is comprised of a
11   Chairman, Deputy Chairman, Board of Directors, and Managing Director.
12          23.    Aabar Investments PJS (“Aabar”) is a public joint stock company
13   incorporated under the laws of Abu Dhabi and a subsidiary of IPIC.
14          24.    Aabar Investments PJS Ltd. is the name of at least two different entities
15   created to mimic the IPIC subsidiary Aabar Investments PJS: (a) one incorporated in the
16   British Virgin Islands in March 2012 by QUBAISI and HUSSEINY (“Aabar-BVI”), and
17   (b) one incorporated in the Seychelles 4 in May 2014 by HUSSEINY (“Aabar-
18   Seychelles”). Aabar-BVI maintained a bank account at BSI Bank in Switzerland, and
19   Aabar-Seychelles maintained a bank account at UBS AG in Singapore. IPIC and Aabar
20   recently clarified that neither entity is their affiliate.
21          25.    Abu Dhabi Malaysia Investment Company (“ADMIC”) is a purported
22   joint venture between 1MDB and Aabar that was created in or around March 2013 for
23   the stated purpose of promoting the growth and development of Malaysia and Abu
24   Dhabi. It was never capitalized.
25          26.    LOW Taek Jho, a/k/a/ Jho Low (“LOW”) is a Malaysian national who
26   advised on the creation of TIA, 1MDB’s predecessor. LOW has never held a formal
27
28          Seychelles is a sovereign country located in the Indian Ocean off the coast of
            4

     East Africa.

                                                     12
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 13 of 294 Page ID
                                      #:2302



 1   position at 1MDB, and he has publicly denied any involvement with 1MDB after its
 2   inception. LOW nevertheless exercised significant control over 1MDB during the time
 3   period relevant to this Complaint.
 4         27.    1MDB OFFICER 1 is a Malaysian national who served as the Executive
 5   Director of 1MDB from the time of its creation until approximately March 2011. During
 6   this time, 1MDB OFFICER 1 was a “public official” as that term is used in 18 U.S.C.
 7   § 1956(c)(7)(B)(iv) and a “public servant” as that term is used in Section 21 of the
 8   Malaysian Penal Code.
 9         28.    1MDB OFFICER 2 is a Malaysian national who served as 1MDB’s Chief
10   Executive Officer (“CEO”) between at least 2009 and 2013. During this time, 1MDB
11   OFFICER 2 was a “public official” as that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv)
12   and a “public servant” as that term is used in Section 21 of the Malaysian Penal Code.
13         29.    “Jasmine” LOO Ai Swan (“LOO”) is Malaysian national who served as
14   1MDB’s General Counsel and Executive Director of Group Strategy during, at a
15   minimum, 2012 and 2013. LOO was a main point of contact between 1MDB and
16   Goldman in connection with the three Goldman-underwritten bond offerings in 2012 and
17   2013. During this time, LOO was a “public official” as that term is used in 18 U.S.C.
18   § 1956(c)(7)(B)(iv) and a “public servant” as that term is used in Section 21 of the
19   Malaysian Penal Code.
20         30.    1MDB OFFICER 4 is a Malaysian national who served as the Executive
21   Director of Finance at 1MDB from, at a minimum, 2012 to 2015. He worked on the
22   Goldman bond deals and served as a main point of contact on two loans that Deutsche
23   Bank arranged for 1MDB in 2014. During this time, 1MDB OFFICER 4 was a “public
24   official” as that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv) and a “public servant” as
25   that term is used in Section 21 of the Malaysian Penal Code.
26         31.    1MDB-SRC OFFICER, a Malaysian national, was the Chief Executive
27   Officer and Director of SRC International Sdn. Bhd. (“SRC International”) from late
28   2011 through 2013, at a minimum. SRC International was a one-time subsidiary of



                                                 13
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 14 of 294 Page ID
                                      #:2303



 1   1MDB that was transferred to direct ownership by the Malaysian Ministry of Finance in
 2   2012. In 2011, prior to assuming his role at SRC International, the 1MDB-SRC
 3   OFFICER was the Chief Investment Officer of 1MDB. During these time periods, the
 4   1MDB-SRC OFFICER was a “public official” as that term is used in 18 U.S.C.
 5   § 1956(c)(7)(B)(iv) and a “public servant” as that term is used in Section 21 of the
 6   Malaysian Penal Code.
 7         32.    MALAYSIAN OFFICIAL 1 is a high-ranking official in the Malaysian
 8   government who also held a position of authority with 1MDB. During all times relevant
 9   to the Complaint, MALAYSIAN OFFICIAL 1 was a “public official” as that term is
10   used in 18 U.S.C. § 1956(c)(7)(B)(iv) and a “public servant” as that term is used in
11   Section 21 of the Malaysian Penal Code.
12         33.    Riza Shahriz Bin Abdul AZIZ (“AZIZ”), a Malaysian national, is a
13   relative of MALAYSIAN OFFICIAL 1 and a friend of LOW. He co-founded Red
14   Granite Pictures, a Hollywood movie production and distribution studio, in 2010.
15         34.    “Eric” TAN Kim Loong (“TAN”) is a Malaysian national and an associate
16   of LOW. He also served as a proxy for LOW in numerous financial transactions. He
17   was the stated beneficial owner of several bank accounts into which misappropriated
18   1MDB funds were transferred.
19         35.    Khadem Abdulla Al QUBAISI (“QUBAISI”), a U.A.E. national, was the
20   Managing Director of IPIC from 2007 to 2015 and the Chairman of Aabar in at least
21   2012 and 2013. During this time, he was a “public official” as that term is used in 18
22   U.S.C. § 1956(c)(7)(B)(iv) and a “public official” as that term is used in Article(5) of
23   United Arab Emirates Law, Federal Law No (3) Of 1989 On Issuance Of The Penal
24   Code. QUBAISI also was a director of Aabar-BVI.
25         36.    Mohamed Ahmed Badawy Al-HUSSEINY (“HUSSEINY”), a U.S.
26   citizen, was the CEO of Aabar from 2010 to 2015. During this time, he was a “public
27   official” as that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv) and a “public official” as
28   that term is used in Article(5) of United Arab Emirates Law, Federal Law No (3) Of



                                                  14
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 15 of 294 Page ID
                                      #:2304



 1   1989 On Issuance Of The Penal Code. He was also a director of Aabar-BVI and Aabar-
 2   Seychelles.
 3                         EVIDENCE SUPPORTING FORFEITURE
 4
 5   I.    BACKGROUND ON THE FORMATION OF 1MDB
 6         37.     1MDB is an investment and development entity wholly-owned by the
 7   government of Malaysia, through the Ministry of Finance (“MOF”). It grew out of an
 8   entity called “Terengganu Investment Authority” (“TIA”). 5 In or around February 2009,
 9   the Malaysian municipality of Terengganu, assisted by Goldman, formed TIA with the
10   stated purpose of investing and managing that municipality’s public funds. To raise
11   capital for its operations, TIA issued and sold Islamic medium term notes (“IMTNs”), a
12   form of debt security, valued at 5 billion Malaysian ringgit (MYR). By 2009 conversion
13   rates, this amounted to approximately $1,425,680,000. The IMTNs were 30-year notes
14   with a yield of approximately 5.75 percent, issued with the assistance of AmBank in
15   Malaysia.
16         38.     LOW Taek Jho, a/k/a Jho LOW (“LOW”), a Malaysian national, served as
17   an advisor to TIA and its founders as early as January 2009.
18         39.     Electronic communications between Goldman employees and individuals
19   involved with TIA confirm that LOW was involved in the creation of TIA. For example,
20   on or about January 14, 2009, 1MDB OFFICER 1, who served as TIA’s Executive
21   Director of Business Development and later became the Executive Director of 1MDB,
22   sent an email to, among others, LOW and Goldman employees with the subject line “Re:
23   Project TIARA.” In this email, 1MDB OFFICER 1 stated, referring to LOW: “I think it
24   is best to get Jho involve[d] at every stage. Jho will revert on the suitability of dates n
25   [sic] time for the next 48 hrs.”
26
27
28         5
             Except where a distinction is made, all references to 1MDB may refer to TIA
     before it was renamed 1MDB.

                                                   15
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 16 of 294 Page ID
                                      #:2305



 1         40.   On or about March 31, 2009, LOW sent an email to a Goldman employee
 2   and 1MDB OFFICER 1 with the subject line “Re – Press Answer URGENT.” In the
 3   email, LOW stated:
 4         Bro, here is outline of the issues I would like to discuss with the Terengganu
 5         Investment Authority. In essence the disquiet surrounding the plan is that the
 6         fund will operate entirely on borrowed money, which is largely anathema
 7         because it puts taxpayer’s money at risk. Could they elaborate on this
 8         concern?
 9
10         There is also the issue of transparency and will the money go towards
11         portfolio investments or be used to buy strategic stakes in companies.? [sic]
12         41.   According to Malaysian news reports and archived 1MDB press releases, in
13   or around July 2009, the Malaysian Ministry of Finance assumed control of TIA and the
14   more than $1 billion in IMTNs issued by TIA. In September 2009, TIA’s name was
15   changed to 1Malaysia Development Berhad, or 1MDB. The Malaysian government also
16   became a guarantor on the IMTNs. 1MDB was to act as a strategic development
17   company, wholly-owned by the Malaysian government, with a mission to promote
18   Malaysian economic development through global partnerships and foreign direct
19   investment. The Malaysian government exercised a high degree of control over 1MDB
20   pursuant to its governing documents, including its Articles of Association.
21         42.   Upon its formation, MALAYSIAN OFFICIAL 1 assumed a position of
22   authority with 1MDB. MALAYSIAN OFFICIAL 1 had the authority to approve all
23   appointments to, and removals from, 1MDB’s Board of Directors and 1MDB’s Senior
24   Management Team. In addition, any financial commitments by 1MDB, including
25   investments, that were likely to affect a guarantee given by the government of Malaysia
26   for the benefit of 1MDB or any policy of the Malaysian government, required the
27   approval of MALAYSIAN OFFICIAL 1.
28



                                                 16
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 17 of 294 Page ID
                                      #:2306



 1   II.   THE GOOD STAR PHASE: MORE THAN $1 BILLION IS
 2         MISAPPROPRIATED FROM 1MDB
 3         A.     EXECUTIVE SUMMARY OF THE GOOD STAR PHASE
 4         43.    As one of its first investment projects, 1MDB entered into an agreement in
 5   September 2009 with PetroSaudi to form a joint venture through a PetroSaudi
 6   subsidiary, called 1MDB PetroSaudi Ltd. (“the 1MDB-PetroSaudi JV” or “Joint
 7   Venture”). Under the terms of the agreement, (a) 1MDB agreed to invest $1 billion in
 8   cash in the Joint Venture in exchange for a forty percent (40%) equity interest in the
 9   Joint Venture, and (b) a PetroSaudi subsidiary agreed to give the Joint Venture energy
10   interests it purportedly owned in Turkmenistan and Argentina in exchange for a sixty
11   percent (60%) equity interest in the Joint Venture. To induce 1MDB’s Board to approve
12   this $1 billion investment, PetroSaudi and OBAID falsely represented and caused to be
13   represented to the 1MDB Board, among other things, that these energy interests were
14   owned by the PetroSaudi subsidiary and were valued at approximately $2.7 billion.
15   OBAID was assisted in making these false representations by Patrick MAHONY,
16   PetroSaudi’s Chief Investment Officer, and both individuals received portions of the
17   fraudulently-obtained funds in their personal accounts. As discussed below, other
18   portions of the fraudulently-obtained funds went into the accounts of business entities
19   controlled by OBAID.
20         44.    Both 1MDB’s Board of Directors and Bank Negara, Malaysia’s Central
21   Bank, approved the transfer of $1 billion to the Joint Venture. However, as set forth in
22   greater detail in the sections that follow, on or about September 30 through October 2,
23   2009, LOW and his associates caused $700 million of the $1 billion that was to be
24   invested in the Joint Venture to be sent to an account at RBS Coutts Bank in Zurich
25   (“RBS Coutts”) held in the name of Good Star Limited (“Good Star Account”). The
26   remaining $300 million was wired into accounts under the control of OBAID. Between
27   May and October 2011, approximately $330 million in additional funds were wired at
28   the direction of 1MDB officials to the Good Star Account, purportedly in connection



                                                 17
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 18 of 294 Page ID
                                      #:2307



 1   with a financing agreement executed between 1MDB and the 1MDB-PetroSaudi JV. In
 2   fact, the funds were misappropriated, as discussed below.
 3         45.   Although 1MDB officials represented, including to Deutsche Bank in
 4   Malaysia, that Good Star was a wholly-owned subsidiary of PetroSaudi, this was not
 5   true. According to banking records, Good Star was a company controlled by LOW, and
 6   LOW was also the Good Star Account’s beneficial owner and sole authorized signatory.
 7   This misrepresentation was made with the knowledge of the co-conspirators, including
 8   OBAID and PetroSaudi. At the time, LOW was a 29-year-old with no official position
 9   with 1MDB or PetroSaudi.
10         B.    INCEPTION OF GOOD STAR AND THE GOOD STAR ACCOUNT
11         46.   RBS Coutts bank account records indicate that Good Star Limited was
12   formed in the Seychelles on or about May 18, 2009. The sole director of Good Star is
13   listed as Smart Power, of which LOW is the sole director. LOW is listed on the bank
14   records as Good Star’s secretary. Smart Power’s ownership equity in Good Star consists
15   of a single bearer share of company stock. That single bearer share was issued to LOW
16   on or about June 2, 2009, seven days before he opened the Good Star Account. In
17   exchange for that single bearer share, LOW paid $1 in consideration.
18         47.   A Memorandum issued pursuant to Good Star’s Articles of Association
19   indicates that the company’s books, records, and minutes would be maintained at 50
20   Raffles Place in Singapore, c/o SINGAPORE BANKER 1. SINGAPORE BANKER 1’s
21   office is also designated as the location where “all correspondence” to Good Star should
22   be sent. At the time, SINGAPORE BANKER 1 was employed as a banker at RBS
23   Coutts in Singapore. RBS Coutts’ Singapore branch occupied an address at 50 Raffles
24   Place in Singapore.
25         48.   On or about June 9, 2009, LOW opened the Good Star Account at an RBS
26   Coutts branch in Singapore by completing an “Application for Opening an
27   Account/Custody Account by Legal Entities.” The application bears LOW’s signature.
28   LOW also completed a form entitled “Establishment of the Beneficial Owner’s Identity,”



                                                18
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 19 of 294 Page ID
                                      #:2308



 1   which identified LOW as the sole beneficial owner of the Good Star Account. LOW
 2   also completed a form entitled “Resolutions,” in which LOW was named as the sole
 3   authorized signatory on the Good Star Account. This form also bears LOW’s signature.
 4   Included in the account opening records was a copy of a page from LOW’s Malaysian
 5   passport containing, among other things, LOW’s photograph.
 6         C.       1MDB FORMS A JOINT VENTURE WITH PETROSAUDI IN
 7                  SEPTEMBER 2009
 8         49.      The idea for a joint venture between PetroSaudi (through one of its
 9   subsidiaries)6 and 1MDB was discussed in late summer of 2009, including during a
10   meeting that LOW arranged between MALAYSIAN OFFICIAL 1 and the co-founders
11   of PetroSaudi (including OBAID) aboard a yacht off the coast of Monaco. Although
12   LOW had no official position with 1MDB, he had significant involvement in setting up
13   the 1MDB-PetroSaudi joint venture. On or about September 7, 2009, LOW emailed his
14   parents, brother, and sister: “Just closed the deal with petrosaudi. Looks like we may
15   have hit a goldmin[e].”
16         50.      On or about September 18, 2009, the 1MDB Board of Directors (“Board”)
17   met at the Royale Chulan Hotel in Kuala Lumpur, Malaysia. The 1MDB Board minutes
18   of that meeting provide that the purpose of the meeting was to discuss the anticipated
19   creation of the 1MDB-PetroSaudi JV. The following individuals were present: (i)
20   1MDB OFFICER 1, (ii) the CEO of 1MDB (“1MDB OFFICER 2”), (iii) the Chairman
21   of the 1MDB Board, (iv) 1MDB’s Director of Investments, and (v) three 1MDB
22   Directors.
23         51.      The Board minutes further indicate that 1MDB OFFICERS 1 and 2 offered
24   a Position Paper during the September 18, 2009 meeting. The Position Paper, signed by
25   1MDB OFFICERS 1 and 2, included a formal request that the 1MDB Board authorize
26   1MDB “to invest US$1 bln into the [1MDB-PetroSaudi JV] upon signing of the [1MDB-
27
28
           6
               Section VI(WW), infra, details the precise corporate structure for the JV.

                                                   19
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 20 of 294 Page ID
                                      #:2309



 1   PetroSaudi JV Agreement] as its contribution to the capital of the [1MDB-PetroSaudi
 2   JV].”
 3           52.   The Board minutes state further that, on or about September 18, 2009, the
 4   1MDB Board authorized 1MDB to enter into negotiations with PetroSaudi for the
 5   purpose of creating the 1MDB-PetroSaudi JV. However, the 1MDB Board also resolved
 6   that 1MDB’s management should report back to the Board regarding some of the issues
 7   raised by the Board, including whether (i) an expert selected by 1MDB could be used to
 8   assess the value of the assets PetroSaudi was contributing to the joint venture and (ii)
 9   PetroSaudi could also be required to invest at least $1 billion in cash into the 1MDB-
10   PetroSaudi JV.
11           53.   A special meeting of the 1MDB Board was held on September 26, 2009,
12   which was attended by 1MDB OFFICERS 1 and 2 and members of the Board.
13   LOW also attended this meeting. Just prior to the meeting, LOW spoke by telephone
14   with MALAYSIAN OFFICIAL 1.
15           54.   According to the 1MDB Board minutes of the September 26, 2009 meeting,
16   1MDB’s Board passed a resolution authorizing 1MDB to transmit $1 billion to the
17   1MDB-PetroSaudi JV. Specifically, the 1MDB Board approved 1MDB’s resolution to
18   transfer $1 billion from 1MDB through a foreign exchange transaction with Deutsche
19   Bank (Malaysia) Berhad (“Deutsche Bank”), “into the bank account of [the 1MDB-
20   PetroSaudi JV] for the purpose of subscribing of 1 billion ordinary shares in [the 1MDB-
21   PetroSaudi JV].” The resolution was signed by the Chairman of the 1MDB Board and
22   1MDB OFFICER 2.
23           55.   The Joint Venture Agreement (“JVA”) was executed on or about September
24   28, 2009. Under the terms of the JVA, 1MDB agreed to invest $1 billion into the
25   1MDB-PetroSaudi JV in exchange for one billion equity shares, equivalent to a 40%
26   equity stake in the 1MDB-PetroSaudi JV. In turn, a PetroSaudi subsidiary agreed to
27   place into the JV certain assets which it represented were valued at approximately $2.7
28   billion, purportedly consisting of “energy interests in the Turkmenistan sector of the



                                                  20
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 21 of 294 Page ID
                                      #:2310



 1   Caspian Sea” and “the Argentinean provinces of Rio Negro” and Chubut. 1MDB
 2   OFFICER 2 signed the JVA on behalf of 1MDB. Tarek Obaid (“OBAID”), the CEO,
 3   co-founder, and then-fifty-percent owner of PSI, signed on behalf of the PetroSaudi
 4   subsdidiary. As discussed further in Section VI(WW), PetroSaudi’s and OBAID’s
 5   representations about the ownership and the value of these Turkmenistani and
 6   Argentinian assets were fraudulent, and OBAID assisted LOW in diverting portions of
 7   additional funds from 1MDB (see, e.g., infra at ¶¶ 100-109, 149-153).
 8         56.    The JVA provided further that 1MDB’s $1 billion contribution was to be
 9   made in “immediately available cleared funds to a bank account in the name of, and
10   nominated by, [the 1MDB-PetroSaudi JV] with BSI Bank.”
11         57.    BSI Bank is a private bank based in Switzerland that maintained a branch
12   in Singapore. The JVA required that 1MDB and PSI officials be joint signatories on the
13   BSI Bank account into which 1MDB’s contribution to the Joint Venture was to be
14   deposited. The JVA expressly required that, upon 1MDB’s contribution of $1 billion,
15   the 1MDB-PetroSaudi JV was to “deliver to 1MDB evidence, in the name of BSI Bank,
16   establishing that 1MDB was a joint beneficial owner” of the account at BSI Bank into
17   which 1MDB’s contribution to the 1MDB-PetroSaudi JV was deposited.
18         58.    On or about September 22, 2009, days before the 1MDB Board approved
19   the JVA, MAHONY, the chief investment officer for PetroSaudi, contacted BSI in
20   Geneva to discuss the opening of a bank account for the Joint Venture. During the
21   account opening process, MAHONY explained the anticipated structure of the Joint
22   Venture investments and advised that an unspecified portion of 1MDB’s $1 billion
23   investment in the Joint Venture would be paid to LOW as a commission for having made
24   the introduction between MALAYSIAN OFFICIAL 1 and the Petrosaudi co-founders.
25   BSI refused to enter into a business relationship with the Joint Venture due to concerns
26   about the transaction. In an email dated September 28, 2009, a banker at BSI in Lugano
27   wrote, “I don’t like the transaction at all! In particular the role and involvement of Mr
28   Low Taek Jho ‘looks and feels’ very subspicious [sic] to me.” The Joint Venture then



                                                  21
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 22 of 294 Page ID
                                      #:2311



 1   approached J.P. Morgan (Suisse) about opening an account, without disclosing the same
 2   details about the structure of the investment. OBAID opened an account for the Joint
 3   Venture at J.P. Morgan (Suisse) on or about September 30, 2009, contrary to the terms of
 4   the JVA.
 5         59.    The JVA also required that by September 30, 2009 (within two days of the
 6   JVA’s execution), the 1MDB-PetroSaudi JV pay to PetroSaudi $700 million,
 7   purportedly as repayment for a loan PetroSaudi made to the 1MDB-PetroSaudi JV.
 8   According to the JVA, PetroSaudi agreed to make this loan to the Joint Venture just
 9   three days prior to execution of the JVA, that is, on or about September 25, 2009.
10         60.    Notwithstanding the reference in the JVA (which OBAID signed) to a
11   “loan” from PetroSaudi to the Joint Venture, PetroSaudi made no such loan (but used
12   this provision as a cover for the diversion of 1MDB funds to LOW, OBAID and others),
13   based on at least the following facts and circumstances:
14                 a.   On September 25, 2009, before the JVA was signed, PetroSaudi
15    purportedly agreed to make the loan, which was due to be repaid on or about September
16    30, 2009. There is no apparent commercial purpose for this five-day loan.
17                 b.   The bank account maintained by the Joint Venture at J.P. Morgan
18    (Suisse), into which 1MDB ultimately transferred $300 million allegedly in repayment
19    of the loan from PetroSaudi, was not opened until September 30, 2009, after the loan
20    was purportedly made.
21                 c.   Although PetroSaudi opened an account at J.P. Morgan (Suisse) in
22    June 2009, this account was “inactive” until December 2009.
23                 d.   The Malaysian Public Accounts Committee (“PAC”), a committee
24    within the Malaysian Parliament responsible for examining the accounts of public
25    authorities and other bodies administering public funds, conducted an examination of
26    1MDB and its financial activities, and it produced a public and non-public report of its
27    findings. According to an English-language translation of the public report available on
28    the PAC’s website, the auditors tasked by the PAC to examine 1MDB’s activities were



                                                 22
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 23 of 294 Page ID
                                      #:2312



 1    unable to validate documents related to PetroSaudi’s purported $700 million loan to the
 2    1MDB-PetroSaudi JV and were unable to verify the existence of such a loan.
 3                 e.    As detailed below, the $700 million went to an account controlled by
 4    LOW, not by PetroSaudi.
 5         61.    Regardless of the veracity of the purported loan from PetroSaudi to 1MDB-
 6   PetroSaudi JV, the Position Paper that purported to summarize key terms of the Joint
 7   Venture Agreement (that was presented to the 1MDB Board to induce their approval of
 8   the $1 billion transaction) did not disclose the existence of any loan, or any anticipated
 9   loan, from PetroSaudi to the Joint Venture. Nor did the Position Paper disclose the need
10   for 1MDB to direct any portion of its $1 billion investment in the Joint Venture to
11   PetroSaudi (rather than the Joint Venture) in repayment of a loan. Indeed, at the time
12   that the 1MDB Board authorized the $1 billion investment in the 1MDB-PetroSaudi JV
13   on September 26, 2009, the Board was not told that any portion of the $1 billion
14   investment in 1MDB-PetroSaudi JV would be transferred to any entity other than the
15   Joint Venture. Even though Article 75 of 1MDB’s Articles of Association requires that
16   1MDB’s Board approve all investment decisions, the Board did not approve the use of
17   1MDB’s investment in the Joint Venture to repay PetroSaudi for a loan, let alone to pay
18   an entity unaffiliated with PetroSaudi.
19         62.    On or about September 30, 2009, 1MDB issued a press release entitled,
20   “[PSI] and [1MDB] in US $2.5 billion joint-venture partnership, opens new door to FDIs
21   [Foreign Direct Investments.]” The press release stated:
22         The [1MDB-PetroSaudi JV’s] objective is to seek, explore, and participate
23         in business and economic opportunities which result in the enhancement and
24         promotion of the future prosperity and long-term sustainable economic
25         development of Malaysia. It is expected to actively make investment in the
26         renewable energy sector. The [1MDB-PetroSaudi JV] is also expected to be
27         a vehicle for investments from the Middle East into the region, thereby
28



                                                  23
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 24 of 294 Page ID
                                      #:2313



 1         giving Malaysia the edge in drawing investments from the cash- and
 2         resource-rich region.
 3         D.     FALSE REPRESENTATIONS TO BANKS CAUSING $700
 4                MILLION DIVERSION FROM 1MDB TO THE GOOD STAR
 5                ACCOUNT
 6         63.    As set forth below, members of 1MDB’s Senior Management Team,
 7   including 1MDB OFFICERS 1 and 2, made material misrepresentations and omissions
 8   to Deutsche Bank officials in order to cause Deutsche Bank to divert $700 million of
 9   1MDB’s funds to the Good Star Account.
10         64.    On or about September 30, 2009, a letter signed by 1MDB OFFICER 1 was
11   delivered “BY HAND” to Deutsche Bank in Malaysia instructing the Bank to transfer (i)
12   $300 million to an account at J.P. Morgan (Suisse), S.A. in Switzerland (the “$300
13   million wire transfer”) and (ii) $700 million to an account at RBS Coutts in Switzerland
14   (the “$700 million wire transfer”). The instructions specified the account numbers for
15   the two destination accounts but did not identify account names or beneficiaries.
16         65.    J.P. Morgan Chase Bank (“J.P. Morgan”) records show that the Swiss J.P.
17   Morgan account number referenced in the instructions to Deutsche Bank (that is, the
18   account that was to receive the $300 million wire transfer) belonged to an account held
19   in the name of the 1MDB-PetroSaudi JV (hereinafter, the “J.P. Morgan JV Account”).
20         66.    RBS Coutts records show that the RBS Coutts account referenced in the
21   instructions to Deutsche Bank (that is, the account that was to receive the $700 million
22   wire transfer) was the Good Star Account.
23         67.    These two transactions were to be carried out as foreign exchange
24   transactions, in which Deutsche Bank, on behalf of 1MDB, was to exchange an
25   equivalent sum of Malaysian Ringgit (“MYR”) for $1 billion in U.S. dollars.
26         68.    In an email dated September 30, 2009, at 1:09 p.m., a 1MDB official
27   represented to a Deutsche Bank employee (the “Deutsche Bank Employee”), that the
28   “beneficiar[y]” of the $300 million wire transfer was the Joint Venture and the



                                                 24
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 25 of 294 Page ID
                                      #:2314



 1   “beneficiar[y]” of the $700 million wire was PetroSaudi. In that same email, the 1MDB
 2   official indicated to Deutsche Bank that, “[i]n order to avoid any unforeseen
 3   circumstance, we are not incorporating the name of the beneficiary in our instruction
 4   letter and please follow our instruction according.”
 5         69.    Under Malaysian law, 1MDB was required to obtain approval from Bank
 6   Negara, Malaysia’s Central Bank, before completing either of the ordered wire transfers.
 7   On or about September 30, 2009, at approximately 2:05 p.m., the Acting Deputy
 8   Director of Bank Negara’s Foreign Exchange Administration Department sent a letter
 9   via facsimile to 1MDB OFFICER 1 (the “Bank Negara Letter”). In this letter, Bank
10   Negara acknowledged that “the funds for the approved investment will be remitted to
11   PetroJV’s account maintained with J.P. Morgan SA and RBS Coutts Bank Ltd.” The
12   reference to “PetroJV” was intended to refer to the 1MDB-PetroSaudi JV.
13         70.    Later that same day, 1MDB OFFICER 1 provided a copy of the Bank
14   Negara Letter to Deutsche Bank, prior to Deutsche Bank’s initiation of the $700 million
15   wire transfer.
16         71.    On September 30, 2009, at approximately 2:39 p.m., the Deutsche Bank
17   Employee, a Deutsche Bank supervisor (“Deutsche Bank Supervisor”), and 1MDB
18   OFFICER 1 had a telephone conversation regarding the requested $700 million wire
19   transfer. During this conversation, 1MDB OFFICER 1 falsely represented that the
20   beneficiary of the $700 million wire was PetroSaudi. In truth, the beneficiary of the wire
21   was Good Star. Their exchange, conducted in English, was as follows:
22
23                                   Hey, No [mah], I, whatever mistake they’ve made you
24          1MDB OFFICER 1           cannot go back [ask] them. They [already] give you
                                     approval from [Bank Negara] all the way to the top.
25
26          Deutsche Bank            Um-hum . . .
            Supervisor
27
28          1MDB OFFICER 1           Uh. You want to, hang on, this one ___. The ___ is
                                     asking me to go and send it now.

                                                 25
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 26 of 294 Page ID
                                      #:2315



 1
 2         Deutsche Bank          Okay, okay, okay. Let, let, let me just convince my
           Supervisor             compliance person. This is, I’m, I’m fine with you
 3                                about the compliance side, uh, it’s. It’s a little bit sticky
 4                                with this. But let me just try –
 5         1MDB OFFICER 1         Good.
 6
           Deutsche Bank          --and convince her
 7
           Supervisor
 8
 9         1MDB OFFICER 1         Yeah, and __ I don’t know how to answer you know,
                                  that’s why I’m under tremendous pressure –
10
11         1MDB OFFICER 1         Then, they going to be so upset ____?
12
13         Deutsche Bank          Um-hum-hum. But it is okay for us to call [Bank
14         Supervisor             Negara] if we need to, huh? Just, just to uh –

15         1MDB OFFICER 1         Yeah, yeah, yeah, yeah, yeah, yeah
16
           Deutsche Bank          Because it’s not my decision.
17         Supervisor
18
           1MDB OFFICER 1         But—
19
20         Deutsche Bank          --[it’s my] compliance uh person.
21         Supervisor
22         1MDB OFFICER 1         [You tell your] compliance.
23
           Deutsche Bank          Yeah.
24
           Supervisor
25
26         1MDB OFFICER 1         If they don’t send it [ah]

27         Deutsche Bank          Yeah.
28         Supervisor



                                              26
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 27 of 294 Page ID
                                      #:2316



 1         1MDB OFFICER 1         ____ will [blame] them [___], the deal goes off, you
 2                                know.
           Deutsche Bank          Okay, okay, okay.
 3         Supervisor
 4
           1MDB OFFICER 1         No, I’m serious you know, you know this ___?
 5
 6         Deutsche Bank          No, no, I understand. Understand. Yeah.
           Supervisor
 7
 8         1MDB OFFICER 1         You know, if, do whatever you [can] do, either they
 9                                send it now or they, they, they double [back], or
                                  whatever, but they cannot wait for this, you know.
10
11         Deutsche Bank          Yeah, just, just, just one quick question [1MDB
           Employee               OFFICER 1], what—
12
13         1MDB OFFICER 1         But if they’re going to overkill on the compliance thing
14                                uh they have to be responsible you know.

15         Deutsche Bank          I understand that. Uh—
16         Supervisor
17         Deutsche Bank          Yes, that’s, that’s fine. But just one question as to why
18         Employee               is it going to [PetroSaudi] itself? Is there any particular
                                  reason?
19
20         1MDB OFFICER 1         Actually –
21
           Deutsche Bank          Ah—
22         Employee
23
           1MDB OFFICER 1         --for us, we don’t care. Because 700 million I mean it’s
24
                                  a __ advance [that’s] owed to them.
25
26         Deutsche Bank          Oh, I see.
           Employee
27
28         1MDB OFFICER 1         Alright. They give us instructions, send [whatever]
                                  they want to send it. ____.


                                               27
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 28 of 294 Page ID
                                      #:2317



 1
 2         Deutsche Bank            Ah, I see, I see. Okay. Okay.
           Employee
 3         1MDB OFFICER 1           And for us what we care about making sure they have
 4                                  issue us one billion dollars [shares].
 5         Deutsche Bank            Ah.
 6         Employee
 7
           1MDB OFFICER 1           --and the three hundred million goes to the account
 8                                  where [we control].
 9
           Deutsche Bank            Ah. Okay. That, that’s—
10         Employee
11
           1MDB OFFICER 1           ____ to them. This is where they want to send, they
12
                                    want to send to Timbuktu also, we don’t care.
13
14         Deutsche Bank            Yeah, that’s fine. Alright. We just wanted to
           Employee                 understand the background.
15
16         1MDB OFFICER 1           So [if] your compliance is overkill in terms _________
                                    --
17
18         Deutsche Bank            Yeah.
           Employee
19
20         1MDB OFFICER 1           --the message—
21
                                            ****
22
23
           72.   On September 30, 2009, at approximately 2:51 p.m., the Deutsche Bank
24
     Supervisor had a telephone conversation with a Bank Negara official (“Bank Negara
25
     Official”). Their conversation included the following exchange:
26
27
28



                                                   28
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 29 of 294 Page ID
                                      #:2318



 1         Deutsche Bank             I understand that. I understand that. Okay. So you
 2         Supervisor                know in terms of account it’s basically a business
                                     decision for the [client] [now].
 3
 4         Bank Negara Official      Yeah, yeah, yeah, because we, we, I mean we do not
                                     know of the, all that when there applied to us, they got
 5                                   1.5 billion will be put by the Saudi MDB, one billion
 6                                   by us, uh by Malaysia –
           Deutsche Bank             Um-hum, um-hum—
 7
           Supervisor
 8
 9         Bank Negara Official      --and that, and the crediting of the account and so on ,
                                     is this their business decision, la, so long as it does not
10                                   deviate from the original intention and that is not for
11                                   Bank Negara to say but more of the government [la]
                                     because this is MOF’s . . . baby [la].
12
13
14         73.    When the Bank Negara Official used the words “original intention,” he/she
15   meant the $1 billion in funds that were meant to be sent to the 1MDB-PetroSaudi JV.
16         74.   At approximately 3:14 p.m., Deutsche Bank transmitted to RBS Coutts a
17   SWIFT payment order requesting that $700 million be credited to an account at RBS
18   Coutts.7 The SWIFT message did not identify the owner of the RBS Coutts account, but
19   the account number listed on the SWIFT as the recipient of the $700 million wire
20   transfer was the number of the Good Star Account.
21         75.   Approximately six minutes later, at about 3:20 p.m., Deutsche Bank
22   transmitted a second SWIFT payment order to J.P. Morgan (Suisse) requesting that $300
23   million be credited to an account at J.P. Morgan (Suisse). As with the other SWIFT
24   message, the SWIFT message for the $300 million wire transfer did not identify the
25
26
           7
             SWIFT is an abbreviation for Society for Worldwide Interbank Financial
27
     Telecommunication, and a SWIFT payment order is a standard electronic
28   communication used by and between financial institutions to conduct monetary
     transactions.

                                                29
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 30 of 294 Page ID
                                      #:2319



 1   owner of the beneficiary account. The account number listed in the SWIFT for the $300
 2   million wire transfer matched the number for the J.P. Morgan JV Account.
 3         76.    At approximately 5:08 p.m., a Deutsche Bank compliance officer sent an
 4   email to the Deutsche Bank Employee seeking “email confirmation from 1MDB of the
 5   names of the beneficiaries to both payments.” The compliance officer also advised the
 6   Deutsche Bank Employee that Bank Negara approved the wire transfers for the purpose
 7   of allowing 1MDB to acquire an equity interest in the 1MDB-PetroSaudi JV. The email
 8   indicates the compliance officer’s belief that the $700 million wire transfer was being
 9   sent to PetroSaudi (rather than Good Star).
10         77.    On October 1, 2009, the Deutsche Bank Employee sent an email to other
11   Deutsche Bank employees stating: “The 3rd party payment by 1MDB to [the 1MDB-
12   PetroSaudi JV] and [PetroSaudi] is approved from my end.” This email indicated the
13   Deutsche Bank Employee’s similar belief that the $700 million wire transfer was being
14   sent to PetroSaudi.
15         78.    On October 2, 2009, an RBS Coutts employee with the Regulatory Risk
16   department emailed a Deutsche Bank employee, stating: “Please urgently confirm the
17   full name of the final beneficiary of the funds per e-mail and authenticated swift (see
18   details below) in order for us to apply the funds.” (Emphasis in original). In the email,
19   the RBS Coutts employee further explained that “[w]e are not in a position to credit the
20   funds without full beneficiary details (full name, address, account no.).”
21         79.    Later, at approximately 6:19 p.m., the Deutsche Bank Employee sent an
22   email to 1MDB OFFICERS 1 and 2, explaining, “I believe RBS [Coutts] needs
23   confirmation on the beneficiary’s name in order to complete their internal risk mitigating
24   processes as no name was[.] We will await your instructions on whether to reveal the
25   beneficiary name and address (please provide) to RBS Coutts.”
26         80.    Thereafter, at approximately 7:51 p.m., 1MDB OFFICER 2 emailed the
27   Deutsche Bank Employee and 1MDB OFFICER 1 with authorization to disclose to RBS
28   Coutts that the beneficiary of the $700 million wire was Good Star. However, 1MDB



                                                   30
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 31 of 294 Page ID
                                      #:2320



 1   OFFICER 2 misrepresented the nature of the relationship between Good Star and
 2   PetroSaudi. Specifically, 1MDB OFFICER 2 stated: “This payment was for beneficiary
 3   ‘Good Star Limited’ in their SWIFT. Good Star is owned 100% by PetroSaudi
 4   International Limited.” In reality, however, Good Star’s sole shareholder and the
 5   signatory on its account was LOW – not PetroSaudi. Approximately 30 minutes later,
 6   1MDB OFFICER 2 emailed the Deutsche Bank Employee and provided Good Star’s
 7   address as P.O. Box 1239, Offshore Incorporation, Victoria, Mahe, Republic of
 8   Seychelles.
 9         81.     Finally, at approximately 9:30 p.m., Deutsche Bank submitted to RBS
10   Coutts a revised SWIFT instruction identifying “Good Star Limited” as the beneficiary
11   of the $700 million wire transfer, located at P.O. Box 1239, Offshore Incorporation,
12   Victoria, Mahe, Republic of Seychelles.
13         82.     RBS Coutts employees also met with LOW on or about October 2, 2009, to
14   confirm the validity of the $700 million wire. To justify Good Star’s receipt of $700
15   million from 1MDB, LOW had provided the bank with a copy of a purported
16   “Investment Management Agreement” between 1MDB, as the client, and Good Star, as
17   the investment manager. This agreement, dated September 29, 2009, was signed by
18   1MDB OFFICER 1 and Li Lin Seet. Li Lin Seet was an associate of LOW and an
19   employee of LOW’s private equity firm, the Wynton Group; he was also identified in the
20   agreement as Good Star’s chief investment officer. According to this purported
21   agreement, 1MDB was a “founding investor [in Good Star] who wishes to support and
22   assist [Good Star] in realising its purpose by providing an initial capital contribution
23   amounting to USD700 million.” The funds were to be used to “invest in real estate and
24   private equity to provide long-term capital growth for the investor.”
25         83.     The 1MDB Board never approved an investment agreement with Good Star.
26   And as set forth in Section VI below, the funds transferred from 1MDB to the Good Star
27   Account were not used for investments benefiting 1MDB.
28



                                                  31
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 32 of 294 Page ID
                                      #:2321



 1         84.    On or about October 2, 2009, after meeting with LOW and after receiving
 2   confirmation from Deutsche Bank that Good Star was the intended beneficiary of the
 3   $700 million wire, RBS Courts unblocked the $700 million and credited the Good Star
 4   Account, with a backdated value date of September 30, 2009. Bank statements for the
 5   Good Star Account confirm that the account received a payment of $700 million from
 6   1MDB with a value date of September 30, 2009. A U.S. correspondent bank account at
 7   J.P. Morgan processed the $700 million wire transfer.
 8         85.    Although RBS Coutts had unblocked the funds, employees at the bank
 9   continued to have concerns about the size of, and justification for, the $700 million wire
10   from a state-owned entity. Accordingly, the bank requested that LOW arrange a meeting
11   between RBS Coutts and someone at 1MDB capable of confirming the information
12   LOW had provided about the purpose of the $700 million wire. On or about October 28,
13   2009, two RBS Coutts bankers met with LOW and 1MDB OFFICER 1 in Zurich.
14   1MDB OFFICER 1’s identity was verified with a copy of his passport. At this meeting,
15   1MDB OFFICER 1 confirmed the false information that LOW had provided the bank
16   about the purpose and validity of the $700 million transfer.
17         86.    By early 2010, LOW had changed the stated justification for the $700
18   million wire transfer, characterizing it as the proceeds of a loan from 1MDB to Good
19   Star. LOW provided RBS Coutts a copy of a purported loan agreement between Good
20   Star and 1MDB, dated January 12, 2010, to replace the earlier Investment Management
21   Agreement. The agreement purported to retroactively recognize the $700 million
22   transfer from 1MDB to Good Star as a loan to Good Star to “finance its strategic
23   objectives and future growth through acquisitions, in particular, in the real
24   estate/hospitality area, the energy sector and financial services.” The 1MDB Board
25   never approved such a loan to Good Star, and bank statements for the Good Star
26   Account show no repayment of a loan to 1MDB.
27         87.    On or about October 23, 2009, Deutsche Bank informed Bank Negara
28   through a regulatory filing that the purpose of the $700 million wire transfer was for an



                                                  32
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 33 of 294 Page ID
                                      #:2322



 1   “equity investment in [a] new entity.” The “new entity” referred to in this regulatory
 2   filing was the 1MDB-PetroSaudi JV.
 3         88.    The 1MDB-PetroSaudi JV never had an account at RBS Coutts. Rather, as
 4   stated above, the 1MDB-PetroSaudi JV maintained an account at J.P. Morgan, and that
 5   account received only $300 million of the total $1 billion that was to be invested in the
 6   Joint Venture.
 7         E.     1MDB OFFICERS 1 AND 2 CONCEAL MISAPPROPRIATION OF
 8                FUNDS FROM 1MDB BOARD OF DIRECTORS
 9         89.    Even after the $700 million wire transfer was made into the Good Star
10   Account, 1MDB OFFICERS 1 and 2 continued to make material misrepresentations to
11   the 1MDB Board relating to the true identity of the beneficiary of the $700 million wire
12   transfer.
13         90.    The 1MDB Board met in Selangor, Malaysia on October 3, 2009. The
14   individuals present at the meeting included 1MDB OFFICERS 1 and 2, the Chairman of
15   the 1MDB Board, 1MDB’s Secretary, and three directors of the 1MDB Board.
16         91.    The 1MDB Board minutes for that meeting indicate that 1MDB OFFICER
17   2 made false and misleading representations to the Board in explaining key details
18   relating to the $700 million wire transfer. For example, 1MDB OFFICER 2 informed
19   the Board that, “[o]f the US$1 billion [1MDB] was supposed to inject into the [Joint
20   Venture], . . . US$700 million was remitted to PSI directly as settlement of all the
21   amounts owed by the JVCo. to PSI.” This statement is false and misleading for several
22   reasons:
23                a.    First, the representation by 1MDB OFFICER 2 that the $700 million
24   wire transfer was sent directly to PetroSaudi was false. As noted above, these funds
25   were sent to an account held in the name of Good Star.
26                b.    Second, as noted above, Good Star is not a subsidiary of PetroSaudi,
27   nor was PetroSaudi a beneficial owner of the Good Star Account.
28



                                                  33
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 34 of 294 Page ID
                                      #:2323



 1                c.    Third, a loan does not appear to have ever been made by PetroSaudi
 2   to the 1MDB-PetroSaudi JV and, thus, the $700 million wire transfer could not have
 3   been a “settlement of all the amounts owed by the” 1MDB-PetroSaudi JV.
 4                d.    Fourth, notwithstanding the fact that 1MDB OFFICER 2, who signed
 5   the JVA on or about September 28, 2009, was aware that the JVA included contractual
 6   terms requiring the 1MDB-PetroSaudi JV to repay PetroSaudi $700 million for a
 7   purported loan, neither 1MDB OFFICER 1 nor 1MDB OFFICER 2 disclosed this fact to
 8   the1MDB Board prior to October 3, 2009 – after the $700 million wire had already been
 9   diverted to the Good Star Account.
10                e.    Fifth, as noted above, 1MDB OFFICER 1 represented to RBS Coutts
11   that the $700 million wire transfer was made pursuant to an Investment Management
12   Agreement with Good Star (not to repay a loan to PetroSaudi).
13         92.    Even without having been told that the $700 million wire was sent to an
14   account held in the name of Good Star, 1MDB Board members raised concerns about the
15   transaction as represented by 1MDB OFFICER 2. Specifically, the minutes state, in
16   pertinent part:
17         The concerns raised by the [1MDB Board] that the recent developments in
18         the joint venture was not in accordance with the [1MDB Board’s]
19         understanding of the process, based on representations made at the previous
20         Special [1MDB Board] Meetings. Specifically:
21
22                      (a)   The [1MDB Board] was not consulted on the change of plans
23                to remit $700 million to [PetroSaudi]. The [1MDB Board’s] understanding
24                was for the full USA $1 billion to be wired to the joint bank account under
25                the name of the [Joint Venture] and the [Joint Venture’s] board of directors
26                makes the decision to remit US$700 million to [PetroSaudi].
27
28                                         ***



                                                 34
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 35 of 294 Page ID
                                      #:2324



 1
 2                       (d) The substantial investment of US$1billion should have merited a
 3                 more thorough thought and due diligence process.
 4
 5           93.   After expressing these concerns, 1MDB Board members asked that 1MDB
 6   determine whether it would be possible to seek the return of the $700 million “so that the
 7   funds could be remitted through the original agreed channel,” namely, the BSI Bank
 8   account held in the name of the 1MDB-PetroSaudi JV.
 9           94.   The 1MDB Board instructed 1MDB OFFICER 2 and 1MDB management
10   “not to deviate from the [1MDB Board’s] instructions and what the [1MDB Board] has
11   agreed/understood to be the procedures of a particular transaction.”
12           95.   The 1MDB Board met again in Selangor, Malaysia, on October 10, 2009.
13   The individuals present at the meeting included 1MDB OFFICER 2, the Chairman of the
14   1MDB Board, 1MDB’s Secretary, and three directors of the 1MDB Board.
15           96.   The 1MDB Board minutes for this meeting indicate that 1MDB OFFICER 2
16   sought to respond to the concerns raised by the 1MDB Board at the October 3, 2009
17   meeting. Specifically, 1MDB OFFICER 2 represented that the $700 million wire
18   transfer was sent “directly to” PetroSaudi in order to repay PetroSaudi’s purported $700
19   million loan to the Joint Venture. 1MDB’s management explained that, pursuant to
20   clause 4.5 of the JVA, 1MDB was required to repay PetroSaudi’s loan by September 30,
21   2009.
22           97.   In fact, clause 4.5 of the JVA required the 1MDB-PetroSaudi JV, rather
23   than 1MDB itself, to repay PetroSaudi for the purported loan. Furthermore, by the
24   JVA’s terms, the repayment of the loan could be made only after notice was provided to
25   both 1MDB and PetroSaudi and both entities approved the repayment. However, prior
26   to October 3, 2009, the 1MDB Board was never told about a purported loan from
27   PetroSaudi to the 1MDB-PetroSaudi JV.
28



                                                 35
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 36 of 294 Page ID
                                      #:2325



 1         98.   At no point prior to the execution of the Joint Venture, or in the Board
 2   meetings held shortly thereafter to discuss the transaction, did 1MDB OFFICER 1 or 2
 3   inform the 1MDB Board that funds from 1MDB had been sent to Good Star.
 4         F.    AN ADDITIONAL $330 MILLION IN 1MDB FUNDS WAS
 5               DIVERTED TO LOW’S GOOD STAR ACCOUNT IN 2011
 6         99.   An additional $330 million in 1MDB funds was subsequently funneled into
 7   the Good Star Account in 2011 under false pretenses, as explained below. Although
 8   these funds were supposed to be transmitted to the 1MDB-PetroSaudi JV under a
 9   financing agreement signed by 1MDB and the 1MDB-PetroSaudi JV, the funds were
10   instead transmitted via international wire transfers to the Good Star Account. Although
11   certain 1MDB officials were aware that these funds were not being sent to an account
12   maintained by the 1MDB-PetroSaudi JV, this fact was withheld from Deutsche Bank.
13   Bank records for the Good Star Account, as well as J.P. Morgan correspondent bank
14   records, demonstrate that the funds were transferred to LOW’s Good Star Account.
15         100. In June 2010, 1MDB decided to dispose of its 40% equity interest in the
16   1MDB-PetroSaudi JV by selling its shares back to the Joint Venture. In exchange, the
17   Joint Venture agreed to give 1MDB $1.2 billion in debt notes issued by the Joint
18   Venture. These debt notes were issued pursuant to an Islamic loan facility called a
19   Murabaha Financing Agreement (“MFA”). Pursuant to that MFA, 1MDB also agreed to
20   provide the 1MDB-PetroSaudi JV with an additional loan of up to $1.5 billion at an
21   annual rate of return of 8.75%.
22         101. On or about September 14, 2010, the 1MDB-PetroSaudi JV requested to
23   draw down on the additional loan extended to it by 1MDB in the amount of $500
24   million.
25         102. On or about May 12, 2011, the 1MDB-PetroSaudi JV issued to 1MDB a
26   second Notice of Drawing (the “Notice”) pursuant to the MFA, seeking to draw down on
27   the loan by an additional $330 million. The Notice was signed by OBAID on behalf of
28



                                                36
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 37 of 294 Page ID
                                      #:2326



 1   the 1MDB-PetroSaudi JV and requested that 1MDB transmit $330 million to the Good
 2   Star Account.
 3         103. Good Star bank statements and J.P. Morgan correspondent bank records
 4   show that between May 20 and October 25, 2011, $330,000,000 was transferred from
 5   1MDB to the Good Star Account over four wire transfers (“$330 million wire
 6   transfers”). Each of these transfers was a foreign exchange transaction completed
 7   through financial institutions in Malaysia, including AmBank and Deutsche Bank, and
 8   was processed through a U.S. correspondent bank account at J.P. Morgan Chase. The
 9   following is a summary of the 2011 transfers from 1MDB to the Good Star Account:
10         Table 1: 2011 Transfers from 1MDB to the Good Star Account
11
               Date8           Amount           Originating       U.S. Correspondent
12                                                 Bank                  Bank
13       May 20, 2011        $30,000,000         AmBank            J.P. Morgan Chase
14
         May 23, 2011        $65,000,000          AmBank           J.P. Morgan Chase
15
16       May 27, 2011        $110,000,000      Deutsche Bank       J.P. Morgan Chase
17       Oct. 25, 2011       $125,000,000         AmBank           J.P. Morgan Chase
18
19
20         104. On or about May 23, 2011, 1MDB’s Chief Financial Officer wrote a letter

21   to a Bank Negara official misrepresenting the identity of the recipient of the 1MDB

22   funds being disbursed under the MFA. In the letter, the 1MDB official thanked Bank

23   Negara for having approved the transmission of $330 million to the 1MDB-PetroSaudi

24   JV and explained that “1MDB-PSI has requested us to remit the funds to the account of

25   its parent company, PetroSaudi International Limited (“PSI Limited”) instead of the

26
           8
             The dates of wire transfers may vary, even among different records for the same
27
     wire transfer, based, for example, on time zone differences and/or the lapse of time
28   between the initiation of the wire, the crediting of funds to the correspondent bank, and
     the crediting of funds to the beneficiary bank.

                                                 37
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 38 of 294 Page ID
                                      #:2327



 1   account of 1MDB-PSI.” In truth, however, these funds were not being sent to
 2   PetroSaudi, but to Good Star.
 3         105. On or about May 25, 2011, OBAID sent 1MDB a letter on behalf of
 4   PetroSaudi and the 1MDB-PetroSaudi JV. This letter confirmed that the account at RBS
 5   Coutts in Switzerland had received the $30 million and the $65 million wires referenced
 6   in the table above. However, OBAID requested that 1MDB send to RBS Coutts a
 7   “SWIFT CLARIFICATION” explaining that the beneficiary of these wire transfers was
 8   actually “Account No. XXX.2000” (the Good Star Account) and not “Petrosaudi
 9   International Limited.” 9
10         106. OBAID’s statement in the May 25, 2011, letter that the funds were not
11   going to “Petrosaudi International Limited” was materially inconsistent with the
12   representation made by 1MDB OFFICER 2 in the September 30, 2009, email to
13   Deutsche Bank, described above in paragraph 82, in which 1MDB OFFICER 2 stated
14   that Good Star was a wholly-owned subsidiary of PetroSaudi.
15         107. On or about May 27, 2011, 1MDB OFFICER 2 signed a letter of
16   instruction, addressed to Deutsche Bank, requesting that an additional $110 million be
17   transferred from 1MDB to the Good Star Account.
18         108. To justify these substantial additional transfers of 1MDB funds to the Good
19   Star Account, LOW represented to RBS Coutts that 1MDB had entered into a sale and
20   purchase agreement with Good Star, for the sale of certain assets. LOW submitted a
21   copy of the purported agreement, which was dated February 23, 2011 and was signed by
22   Li Lin Seet purportedly on behalf of Good Star and the 1MDB-SRC OFFICER, who was
23   then-Chief Investment Officer of 1MDB. The agreement was fraudulent, intended only
24   to convince the bank to process the wire transfers. Among the assets that LOW claimed
25   to be selling to 1MDB were (a) the Mark Hotel in New York City, which neither LOW
26
           9
             All but the last four digits of the account number identified in OBAID’s May 25,
27
     2011 letter have been redacted pursuant to Federal Rule of Civil Procedure 5.2. The full
28   account number listed in the OBAID’S letter matches the account number for the Good
     Star Account.

                                                38
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 39 of 294 Page ID
                                      #:2328



 1   nor Good Star owned, and (b) the L’Ermitage Beverly Hills Hotel, title to which
 2   remained in a LOW-affiliated entity through at least 2016, notwithstanding this
 3   purported sale agreement.
 4         109. In total, 1MDB purported to invest a total of $1.83 billion in the 1MDB-
 5   PetroSaudi Joint Venture through a combination of equity and debt investments. Of this
 6   amount, $1.03 billion was fraudulently diverted to the Good Star Account.
 7         G.    FUNDS MISAPPROPRIATED FROM 1MDB WERE
 8               TRANSFERRED THROUGH AN INTERMEDIARY TO
 9               MALAYSIAN OFFICIAL 1
10         110. As set forth above, between September and October 2009, $700 million was
11   fraudulently diverted from 1MDB to the Good Star Account. An additional $330 million
12   was fraudulently diverted from 1MDB to the Good Star Account between May and
13   October 2011. According to J.P. Morgan Chase and RBS Coutts banking records,
14   between February and June of 2011, approximately $24,500,000 of these funds were
15   transferred to an account at Riyad Bank maintained in the name of two Saudi nationals
16   who were associates of LOW and TAN (“SAUDI ASSOCIATE 1” AND “SAUDI
17   ASSOCIATE 2”). From those funds, $20,000,000 was then transferred, within days, to
18   an account belonging to MALAYSIAN OFFICIAL 1.
19         111. J.P. Morgan correspondent bank records and bank records for the Good Star
20   Account show two transfers of funds from LOW’s Good Star Account to an account at
21   Riyad Bank held in the name SAUDI ASSOCIATES 1 & 2 (“Saudi Account”): (i) one
22   for approximately $12,500,000 on or about February 18, 2011, and (ii) another for
23   approximately $12,000,000 on or about June 10, 2011.
24         112. In response to a query from RBS Coutts, LOW represented that the purpose
25   of the June 2011 wire transfer was to invest in real estate developments in Mecca and
26   Medina pursuant to an Investment Management Agreement with SAUDI
27   ASSOCIATE 1.
28



                                                39
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 40 of 294 Page ID
                                      #:2329



 1         113. Correspondent bank records from J.P. Morgan Chase and Wells Fargo show
 2   that days after the transfers from the Good Star Account to the Saudi Account,
 3   approximately $20,000,000 in funds was transferred from the Saudi Account to an
 4   account at AmBank, whose beneficiary is listed as “AMPRIVATE BANKING-MR”
 5   (“AMPRIVATE BANKING-MR Account”). More specifically, the AMPRIVATE
 6   BANKING-MR Account received (i) a wire of approximately $10 million on or about
 7   February 23, 2011, roughly five days after the Saudi Account received $12.5 million
 8   from the Good Star Account, and (ii) another wire for approximately $10 million on or
 9   about June 13, 2011, roughly three days after the Saudi Account received $12 million
10   from the Good Star Account. These funds transferred into and out of the Saudi Account
11   are summarized below:
12         Table 2: Transfers from Good Star to the SAUDI ACCOUNT to
13                   MALAYSIAN OFFICIAL 1
14        Date               Credits into                     Debits from
15                         Saudi Account                    Saudi Account
16                      From          Amount           Amount               To
17      2/18/2011    Good Star      $12,500,000
18                   Account
        2/23/2011                                    $10,000,000    AMPRIVATE
19                                                                  BANKING-MR
20                                                                  Account
21      6/10/2011    Good Star      $12,000,000
                     Account
22      6/13/2011                                    $10,000,000    AMPRIVATE
23                                                                  BANKING-MR
                                                                    Account
24
25
           114. MALAYSIAN OFFICIAL 1 is the ultimate beneficiary of the
26
     AMPRIVATE BANKING-MR Account. The AMPRIVATE BANKING-MR Account
27
     is the same account that later received certain payments totaling approximately $681
28
     million in March 2013. As set forth in Paragraph 347 below, the Attorney General of


                                                40
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 41 of 294 Page ID
                                      #:2330



 1   Malaysia has publicly stated that the account into which these $681 million payments
 2   were made belonged to MALAYSIAN OFFICIAL 1.
 3         H.     FUNDS MISAPPROPRIATED FROM 1MDB THROUGH THE PSI -
 4                1MDB JOINT VENTURE SCAM WERE ALSO TRANSFERRED
 5                THROUGH THE GOOD STAR ACCOUNT TO 1MDB OFFICER 1
 6         115. As set forth below, diverted 1MDB proceeds were also transferred to a bank
 7   account beneficially owned by 1MDB OFFICER 1, who had helped facilitate the
 8   diversion of funds to the Good Star Account.
 9         116. On or about December 20, 2010, Good Star wire transferred $30,000,000 to
10   an account at Standard Chartered Bank in Singapore held in the name of Alsen Chance
11   Holdings Limited (“Alsen Chance Account”). “Eric” TAN Kim Loong (“TAN”) was the
12   stated beneficial owner of the Alsen Chance Account. TAN was a close associate of
13   LOW, who also served as a proxy for LOW in numerous financial transactions. In the
14   account opening documents, TAN represented to Standard Chartered Bank that Alsen
15   Chance Limited (“Alsen Chance”) did “consulting works for building and construction
16   projects.”
17         117. On or about December 22, 2010, Alsen Chance wire transferred $5,000,000
18   to a bank account at BSI in Lugano held in the name of Totality Ltd. (“Totality
19   Account”). The payment details on the wire read, in relevant part: “PAYMENT FOR
20   PURCHASES OF PLANE.” The wire transfer was processed through a correspondent
21   bank account at Citibank in New York.
22         118. 1MDB OFFICER 1 was the beneficial owner of the Totality Account.
23   Totality Ltd. was a shell company set up by 1MDB OFFICER 1 for the purpose of
24   maintaining an account at BSI.
25
26
27
28



                                                41
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 42 of 294 Page ID
                                      #:2331



 1         I.      LOW LAUNDERED APPROXIMATELY $368 MILLION IN FUNDS
 2                 DIVERTED FROM THE 1MDB JOINT VENTURE INTO THE
 3                 UNITED STATES
 4         119. LOW laundered hundreds of millions of dollars in proceeds from the
 5   foregoing unlawful activity into the United States for the personal use and benefit of
 6   himself and his associates.
 7         120. Between approximately October 21, 2009, and October 13, 2010, eleven
 8   wires totaling approximately $368 million were sent from the Good Star Account to an
 9   Interest on Lawyer Account held by the law firm Shearman & Sterling LLP in the United
10
     States (“Shearman IOLA Account”).10
11
           121. More particularly, bank records show the following credits to the Shearman
12
     IOLA Account from the Good Star Account:
13
14
15         Table 3: Transfers from Good Star to the Shearman IOLA Account
16          Date              Amount                   Notations on Wire Transfer
17      10/21/2009      $148,000,000           N/A
18      1/20/2010       $117,000,000           A.PH52A1 C.PARK.W .NY (BID-USD
                                               35M) B.AV. INVEST.(USD37.5M)
19                                             C.STAKE V.H (USD 15M)
20                                             D.VICEROY ST. M.H(USD 10M)
                                               E.PEARL ENERGY (THAILAND) USD
21
                                               19.5M
22
23
24
25
26         10
              Bank records demonstrate that Shearman maintained one control account into
     which each of the wire transfers from the Good Star Account referenced above was
27
     transferred. In addition to this control account, Shearman maintained a number of client
28   escrow accounts to which some client funds were distributed after their receipt.
     References to the Shearman IOLA Account refer to the control account.

                                                 42
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 43 of 294 Page ID
                                      #:2332



 1          Date            Amount               Notations on Wire Transfer
 2      3/3/2010      $35,059,875          A)PH52A 1 CENT WW NYC(RENOV
 3                                         USD10M) B)AVIATION WORKCAPINC
                                           (5M+10559875) C)INC VICEROY HOTEL
 4                                         GR (USD 7M)
 5                                         D)INC RENOV BUDGET BHH
                                           (USD2.5M)
 6
 7      5/13/2010     $15,780,000          BID PROCESS - ACQUISITION OF THE
 8                                         EDEN HOTEL ROME (PREPARATION
                                           OF PARTIAL PORTION OF EQUITY)
 9
10      6/23/2010     $8,599,985           BID PROCESS-ASCQUISITION OF 94
                                           PICCADILLY RD LONDON (IN AND
11                                         OUT CLUB)FOR HOTEL
12                                         DEVELOPMENT +
13                                         SERVICRESIDENCES (PROOF OF
                                           FUNDS)
14
15      8/17/2010     $2,799,985           N/A
16      8/31/2010     $653,985             ACQUISITION OF ASSETS/PROPERTY
17                                         PAYMENT FOR EXTENSION
18      9/3/2010      $8,645,985           ACQUISITION OF ASSETS/PROPERTY
                                           PARTBALANCE PAYMENT
19      9/28/2010     $5,999,985           ACQUISITION OF ASSETS/PROPERTY
20                                         (2 PCT BID. NEW YORK HELMSLEY
                                           HOTEL - USD300M
21      9/28/2010     $17,999,985          ACQUISITION OF ASSETS /PROPERTY
22                                         (FULL BALANCE PAYMENT +
23                                         RENOVATION)

24      10/13/2010    $7,999,985           ACQUISITION OF ASSETS/PROPERTY
25                                         BID HELMSLEY HOTEL NYC
                                           USD300M TRANCHE 2
26      Total:        $368,539,770.00
27
28



                                            43
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 44 of 294 Page ID
                                      #:2333



 1         122. As described in further detail in Section VI of the Complaint, funds
 2   transferred to the Shearman IOLA Account were then used by LOW and others to
 3   purchase assets and invest in business interests for their personal use and benefit,
 4   including, but not limited to, luxury real estate, a Beverly Hills hotel, a private jet, and a
 5   major Hollywood motion picture.
 6         123. In addition, funds transferred to Shearman were also used to fund the
 7   luxurious lifestyles enjoyed by LOW and his associates. For instance, between on or
 8   about October 30, 2009, and June 18, 2010, a period of less than eight months, more
 9   than $85 million in funds traceable to the Good Star Account was wired from the
10   Shearman IOLA Account to Las Vegas casinos, luxury yacht rental companies, business
11   jet rental vendors, a London interior decorator, and associates and family members of
12   LOW, among others.
13         124. For example, between October 2009 and October 2010, misappropriated
14   1MDB funds sent from the Good Star Account into the Shearman IOLA Account were
15   transferred as follows: (i) approximately $12,000,000 in wires to Caesars Palace, a Las
16   Vegas casino; (ii) approximately $13,400,000 in wires to the Las Vegas Sands Corp., the
17   owner of the Venetian Las Vegas, another casino; (iii) a wire for approximately
18   $11,000,000 to TAN, an associate of LOW; (iv) approximately $4,000,000 in wires to
19   Jet Logic Ltd., a luxury jet rental service; (v) a wire for approximately $3,500,000 to
20   LOW’s sister; (vi) a wire for approximately $3,080,000 to Rose Trading, a Hong Kong
21   jeweler; (vii) approximately $2,698,000 in wires to Yachtzoo, a luxury yacht rental
22   service; (viii) approximately $2,288,000 in wires to Argent Design Ltd., a United
23   Kingdom-based interior designer; (ix) a wire for approximately $670,000 to Excel Air, a
24   jet rental company; (x) approximately $460,000 in wires to Skyline Private Air, an
25   aircraft rental company; and (xi) a wire for approximately $155,000 to Billiyon Air, a jet
26   rental company.
27
28



                                                   44
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 45 of 294 Page ID
                                      #:2334



 1         J.      LOW TRANSFERRED APPROXIMATELY $389 MILLION IN
 2                 1MDB FUNDS TO ANOTHER ACCOUNT CONTROLLED BY HIM
 3                 BUT HELD IN THE NAME OF ABU DHABI-KUWAIT-MALAYSIA
 4                 INVESTMENT CORPORATION (ADKMIC)
 5         125. Over the course of five wire transfers between June 28, 2011 and September
 6   4, 2013, approximately $389 million was transferred from the Good Star Account to an
 7   account at BSI Bank in Singapore held in the name of Abu Dhabi Kuwait Malaysia
 8   Investment Corp. (“ADKMIC BSI Account”). LOW is the beneficial owner of the
 9   ADKMIC BSI Account.
10         126. In a document entitled “LOW FAMILY HISTORY AND BACKGROUND,
11   ORIGINS OF JYNWEL CAPITAL,” that was emailed by LOW’s brother to a New
12   York business person on or about August 13, 2013, the Low family represented that
13   “Mr. Jho Low founded the Abu Dhabi-Kuwait-Malaysia Investment Corporation in 2007
14   and together with third-party investment partners structured numerous multi-million
15   dollar buyouts with interests in construction, real estate development (Putrajaya Perdana
16   Berhad), water infrastructure (Loh & Loh Corporation Berhad), road concessions and oil
17   & gas (UBG Berhad).”
18         127. J.P. Morgan Chase correspondent bank account records show the following
19   credits to the ADKMIC BSI Account from the Good Star Account:
20         Table 4: Transfers from Good Star to ADKMIC
21
                      Date                              Amount
22
                  June 28, 2011                       $55,000,000
23
                September 4, 2012                     $38,000,000
24
                November 2, 2012                      $153,000,000
25
             December 27, 2012                        $142,500,000
26
                September 4, 2013                      $456,027
27
28



                                                 45
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 46 of 294 Page ID
                                      #:2335



 1   As described below, the funds transferred to the ADKMIC BSI Account were then used
 2   by LOW and others to acquire assets in the United States, among other things.
 3         128. The Good Star Account was closed on or about September 5, 2013, after the
 4   balance ($456,027) was transferred to the ADKMIC BSI Account.
 5         K.     LOW AND OTHERS TRIED TO COVER UP THE
 6                MISAPPROPRATION OF MORE THAN $1 BILLION FROM THE
 7                JOINT VENTURE
 8                1.     1MDB’s Interest in the Joint Venture Was Converted into “Fund
 9                       Units” to Facilitate the Fraudulent Valuation of That Interest
10         129. As discussed above, between 2009 and 2011, 1MDB purported to invest
11   approximately $1.83 billion in the 1MDB-PetroSaudi JV through equity and Murabaha
12   loan investments, when in fact, at least $1.03 billion of this amount was siphoned off for
13   the personal benefit of LOW and his associates, including OBAID. LOW and 1MDB
14   officials attempted to inflate the reported value of 1MDB’s investment in the Joint
15   Venture several times. As explained below, the co-conspirators tried to achieve this end
16   by restructuring 1MDB’s investment in the Joint Venture several times, ultimately
17   converting that interest into an opaque and illiquid asset, the value of which could not be
18   easily verified by auditors and others. Thereafter, the co-conspirators orchestrated a
19   fraudulent valuation of the assets underlying the investment to massively inflate their
20   value and to create the false impression that 1MDB’s investment in the Joint Venture
21   had generated a profit, when in fact it had been diminished significantly through
22   misappropriation.
23                       a.     First Restructuring: JV Equity Interest to Debt
24         130. As explained above, in June 2010, 1MDB sold its equity interest in the Joint
25   Venture in exchange for Islamic debt notes issued by the Joint Venture; and 1MDB
26   purportedly increased its investment in those debt notes in 2010 and 2011. This equity-
27   to-debt restructuring made it easier to obscure the value of 1MDB’s investment in the
28   Joint Venture. In its financial statements for the 2013 fiscal year, 1MDB valued the


                                                 46
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 47 of 294 Page ID
                                      #:2336



 1   Islamic debt notes issued by the Joint Venture at approximately $2.22 billion,
 2   notwithstanding the fact that at least $1.03 billion had been diverted from 1MDB’s stated
 3   investment in the Joint Venture.
 4                       b.     Second Restructuring: JV Debt to PSOSL Equity
 5         131. In June 2012, 1MDB exchanged those Islamic debt notes for (i) a 49% stake
 6   in PetroSaudi Oil Services Limited (“PSOSL”), a subsidiary of PetroSaudi, and (ii) a call
 7   option to acquire the remaining equity stake in PSOSL. In its financial statements for
 8   the 2013 fiscal year, 1MDB represented that the stake it had acquired in PSOSL was of a
 9   “value equivalent to” the value of the Islamic debt notes, or approximately $2.22 billion.
10         132. At the time of this debt-equity swap, the primary assets in which PSOSL
11   could claim an (indirect) beneficial interest were two drillships, which had contracts with
12   state-owned Petróleos de Venezuela, S.A. (“PDVSA”) to extract oil in Venezuela. As
13   explained below, the drillships were technically owned by single-purpose holding
14   companies that were PSOSL subsidiaries, while the contracts with PDVSA had been
15   entered into by another PSOSL subsidiary, PetroSaudi Oil Services (Venezuela) Ltd.
16   (“PSOVL”). At no point has 1MDB received payments or profits from these contracts,
17   and in fact, PSOSL reported losses in both 2012 and 2013. PSOSL’s financial
18   statements for the fiscal year ending December 31, 2012 disclose “adverse financial
19   performance,” because, among other things, PDVSA failed to make timely payments
20   under the contracts and because one of the ship’s contracts with PDVSA had expired in
21   June 2012. PSOSL’s net assets were valued in those 2012 financial statements at
22   $93,621,000, and PSOSL reported a net operating loss of $111,644,000. Upon
23   information and belief, the value of the contracts with PDVSA, as well as the overall
24   value of PSOSL, has declined further in recent years as a result of developments in
25   Venezuela.
26                       c.     Third Restructuring: PSOSL Equity to “Fund Units”
27         133. Not long after 1MDB acquired an interest in PSOSL in exchange for its
28   supposed investment in the Joint Venture, 1MDB sought to restructure its holdings yet



                                                 47
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 48 of 294 Page ID
                                      #:2337



 1   again. By restructuring its holdings, 1MDB further obscured the value of its holdings,
 2   which were not worth anywhere near their stated value or the amount that 1MDB had
 3   purportedly spent to acquire them. 1MDB officials accomplished this restructuring with
 4   assistance from bankers at BSI Bank in Singapore, with whom LOW had a close
 5   relationship, and employees of Bridge Partners Investment Management Ltd. (“Bridge
 6   Partners”), an investment advisory firm with fund managers based in Hong Kong.
 7         134. LOW was himself also involved in the restructuring process. For example,
 8   in a June 13, 2012 email exchange, two BSI bankers discussed the restructuring deal and
 9   an upcoming meeting with 1MDB on the matter at the Mandarin Oriental in Singapore.
10   The exchange closed, in relevant part, with the phrase, “1MDB all aligned to JL’s plan,”
11   using Jho LOW’s initials.
12         135. The restructuring involved a series of complicated and commercially
13   unnecessary transactions, resulting in the conversion of 1MDB’s stake in PSOSL into
14   securities in a purportedly legitimate investment fund. To accomplish this end, 1MDB
15   “sold” its equity stake in PSOSL to an affiliate of Bridge Partners in exchange for
16   promissory notes, and then 1MDB used those promissory notes to subscribe to “fund
17   units” in the Bridge Global Absolute Return Fund SPC (“Bridge Global Fund” or
18   “Bridge Global”), a Cayman-registered corporate vehicle managed by Bridge Partners.
19   The Bridge Global Fund held only one asset, however – the very same equity stake in
20   PSOSL that 1MDB had conveyed to Bridge Partners. The transactions had no economic
21   substance, amounting to a round trip of various securities and commercial paper that
22   were designed to, and did, have a specific and false accounting effect—namely, the
23   fraudulent inflation of the value of 1MDB’s assets. 1MDB created a new wholly-owned
24   subsidiary called Brazen Sky Limited (“Brazen Sky”) for the express purpose of holding
25   these fund units.
26         136. Notwithstanding this restructuring, the value of Brazen Sky’s holdings
27   remained linked to the value of the aforementioned drillships and drilling contracts,
28   because the fund units were solely backed by shares in PSOSL. But the restructuring



                                                 48
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 49 of 294 Page ID
                                      #:2338



 1   obscured this fact from third parties, including 1MDB’s auditors, because it interposed
 2   several additional entities between 1MDB and its holdings in PSOSL, including an
 3   ostensibly independent investment fund. Given the opaque nature of the Bridge Global
 4   Fund, it was difficult for third parties to independently verify the nature and value of the
 5   assets underlying the fund units. In this way, certain 1MDB officials and others were
 6   able to conceal the true value of 1MDB’s original investment in the Joint Venture, which
 7   had been significantly diminished by the diversion of more than $1 billion to Good Star.
 8                       d.     Fraudulent Valuation of the “Fund Units”
 9         137. On or about September 13, 2012, Brazen Sky opened a bank account at BSI
10   Bank in Singapore. BSI Bank in Singapore thus served as the custodian of the Bridge
11   Global fund units, and these securities appear on the bank statements for Brazen Sky’s
12   account at BSI (“Brazen Sky Account” or “BS Account”).
13         138. During the fall of 2012, employees of BSI Bank met with 1MDB officials
14   to discuss the valuation of the Bridge Global fund units. Among the individuals present
15   at these meetings were “Jasmine” LOO Ai Swan (“LOO”), who was then 1MDB’s
16   General Counsel and Executive Director of Group Strategy, and 1MDB’s Executive
17   Director of Finance (“1MDB OFFICER 4”).
18         139. 1MDB officials sought to have the value of the fund units marked at $2.318
19   billion by Bridge Partners. This is equal to the amount that 1MDB had claimed,
20   including in a press release dated April 15, 2013, that the proceeds of its investment in
21   the Joint Venture were worth, and it is slightly more than the stated valuation of the
22   1MDB-PetroSaudi JV debt notes, allowing 1MDB to claim its investment had generated
23   a profit. As noted above, because the fund units were backed by shares in PSOSL, the
24   value of those units turned on the value of the two drillships and drilling contracts.
25         140. 1MDB officials originally suggested that BSI and Bridge Partners rely on a
26   market valuation analysis of the PSOSL assets performed by Lazard, an international
27   asset management firm. That analysis assigned an illustrative return value of more than
28   $2 billion to the PSOSL assets, based on certain aggressive assumptions and projections



                                                  49
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 50 of 294 Page ID
                                      #:2339



 1   provided by 1MDB. BSI and/or Bridge Partners did not believe this analysis was
 2   adequate to justify 1MDB’s desired valuation of the Bridge Global investment. At least
 3   one BSI banker working on the matter (“SINGAPORE BANKER 2”) expressed the view
 4   that it would be “risky” to seek another market-based valuation, implying that it would
 5   require too much “‘engineering’” to achieve the target value; he also warned that a
 6   “[v]aluation report once done and if its too far fetched [sic], it will stick in the books
 7   forever.”
 8          141. To avoid the need for an independent valuation of the asset at that point in
 9   time, BSI and Bridge Global agreed instead to value the assets on a cost-value basis,
10   relying on 1MDB’s stated costs to acquire the assets. This meant that BSI valued the
11   assets based on representations by 1MDB officials that 1MDB had given PetroSaudi
12   $2.22 billion in value to acquire its stake in PSOSL. A “premium” was added to that
13   $2.22 billion to reach a total cost-based valuation of $2.318. On or about November 13,
14   2012, BSI issued a bank statement showing that the Brazen Sky Account held $2.318
15   billion in securities.
16          142. During this time period, there was considerable discussion among those
17   involved about how KPMG, 1MDB’s auditor, would evaluate the investment in the
18   Bridge Global Fund. In advance of a December 12, 2012 meeting between 1MDB and
19   KPMG, 1MDB’s Executive Director of Finance (“1MDB OFFICER 4”) advised several
20   BSI employees by email, “We will need to strengthen the story on why the funds were
21   reinvested with the Bridge, to divert the attention away from the ‘link.’” Upon
22   information and belief, this statement referred to diverting KPMG’s attention away from
23   the link between Brazen Sky’s holdings in the Bridge Global Fund and the drillships,
24   assets that were neither liquid nor worth anywhere near $2.318 billion.
25          143. At the December 12, 2012 meeting with KPMG, which was held at BSI’s
26   offices in Singapore, 1MDB and BSI officials misled KPMG about the nature of the
27   Bridge Global assets held by Brazen Sky. Minutes from the meeting show that 1MDB
28   OFFICER 4 and the BSI bankers present at the meeting (SINGAPORE BANKER 2 and



                                                   50
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 51 of 294 Page ID
                                      #:2340



 1   SINGAPORE BANKER 3) withheld from KPMG the fact that the assets underlying the
 2   Bridge Global investment consisted of two drillships and instead conveyed the
 3   impression that the fund units were backed by cash.
 4         144. 1MDB’s audited financial statements for the fiscal year ending March 31,
 5   2012, were signed off by KPMG on or about December 27, 2012. In the section of those
 6   financial statements devoted to “subsequent events,” 1MDB represented that it had
 7   invested $2.318 billion in the Bridge Global Fund. This disclosure was the direct result
 8   of the fraudulent valuation discussed above.
 9         145. In August 2013, 1MDB officials and others again attempted to secure a
10   market-based valuation of the PSOSL assets to bolster BSI’s earlier valuation of the
11   Bridge Global fund units at more than $2 billion. SINGAPORE BANKER 2
12   coordinated the procurement of that valuation, with the specific aim of securing a
13   valuation of the assets at $2.4 billion. A Singapore-based equity research company,
14   NRA Capital Pte. (“NRA Capital”), agreed to value the PSOSL assets at $2.4 billion on
15   the basis of PSOSL’s 2012 financial statements showing less than $100 million in net
16   assets and a net operating loss of more than $100 million. In exchange for producing, on
17   an urgent basis, a valuation report that met the target value, NRA Capital was paid
18   $300,000 by an entity called Affinity Equity International Partners Limited (“Affinity
19   Equity”). As described in Paragraph 396 below, Affinity Equity was a shell entity
20   nominally affiliated with TAN, which was used to funnel misappropriated 1MDB funds
21   to LOW. The NRA Capital research analyst responsible for the valuation report was also
22   personally bribed to produce the report on an urgent basis, with the understanding that
23   the resulting valuation would meet the client’s target value.
24         146. In early 2014, KPMG resigned as 1MDB’s auditor, after having expressed
25   concern that it had insufficient information about the nature of the assets underlying the
26   Bridge Global investment and the manner in which they had been valued.
27         147. The financial statements for Brazen Sky for the fiscal year ending March
28   31, 2013 were reviewed by 1MDB’s new auditor Deloitte and were dated March 28,



                                                 51
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 52 of 294 Page ID
                                      #:2341



 1   2014. They indicated that Brazen Sky held a total of $2.318 billion in the Bridge Global
 2   Fund at the close of the fiscal year.
 3           148. In 2014, officials at 1MDB and others engaged in further fraudulent
 4   conduct in an effort to conceal this overvaluation of the Brazen Sky assets (which itself
 5   was used to conceal the diversion of more than $1 billion from 1MDB’s investment in
 6   the Joint Venture). In late 2014, 1MDB claimed publicly and in its financial statements
 7   that Brazen Sky had “redeemed” more than $1.2 billion-worth of Bridge Global fund
 8   units in cash. As described in further detail in Part V.G below, this “redeemed” cash did
 9   not originate from the Bridge Global Fund, however, but rather from money that 1MDB
10   borrowed from Deutsche Bank in 2014. Deutsche Bank loan proceeds were passed
11   through the Bridge Global and Brazen Sky Accounts multiple times to give the
12   appearance that Brazen Sky was redeeming fund units. In fact, Brazen Sky’s
13   investments in the Bridge Global Fund were not capable of producing $1.2 billion in
14   cash.
15                 2.    Low Made False Representations and Provided False Documentation
16                       to Conceal His Role in the Misappropriation
17           149. In 2015, following allegations in the international press that the Good Star
18   Account was used to siphon off funds from 1MDB, LOW tried to distance himself from
19   Good Star. In doing so he offered several conflicting explanations for the various
20   transfers into and out of the Good Star Account.
21           150. Employees of BSI Bank contacted LOW in approximately early March of
22   2015 to discuss the recent allegations concerning Good Star. Although the Good Star
23   Account was maintained at RBS Coutts, BSI was concerned about the allegations
24   because LOW’s ADKMIC BSI Account had received substantial incoming transfers
25   from Good Star. In response to BSI’s query, LOW claimed that at the time of these
26   transfers, Good Star Limited was owned by PetroSaudi. LOW claimed that he
27   transferred ownership of Good Star to PetroSaudi prior to the $700 million wire, by
28   transferring custody over the company’s sole bearer share to PetroSaudi.



                                                  52
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 53 of 294 Page ID
                                      #:2342



 1           151. LOW supported this claim by providing BSI with a letter from OBAID,
 2   dated March 8, 2015. In that letter, OBAID “confirm[ed] that GSL [Good Star Limited]
 3   is part of the PetroSaudi Group on 1 September 2009 through the transfer of its bearer
 4   share to us.”
 5           152. Contrastingly, roughly one month later, LOW represented to BSI that the
 6   money that ADKMIC had received from Good Star came from SAUDI ASSOCIATE 1,
 7   who has no known affiliation with PetroSaudi. LOW supplied a letter to BSI, dated
 8   April 2, 2015, ostensibly from SAUDI ASSOCIATE 1, “confirming that all Good Star
 9   Limited’s and other wire transfers to Abu Dhabi-Kuwait-Malaysia Investment
10   Corporation’s bank account with BSI Bank between 31 August 2009 to 30 September
11   2013 . . . was ultimately funded directly or indirectly by my goodself and my family”
12   pursuant to financing agreements between ADKMIC and SAUDI ASSOCIATE 1. The
13   letter indicated that LOW was given “absolute discretion” under the financing
14   agreements to use the funds from Good Star however he wished, and it “acknowledge[d]
15   that these funds have been used for . . . gifts, expenses, investments, purchase of assets,
16   and other uses.” The letter closed by stating that the payments “should not in any event
17   be construed as an act of corruption since this is against the practice of Islam and I
18   personally do not encourage such practices in any manner whatsoever. This is merely a
19   personal token of appreciation of [LOW’s] good work in promoting in the Middle
20   East . . . .”
21           153. Both the letter from OBAID and the letter from SAUDI ASSOCIATE 1
22   contained false statements concerning the beneficial ownership of the Good Star
23   Account. Regardless of who had possession of Good Star’s bearer share, LOW was the
24   beneficial owner of, and sole authorized signatory on, the Good Star Account during all
25   relevant time periods. LOW was responsible for authorizing transactions out of that
26   account, and RBS Coutts bankers met and spoke with LOW a number of times to discuss
27   the account. Moreover, LOW represented to BSI Bank numerous times prior to 2015
28   that he and/or his family owned the entity Good Star Limited.



                                                  53
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 54 of 294 Page ID
                                      #:2343



 1   III.   THE AABAR-BVI PHASE: APPROXIMATELY $1.367 BILLION IS
 2          MISAPPROPRIATED FROM 1MDB
 3          A.    EXECUTIVE SUMMARY OF THE AABAR-BVI PHASE
 4          154. In 2012, approximately $1.367 billion in 1MDB funds that were raised in
 5   two separate bond offerings were misappropriated and fraudulently diverted to bank
 6   accounts in Switzerland and Singapore. In issuing these bonds, 1MDB participated in
 7   the publication and disclosure of two offering circulars that contained material
 8   misrepresentations and omissions relating to:
 9          a.    How the proceeds of these bond issuances would be used,
10          b.    The nature of the relationship between the issuer (i.e., subsidiaries of
11                1MDB) and the bond’s third-party guarantor (i.e., the International
12                Petroleum Investment Company of Abu Dhabi (“IPIC”)), and
13          c.    The existence of any related-party transactions connected to the 2012 bond
14                issuances, including that 1MDB officials, IPIC officials, and their associates
15                would personally benefit from the issuance of these bonds.
16          155. After more than $1 billion had been misappropriated from 1MDB between
17   2009 and 2011 in the Good Star Phase, 1MDB needed to raise additional capital to fund
18   its operations. As set forth in greater detail below, 1MDB engaged Goldman to arrange
19   and underwrite two separate bond offerings in 2012. One of the stated purposes of the
20   2012 bond issues was to raise funds to allow 1MDB to acquire certain energy assets.
21          156. IPIC, an investment fund wholly-owned by the government of Abu Dhabi,
22   guaranteed, either directly or indirectly, both 2012 bond offerings and, in exchange, a
23   nominated subsidiary of IPIC was granted an option to purchase a minority share of the
24   energy assets acquired by 1MDB.
25          157. Almost immediately after receiving the proceeds of each of the 2012 bond
26   issues, 1MDB wire transferred a substantial portion of the proceeds – totaling
27   approximately $1.367 billion between the two bond sales, or more than forty percent of
28   the net proceeds raised – to a Swiss bank account belonging to an entity called Aabar



                                                  54
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 55 of 294 Page ID
                                      #:2344



 1   Investments PJS Limited, a British Virgin Islands-registered corporation (referred to
 2   herein as “Aabar-BVI”) that bears a similar name to a legitimate subsidiary of IPIC,
 3   called Aabar Investments PJS (referred to herein as “Aabar”). At the time of these
 4   transfers, Khadem Abdulla al-QUBAISI (“QUBAISI”) was the Managing Director of
 5   IPIC and the Chairman of Aabar; and Mohamed Ahmed Badawy Al-HUSSEINY
 6   (“HUSSEINY”) was the CEO of Aabar. QUBAISI and HUSSEINY were also directors
 7   of Aabar-BVI.
 8         158. QUBAISI and HUSSEINY opened the account at BSI Bank in Lugano in
 9   the name of Aabar-BVI (“Aabar-BVI Swiss Account”) and used the account to facilitate
10   the diversion of funds from 1MDB. LOW was also integrally involved in setting up the
11   Aabar-BVI Swiss Account and in arranging for the fraudulent transfer of $1.367 billion
12   from 1MDB to the Aabar-BVI Swiss Account.
13         159. In their audited financial statements for the year ending on March 31, 2014,
14   1MDB booked their substantial payments to Aabar-BVI as an asset rather than a
15   payment, describing it as a “refundable deposit . . . held aside as collateral for the
16   guarantee” that IPIC provided for the 2012 bonds.
17         160. In contrast, LOW and 1MDB officers represented to bank officials involved
18   in the transfer of the $1.367 billion that the funds represented non-refundable payments
19   to Aabar-BVI in consideration of IPIC’s guarantee of the 2012 bonds. The fact that
20   $1.367 billion in proceeds of the 2012 bond sales was to be paid to Aabar-BVI was not
21   disclosed in the bond offering circulars.
22         161. Following the dismissal of QUBAISI and HUSSEINY from their positions
23   at IPIC and Aabar in 2015, IPIC and Aabar have recently clarified that Aabar-BVI is not
24   owned by either entity.
25         162. The Swiss bank account belonging to Aabar-BVI (“Aabar-BVI Swiss
26   Account”) was used to siphon off proceeds of the two 2012 bond sales for the personal
27   benefit of individuals affiliated with IPIC, Aabar, and 1MDB, as well as their associates.
28   Beginning within days of receiving funds from 1MDB, Aabar-BVI transferred a total of



                                                   55
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 56 of 294 Page ID
                                      #:2345



 1   approximately $636 million to the Singapore bank account held by Blackstone Asia Real
 2   Estate Partners (“Blackstone Account”). During this same time period, Aabar-BVI
 3   transferred, through multiple overseas investment funds, an additional approximately
 4   $465 million to the Blackstone Account. The beneficial owner of the Blackstone
 5   Account was identified in bank records as “Eric” TAN Kim Loong (“TAN”), a
 6   Malaysian national and an associate of LOW.
 7         163. Funds transferred to the Blackstone Account by Aabar-BVI were
 8   subsequently distributed to officials of IPIC, Aabar, and 1MDB. Between approximately
 9   May and November 2012, shortly after Blackstone’s receipt of funds from the Aabar-
10   BVI Swiss Account, Blackstone transferred $472,750,000 into a Luxembourg account
11   beneficially owned by QUBAISI. During roughly the same time period, Blackstone
12   transferred $66,600,000 into two different accounts beneficially owned by HUSSEINY.
13   In October and November 2012, Blackstone transferred $30,000,000 to an account
14   belonging to MALAYSIAN OFFICIAL 1. Finally in December 2012, Blackstone
15   transferred $5 million to a Swiss account beneficially owned by “Jasmine” LOO Ai
16   Swan (“LOO”), who was then 1MDB’s General Counsel and Executive Director of
17   Group Strategy.
18         164. Shortly after receiving proceeds of the two 2012 bond sales from 1MDB,
19   Aabar-BVI also transferred $238,000,000 to a Singapore bank account belonging to Red
20   Granite Capital, an entity owned by Riza Shahriz Bin Abdul AZIZ (“AZIZ”). AZIZ is a
21   relative of MALAYSIAN OFFICIAL 1 and a friend of LOW. Among other things,
22   AZIZ used these funds to purchase luxury real estate in the United States and the United
23   Kingdom for his personal benefit, and to fund his movie production company, Red
24   Granite Pictures. 1MDB has disclaimed any investment interest in Red Granite Pictures.
25
26
27
28



                                                56
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 57 of 294 Page ID
                                      #:2346



 1         B.    IN 2012, 1MDB ISSUED $3.5 BILLION IN BONDS IN TWO
 2               SEPARATE OFFERINGS ARRANGED BY GOLDMAN
 3                1.       May 21, 2012, Bond Issue
 4         165. At least as early as January 2012, officials at 1MDB approached Goldman
 5   for financial advice in connection with 1MDB’s anticipated acquisition of certain power
 6   assets in Malaysia.
 7         166. On or about March 2, 2012, 1MDB Energy Limited (“1MDB Energy” or
 8   “1MEL”), a wholly-owned subsidiary of 1MDB, entered into a Sale and Purchase
 9   Agreement to acquire Tanjong Energy Holdings Sdn Bhd (“Tanjong Energy”), a power
10   production company, from Tanjong Power Holdings Sdn Bhd (“Tanjong Power”) for
11   MYR 8.5 billion, or approximately $2.755 billion U.S. dollars. 1MDB planned to raise
12   MYR 6 billion of this MYR 8.5 billion through the local bank market.
13         167. 1MDB engaged Goldman to assist in securing financing for the remaining
14   MYR 2.5 billion necessary to complete the Tanjong deal. By letter dated March 19,
15   2012, 1MDB engaged Goldman, through its Singapore office, as the “sole bookrunner
16   and arranger” for debt financing in connection with its capital needs for the Tanjong
17   acquisition. The engagement letter was signed by 1MDB OFFICER 2 and a Managing
18   Director of Goldman Sachs (Singapore) Pte. (“Goldman Managing Director”). Within
19   Goldman, this bond deal was referred to by the name “Project Magnolia.”
20         168. LOO served as a primary point of contact between 1MDB and Goldman
21   concerning the Project Magnolia bond transaction.
22         169. Electronic communications among Goldman employees during the lead-up
23   to the May 21, 2012, bond closing date reflect that employees at Goldman offered
24   differing information about the nature of LOW’s relationship to 1MDB and/or his role in
25   the bond deal and the procurement of the IPIC guarantee:
26                a.       In an email dated March 27, 2012, a managing director at Goldman-
27    Asia referred to LOW as “the 1MDB Operator or intermediary in Malaysia.”
28



                                                  57
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 58 of 294 Page ID
                                      #:2347



 1                 b.   In approximately early April 2012, other Goldman employees
 2    discussed whether LOW was involved in the Project Magnolia deal on behalf of 1MDB.
 3    In an email dated April 3, 2012, a Goldman employee noted “that Jho Low is also
 4    known to have close friends/ contacts in Abu Dhabi.” In an email response dated April
 5    3, 2012, another Goldman employee wrote: “[Goldman Managing Director] said Jho
 6    Low [was] not involved at all in deal as far as he aware [sic] but that Low was present
 7    when [Goldman Managing Director] met . . . [the] Chairman of IPIC, in Abu Dhabi.”
 8         170. LOW has publicly denied that he had any involvement with 1MDB, except
 9   for a brief advisory role with TIA in 2009. In fact, however, LOW was significantly
10   involved with 1MDB, including its acquisition of Tanjong Energy and its financing of
11   that acquisition through a bond issuance. Among other things, employees of Goldman
12   shared materials about the transactions with LOW via email.
13         171. The offering circular for the Project Magnolia bonds, dated May 18, 2012,
14   indicates that 1MDB Energy issued $1.75 billion in privately-placed notes, with an
15   interest rate of 5.99% per annum, redeemable in 2022. The closing date of the bond
16   issue was May 21, 2012. The net proceeds were projected to be approximately
17   $1,553,800,000, once Goldman’s fees, commissions, and expenses were deducted.
18         172. The offering circular represented that the net proceeds of the bond issue
19   were to be used to “partially fund” the acquisition of Tanjong Energy. Of the
20   approximately $1,553,800,000 raised through the Project Magnolia bond sale, MYR 2.5
21   billion, or approximately $810 million, was designated in the offering circular for use in
22   acquiring Tanjong Energy. The remainder of the net proceeds, approximately $744
23   million, was designated for “general corporate purposes (which may include future
24   acquisitions).”
25         173. In reality, however, nearly $577 million – a sum equivalent to more than
26   one third of the net proceeds of the Project Magnolia bond offering – was diverted to
27   Aabar-BVI within one day of 1MDB’s having received the proceeds of the bond
28   offering. Nothing in the offering circular disclosed that 1MDB would transfer any of the



                                                 58
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 59 of 294 Page ID
                                      #:2348



 1   bond proceeds to Aabar-BVI, or that funds transferred to Aabar-BVI would subsequently
 2   be used for the benefit of officials at 1MDB, IPIC, and Aabar, including QUBAISI,
 3   IPIC’s Chairman, and HUSSEINY, Aabar’s CEO.
 4         174. In exchange for Goldman’s services in arranging the bond offering and in
 5   underwriting the notes, 1MDB agreed to pay Goldman: (a) a fee of 1% of the principal
 6   amount of the notes, or $17.5 million, as an “Arranger Fee,” and (b) $175,000,000, as a
 7   “Commission,” for a total of $192,500,000. These fees amount to roughly 11% of the
 8   principal amount of the offering and were to be deducted directly from the subscription
 9   proceeds of the bonds.
10         175. The notes issued by 1MDB Energy as part of Project Magnolia were
11   guaranteed by 1MDB. The notes were also jointly and severally guaranteed by IPIC,
12   which enabled 1MDB to obtain a better credit rating and, thus, a more favorable interest
13   rate on the bonds. QUBAISI signed the Representation Agreement between IPIC and
14   Goldman in which IPIC agreed to jointly guarantee the $1.75 billion in notes. Pursuant
15   to an “Interguarantor Agreement” between 1MDB and IPIC, dated May 21, 2012, 1MDB
16   agreed to “procure Ministry of Finance Inc to provide the necessary funding and support
17   to repay IPIC” any amounts payable and due under the notes. That agreement was
18   signed by QUBAISI and 1MDB OFFICER 2.
19         176. A document prepared by Goldman for IPIC entitled “IPIC: Meeting With
20   Ratings Agencies, Topics to Discuss,” characterized IPIC’s joint guarantee for the
21   1MDB bond issue as “unusual by previous IPIC standards.” It went on to indicate that
22   the guarantee was “expected to cement the strategic partnership between 1MDB and
23   IPIC which is in line with IPIC’s broader investment strategy in the energy and related
24   sectors globally and 1MDB’s mission to promote foreign direct investment into
25   Malaysia.”
26         177. The offering circular, however, contained misleading statements and
27   omitted material facts necessary to make its representations not misleading regarding the
28   consideration received by IPIC in exchange for guaranteeing 1MDB’s bonds. For



                                                59
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 60 of 294 Page ID
                                      #:2349



 1   example, the offering circular indicated that in exchange for IPIC’s guarantee, 1MDB
 2   granted “a nominated subsidiary of IPIC a right to acquire a substantial minority interest
 3   of the share of capital in 1MDB Energy” within a ten-year period. In reality, however,
 4   this option was actually awarded to Aabar-BVI, which was neither owned by nor
 5   affiliated with IPIC, as described further below.
 6         178. The consideration given by 1MDB in exchange for IPIC’s guarantee was set
 7   forth in a May 18, 2012, “Option Agreement” between 1MDB Energy and “Aabar
 8   Investments PJS Limited, a company incorporated in the British Virgin Islands” (i.e.,
 9   Aabar-BVI). In that agreement, 1MDB Energy granted Aabar-BVI the option to
10   purchase, within a ten-year period, up to forty-nine percent (49%) of 1MDB Energy’s
11   shares in the holding company that acquired Tanjong Energy, for a maximum price of up
12   to MYR 1,225,000,000. The agreement specified that this call option was granted to
13   Aabar-BVI “[i]n consideration of [Aabar-BVI] procuring the Guarantee from IPIC and
14   the sum of United States Dollar One (USD1.00) paid by [Aabar-BVI] to [1MDB
15   Energy]. . . .” 1MDB OFFICER 2 signed the agreement on behalf of 1MDB Energy,
16   and HUSSEINY signed on behalf of Aabar-BVI.
17                2.    October 19, 2012, Bond Issue
18         179. At least as early as approximately June 2012, 1MDB sought financial
19   advice from Goldman in connection with its anticipated acquisition of power assets from
20   Genting Berhad, a Malaysian entity, and sought Goldman’s assistance in raising an
21   additional tranche of capital to acquire those assets. As with the Project Magnolia bond
22   deal, 1MDB elected to have the bond issue fully underwritten by Goldman for an
23   additional fee. Within Goldman, this private placement bond transaction was referred to
24   by the name “Project Maximus.”
25         180. LOO served as the primary point of contact between 1MDB and Goldman
26   concerning the Project Maximus transaction.
27         181. 1MDB entered into an agreement to purchase power assets from Genting
28   Berhad (“Genting”) on or about August 13, 2012. That same day, 1MDB created



                                                 60
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 61 of 294 Page ID
                                      #:2350



 1   another wholly-owned subsidiary called “1MDB Energy (Langat) Limited” (“1MDB
 2   Energy Langat”), for the purposes of holding the power assets and issuing debt securities
 3   to fund the acquisition Genting power assets.
 4         182. The offering circular for Project Maximus, dated October 17, 2012,
 5   indicated that 1MDB issued $1.75 billion in bonds through its second private placement
 6   with Goldman, with a closing date of October 19, 2012. The notes had an interest rate of
 7   5.75% per annum and were redeemable in 2022. The net proceeds of the bond sale –
 8   once Goldman’s fees, commissions, and expenses were deducted – were listed in the
 9   offering circular as approximately $1,636,260,000.
10         183. The offering circular represented that the net proceeds of the Project
11   Maximus bond sale were to be used by 1MDB Energy Langat, in part, to satisfy its
12   obligations under its agreement to acquire power assets from Genting Berhad.
13   Specifically, the offering circular represents that 1MDB Energy Langat intended to use
14   approximately $692,357,349 of the approximately $1,636,260,000 in net proceeds for
15   the purpose of the Genting acquisition, and it intended to use the balance of the proceeds
16   “for general corporate purposes (which may include future acquisitions).”
17         184. In truth, however, as explained in paragraphs 198-199 below, $790,354,855
18   – a sum equivalent to roughly half of the net proceeds of the Project Maximus bond
19   offering – was diverted to Aabar-BVI on or about the same day that 1MDB received the
20   proceeds of this bond sale. As with Project Magnolia, the offering circular for Project
21   Maximus nowhere disclosed that nearly half of the net bond proceeds would be
22   transferred to Aabar-BVI, in the form of “collateral” or otherwise, or that funds
23   transferred to Aabar-BVI would subsequently be used for the personal benefit of
24   officials at IPIC, Aabar, and 1MDB, including QUBAISI and HUSSEINY.
25         185. 1MDB guaranteed the notes issued by 1MDB Energy Langat. Although
26   IPIC did not directly guarantee the Project Maximus notes as it had with the Project
27   Magnolia bonds, it nevertheless agreed to privately secure the bonds on a bilateral basis
28   with Goldman. No reference to IPIC’s indirect guarantee was included in the offering



                                                 61
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 62 of 294 Page ID
                                      #:2351



 1   circular. The consideration given for that guarantee was set forth in an October 17,
 2   2012, agreement entitled “Collaboration Agreement (Option),” entered into between
 3   1MDB Energy Langat and “Aabar Investments PJS, a joint stock company organized
 4   under the laws of Abu Dhabi.” That agreement stated that, “[i]n consideration of Aabar
 5   Investments procuring the Guarantee from IPIC and the sum of United States Dollar One
 6   (USD1.00) paid by Aabar Investments to [1MDB],” 1MDB granted Aabar the option to
 7   acquire a forty-nine percent (49%) interest in 1MDB Energy Langat within a ten year
 8   period. The existence of this “1MDB Energy Option Agreement” was disclosed in the
 9   offering circular.
10         186. Taken together, in 2012, 1MDB issued $3.5 billion in bonds that were
11   underwritten by Goldman and guaranteed by IPIC.
12         C.     A SUBSTANTIAL PORTION OF THE PROCEEDS OF THE 2012
13                BOND SALES WAS DIVERTED TO AND THROUGH THE AABAR-
14                BVI SWISS ACCOUNT
15         187. Over the course of several months, a large portion of the proceeds of both of
16   the 2012 bond sales – approximately $1.367 billion in total – was transferred from
17   1MDB to a bank account at BSI Bank in Switzerland held in the name of Aabar-BVI.
18   Plaintiff alleges on information and belief that the funds transferred to the Aabar-BVI
19   Swiss Account by 1MDB were not held for the benefit of 1MDB, IPIC, or Aabar.
20   Rather, the Aabar-BVI Swiss Account was used to unlawfully divert proceeds of both
21   the Project Magnolia and Project Maximus bonds, which were thereafter used, after
22   having passed through various accounts, to make substantial payments to QUBAISI,
23   HUSSEINY, MALAYSIAN OFFICIAL 1, and LOO.
24                 1.     On or about May 22, 2012, Within Roughly One Day of the First
25                        Bond Issue, Approximately $577 Million in 1MDB Funds Was
26                        Diverted to the Aabar-BVI Swiss Account
27         188. The closing date for the Project Magnolia bonds was on or about May 21,
28   2012. Documentation associated with the bond deal shows that a total of $650,000,000



                                                 62
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 63 of 294 Page ID
                                      #:2352



 1   was to be deducted from the proceeds and remitted directly to accounts designated by
 2   Tanjong Power, the entity from which 1MDB Energy had agreed to purchase Tanjong
 3   Energy.
 4         189. On or about May 21, 2012, a total of $907,500,000 in proceeds from the
 5   bond sale was transferred, at the direction of Bank of New York–London, from an
 6   account at Bank of New York Mellon–New York in the United States to an account at
 7   Falcon Private Bank Limited (“Falcon Bank”) held by 1MDB Energy.
 8         190. Roughly one day later, on or about May 22, 2012, a wire in the amount of
 9   $576,943,490 was sent from 1MDB Energy’s bank account at Falcon Bank to an account
10   at BSI Bank in Lugano, Switzerland maintained by Aabar-BVI (i.e., the “Aabar-BVI
11   Swiss Account”). This amount represents more than one third of the net proceeds from
12   the bond sale. The funds passed through correspondent bank accounts at J.P. Morgan
13   Chase and Citibank in the United States before being transferred to Aabar-BVI. This
14   was the first credit to the account.
15         191. Nothing in the Project Magnolia offering circular disclosed that any funds
16   would be sent to Aabar-BVI, let alone one third of the net bond proceeds.
17         192. Falcon Bank is wholly-owned by Aabar, and at the time that the
18   $576,943,490 was transferred from 1MDB Energy’s bank account at Falcon Bank to the
19   Aabar-BVI Swiss Account, HUSSEINY was Falcon Bank’s Chairman.
20                2.     On or about October 19, 2012, Roughly the Same Day as the Second
21                       Bond Issue, Approximately $790 Million in 1MDB Funds Was
22                       Diverted to the Aabar-BVI Swiss Account
23         193. The proceeds from the Project Maximus bonds, which were issued on or
24   about October 19, 2012, were transferred according to a similar pattern.
25         194. 1MDB directed that payment of the proceeds of the Project Maximus bond
26   sale, totaling $1,640,000,000, be made on October 19, 2012, to 1MDB Energy Langat’s
27   account at Falcon Bank, via Falcon Bank’s U.S. correspondent bank account at J.P.
28   Morgan Chase.



                                                63
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 64 of 294 Page ID
                                      #:2353



 1         195. On or about October 19, 2012, 1MDB Energy Langat wired $692,174,991
 2   from its account at Falcon Bank in Switzerland to an account at Citibank–Singapore
 3   belonging to Genting Power Holdings Limited in connection with the purchase of power
 4   assets.
 5         196. On or about that same day (that is, October 19, 2012), 1MDB wire
 6   transferred $790,354,855 to the Aabar-BVI Swiss Account. This sum represents close to
 7   fifty percent (50%) of the net proceeds of the October 19, 2012 bond sale. The funds
 8   passed through correspondent bank accounts at J.P. Morgan Chase and Citibank in the
 9   United States before being transferred to Aabar-BVI.
10         197. Nothing in the Project Maximus offering circular disclosed that any portion
11   of the funds, let alone close to fifty percent of the net proceeds of the bond sale, would
12   be funneled to Aabar-BVI in the form of “collateral” or otherwise.
13         198. Collectively, between the two 2012 bond sales, officials at 1MDB
14   transferred approximately $1.367 billion in bond proceeds to the Aabar-BVI Swiss
15   Account. This represented more than forty percent (40%) of the total net proceeds of the
16   two bond sales.
17                3.     The Aabar-BVI Account Was Used to Siphon Off Funds from 1MDB
18         199. The Aabar-BVI Swiss Account was used by HUSSEINY, QUBAISI, and
19   LOW (among others) to fraudulently siphon off a portion of the 2012 bond proceeds.
20         200. BSI Bank in Singapore was approached about the opening of an account for
21   Aabar-BVI in approximately March 2012, at or around the same time that 1MDB
22   officials were in communication with Goldman employees about the bond issuance.
23   LOW was a driving force behind the opening of the Aabar-BVI Swiss Account. Among
24   other things, LOW represented to BSI employees that the account would be funded with
25   significant payments from 1MDB, in accordance with an agreement between 1MDB and
26   IPIC that had been approved by Goldman.
27         201. Upon information and belief, LOW met with SINGAPORE BANKER 1 in
28   Los Angeles in late March 2012 to discuss the opening of the Aabar-BVI Swiss



                                                  64
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 65 of 294 Page ID
                                      #:2354



 1   Account. Email records show that SINGAPORE BANKER 1 traveled to Los Angeles at
 2   LOW’s invitation during this time period. On or about March 23, 2012, SINGAPORE
 3   BANKER 1 sent an email to other employees of BSI Bank in Singapore, with the subject
 4   line “IPIC/Aabar partnership with 1MDB/1MEL – Tanjong Energy.” This email was
 5   sent to BSI employees, including compliance employees, to explain that the Aabar-BVI
 6   Swiss Account would be capitalized with funds from 1MDB. The email explained that
 7   IPIC had agreed to guarantee $1.75 billion in funds raised by 1MDB and in exchange,
 8   1MDB had agreed to provide Aabar with (1) options to acquire 49% interest in the
 9   Tanjong energy asset, and (2) “a contribution payment of USD$517.5m payable by
10   1MEL to Aabar Investments PJS Limited.” This payment was purportedly to “justify the
11   risk taken by Aabar’s delivery of IPIC’s guarantee.”
12         202. Travel records show that at the time this email was sent, SINGAPORE
13   BANKER 1 was in Los Angeles. Hotel records also show that, on the day the email was
14   sent, SINGAPORE BANKER 1 and LOW were both at the L’Ermitage Hotel in Beverly
15   Hills (which, as described below, LOW had purchased using stolen 1MDB funds). Upon
16   information and belief, LOW provided SINGAPORE BANKER 1 with the transaction
17   details contained in the email.
18         203. 1MDB OFFICER 4 was also involved in helping set up the Aabar-BVI
19   Swiss Account. He was aware of both the plan for 1MDB to transfer hundreds of
20   millions of dollars in bond proceeds to Aabar-BVI immediately after the bond closing
21   dates as well as the contents of the offering circulars, which did not disclose those
22   planned payments.
23         204.    The process of opening the Aabar-BVI Swiss Account took several weeks.
24   During this period, BSI bank officials who were responsible for assuring the bank’s
25   compliance with applicable anti-money laundering and other applicable laws (sometimes
26   referred to as the “compliance” process) asked questions about the nature of Aabar-BVI,
27   the purpose of the account, and the business justification for the anticipated
28   capitalization of the account with sizeable payments from 1MDB.



                                                  65
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 66 of 294 Page ID
                                      #:2355



 1         205. The Aabar-BVI Swiss Account was opened on or about April 9, 2012.
 2   Although Aabar-BVI’s account was booked in Lugano, Switzerland, bankers in the
 3   Singapore branch of BSI, including SINGAPORE BANKER 1, managed the bank’s
 4   relationship with Aabar-BVI. Accordingly, compliance officials in both the Lugano and
 5   Singapore offices of BSI were involved in reviewing transactions into and out of the
 6   Aabar-BVI Swiss Account.
 7         206. Shortly before the transfer of approximately $577 million from 1MDB to
 8   the Aabar-BVI Swiss Account (which, as noted above, took place on or about May 22,
 9   2012), BSI was given a copy of an agreement between Aabar-BVI and 1MDB Energy
10   Limited entitled “Collaboration Agreement for Credit Enhancement” (hereinafter,
11   “Contribution Agreement”). The agreement bears the signature of 1MDB OFFICER 2
12   and HUSSEINY, and is dated May 21, 2012, the same day as the closing date for the
13   bond sale. This agreement was provided to BSI as part of the compliance process, to
14   bolster the legitimacy of the incoming $577 million transfer from 1MDB.
15         207. The Contribution Agreement provided to BSI was similar in appearance to
16   the Option Agreement that was provided to Goldman and that was referenced in the
17   offering circular for Project Magnolia. Like the Options Agreement, the Contribution
18   Agreement purported to set forth the consideration given by 1MDB in exchange for
19   IPIC’s guarantee of the Project Magnolia bond notes. And like the Option Agreement,
20   the Contribution Agreement provided that Aabar-BVI would receive an option to acquire
21   a 49% interest in the power assets that 1MDB had contracted to purchase. Unlike the
22   Option Agreement, however, the Contribution Agreement also provided that 1MDB
23   would pay Aabar-BVI a “credit enhancement and underwriting contribution in cash,”
24   within three days of 1MDB’s receipt of the bond proceeds. Calculation of this
25   contribution fee was to be “based on the present value amount (utilising the 1MEL Notes
26   annual coupon rate as the discount rate for purposes of the present value calculation) of
27   2.80% annual interest rate payable per annum of the Total Guaranteed Amount for the
28   total tenure of ten (10) years.” The Contribution Agreement further provided that Aabar-



                                                 66
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 67 of 294 Page ID
                                      #:2356



 1   BVI was “unconditionally entitled to deal with [the cash contribution from 1MDB] as it
 2   deems fit.” The agreement provided that payment would be made to the Aabar-BVI
 3   Swiss Account.
 4         208. Alongside the Contribution Agreement, BSI Bank was also provided with a
 5   set of “payment calculations” which purported to show that, pursuant to the Contribution
 6   Agreement, “a total sum of USD576,943,490 in full is due from 1MEL to Aabar in
 7   consideration of the credit enhancement.” These payment calculations were sent to
 8   SINGAPORE BANKER 1 by one of the co-conspirators and thereafter forwarded to
 9   others at BSI Bank in Singapore, including compliance officials.
10         209. In crediting the Aabar-BVI Swiss Account with approximately $577 million
11   from 1MDB, BSI Bank relied on representations that the funds were a legitimate
12   payment to a subsidiary of IPIC pursuant to the Contribution Agreement. BSI also relied
13   on representations that this fee arrangement had been created with the input and assent of
14   Goldman.
15         210. BSI was provided with a nearly-identical “Collaboration Agreement for
16   Credit Enhancement” in order to justify Aabar-BVI’s receipt of approximately $790
17   million in proceeds from the Project Maximus bond notes (“Maximus Contribution
18   Agreement”). That agreement was dated October 19, 2012 – the same day the bond deal
19   closed – and stated that 1MDB would give Aabar-BVI both an option to acquire power
20   assets as well as a “credit enhancement and underwriting contribution in cash.” Payment
21   calculations in the bank’s records show that the bank understood that the “contribution in
22   cash” due to Aabar-BVI under this agreement was $790,354,855. As with the prior
23   agreement submitted to BSI Bank, the Maximus Contribution Agreement provided that
24   Aabar-BVI was “unconditionally entitled to deal with” the cash contribution “as it deems
25   fit.” The agreement bore the signature of HUSSEINY and 1MDB OFFICER 2.
26         211. Neither of the offering circulars contain any mention of an agreement by
27   1MDB to pay Aabar-BVI, either as a premium or as collateral, more than forty percent
28   (40%) of the net proceeds from the two 2012 bond sales in order to secure the



                                                 67
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 68 of 294 Page ID
                                      #:2357



 1   guarantees. This information would have been material to the transactions, because it
 2   would have significantly affected 1MDB’s liquidity, as well as its ability to engage
 3   successfully in the business ventures described in the offering circulars, and thereby
 4   increased the risk of default.
 5         212. In its audited financial statements for the year ending on March 31, 2014,
 6   1MDB booked their payment of $1.367 billion to Aabar-BVI as an asset rather than a
 7   liability, claiming that it represented a “refundable deposit . . . held aside as collateral for
 8   the guarantee” that IPIC provided for the 2012 bonds. This characterization is
 9   inconsistent with the terms of the two Contribution Agreements that were provided to
10   BSI to justify the payments. As noted above, those agreement gave Aabar-BVI
11   discretion to dispose of the “cash contributions” from 1MDB as it pleased. Upon
12   information and belief, 1MDB OFFICER 4 convinced the auditor to sign off on the
13   characterization of these payments to Aabar-BVI as a “refundable deposit” by, among
14   other things, soliciting HUSSEINY to provide the auditor with written confirmation,
15   dated February 25, 2014, that the sum represented a “balance receivable” owed to
16   1MDB.
17         213. As noted in Paragraph 62, the Malaysian Public Accounts Committee
18   (“PAC”) initiated an audit of certain 1MDB financial transactions and produced a public
19   report of its findings. Auditors working at the direction of the PAC concluded that the
20   $1.367 billion in supposed “security deposit” payments made to Aabar-BVI in 2012
21   were “made without the approval of the 1MDB Board of Directors.”
22                4.     Funds Transferred to the Aabar-BVI Swiss Account Were Not Held
23                       for the Benefit of 1MDB, IPIC, or Aabar
24         214. At the time the Aabar-BVI Swiss Account was opened, QUBAISI and
25   HUSSEINY falsely represented to Swiss and Singapore bankers at BSI that Aabar was
26   the beneficial owner of the Aabar-BVI Swiss Account. On the “Form A,” which is the
27   official declaration of beneficial ownership, dated April 9, 2012, QUBAISI and
28   HUSSEINY both attested under penalty of criminal prosecution for forgery under Swiss



                                                    68
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 69 of 294 Page ID
                                      #:2358



 1   law that Aabar was the sole beneficial owner of the assets deposited in the Aabar-BVI
 2   Swiss Account.
 3         215. Aabar Investments PJS Limited (referred to herein as “Aabar-BVI”) is an
 4   entity incorporated in the British Virgin Islands (“BVI”) and is separate and distinct from
 5   the similarly-named Aabar Investments PJS (referred to herein as “Aabar”), which is
 6   controlled by IPIC and is incorporated in Abu Dhabi.
 7         216. A Certificate of Incumbency prepared by Aabar-BVI’s registered agent in
 8   the BVI indicates that Aabar-BVI was incorporated in BVI on March 14, 2012. That
 9   certificate lists QUBAISI and HUSSEINY as Aabar-BVI’s Directors and “Aabar
10   Investments PJS” as its sole shareholder.
11         217. It is possible, however, to register an entity with a name that mimics the
12   name of an existing entity, without the need to prove any relationship to the existing
13   entity. This is a common technique to lend the entity in question an appearance of
14   legitimacy. It is also possible to incorporate an entity in the BVI without providing
15   evidence of the entity’s true beneficial ownership and without providing evidence of the
16   relationship between the entity and the shareholder listed in the incorporation records.
17         218. Irrespective of any apparent nominal relationship between Aabar-BVI and
18   Aabar reflected in incorporation records, Aabar-BVI was not a legitimate subsidiary of
19   Aabar or IPIC operating within the bounds of any authority granted by Aabar or IPIC,
20   and the funds transmitted from 1MDB to the Aabar-BVI Swiss Account were not held in
21   that account for the benefit of 1MDB, IPIC, or Aabar.
22         219. On or about April 11, 2016, IPIC and Aabar issued a statement to the
23   London Stock Exchange in response to media reports indicating that a BVI entity called
24   Aabar Investments PJS Limited had received substantial payments from 1MDB. In that
25   statement, IPIC and Aabar stated that, “Aabar BVI was not an entity within either
26   corporate group” and that neither IPIC nor Aabar “has received any payments from
27   Aabar BVI. . . .”
28



                                                 69
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 70 of 294 Page ID
                                      #:2359



 1         220. In response to IPIC’s statement to the London Stock Exchange, 1MDB
 2   issued a press release on April 11, 2016, in which 1MDB indicated that it paid Aabar-
 3   BVI “substantial sums” in 2012, as recorded in its financial statements. That same
 4   release also asserted that, “1MDB company records show documentary evidence of the
 5   ownership of Aabar BVI and of each payment made, pursuant to various legal
 6   agreements that were negotiated with Khadem Al Qubaisi in his capacity as Managing
 7   Director of IPIC & Chairman of Aabar and/or with Mohamed Badawy Al Husseiny, in
 8   his capacity as CEO of Aabar.”
 9         221. QUBAISI and HUSSEINY were dismissed from their positions at IPIC and
10   Aabar in 2015.
11         222. In June 2016, IPIC filed its consolidated financial statements for the year
12   ending December 31, 2015, with the London Stock Exchange. In those financial
13   statements, IPIC indicated that it “understands that other companies outside the group’s
14   corporate structure were incorporated in other offshore jurisdictions using variations of
15   the ‘Aabar’ name. The Group is investigating these entities further.” IPIC reiterated that
16   neither it nor Aabar were affiliated with, or received payments from, Aabar-BVI.
17   Finally, IPIC indicated that after 1MDB defaulted on two interest payments due under
18   the 2012 notes in the first half of 2016, IPIC made interest payments totaling $103
19   million on 1MDB’s behalf “pursuant to its obligations in respect of the Guarantees.”
20         223. Bank statements for the Aabar-BVI Swiss Account show no activity
21   consistent with the operation of a legitimate subsidiary of IPIC. Rather, they show that,
22   other than temporary fiduciary deposits, the account was used in 2012 solely to collect
23   and distribute 1MDB bond proceeds. As set forth below, funds transferred from 1MDB
24   to the Aabar-BVI Swiss Account were distributed, inter alia, to officials at IPIC, Aabar,
25   and 1MDB, including QUBAISI and HUSSEINY, with several payments occurring
26   within days of the receipt of 1MDB funds by Aabar-BVI. Plaintiff alleges on
27   information and belief that the Aabar-BVI Swiss Account was used to conceal and to
28   facilitate this unlawful diversion of funds.



                                                    70
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 71 of 294 Page ID
                                      #:2360



 1         D.     AABAR-BVI TRANSFERRED APPROXIMATELY $1.1 BILLION
 2                TO THE BLACKSTONE ACCOUNT, BEGINNING WITHIN DAYS
 3                OF RECEIVING FUNDS FROM 1MDB
 4         224. Of the approximately $1.367 billion 1MDB sent to Aabar-BVI by 1MDB,
 5   approximately $1.1 billion was thereafter transferred, either directly or indirectly via
 6   overseas investments funds, into the Blackstone Account. The Blackstone Account was
 7   controlled by TAN, a close associate of LOW. Plaintiff alleges on information and
 8   belief that the Blackstone Account was used as a transit account to improperly distribute
 9   funds to individuals affiliated with 1MDB, IPIC, and Aabar.
10                5.     Aabar-BVI Transferred Approximately $636 Million Directly to the
11                       Blackstone Account, Beginning Within Days of Receiving Funds from
12                       1MDB
13         225. Between approximately May 25, 2012, and December 14, 2012, five wire
14   transfers totaling $636,000,000 were sent from the Aabar-BVI Swiss Account to an
15   account at Standard Chartered Bank in Singapore held in the name of Blackstone Asia
16   Real Estate Partners (“Blackstone”). These wire transfers were processed through
17   correspondent bank accounts at Standard Chartered Bank and Citibank in the United
18   States. The approximate dates and amounts of these five wires appear below:
19         Table 5: Wire Transfers from Aabar-BVI Swiss Account to Blackstone
20
        Date               Amount             Sending Party        Receiving Party
21
        5/25/2012          $295,000,000       Aabar-BVI            Blackstone
22
        7/25/2012          $133,000,000       Aabar-BVI            Blackstone
23
        10/23/2012         $75,000,000        Aabar-BVI            Blackstone
24
        11/23/2012         $95,000,000        Aabar-BVI            Blackstone
25
        12/14/2012         $39,000,000        Aabar-BVI            Blackstone
26
27         226. TAN was identified as the beneficial owner of the Blackstone Account and
28   an authorized signatory on the account. The account was originally opened in the name


                                                  71
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 72 of 294 Page ID
                                      #:2361



 1   of Foreign FX Trading Limited. The account name was changed to Blackstone Asia
 2   Real Estate Partners on or about May 26, 2011.
 3          227. TAN is a friend and associate of LOW; he also acted as LOW’s proxy in
 4   financial transactions. Plaintiff alleges on information and belief, however, that TAN’s
 5   only connection to 1MDB was his relationship with LOW.
 6          228. Bank statements show that prior to the wire transfer of $295,000,000 from
 7   Aabar-BVI on or about May 25, 2012, the account balance for the Blackstone Account
 8   was $532,981.
 9          229. Plaintiff alleges on information and belief that Blackstone was a shell
10   corporation created for the purpose of maintaining a bank account to funnel diverted
11   money, based on the following facts and circumstances, among others:
12                 a.    The flow of money into and out of the Blackstone Account is not
13    consistent with what can reasonably be characterized as regular business activity. For
14    example, the account did not have the types of debits and credits consistent with
15    legitimate business activity, including, for example, transfers to vendors, payroll, or
16    receipt of proceeds from customers.
17                 b.    Blackstone made extensive use of a money exchange business in
18    Singapore called Raffles Cash Exchange. Between approximately July 2011 and
19    February 2013, twenty wires were sent from the Blackstone Account to Raffles Cash
20    Exchange, totaling approximately $12,800,000. Frequent use of currency exchange
21    brokers, especially for large sums and where the entity already maintains an account at a
22    major bank capable of processing currency exchanges, is a technique commonly used
23    by individuals engaged in money laundering and other unlawful conduct to move
24    money in a way that is less likely to be traced by law enforcement and regulatory
25    officials.
26                 c.    Blackstone’s full name – Blackstone Asia Real Estate Partners – is
27    similar, though not identical, to the name of a major real estate private equity firm,
28    Blackstone Real Estate. Blackstone Real Estate is an affiliate of the well-known



                                                  72
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 73 of 294 Page ID
                                      #:2362



 1    private investment firm Blackstone Group – an entity listed on the New York Stock
 2    Exchange – and has, according to its website, $101 billion in assets under management.
 3    The practice of utilizing a bank account held by an entity with a name that mimics a
 4    well-known commercial enterprise is a technique commonly employed to lend the
 5    appearance of legitimacy to transactions that might otherwise be subject to additional
 6    scrutiny by the financial institutions involved, for example, because of the size of the
 7    transaction or because of the role of a politically-exposed person or entity in the
 8    transaction.
 9                   6.   Aabar-BVI Transferred an Additional Approximately $455 Million to
10                        the Blackstone Account Via Overseas Investment Funds
11         230. Within days of Aabar-BVI’s receipt of proceeds from the Project Maximus
12   bond offering, an additional $455,000,000 was transferred from the Aabar-BVI Swiss
13   Account to the Blackstone Account via two overseas investment funds.
14         231. On or about October 22, 2012 – roughly six days after the Project Maximus
15   bond issue and four days after Aabar-BVI received approximately $790 million from
16   1MDB Energy Langat – Aabar-BVI sent approximately $75 million to a bank account at
17   ING Bank N.V. in Amsterdam belonging to Enterprise Emerging Markets Fund
18   (“Enterprise”). On or about the same day, Aabar-BVI also sent approximately $291
19   million to another bank account at ING Bank N.V. in Amsterdam belonging to
20   Cistenique Investment Fund (“Cistenique”). On or about November 2, 2012, Aabar-BVI
21   sent an additional approximately $97 million to Enterprise. In the case of each of these
22   three payments, the funds were transferred from Aabar-BVI via the clearing company
23   Citco, before being transferred on to either Enterprise or Cistenique.
24         232. Enterprise and Cistenique are relatively small investment funds located in
25   Curacao. Although both investment funds have other customers and hold investments
26   unrelated to 1MDB, the money that Aabar-BVI supposedly “invested” in Cistenique and
27   Enterprise went into segregated portfolios that “invested” solely in Blackstone. In this
28   way, and as describe further in Paragraph 329 below, the two investment funds



                                                  73
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 74 of 294 Page ID
                                      #:2363



 1   functioned as pass-through entities, allowing Aabar-BVI to send money indirectly to
 2   Blackstone while appearing to make legitimate investments in independent investment
 3   funds.
 4            233. Shortly after Cistenique and Enterprise received funds from Aabar-BVI,
 5   each transferred a substantially similar amount to the Blackstone Account. More
 6   particularly:
 7                   a.   On or about October 24, 2012, roughly two days after receiving
 8    approximately $291,000,000 from Aabar-BVI, Cistenique transferred $285,000,000 to
 9    the Blackstone Account.
10                   b.   On or about October 24, 2012, approximately two days after
11    receiving approximately $75,000,000 from Aabar-BVI, Enterprise transferred
12    $75,000,000 to the Blackstone Account. On or about November 8, 2012, approximately
13    six days after receiving $97,000,000 from Aabar-BVI, Enterprise transferred an
14    additional $95,000,000 to the Blackstone Account, for a total of $170,000,000.
15            234. Cistenique and Enterprise were used as intermediaries to pass $455,000,000
16   from Aabar-BVI to the Blackstone Account.
17                                              ***
18            235. In total, between May and December 2012, approximately $1.1 billion was
19   transferred directly or indirectly from the Aabar-BVI Swiss Account to the Blackstone
20   Account.
21            E.     AFTER RECEIVING FUNDS FROM AABAR-BVI, BLACKSTONE
22                   DISTRIBUTED APPROXIMATELY $574 MILLION TO OFFICERS
23                   OF IPIC, AABAR, AND 1MDB
24            236. Once funds were transferred from Aabar-BVI to Blackstone, they were used
25   to make payments to QUBAISI and HUSSEINY, who served as officers of both Aabar
26   and Aabar-BVI, to MALAYSIAN OFFICIAL 1, and to LOO. The distribution of these
27   funds from the Blackstone Account for the personal benefit of officials involved in the
28



                                                 74
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 75 of 294 Page ID
                                      #:2364



 1   bond deal further evidences a misappropriation of public funds and the diversion of the
 2   bond proceeds from their intended purpose.
 3         237. Neither of the offering circulars for the 2012 bonds contained any
 4   disclosure that a substantial portion of the proceeds of the bonds would be paid to
 5   officials of IPIC, Aabar, and 1MDB. This fact would have been material to the bond
 6   transaction, as it would have alerted investors to the possibility of conflicts of interest
 7   and related-party transactions. The representation that the proceeds of the two bond
 8   deals could be used for “other corporate purposes” of 1MDB does not encompass the use
 9   of those funds for the personal benefit of officials of IPIC, Aabar, or 1MDB.
10         238. Although both offering circulars also contained boilerplate language about
11   the limits of any “forward-looking statements,” this boilerplate language similarly did
12   not encompass the possibility that 1MDB would radically depart from the stated
13   intended use of the bond proceeds almost immediately after the closing dates for each
14   offering. More specifically, each offering circular indicated generically that any
15   “forward-looking statements” contained in the circular, such as those statements
16   containing “will” or “expect,” were “reasonable” at the time of the offering circular but
17   were not meant to give “assurance that these expectations will prove to be correct” in the
18   future. This boilerplate language was intended, among other things, to give 1MDB
19   business flexibility to respond to changed circumstances in the future; it did not,
20   however, contemplate or convey the possibility that 1MDB would almost immediately
21   begin diverting the proceeds of the bond sale to Aabar-BVI and thereafter to accounts
22   beneficially owned by officials of 1MDB, IPIC, and Aabar.
23                7.     Blackstone Transferred Approximately $473 Million to an Account
24                       Controlled by QUBAISI
25         239. Between approximately May 29, 2012, and November 30, 2012, four wires
26   totaling $472,750,000 were sent from the Blackstone Account to an account at Bank
27   Privee Edmond de Rothschild (“Bank Rothschild”) in Luxembourg maintained in the
28   name of Vasco Investments Services SA (“Vasco Account”). These wires were



                                                   75
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 76 of 294 Page ID
                                      #:2365



 1   processed through a correspondent bank account at Standard Chartered Bank in the
 2   United States. As shown in the table below, each of these four wire transfers was made
 3   within a matter of days after the Blackstone Account received funds from Aabar-BVI,
 4   including two of the four that were made within about ten days of Aabar-BVI’s receipt
 5   of funds from 1MDB Energy:
 6         Table 6: Chronology of Wire Transfers to Vasco Investments
 7                   in Relation to Other Related Transfers
 8      Date          Sending Party       Receiving Party        Amount
 9
10      5/22/2012     1MDB Energy         Aabar BVI              $576,943,490
11      5/25/2012     Aabar BVI           Blackstone             $295,000,000
        5/29/2012     Blackstone          Vasco Investments      $158,000,000
12
13      7/25/2012     Aabar BVI           Blackstone             $133,000,000
14      8/1/2012      Blackstone          Vasco Investments      $100,750,000
15      10/19/2012    1MDB Energy         Aabar BVI              $790,354,855
16                    Langat
17      10/22-        Aabar-BVI (via
        10/24/2012    Enterprise)         Blackstone             $75,000,000
18      10/22-        Aabar-BVI (via
19      10/24/2012    Cistenique)         Blackstone             $285,000,000
        10/23/12      Aabar BVI           Blackstone             $75,000,000
20
        10/29/12      Blackstone          Vasco Investments      $129,000,000
21
22      11/23/2012    Aabar BVI           Blackstone             $95,000,000
        11/30/2-12    Blackstone          Vasco Investments      $85,000,000
23
24         240. Vasco Investments Services SA is a BVI entity affiliated with QUBAISI,
25   and QUBAISI is the beneficial owner of the Vasco Account.
26         241. QUBAISI used a portion of the $472,250,000 transferred into the Vasco
27   Account from Blackstone to acquire real property in the United States worth roughly
28   $100 million, as described further in Section V. The assets purchased with funds from


                                               76
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 77 of 294 Page ID
                                      #:2366



 1   the Vasco Account were not held by or used for the benefit of 1MDB or 1MDB’s
 2   subsidiaries, nor were the assets held by or used for the benefit of IPIC or Aabar.
 3            242. QUBAISI’s receipt of proceeds from 1MDB’s 2012 bond sales for his own
 4   personal benefit is in contravention to his charge as Managing Director of IPIC.
 5   Pursuant to IPIC’s Articles of Association, approved on November 30, 1999, “[n]either
 6   the Chairman nor the other Board members shall have a direct or indirect interest in the
 7   contracts and projects entered into, carried out or intended to be entered into or carried
 8   out by the Company and the Company shall not grant them any financial facilities.” To
 9   the extent that QUBAISI purported to be acting in his capacity as Managing Director of
10   IPIC in connection with the above-described transactions relating to Aabar-BVI,
11   including the receipt of 1MDB funds into the Aabar-BVI Swiss Account and the transfer
12   of funds through the Blackstone Account to his own Vasco Account, he was acting ultra
13   vires.
14            243. Upon information and belief, at the time that LOW, TAN, and QUBAISI
15   transferred or caused the transfer of funds from the Aabar-BVI Swiss Account to
16   Blackstone using a U.S. correspondent bank account at Standard Chartered Bank, as well
17   as at the time that LOW, TAN, and QUBAISI transferred or caused the transfer of funds
18   from Blackstone to the Vasco Account using a U.S. correspondent bank account at
19   Standard Chartered Bank, as well as at the time that QUBAISI transferred or caused the
20   transfer of funds from the Vasco Account into the United States for the purchase of real
21   property, LOW, TAN, and QUBAISI knew that the funds had been misappropriated
22   from 1MDB and/or IPIC, and they intended to deprive 1MDB and/or IPIC of ownership
23   over those funds.
24                 8.    Blackstone Transferred $66.6 Million to an Account Controlled by
25                       HUSSEINY
26            244. Between May and December 2012, entities belonging to HUSSEINY, then-
27   CEO of Aabar, also received $66,600,000 from the Blackstone Account.
28



                                                  77
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 78 of 294 Page ID
                                      #:2367



 1         245. Between approximately May 29, 2012, and December 3, 2012, Blackstone
 2   sent four separate wire transfers, totaling $55,000,000, to an account at BHF Bank in
 3   Frankfurt, Germany, held in the name of Rayan Inc. (“Rayan”). Each of these four wire
 4   transfers was processed through a U.S. correspondent bank account at Standard
 5   Chartered Bank. These wire transfers are summarized below:
 6         Table 7: Wire Transfers from Blackstone to Rayan
 7
        Date          Sending Party              Receiving Party       Amount
 8
        5/29/2012     Blackstone                 Rayan                 $30,000,000
 9
        7/13/2012     Blackstone                 Rayan                 $5,000,000
10
        11/2/2012     Blackstone                 Rayan                 $10,000,000
11
        12/3/2012     Blackstone                 Rayan                 $10,000,000
12
13         246. HUSSEINY is the beneficial owner of the Rayan Account.
14         247. The first wire transfer from Blackstone to Rayan in the amount of
15   $30,000,000 occurred roughly seven days after 1MDB transferred $576,943,490 to
16   Aabar-BVI, and roughly three days after Aabar-BVI transferred $295,000,000 to
17   Blackstone. The same day that Blackstone transferred $30,000,000 to HUSSEINY’s
18   Rayan Account (that is, May 29, 2012), Blackstone separately transferred $158,000,000
19   to QUBAISI’s Vasco Account.
20         248. On or about December 18, 2012 – four days after Aabar-BVI transferred
21   $39,000,000 into the Blackstone Account – Blackstone sent $10,100,000 to an account at
22   Bank of America in Texas held in the name of MB Consulting LLC (“MB Consulting
23   Account”). The payment details on the wire read: “PAYMENT FOR SERVICES.”
24         249. HUSSEINY is the beneficial owner of the MB Consulting Account and the
25   only authorized signatory on the account.
26         250. The MB Consulting Account received another wire transfer of $1,500,000
27   from the Blackstone Account on or about January 22, 2013.
28



                                                 78
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 79 of 294 Page ID
                                      #:2368



 1                9.    Blackstone Transferred at Least $30 million to an Account Belonging
 2                      to MALAYSIAN OFFICIAL 1
 3         251. Blackstone also transferred at least $30,000,000 to an account belonging to
 4   MALAYSIAN OFFICIAL 1 shortly after receiving funds from Aabar-BVI.
 5         252. On or about October 30, 2012 – roughly seven days after Blackstone
 6   received $75,000,000 directly from Aabar-BVI and roughly six days after it received
 7   $360,000,000 indirectly from Aabar-BVI via Enterprise and Cistenique – Blackstone
 8   transferred $5,000,000 into an account at AmBank in Malaysia held in the name of
 9   “AMPRIVATE BANKING MR.”
10         253. That bank account belongs to MALAYSIAN OFFICIAL 1 and is the same
11   account that received $20,000,000 from the Saudi Account in 2011, within days of the
12   receipt by the Saudi Account of funds from Good Star, as set forth in Section II.G.
13         254. On or about November 19, 2012 – less than two weeks after Blackstone
14   received $95,000,000 from Aabar-BVI via Enterprise – Blackstone transferred
15   $25,000,000 to the same AMPRIVATE BANKING-MR Account belonging to
16   MALAYSIAN OFFICIAL 1.
17                10.   Blackstone Transferred $5 million to an Account Controlled by LOO
18         255. On or about December 6, 2012, a wire in the amount of $5,000,000 was
19   sent from the Blackstone Account to an account at Falcon Bank in Zurich maintained in
20   the name of River Dee International SA (“River Dee Account”).
21         256. LOO is the beneficial owner of the River Dee Account at Falcon Bank.
22                                              ***
23         257. On or about February 22, 2013, not long after funds were distributed to the
24   various officials as described above, the balance of the Blackstone Account fell to zero
25   and the account had no further transactions thereafter.
26         258. Blackstone was used as an intermediary to obscure the fact that 1MDB
27   bond proceeds were being sent from Aabar-BVI – of which QUBAISI and HUSSEINY
28



                                                 79
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 80 of 294 Page ID
                                      #:2369



 1   were directors – to accounts that were beneficially owned by QUBAISI, HUSSEINY,
 2   MALAYSIAN OFFICIAL 1, and LOO.
 3         259. The funds sent to accounts belonging to QUBAISI, HUSSEINY,
 4   MALAYSIAN OFFICIAL 1, and LOO, as described above, were unlawfully
 5   misappropriated from 1MDB and/or IPIC.
 6         F.    AABAR-BVI SENT APPROXIMATELY $238 MILLION TO AN
 7               ACCOUNT CONTROLLED BY AZIZ
 8         260. Between June 18, 2012, and November 4, 2012, $238,000,000 was
 9   transferred directly from the Aabar-BVI Swiss Account to an account controlled by
10   AZIZ, a relative of MALAYSIAN OFFICIAL 1. From there, the funds were used to
11   acquire nearly $100 million in real property for the personal benefit of AZIZ and to fund
12   Red Granite Pictures, AZIZ’s movie production company.
13         261. Aabar-BVI sent three wire transfers totaling $238,000,000 to an account at
14   BSI Singapore held in the name of Red Granite Capital Limited (“Red Granite Capital
15   Account”). These wires are summarized below:
16
17
18         Table 8: Wire Transfers from Aabar-BVI to Red Granite Capital
19
        Date         Sending Party         Receiving Party          Amount
20
21
        6/18/2012    Aabar-BVI             Red Granite Capital      $133,000,000
22
        10/23/2012 Aabar-BVI               Red Granite Capital      $60,000,000
23
        11/14/2012 Aabar-BVI               Red Granite Capital      $45,000,000
24
25         262. Red Granite Capital is a BVI-incorporated entity owned by AZIZ. In his
26   2012 U.S. tax return, a copy of which was obtained from AZIZ’s accounting firm, AZIZ
27   listed Red Granite Capital’s “principal business or profession” as “Motion Pictures.”
28



                                                80
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 81 of 294 Page ID
                                      #:2370



 1   Bank records reflect that AZIZ is also beneficial owner of the Red Granite Capital
 2   Account in Singapore.
 3         263. In connection with the compliance process and to justify Aziz’s receipt of
 4   $133,000,000 from Aabar-BVI, BSI was provided with a loan agreement between
 5   Aabar-BVI and Red Granite Capital, dated June 13, 2012. That agreement purported to
 6   show that Aabar-BVI had loaned Red Granite Capital $133,000,000 to fund movie “The
 7   Wolf of Wall Street.” As discussed further below, “The Wolf of Wall Street” is a film
 8   produced by AZIZ’s movie production company Red Granite Pictures using
 9   misappropriated 1MDB proceeds. AZIZ signed the agreement on behalf of Red Granite
10   Capital, and HUSSEINY signed on behalf of Aabar-BVI.
11         264. AZIZ’s receipt of the $60,000,000 and $45,000,000 wires from Aabar-BVI
12   was also justified by BSI having been provided with additional loan agreements, dated
13   October 22, 2012, and November 12, 2012, respectively. The agreements purported to
14   provide for the extension of $60,000,000 and $45,000,000 loans by Aabar-BVI to Red
15   Granite Capital to produce additional motion pictures. Both agreements were signed by
16   AZIZ and HUSSEINY, although one BSI official noted that the signatures appeared to
17   be copies rather than originals.
18                11.    AZIZ Claimed that Approximately $94.3 Million of the $238 Million
19                       from Aabar-BVI, which AZIZ Used to Purchase Real Estate, Was a
20                       “Gift” from Aabar-BVI
21         265. Notwithstanding the fact that AZIZ represented to the bank that the funds
22   from Aabar-BVI represented loan proceeds to fund movie productions, AZIZ used more
23   than $94,000,000 of the $238,000,000 that Aabar-BVI transferred to Red Granite Capital
24   in 2012 to purchase real estate in the United States and the United Kingdom. AZIZ
25   claimed that this money was a “gift” from Aabar-BVI, including in documentation
26   provided to his accountants in connection with the preparation of his 2012 U.S. tax
27   return.
28



                                                 81
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 82 of 294 Page ID
                                      #:2371



 1          266. On two separate occasions, AZIZ sent money from his Red Granite Capital
 2   Account to the Shearman IOLA Account in the United States, shortly after receiving
 3   money from the Aabar-BVI Swiss Account. The first wire, in the amount of
 4   $58,500,000, was sent on or about June 20, 2012, roughly two days after Red Granite
 5   Capital received $133,000,000 from Aabar-BVI. Bank records for the Red Granite
 6   Capital Account show that BSI was led to believe that this transfer was made for the
 7   purpose of funding “The Wolf of Wall Street.”
 8          267. The second wire to the Shearman IOLA Account, in the amount of
 9   $35,800,000, was sent on or about November 15, 2012, roughly one day after Red
10   Granite Capital received $45,000,000 from Aabar-BVI. In total, AZIZ caused
11   $94,300,000 to be transferred from his Red Granite Capital Account to a Shearman
12   IOLA Account in the United States in which funds were held for his benefit.
13          268. AZIZ used this $94,300,000 to acquire three pieces of real estate – one in
14   New York City, one in Beverly Hills, and one in London, United Kingdom. As set forth
15   in Section VI below, AZIZ acquired all three properties from LOW.
16          269. The source and nature of the funds received from Aabar-BVI and used by
17   AZIZ to purchase real property was a topic of discussion among AZIZ’s accountants at
18   Nigro Karlin Segal Feldstein & Bolno (“NKSFB”), a Los Angeles-based business and
19   accounting firm, in connection with the preparation of his 2012 tax return:
20                   a.   In an email dated October 13, 2013, a partner at NKSFB wrote: “We
21    need something for our files that explains why AABAR Investments gave a gift to Riza
22    for $94,300,050 and it was not income. Is someone from the company related to
23    Riza? . . .”
24                   b.   By email dated the same day, a Managing Director at NKSFB who
25    acted as the business manager for AZIZ and Red Granite (“Red Granite Business
26    Manager”), responded: “It is the personal holding company of a family friend.”
27                   c.   The partner, in a response sent within an hour, indicated in relevant
28    part: “The funds came from an investor in Red Granite Capital, I cannot sign the returns



                                                   82
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 83 of 294 Page ID
                                      #:2372



 1    without proof it is not income to Riza. The firm would be put at risk, these numbers are
 2    too high.”
 3           270. In response to this email exchange, the Red Granite Business Manager,
 4   through AZIZ, procured a letter, purporting to be from HUSSEINY and bearing his
 5   signature. The text of that letter reads:
 6
 7           This letter is intended to confirm that the transfer of $94,500,000.00 which
 8           consisted of a wire transfer on June 18, 2012 to BSI Bank, Ltd. (account
 9           number [XXX]250A) for the benefit of Riza Aziz was intended as a gift.
10           The transfer was made for no consideration and no services were performed
11           or gift received for assets. This was a gratuitous transfer made with
12           detached and disinterested generosity based on our close personal
13           relationship.11
14   HUSSEINY’S letter purported to have been sent “[o]n behalf of Aabar
15   Investments PJS Limited / Solution Century Limited.”
16           271. Solution Century Limited is an entity affiliated with HUSSEINY and his
17   wife.
18           272. The fact that Aabar-BVI purportedly gifted approximately $94 million to
19   AZIZ on the basis of “disinterested generosity” and the “close personal relationship”
20   between AZIZ and HUSSEINY further demonstrates that Aabar-BVI was not operating
21   as a legitimate subsidiary of Aabar or IPIC and that the funds held in the Swiss Aabar-
22   BVI account were not being held for the benefit of 1MDB, Aabar, or IPIC.
23
24
25            Contrary to the statements in this letter, no wire was sent from Aabar-BVI to
             11

26   Red Granite Capital on June 18, 2012, in the amount of $94,500,00. Rather, as indicated
     above, the June 18, 2012 wire from Aabar-BVI to Red Granite Capital was in the amount
27
     of approximately $133,000,000. The amount claimed to be a gift, $94,500,000, is
28   roughly equal to the amount of money that AZIZ transferred into the United States over
     a period of approximately five months and used to purchase personal assets.

                                                  83
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 84 of 294 Page ID
                                      #:2373



 1               12.    AZIZ Used at Least $5.4 million in funds received from Aabar-BVI to
 2                      Purchase Movie Posters and Other Memorabilia
 3         273. From June 2013 to March 2014, AZIZ used at least $5,489,760 in 1MDB
 4   funds diverted through the Aabar-BVI Account to purchase movie posters and other
 5   memorabilia from the owner of Cinema Archives (“Cinema Archives Owner”), an art
 6   and movie memorabilia company.
 7         274. Leonardo DiCaprio, the lead actor in “The Wolf of Wall Street,” introduced
 8   AZIZ to the Cinema Archives Owner at a dinner sometime before filming started on
 9   “The Wolf of Wall Street.” AZIZ in turn introduced Cinema Archives Owner to LOW
10   and Red Granite Pictures co-founder Christopher “Joey” McFarland (“McFarland”).
11   AZIZ told the Cinema Archives Owner that LOW was a childhood friend.
12         275. From at least late 2012, AZIZ, McFarland, and the Cinema Archives Owner
13   discussed various movie poster and memorabilia purchases over email. One of AZIZ’s
14   earliest purchases from the Cinema Archives Owner was a 1939 original, year-of-release
15   “Wizard of Oz” movie poster, which AZIZ purchased for $75,000 on October 16, 2012.
16   In an email dated October 8, 2012, the Cinema Archives Owner told AZIZ and
17   McFarland about the “Wizard of Oz” movie poster: “There are 2 copies known [and
18   DiCaprio] has one. … Very important poster.”
19         276. From on or about June 11, 2013 to March 11, 2014, AZIZ sent at least eight
20   wire transfers totaling $4,289,760 from his Red Granite Capital Account to an account at
21   Bank of America held by Cinema Archives (“the Cinema Archives Account”), in
22   payment for various movie posters and other memorabilia. This included roughly 70
23   items, ranging from several thousand dollars to $400,000. The walls of the PARK
24   LAUREL CONDOMINIUM, where AZIZ lived, are covered in movie posters that AZIZ
25   acquired using funds from Aabar-BVI. AZIZ also gave away several posters as gifts,
26   including to McFarland, DiCaprio, and the director of “The Wolf of Wall Street.”
27         277. The large wire transfers from the Red Granite Capital Account to the
28   Cinema Archives Account for AZIZ’s art purchases caused BSI Bank, which held the



                                                84
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 85 of 294 Page ID
                                      #:2374



 1   Red Granite Capital Account, to look into the purpose of the transfers. On February 6,
 2   2014, a compliance officer at BSI Bank emailed two BSI bankers who were relationship
 3   managers for AZIZ and the Red Granite Capital Account and asked, “As our BO
 4   [beneficial owner] is in the movie industry and there has been several recurring
 5   payments over the months, could you confirm that our BO is also a collector of movie
 6   memorabilia and hence the repeated payments?” About four days later, on or about
 7   February 10, 2014, one of the relationship managers wrote back, “Yes, our BO is also a
 8   collector of movie memorabilia and hence the repeated payments.”
 9         278. As set forth below, in October 2012, AZIZ also purchased a rare 1927
10   movie poster from Cinema Archives for $1.2 million using funds from the Alsen Chance
11   Account that were traceable to the 2012 bond proceeds.
12         279. As AZIZ and McFarland continued to pursue and purchase movie posters
13   and other memorabilia, they joked that it was becoming obsessive for them. For
14   example, on November 19, 2013, McFarland emailed the Cinema Archives Owner and
15   asked, “What is the greatest poster in [the] world that is obtainable?” In another email
16   exchange beginning on November 29, 2013, between AZIZ, McFarland, and the Cinema
17   Archives Owner, McFarland started the conversation by sending AZIZ and the Cinema
18   Archives Owner a list of movie posters and said: “I have decided – I have to own these.
19   Its [sic] a must. Not to mention a 1000 others… Can’t sleep – obsessing.” AZIZ replied:
20   “Hahaha now you feel my pain!! Mwahahahaha – $$$$.” McFarland replied in part:
21   “… I’m obsessing over posters… we are such neurotic obsessive creatures … WE
22   HAVE TO OWN THEM ALL.”
23               13.   Approximately $64 Million in Funds from Aabar-BVI Was Used to
24                     Fund Red Granite Pictures
25         280. Funds transferred from Aabar-BVI to AZIZ’s Red Granite Capital Account
26   were also used to fund Red Granite Pictures, an investment unaffiliated with 1MDB,
27   Aabar, or IPIC.
28



                                                 85
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 86 of 294 Page ID
                                      #:2375



 1           281. Red Granite Pictures is a movie production company co-founded by AZIZ
 2   in 2010, which produced several major motion pictures, including “The Wolf of Wall
 3   Street,” “Friends with Kids,” and “Dumb and Dumber To.” Red Granite Pictures was
 4   incorporated in California on September 30, 2010, as Red Granite Productions and
 5   changed its name to Red Granite Pictures on or about June 6, 2011. Red Granite
 6   Pictures’ website lists AZIZ as CEO, founder, chairman, and producer.
 7           282. Between June 20, 2012 – two days after Aabar-BVI sent its first wire to Red
 8   Granite Capital – and November 20, 2012, eleven wires totaling $64,000,000 were sent
 9   from the Red Granite Capital Account to an account at City National Bank in the United
10   States maintained by Red Granite Pictures.
11           283. These funds transferred to Red Granite Pictures in the United States were
12   then used to fund Red Granite Picture’s operations, including the production of the film
13   “The Wolf of Wall Street,” which was released in the United States on December 25,
14   2013.
15           284. The funds sent from Aabar-BVI to Red Granite Capital, which were
16   thereafter transferred into the United States for use by Red Granite Pictures, did not
17   represent a legitimate investment by 1MDB, IPIC, or Aabar in Red Granite Pictures.
18   And balance sheets for Red Granite Pictures and Red Granite Capital show no payments
19   to 1MDB, IPIC, or Aabar indicative of any investment return.
20           285. Public statements and media interviews by relevant individuals and entities
21   also negate the existence of any legitimate investment by 1MDB, IPIC, or Aabar in Red
22   Granite Pictures. For example, on August 11, 2014, the New York Times published an
23   article entitled An Audacious Studio Rattles Hollywood, which included an interview
24   with AZIZ and McFarland. In that article, AZIZ is reported to have identified
25   HUSSEINY as Red Granite’s principle investor. He is also reported as indicating that
26   HUSSEINY was investing personal money rather than government funds. This same
27   article appears in the “News” section of Red Granite Picture’s website under the heading
28   Riza Aziz & Joey McFarland Featured in the New York Times.



                                                  86
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 87 of 294 Page ID
                                      #:2376



 1         286. In an article published by the New York Times on February 8, 2015, entitled
 2   Jho Low, Well Connected in Malaysia, Has an Appetite for New York, an attorney for
 3   HUSSEINY is quoted as saying that HUSSEINY’s investment in Red Granite was made
 4   with “personal money.”
 5         287. On April 3, 2016, 1MDB issued a press release, available on its public
 6   website, denying that it had any role in investing, directly or indirectly, in Red Granite
 7   Pictures.
 8                14.    AZIZ Transferred at least $41 Million in Funds Received from
 9                       Aabar-BVI to an Account That Was Then Used to Pay Gambling
10                       Expenses for Himself, LOW, and TAN
11         288. Just days after the Red Granite Capital Account received funds from Aabar-
12   BVI, some of those funds were transferred to an account at Standard Chartered Bank in
13   Singapore held in the name of Alsen Chance Holdings Limited (“Alsen Chance
14   Account”). Account opening documents for the Alsen Chance Account list TAN as the
15   director of Alsen Chance. Shortly thereafter, the Alsen Chance Account was used to pay
16   gambling expenses for LOW, TAN, AZIZ, and at least one former official from 1MDB.
17         289. More particularly, on or about June 21, 2012 – roughly three days after
18   Aabar-BVI transferred $133,000,000 into AZIZ’s Red Granite Capital Account – AZIZ
19   caused $41,000,000 to be wired from his Red Granite Capital Account to the Alsen
20   Chance Account.
21         290. Roughly three weeks later, on or about July 10, 2012, a wire for
22   $11,000,000 was sent from the Alsen Chance Account to a bank account maintained by
23   Las Vegas Sands, LLC. Among other things, Las Vegas Sands owns and operates the
24   Venetian Resort-Hotel-Casino (“Venetian Casino”) in Las Vegas. The payment details
25   on the wire read: “PLAYER NO [XXX]4296.”
26         291. The Venetian Casino used customer account number XXX4296 to identify
27   LOW. On or about July 10, 2012, $11,000,000 was deposited into LOW’s account at the
28



                                                  87
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 88 of 294 Page ID
                                      #:2377



 1   Venetian Casino, and records show that LOW gambled there for approximately seven
 2   days beginning on or about that date.
 3         292. On or about July 11, 2012, an additional wire of $2,000,000 was sent from
 4   the Alsen Chance Account to Las Vegas Sands LLC. The payment details on that wire
 5   read: “TAN KIM LOONG PLAYER NO [XXX]8710.” The Venetian Casino Resort
 6   used customer account number XXX8710 to identify TAN.
 7         293. On or about July 15, 2012, LOW withdrew an aggregate cash amount of
 8   $1,150,090 at the Venetian Casino: $500,000 as a withdrawal of deposit, and $650,090
 9   as redemption of casino chips and other gaming instruments. Several individuals
10   gambled with LOW on this occasion, using his account. These individuals included
11   AZIZ; Red Granite Pictures co-founder McFarland; DiCaprio; and the 1MDB-SRC
12   OFFICER, who was the former Chief Investment Officer of 1MDB and was at the time
13   the CEO of another Ministry of Finance vehicle called SRC International (“1MDB-SRC
14   OFFICER”).12
15                                              ***
16         294. The use of funds traceable to proceeds of the 2012 1MDB bond sales for
17   interests unrelated to the business of 1MDB, as described above and in further detail in
18   Part V below, is not consistent with the intended use of those funds and further
19   demonstrates that funds transferred from 1MDB to the Aabar-BVI Swiss Account were
20   unlawfully diverted.
21   IV.   THE TANORE PHASE: MORE THAN $1.26 BILLION IS
22         MISAPPROPRIATED FROM 1MDB
23         A.    EXECUTIVE SUMMARY OF THE TANORE PHASE
24         295. As set forth in greater detail in the sections that follow, in 2013, more than
25   $1.26 billion in 1MDB funds that were raised in a third bond offering arranged by
26   Goldman were misappropriated and fraudulently diverted to bank accounts in
27
28         12
             LOW, TAN, AZIZ and McFarland gambled together at the Venetian Casino on
     other occasions, including several times in 2014.

                                                 88
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 89 of 294 Page ID
                                      #:2378



 1   Switzerland and Singapore. In issuing these bonds, 1MDB participated in the
 2   publication and disclosure of an offering circular that again contained material
 3   misrepresentations and omitted material facts necessary to render its representations not
 4   misleading regarding:
 5            • How the proceeds of these bond issuances would be used, and
 6            • The existence of any related-party transactions connected to the 2013 bond
 7                issuances, including that 1MDB officials and their associates and relatives
 8                would personally benefit from the issuance of these bonds.
 9         296. 1MDB issued an additional $3 billion in Goldman-underwritten bonds in
10   March 2013. Notwithstanding the fact that the stated purpose of these bonds was to
11   generate proceeds to invest in a joint venture with Aabar called Abu Dhabi Malaysia
12   Investment Company (“ADMIC”), more than $1.26 billion in proceeds was diverted to a
13   bank account held in the name of Tanore Finance Corporation (“Tanore Account”). As
14   with the Blackstone Account, TAN was the beneficial owner of record for the Tanore
15   Account. Although the account had no legitimate affiliation with 1MDB or ADMIC,
16   LOO was an authorized signatory on the Tanore Account.
17         297. Funds transferred to the Tanore Account were distributed for the benefit of
18   at least one public official associated with 1MDB. More particularly, very shortly after
19   the bond offering closed, between approximately March 21, 2013, and March 25, 2013,
20   $681,000,000 was transferred from the Tanore Account to an account belonging to
21   MALAYSIAN OFFICIAL 1. Of this amount, approximately $620 million was returned
22   to the Tanore Account on or about August 26, 2013.
23         298. 1MDB funds diverted to the Tanore Account were also used by LOW and
24   TAN to purchase artwork for their personal benefit and to purchase an interest in the
25   Park Lane Hotel for the personal benefit of LOW. The disposition of these funds was
26   not consistent with the intended use of the 2013 bond proceeds nor was it made for the
27   benefit of 1MDB or ADMIC.
28



                                                 89
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 90 of 294 Page ID
                                      #:2379



 1         B.     IN MARCH 2013, 1MDB ISSUED $3 BILLION IN GOLDMAN-
 2                UNDERWRITTEN BONDS FOR INVESTMENT IN A JOINT
 3                VENTURE WITH AABAR
 4         299. On or about March 12, 2013, 1MDB entered into a 50:50 joint venture with
 5   Aabar known as ADMIC. According to the joint venture agreement (“ADMIC
 6   Agreement”), the formation of ADMIC was “of strategic importance to the government
 7   to government relationship between the Government of the Emirate of Abu Dhabi and
 8   the Government of Malaysia, given the strategic initiatives to be undertaken jointly by
 9   the Parties and the catalytic effect such initiatives are expected to have upon the growth
10   and development of Malaysia and the Emirate of Abu Dhabi respectively.”13
11         300. Pursuant to the ADMIC Agreement, ADMIC was to be capitalized by an
12   investment of $3 billion by 1MDB and $3 billion by Aabar. 1MDB and Aabar, as the
13   two shareholders of the company, were to adopt an investment plan for ADMIC, to
14   include a “five (5) year strategic roadmap for the investment policies of the Company,”
15   as soon as practicable after formation of the company.
16         301. The ADMIC Agreement provides that “the Company [i.e., ADMIC] will
17   open and maintain bank accounts in the name of [ADMIC].” It further provides that
18   “[a]ll monies of [ADMIC], and all instruments for the payment of money to [ADMIC],
19   shall be deposited in the bank accounts of [ADMIC].”
20         302. The joint venture agreement was signed by QUBAISI, as the Chairman of
21   Aabar, and by the Chairman of 1MDB’s Board of Directors; and it was witnessed by
22   HUSSEINY, the CEO of Aabar, and by 1MDB OFFICER 2, the CEO of 1MDB. Aabar
23
24
25         13
              The Abu Dhabi Malaysia Investment Company (“ADMIC”) is an entity distinct
26   from the Abu Dhabi Malaysia Kuwait Investment Corporation (“ADKMIC”). The
     former was a purported joint venture between 1MDB and Aabar in which the proceeds
27
     of the Project Catalyze bond were supposed to be invested, whereas the latter was an
28   entity owned and controlled by LOW that was used to launder funds, as described in Part
     II.I above.

                                                 90
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 91 of 294 Page ID
                                      #:2380



 1   appointed QUBAISI as a director of ADMIC and 1MDB appointed its Chief Financial
 2   Officer.
 3         303. At least as early as mid-January 2013, officials at 1MDB enlisted
 4   Goldman’s assistance to finance its capital contribution to the planned joint venture
 5   through privately placed debt securities. LOO served as a main point of contact between
 6   1MDB and Goldman on this deal. Within Goldman, this bond transaction was referred
 7   to by the name “Project Catalyze.”
 8         304. In a March 2013 presentation prepared for 1MDB, IPIC, and Aabar in
 9   connection with the deal, Goldman set forth its understanding of 1MDB’s “key
10   objectives.” Foremost among these were “maintenance of confidentiality during
11   execution” of the deal and “speed of execution.”
12         305. 1MDB issued approximately $3 billion in bonds through its third private
13   placement with Goldman. The closing date for the bond issue was March 19, 2013. The
14   notes had a 4.4% interest rate and were redeemable in 2023. The offering circular, dated
15   March 16, 2013, listed the net proceeds of the bond sale, once Goldman’s fees,
16   commissions, and expenses were deducted, as approximately $2,716,760,000. The
17   bonds were issued by 1MDB Global Investments Limited (“1MDB Global”), a wholly-
18   owned subsidiary of 1MDB that was incorporated in the British Virgin Islands on March
19   8, 2013.
20         306. The Government of Malaysia provided a “Letter of Support,” dated March
21   14, 2013, in connection with the Project Catalyze transaction. That Letter of Support
22   provided, among other things, that if 1MDB failed to provide adequate capital to ensure
23   that 1MDB Global was able to service its obligations with respect to the bonds, Malaysia
24   would then “step-in to inject the necessary capital into the Issuer or make payments to
25   ensure the Issuer’s obligation in respect of the Debt are fully met.” The Letter of
26   Support also indicated that, “[t]o the fullest extent permitted by law,” Malaysia would
27   waive its sovereign immunity and submit itself to the jurisdiction of English courts in
28



                                                 91
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 92 of 294 Page ID
                                      #:2381



 1   connection with disputes arising out of the letter. The letter is signed by MALAYSIAN
 2   OFFICIAL 1.
 3         307. The offering circular represents that 1MDB Global intended to “either on-
 4   lend all of the net proceeds of this Offering to ADMIC or use the net proceeds of the
 5   offering to fund its investment in ADMIC, which will be a 50:50 joint venture between
 6   the Issuer and Aabar.” The offering circular noted that “ADMIC has yet to adopt a
 7   formal investment plan or establish investment criteria.” It further represented that
 8   “ADMIC does not have any specific investment, merger, stock exchange, asset
 9   acquisition, reorganization, or other business combination under consideration or
10   contemplation and ADMIC has not, nor has anyone on ADMIC’s behalf, contacted, or
11   been contacted by, any potential target investment or had any discussions, formal or
12   otherwise, with respect to such a transaction.” The circular goes on to note that,
13   “ADMIC does not currently have an investment plan or investment criteria in place. The
14   Board of Directors intends to adopt an investment plan as soon as is practicable. The
15   investment plan, and any future investments, will be made with the mutual agreement of
16   the shareholders of ADMIC,” i.e., Aabar and 1MDB.
17         308. In a press release issued on April 23, 2013, 1MDB indicated that, “[t]he
18   proceeds from the US$3 billion capital raised will be utilised for investments in strategic
19   and important high-impact projects like energy and strategic real estate which are vital to
20   the long term-economic [sic] growth of both countries.” The press release gave, as an
21   example of a future investment project, the Tun Razak Exchange (TRX). The Tun
22   Razak Exchange is a project to develop a financial center in downtown Kuala Lumpur
23   that has yet to be completed.
24         309. In truth, however, as explained below in Paragraphs 314-326, instead of
25   being used to fund ADMIC, more than $1.26 billion in bond proceeds from the 2013
26   bond offering were diverted to unrelated overseas shell company accounts, including the
27   Tanore Account at Falcon Bank in Singapore and an account opened in the name of
28   Granton Property Holdings Limited at Falcon Bank (“Granton Account”).



                                                 92
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 93 of 294 Page ID
                                      #:2382



 1         310. The offering circular also omitted material facts necessary to makes it
 2   representations regarding the use of the bond proceeds not misleading, in that it failed to
 3   disclose that certain individuals related to 1MDB, including MALAYSIAN OFFICIAL
 4   1, would receive hundreds of millions of dollars from the proceeds of the bond sale
 5   within days of its closing. This fact would have been material to the bond transaction, as
 6   it would have alerted investors to the possibility of conflicts of interest and related-party
 7   transactions. The representation that ADMIC had not determined how all of the bond
 8   proceeds would be used did not encompass using those funds, beginning almost
 9   immediately after the bond issue, for the personal benefit of individuals related to 1MDB
10   and their associates.
11         C.     FUNDS FROM THE 2013 BOND SALE WERE DIVERTED TO THE
12                TANORE ACCOUNT
13         311. Notwithstanding the fact that 1MDB represented in the offering circular and
14   its press release that the proceeds of the 2013 bond sale would be used to fund ADMIC,
15   more than $1.26 billion was diverted from the proceeds of the 2013 bond sale through
16   bank accounts controlled by TAN and held in the name of various entities, including
17   Tanore Finance Corporation and Granton Property Holdings. This approximately $1.26
18   billion in funds was neither lent to ADMIC nor used to fund 1MDB’s investment in
19   ADMIC, as represented in the bond offering circular, but instead was held and used for
20   the benefit of LOW and his associates, including public officials of 1MDB.
21                 1.        The Movement of Funds Through the Overseas Investment Funds
22         312. On or about March 19, 2013, a total of $2,721,000,000, representing
23   proceeds of the bond sale, was transferred from Bank of New York Mellon into the BSI
24   Lugano account of 1MDB Global in two separate wires of $2,494,250,000 and
25   $226,750,000. The payments details listed in both SWIFT messages indicate, in relevant
26   part: “ATTN [SINGAPORE BANKER 1.]” SINGAPORE BANKER 1 is the same
27   individual whose name appears in Good Star’s corporate records, as noted in Paragraph
28



                                                   93
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 94 of 294 Page ID
                                      #:2383



 1   49 above. At the time of the wire transfers to 1MDB Global, SINGAPORE BANKER 1
 2   was employed by BSI Bank in Singapore.
 3         313. Between May 21 and 27, 2013, 1MDB Global transferred a total of
 4   $1,590,000,000 from its account at BSI Lugano to accounts belonging to three different
 5   overseas investment funds: Devonshire Capital Growth Fund (“Devonshire”), a fund
 6   located in the British Virgin Islands; Enterprise, a fund located in Curacao; and
 7   Cistenique, another fund located in Curacao (collectively, the “Overseas Investment
 8   Funds” or “Funds”). This money was routed via the clearing company Citco, before
 9   being transferred into the accounts of the Overseas Investment Funds. As described in
10   Paragraphs 232-236 above, two of these three funds, Cistenique and Enterprise, were
11   used in 2012 to pass funds traceable to the Project Maximus bond proceeds from Aabar-
12   BVI to Blackstone.
13         314. The approximate dates and aggregated amounts of these transfers from
14   1MDB Global to the three Overseas Investments Funds, via Citco, are set forth below:
15         Table 9: Wire Transfers from 1MDB Global to Overseas Investment Funds
16
        Dates                 Sending Party        Receiving Party        Amount
17
        3/21/2013             1MDB Global          Devonshire             $646,464,649
18
        3/21/13 - 3/27/2013 1MDB Global            Enterprise             $414,756,416
19
        3/21/13 - 3/22/2013 1MDB Global            Cistenique             $531,090,534
20
21
           315. Within approximately two days after 1MDB Global began its transfer of
22
     more than $1.5 billion to the Overseas Investment Funds, the Overseas Investment Funds
23
     collectively transferred a total of $835,000,000 to the Tanore Account. The approximate
24
     dates and amounts of these wires, which passed through a correspondent bank account at
25
     J.P. Morgan Chase in the United States, are summarized below:
26
27         Table 10: Wire Transfers from Overseas Investment Funds to Tanore

28



                                                 94
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 95 of 294 Page ID
                                      #:2384



 1      Date        Sending         Sending Party      Receiving Party Amount
 2                  Party           Bank
 3      3/21/2013   Devonshire      BSI Bank -         Tanore              $210,000,000
 4                                  Singapore
 5      3/22/2013   Enterprise      ING Bank -         Tanore              $250,000,000
 6                                  Netherlands
 7      3/22/2013   Cistenique      ING Bank           Tanore              $375,000,000
 8                                  Netherlands
 9
10
           316. TAN opened the Tanore Account on or about November 2, 2012, and he
11
     was originally its sole authorized signatory. Bank records list HUSSEINY, who was
12
     Chairman of Falcon Bank, as the “referrer” for the account. TAN functioned as a proxy
13
     for LOW with respect to the Tanore Account, and LOW routinely communicated with
14
     bankers about the Tanore Account using TAN’s email account.
15
           317. On or about March 20, 2013, one day before funds were first credited to the
16
     Tanore Account from the Overseas Investment Funds, LOO was given signing authority
17
     on the Tanore Account through the execution of a Power of Attorney form signed by
18
     LOO. A copy of the Malaysian passport belonging to LOO was included in that
19
     documentation. LOW was responsible for adding LOO as an authorized signatory to the
20
     account.
21
           318. Bank statements show that the above-referenced wire transfers from the
22
     Overseas Investment Funds, beginning on or about March 21, 2013, were the first credits
23
     to the Tanore Account.
24
           319. On or about March 21, 2013, Devonshire transferred an additional
25
     $430,000,000 in 1MDB funds to the Granton Account. Account opening documents for
26
     the Granton Account were signed by TAN. The $430,000,000 wire from Devonshire
27
     was processed through a U.S. correspondent bank account at J.P. Morgan Chase, and
28
     bank statements show that it was the first credit to the Granton Account.

                                                  95
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 96 of 294 Page ID
                                      #:2385



 1            320. On or about that same day, March 21, 2013, Granton transferred
 2   $430,000,000 – the same amount received from Devonshire – to the Tanore Account.
 3   As set forth above, the Tanore Account and the Granton Account have the same
 4   beneficial owner of record (TAN).
 5            321. Approximately four days later, on or about March 25, 2013, Tanore
 6   transferred $378,000,000 back to the Granton Account.
 7            322. The passage of funds back and forth through accounts held in the name of
 8   different legal entities but having the same stated beneficial owner had no legitimate
 9   commercial purpose but was instead undertaken as a means of layering these
10   transactions to obscure the nature, source, location, ownership and/or control of the
11   funds.
12            323. The transfer of 1MDB funds through the Overseas Investment Funds to the
13   Tanore and Granton Accounts could not have been accomplished without the
14   participation or acquiescence of one or more officials at 1MDB.
15            324. Though they had no official position with 1MDB, LOW and TAN were also
16   involved in arranging the transfer of funds from 1MDB to Tanore, using the Overseas
17   Investment Funds as pass-through accounts. HUSSEINY was also involved in the
18   financial transactions into and out of the Tanore Account, in his capacity as Falcon
19   Bank’s Chairman. Among other things, he worked to convince compliance officials at
20   the bank that the transactions were legitimate.
21                  2.     The Diversion of Bond Proceeds Was Planned in Advance of the
22                         Bond Offering
23            325. The plan to divert bond proceeds to the Tanore Account via the Overseas
24   Investment Funds pre-dated the March 19, 2013 bond offering. For example,
25   SINGAPORE BANKER 1, who served as the relationship manager for the 1MDB
26   Global Account, emailed other bankers at BSI Bank in Singapore on or about February
27   24, 2013, with the subject “Aabar-1mdb update.” The email indicates that the 1MDB-
28   Aabar joint venture was to be capitalized with $6 billion and that, of this, “USD2 billion



                                                 96
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 97 of 294 Page ID
                                      #:2386



 1   is expected to be invested in 4 structured funds.” These funds included Enterprise,
 2   Cistenique, and Devonshire (i.e., the Overseas Investment Funds).
 3         326. In a subsequent email dated March 11, 2013, with the subject “Abu Dhabi
 4   Malaysia govt joint venture update,” SINGAPORE BANKER 1 indicated that the “Abu
 5   Dhabi side is taking a little longer than anticipated” to arrange for its share of the
 6   funding for the ADMIC joint venture. SINGAPORE BANKER 1 further indicated that
 7   “[w]hile awaiting for the Abu Dhabi side to get organised, 1MDB is expected to invest
 8   usd 1 billion into structured funds.”
 9         327. Prior to the bond issuance, 1MDB officials and LOW had not only arranged
10   to “invest” bond proceeds in the Overseas Investment Funds, contrary to the uses of
11   proceeds identified in the offering circular; they had also chosen Tanore and Granton as
12   the ultimate recipients of the money. BSI Bank specifically marketed the Overseas
13   Investment Funds to LOW and 1MDB as pass-through entities, designed to allow the
14   client (e.g., 1MDB) to funnel money to a third-party of the client’s choosing (e.g.,
15   Tanore). Documentation was drawn up in advance by bankers at BSI to effectuate the
16   two-step movement of funds.
17         328. Bank records associated with Devonshire’s account at BSI Bank in
18   Switzerland confirm that 1MDB’s “investment” in Devonshire was intended, from the
19   outset, as a means to transmit money to Tanore. Account opening records indicate that
20   Devonshire opened an account at BSI Lugano on or about March 18, 2013 for the
21   specific purpose of collecting funds beneficially owned by 1MDB and transmitting those
22   funds to a third-party holding company identified by 1MDB officials. According to an
23   internal bank memorandum describing the anticipated pass-through transactions, the
24   “target investment holding [company] . . . will be controlled and owned by [1MDB
25   Global’s] trusted investment nominee – Mr Tan Kim Loong.” The bank understood that
26   the transactions were structured in this layered fashion to allow 1MDB Global “to
27   dissociate it[self] from the assets by using fiduciary fund structures.”
28



                                                   97
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 98 of 294 Page ID
                                      #:2387



 1                3.     The Funds Transferred to Tanore Were Not Used for the Benefit of
 2                       1MDB or ADMIC
 3         329. Bank statements for the Tanore Account demonstrate that funds transferred
 4   to the Tanore Account were not thereafter transferred to an account belonging to
 5   ADMIC or used for investment purposes with any apparent legitimate business
 6   connection to ADMIC or 1MDB.
 7         330. Instead, funds from the Tanore Account were sent to an account belonging
 8   to MALAYSIAN OFFICIAL 1, and were also used by TAN and LOW to purchase art.
 9   Funds from the Tanore Account were also used by LOW to acquire a substantial interest
10   in a luxury hotel in New York City. These uses were inconsistent with the intended
11   purpose of the bond proceeds as set forth in the offering circular and the April 23, 2013,
12   1MDB press release.
13         331. TAN and LOW provided Falcon Bank with a number of fraudulent
14   documents, including loan and investment agreements, intended to justify the sizeable
15   transfers of funds into and out of the Tanore and Granton Accounts in the days and
16   weeks following the 2013 bond sale. The documentation was sufficiently suspicious to
17   trigger concern among Falcon Bank officials.
18         332. On or about March 25, 2013, the Bank Manager of Falcon Bank in
19   Singapore (“Falcon Bank Manager”) called the CEO of Falcon Bank (“Falcon Bank
20   CEO”) to discuss the recent transactions into and out of the Tanore and Granton
21   Accounts. According to a recorded conversation, the Falcon Bank CEO conferenced in
22   HUSSEINY to the conversation and then proceeded to say, in relevant part:
23         Mohammed, the rest of the documentation, which our friend in Malaysia has
24         delivered is absolutely ridiculous, between you and me. . . .This is . . . gonna
25         get everybody in trouble. This is done not professionally, unprepared,
26         amateurish at best. The documentation they’re sending me is a joke, between
27         you and me, Mohammed, it’s a joke! This is something, how can you send
28         hundreds of millions of dollars with documentation, you know, nine million



                                                 98
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 99 of 294 Page ID
                                      #:2388



 1         here, twenty million there, no signatures on the bill, it’s kind of cut and paste. .
 2         . . I mean it’s ridiculous! . . . You’re now talking to Jho [LOW], and tell him,
 3         look, you either, within the next, you know, six hours produce documentation,
 4         which my compliance people can live with, or we have a huge problem.
 5         333. Soon thereafter, in another recorded conversation, the Falcon Bank CEO
 6   called LOW and told him, in relevant part, as follows:
 7         The documentation which we have received, Jho, it’s a joke. It is not good and
 8         it, it, if you look at all that stuff. . . . I looked at it, I mean with, with, with the
 9         best of, of whatever we want to see and with all that Eric and we can do, but
10         let, you know, my compliance guys and even my general counsel, he said,
11         look, I mean, if an outside person looks at that and . . . we have in particularly
12         hired an outside consultant law firm to look at it from the perspective, if, if
13         anybody just looks at it remotely, this is going to be all over the place.
14         Receiving banks, wiring, and, and, what I try to do here is protect Eric and
15         anybody in the room because if, if any other bank just make “peep!” and this
16         gets reported, . . . we are gonna have a huge problem. . . .
17         334. Falcon Bank nevertheless processed the transfers into and out of the Tanore
18   Account, apparently in part because HUSSEINY vouched for the legitimacy of the
19   transactions.
20         335. TAN closed the Tanore and Granton accounts in mid-December 2013.
21         336. The ADMIC joint venture, which was the stated basis for the 2013 bond
22   sale, was ultimately never funded.
23         D.        $681 MILLION WAS TRANSFERRED FROM THE TANORE
24                   ACCOUNT TO AN ACCOUNT BELONGING TO MALAYSIAN
25                   OFFICIAL 1
26         337. Shortly after proceeds of the 2013 bond sale were diverted to the Tanore
27   Account, $681,000,000 was sent from the Tanore Account to a bank account belonging
28   to MALAYSIAN OFFICIAL 1.



                                                     99
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 100 of 294 Page ID
                                       #:2389



 1          338. On or about March 21, 2013, Tanore transferred $620,000,000 into an
 2    account at AmBank in Malaysia, whose beneficiary was listed as “AMPRIVATE
 3    BANKING-MR.” The wire transfer was processed through correspondent bank
 4    accounts at JP Morgan Chase and Well Fargo in the United States. On or about March
 5    25, 2013, an additional $61,000,000 was wired from the Tanore Account to the same
 6    account at AmBank, for a total of $681,000,000.
 7          339. This account belonged to MALAYSIAN OFFICIAL 1 and is the same
 8    account that in 2011 received $20 million from the Saudi Account that was traceable to
 9    the Good Star Account, as set forth in Section II.G. It is also the same account that in
10    2012 received at least $30 million from the Blackstone Account that was traceable to the
11    Aabar-BVI Swiss Account and the 2012 bond proceeds, as set forth in Section III.E.3.
12          340. Bank records reflect that TAN signed the wire instructions to transfer $681
13    million to the AMPRIVE BANKING-MR Account. Bank records also reflect that
14    bankers at Falcon Bank confirmed the transfer with TAN during a phone call on March
15    21, 2013 at 11:58pm.
16          341. An email sent from TAN’s account falsely represented to Falcon Bank that
17    the AMPRIVATE BANKING-MR Account was owned by SRC International, a former
18    1MDB subsidiary that was transferred to the direct control of the Ministry of Finance in
19    2012. The email also falsely represented that the transfer of $681 million to that account
20    was being made pursuant to a Sharia-compliant financing agreement, known as a
21    Mudharabah Agreement, between Tanore and SRC International. Falcon Bank was
22    provided with a purported copy of that financing agreement, which was dated March 18,
23    2013 and was signed by TAN and the 1MDB-SRC OFFICER. Despite the existence of
24    this purported agreement, Tanore was a shell company with no legitimate business. The
25    false agreement was submitted to Falcon Bank to conceal the true nature of the payment
26    to MALAYSIAN OFFICIAL 1, which if disclosed to the bank, would have required the
27    bank to engage in additional compliance inquiries to verify the legitimacy of such a large
28    transfer of funds to a high-ranking public official.



                                                   100
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 101 of 294 Page ID
                                       #:2390



 1          342. Bank records reflect that the validity of this supposed investment agreement
 2    was confirmed in a phone call between the 1MDB-SRC OFFICER and the Falcon Bank
 3    CEO, and that two other Falcon Bank employees were present during that call. Bank
 4    records indicate that the Falcon Bank CEO and the 1MDB-SRC OFFICER “know each
 5    other personally.”
 6          343. On or about August 26, 2013, $620,010,715 was wired from a different
 7    account at AmBank to the Tanore Account held in the name of AMPRIVATE
 8    BANKING-MY. This AmBank account also belonged to MALAYSIAN OFFICIAL 1,
 9    and the transfer represented funds from the $681 million payments that were being
10    returned to Tanore.
11          344. As discussed in Part VI.DD below, a portion of the $620 million that
12    MALAYSIAN OFFICIAL 1 “returned” to the Tanore Account was passed through
13    various additional accounts controlled by TAN and LOW and was ultimately used to
14    purchase a 22-carat pink diamond pendant and necklace for the wife of MALAYSIAN
15    OFFICIAL 1. The necklace was commissioned in July 2013, after the jeweler met with
16    LOW, HUSSEINY, and the wife of MALAYSIAN OFFICIAL 1 in Monaco. The
17    purchase price of $27,300,000 was paid on or about September 10, 2013, using funds
18    traceable to the $620 million payment from MALAYSIAN OFFICIAL 1 to Tanore.
19          345. The Attorney General of Malaysia publicly stated that he conducted an
20    inquiry into the $681 million in payments. In a press release issued on January 26, 2016,
21    the Malaysian Attorney General confirmed that, “the sum of USD681 million (RM2.08
22    billion) [was] transferred into the personal account of [MALAYSIAN OFFICIAL 1]
23    between 22.03.2013 and 10.04.2013,” and that, “in August 2013, a sum of USD620
24    million (RM2.03 billion) was returned by [MALAYSIAN OFFICIAL 1]. . . .” The
25    Malaysian Attorney General ultimately characterized the payment of $681 million as a
26    “personal donation to [MALAYSIAN OFFICIAL 1] from the Saudi royal family which
27    was given to him without any consideration.”
28



                                                 101
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 102 of 294 Page ID
                                       #:2391



 1          346. In fact, as explained above, official bank records for the Tanore Account
 2    confirm that (a) the payment of $681 million came from the Tanore Account; (b) TAN
 3    was the recorded beneficial owner of the Tanore Account, (c) TAN (or someone using
 4    his email address) directed the payment; and (d) Falcon Bank was told that the payment
 5    represented an investment in SRC International. As described above, the only funds in
 6    the Tanore Account at the time of the $681 million payment originated from 1MDB.
 7          E.    FROM APPROXIMATELY MAY THROUGH SEPTEMBER 2013,
 8                THE TANORE ACCOUNT WAS USED TO PURCHASE ART FOR
 9                THE PERSONAL BENEFIT OF TAN AND LOW
10          347. Notwithstanding the fact that 1MDB represented in the offering circular that
11    the proceeds of the 2013 bond sale would be used for ADMIC, funds from the 2013
12    bond sale that were diverted through the Tanore Account were used to purchase tens of
13    millions of dollars in artwork in the United States. This artwork was acquired for the
14    personal benefit of LOW, TAN and their associates, not for the benefit of 1MDB or
15    ADMIC.
16                4.     From Approximately May Through September 2013, Tanore
17                       Purchased Approximately $137 Million in Art
18          348. In early May 2013, TAN opened an account at Christie’s Auction House
19    (“Christie’s”) in the name of Tanore Finance Corporation. Christie’s is a major art
20    auction house with a salesroom in New York. The Christie’s account opened for Tanore
21    was assigned account number XXX7644. In connection with the opening of this
22    account, TAN submitted a letter to Christie’s from Falcon Bank in Zurich, which was
23    dated May 8, 2013 and was signed by the Director and Managing Director of the Bank.
24    That letter represented that TAN was the beneficial owner of the Tanore Account.
25          349. On or about May 10, 2013, TAN designated McFarland, co-founder of Red
26    Granite Pictures, as an agent authorized to bid on behalf of Tanore. McFarland
27    corresponded with Christie’s about Tanore’s bidding account using his Red Granite
28    Pictures email account.



                                                 102
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 103 of 294 Page ID
                                       #:2392



 1          350. At auctions held in New York on or about May 13, 2013, and May 15,
 2    2013, Tanore purchased five works of art for a collective total price of $58,348,750.
 3    Specifically, invoices show that at an “11th Hour” Charity Sale on May 13, 2013, Tanore
 4    purchased an unnamed work by Mark Ryden for $714,000 (“Ryden work”) and an
 5    unnamed work by Ed Ruscha for $367,500 (“Ruscha work”). At a Post-War &
 6    Contemporary Evening Sale on May 15, 2013, Tanore purchased Dustheads, by Jean-
 7    Michel Basquiat (“Dustheads”) for $48,843,750; Untitled – Standing Mobile, Alexander
 8    Calder (“Calder Standing Mobile”) for $5,387,750; and Tic Tac Toe, by Alexander
 9    Calder (“Tic Tac Toe”) for $3,035,750.
10          351. On or about June 4, 2013, $58,348,750 was wire transferred from the
11    Tanore Account at Falcon Bank to an account at J.P. Morgan Chase in the United States
12    maintained by Christie’s.
13          352. On or about June 28, 2013, Tanore purchased two works of art in a private
14    sale arranged by Christie’s: Concetto spaziale, Attese, by Lucio Fontana (“the Fontana
15    piece”); and Untitled (Yellow and Blue) by Mark Rothko (“the Rothko piece”). The
16    invoice set forth three alternative payment amounts, depending on when payment was
17    made, including: payment of $7,950,000 by July 5, 2013, and payment of the remaining
18    $71,550,000 by October 3, 2013, for a total purchase price of $79,500,000.
19          353. On or about July 3, 2013, $7,950,000 was wired from the Tanore Account
20    to an account at J.P. Morgan Chase in the United States maintained by Christie’s. On or
21    about September 9, 2013, Tanore wired an additional $71,550,000 to Christie’s account
22    at J.P. Morgan Chase. The remittance instructions for both wires contain references to
23    Tanore’s account number and “INVOICE DATE: 28JUN13.”
24          354. A Senior Vice President at Christie’s (“Christie’s VP”) who served as a
25    client representative for Tanore and LOW viewed Tanore and LOW as interchangeable,
26    and the Christie’s VP believed that LOW was making purchases for his corporate
27    collection. The Christie’s VP also indicated that McFarland and LOW attended art
28



                                                 103
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 104 of 294 Page ID
                                       #:2393



 1    auctions in New York together and that at those auctions, McFarland would bid for
 2    Tanore.
 3          355. TAN and LOW took deliberate steps to avoid the appearance of an
 4    association between LOW and Tanore in written documentation. For example, on
 5    November 1, 2013, LOW was copied on an email exchange between TAN and Christie’s
 6    employees about art that Tanore had recently purchased. That same day, LOW
 7    responded: “Please deal with Eric directly re his works. Don’t need to cc me for
 8    confidentiality reasons unless Eric expressly says to do so.”
 9          356. On October 1, 2013, TAN requested that Christie’s reserve a specific
10    skybox, with seating for twelve guests, at upcoming auctions on November 5 and 12. In
11    connection with this request for a skybox, a Christie’s employee sent an email to a
12    colleague stating in relevant part, “It better look like Ceasar Palace [sic] in there . . .The
13    box is almost more important for the client than the art.”
14          357. Tanore successfully bid on additional artwork at a November 5, 2013,
15    Impressionist and Modern Art Evening Sale, including a work by Vincent Van Gogh
16    entitled La maison de Vincent a Arles (“VAN GOGH ARTWORK”) for $5,485,000.
17    But Tanore had difficulty making payments for the purchased works due to concerns
18    raised by the compliance department at Falcon Bank, where Tanore maintained its
19    account. In a November 21, 2013, email to Christie’s, TAN explained in pertinent part:
20          I had been on the phone with Falcon Bank (for Tanore Finance Corp) on
21          Thursday to resolve this matter as the compliance department has some
22          questions that required my response about the amount of Art purchases
23          made recently.
24
25          Nothing of concern, but just that I have to provide answers re when I started
26          being interested in art, intentions for the artworks and going forward the
27          expected outflows from purchase of Artworks or inflows from sale of
28          Artworks (if any).



                                                    104
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 105 of 294 Page ID
                                       #:2394



 1          358. In an internal email dated December 9, 2013, with the subject line
 2    “Tanore,” the Christie’s VP directed another Christie’s employee to “send an email” to
 3    Tanore about its continued failure to make payment for the art purchased on November 5
 4    and to “please CC Jho even though he does not like it.”
 5          359. By email dated December 10, 2013, TAN advised two Christie’s employees
 6    that he “spoke to Mr Low and he has agreed to buy the items that I recently auction at
 7    xties n [sic] private sales since he can pay immediately.” On or about December 13,
 8    2013, a Christie’s employee sent TAN an email requesting that he “execute the attached
 9    documents confirming that your obligations will be assumed by Mr. Low.” Among the
10    attachments to that email were letter agreements voiding certain purchases that Tanore
11    had made at the November 5 sale, including the VAN GOGH ARTWORK, and letter
12    agreements for the assignment to LOW of Tanore’s interest in and payment obligations
13    for those purchases. TAN responded in an email dated December 13, 2013: “Please do
14    not have Mr Low in any document. I prefer just me null and void. Thank you.”
15          360. In an email dated December 13, 2013, a Christie’s employee transmitted
16    several documents to LOW, including copies of the unsigned assignment agreements
17    described above. LOW responded the same day: “Please remove any reference to
18    Tanore in the agmt.”
19          361. As noted in Paragraph 612-624 below, LOW ultimately purchased the VAN
20    GOGH ARTWORK for which Tanore was unable to make payment, and he did so using
21    money traceable to diverted 1MDB funds.
22                 5.    Tanore, Through TAN, Gifted Artwork It Purchased from Christie’s
23                       to McFarland and LOW
24          362. TAN gifted several pieces of artwork purchased with funds from the Tanore
25    Account to McFarland and LOW, shortly after he acquired them. These “gifts” are
26    consistent with his having acting as a nominee to purchase art on behalf of others, using
27    diverted 1MDB funds.
28



                                                 105
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 106 of 294 Page ID
                                       #:2395



 1          363. On or about August 15, 2013, TAN responded to an email chain between
 2    McFarland and several Christie’s employees on which he was copied: “Please do not
 3    copy me anymore as the Painting has been officially gifted to joey in geneva free port so
 4    it is his.” The subject line of the email was “Re: Mark Ryden work from 11th Hour.”
 5    Based on context, the email indicates that TAN was advising Christie’s that he had gifted
 6    the Mark Ryden work to Joey McFarland.
 7          364. On or about September 26, 2013, a Christie’s employee advised TAN that,
 8    “Ed Ruscha’s studio has reached out to me and asked if we can please let them know
 9    who purchased his work in the 11th Hour auction.” TAN responded, copying
10    McFarland: “pls talk to joey, it is now owned by him.” McFarland responded further: “I
11    am [the] owner.”
12          365. TAN also purported to gift several pieces of artwork to LOW, including
13    works purchased with funds from the Tanore Account. These “gifts” of art purchased by
14    Tanore were memorialized in several “gift letters.” While the body of each letter was
15    identical, each letter referenced a different work or works being gifted, including:
16    Dustheads; the Rothko work; the Fontana Piece; and Tic Tac Toe.
17          366. Each of these gift letters was: (a) dated October 2, 2013, (b) addressed to
18    LOW from TAN and Tanore, and (c) contained the subject line: “RE: GIFT OF ART-
19    WORK(S) AS STATED BELOW IN CONSIDERATION OF YOUR FRIENDSHIP,
20    YOUR CHARITABLE CONTRIBUTION TO THE WORLD, AND PASSION IN
21    PROMOTING THE UNDERSTANDING AND APPRECIATION OF ART-WORKS.”
22          367. Each letter included representations from TAN that he is the “sole 100%
23    beneficial owner of TANORE FINANCE CORP,” and that he is “the legal and
24    beneficial owner of all the art-work(s) mentioned in this gift letter.”
25          368. The body of each letter also states:
26          I wish to gift you ALL of the art-work(s) mentioned in this gift letter in
27          consideration of the followings [sic]:
28



                                                   106
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 107 of 294 Page ID
                                       #:2396



 1          • all the generosity, support and trust that you have shared with me over the
 2             course of our friendship, especially during the difficult periods of my life;
 3             and
 4          • your continuous generosity in providing charitable contributions to
 5             advance the well-being and development of our global communities; and
 6          • your passion in promoting the understanding and appreciation of art-
 7             works.
 8          369. Each gift letter closes by stating:
 9          All the art-work(s) gifted to you should not in any event be construed as an
10          act of corruption since this is against the Company and/or my principles and
11          I personally do not encourage such practices in any manner whatsoever.
12          The gift(s) is/are merely a token of appreciation and I am hoping that the
13          gift(s) to you would encourage you to continue with your good work
14          globally.
15
16          370. LOW also procured an additional letter from TAN, dated April 8, 2014,
17    confirming the content of the prior October 2, 2012, “Gift Letters.” This letter indicated
18    that it was prepared in support of LOW’s request for financing from Sotheby’s Financial
19    Services, for which LOW used certain artwork as collateral (as described further in
20    Paragraph 622 below). In this April 8, 2014 letter:
21                   a.   TAN identified himself as “Tanore’s 100% shareholder and 100%
22    beneficial owner” and indicated that Tanore had been liquidated by him.
23                   b.   TAN indicated that he “remained the sole legal and beneficial
24    owner(s) of” the artwork listed in the Gift Letters, “until immediately prior to each
25    Transfer” to LOW.
26                   c.   The letter goes on to indicate, “To the best of my knowledge, as of
27    the date of this Letter, [LOW] is the sole and absolute owner of the Property, and there
28



                                                  107
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 108 of 294 Page ID
                                       #:2397



 1    is no other person or entity (including Tanore or myself) that has or can claim any
 2    interest, direct or indirect, in the Property.”
 3                  d.    The letter is signed by TAN. LOW also signed the letter as having
 4    “[a]cknowledged and [a]greed.”
 5          371. Individuals engaged in money laundering or who otherwise wish to conceal
 6    the true nature of financial transactions will sometimes acquire assets through a nominee,
 7    who thereafter “gifts” the assets to the true intended purchaser.
 8          372. Based on these facts, including LOW’s presence at auctions where Tanore
 9    bid on art and the fact that TAN subsequently gave more than $100 million in art to
10    LOW for no consideration, Plaintiff alleges that TAN acted as a nominee for LOW when
11    purchasing art from the Tanore Account to obscure the fact that LOW was acquiring art
12    with funds from Tanore.
13
      V.    THE OPTIONS BUYBACK PHASE: APPROXIMATELY $850 MILLION
14
            IS MISAPPROPRIATED FROM 1MDB
15
               A. EXECUTIVE SUMMARY OF THE OPTIONS BUYBACK PHASE
16
            373. As described in further detail below, in 2014, 1MDB secured two loans
17
      from Deutsche Bank, totaling $1.225 billion. The ostensible purpose of both loans was
18
      to allow 1MDB to buy back the options that it had given to Aabar in consideration for
19
      IPIC’s guarantee of the 2012 bonds, so that 1MDB could make an initial public offering
20
      of the Tanjong and Genting power assets. 1MDB officials secured approval of these two
21
      loans through material misrepresentations and omissions to Deutsche Bank, including
22
      that the proceeds of the loans would be paid to a legitimate affiliate of IPIC. In fact, the
23
      bulk of the proceeds of both loans went to two offshore entities named to create the false
24
      impression of an affiliation with IPIC: Aabar-BVI and a similarly-named entity
25
      incorporated in the Seychelles (“Aabar-Seychelles” or “Aabar-SY”).
26
            374. The first Deutsche Bank loan was approved in May 2014, in the amount of
27
      $250 million. Almost immediately upon draw-down, 1MDB sent $175 million in loan
28
      proceeds to the Aabar-BVI Swiss Account. As previously noted, the Aabar-BVI


                                                    108
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 109 of 294 Page ID
                                       #:2398



 1    Account, which was set up by QUBAISI, HUSSEINY, and LOW, was used to siphon off
 2    funds from 1MDB and/or IPIC. From there, the majority of the funds were passed
 3    through a series of accounts connected to TAN and LOW and ultimately ended up in the
 4    personal bank account of LOW. Loan proceeds were also transferred indirectly to LOO
 5    and MALAYSIAN OFFICIAL 1.
 6          375. Deutsche Bank arranged a second syndicated loan for 1MDB in September
 7    2014 in the amount of $975 million. This loan was collateralized by the assets held in
 8    the Brazen Sky Account, which as noted above, consisted solely of fund units in the
 9    Bridge Global Fund. To obtain approval of this loan, 1MDB officials made material
10    misrepresentations about the value of the assets held by Brazen Sky, which were not
11    liquid and were not worth anywhere near the $2.3 billion 1MDB claimed.
12          376. Upon draw-down on this second loan, 1MDB requested that Deutsche Bank
13    send close to $700 million in loan proceeds to a bank account at UBS AG in Singapore
14    that was held in the name of Aabar Investments PJS Limited. At the time it released the
15    loan proceeds, compliance and risk officers at Deutsche Bank believed that the
16    destination account was beneficially owned by a legitimate affiliate of IPIC and that the
17    proceeds would be used to extinguish the Aabar options. In fact, the loan proceeds were
18    sent to the UBS bank account belonging to Aabar-Seychelles (“Aabar-Seychelles
19    Account”). The Aabar-Seychelles Account, like the Aabar-BVI Account, was a dummy
20    account used to facilitate fraudulent funds transfers.
21          377. The loan proceeds sent to Aabar-Seychelles were used by the co-
22    conspirators in an elaborate series of structured transactions designed to create the
23    appearance that Brazen Sky was “redeeming” its investments in the Bridge Global Fund
24    for cash. During the fall of 2014, each of the seven incoming cash transfers that Brazen
25    Sky received from Bridge Global was actually money that 1MDB had earlier borrowed
26    from Deutsche Bank. From the outset, this furtive use of the Deutsche Bank loan
27    proceeds falsely created the appearance that Brazen Sky maintained valuable
28    investments in Bridge Global fund units, and thereby concealed the giant investment



                                                  109
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 110 of 294 Page ID
                                       #:2399



 1    losses sustained by 1MDB because of the diversion of more than $1 billion to the Good
 2    Star Account.
 3             B. IN 2014, 1MDB BORROWED $250 MILLION FROM DEUTSCHE
 4                BANK FOR THE OSTENSIBLE PURPOSE OF BUYING BACK THE
 5                AABAR OPTIONS
 6          378. In 2014, 1MDB began planning for an initial public offering (“IPO”) of the
 7    power assets owned by its subsidiary 1MDB Energy Holdings Limited (“1MEHL”) on a
 8    Malaysian stock exchange. 1MEHL was the holding company for 1MDB Energy and
 9    1MDB Energy Langat, the entities that had acquired the Tanjong and Genting power
10    assets, respectively, through issuance of the 2012 bond notes. 1MDB retained Deutsche
11    Bank-Singapore and Maybank to coordinate the IPO process. Goldman was also asked
12    to serve in an advisory capacity. Within Deutsche Bank, the proposed IPO transaction
13    was known as “Project Virtus.”
14          379. As noted in Part III.B above, in exchange for IPIC’s guarantee of the 2012
15    bond notes, 1MDB Energy granted Aabar-BVI a call option to acquire a 49% stake in
16    the Tanjong assets, and 1MDB Energy Langat granted Aabar a call option to acquire a
17    49% stake in the Genting assets (collectively, the “Aabar options”). Because those
18    options could be exercised at a fixed strike price at any time over a ten year period, their
19    value fluctuated according to the underlying value of the two power companies. IPIC
20    valued the Aabar options, collectively, at approximately $528 million in its 2013
21    consolidated financial statements.
22          380. In 2014, 1MDB decided to pay Aabar to terminate the May 18, 2012 and
23    October 17, 2012 Option Agreements (“Option Agreements”), in effect “buying back”
24    the Aabar options. The primary stated reason for this buyback was to allow 1MDB to
25    retain the full benefit of any appreciation in value of the power companies as a result of
26    the IPO (i.e., to avoid having to share that upside with Aabar).
27          381. In its audited financial statements for fiscal year 2014, 1MDB disclosed that
28    it had entered into a “Settlement Agreement” with Aabar dated May 22, 2014, by which



                                                  110
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 111 of 294 Page ID
                                       #:2400



 1    it agreed to buy back the Aabar options. According to a copy of that agreement
 2    circulated to Deutsche Bank by 1MDB’s counsel the following year, the parties to that
 3    Settlement Agreement were 1MEHL and “Aabar Investments PJS Limited,” an entity
 4    located in the U.A.E. The parties did not fix the price for the buyback in the Settlement
 5    Agreement but instead provided that 1MDB would pay a “price . . . to be mutually
 6    agreed between the parties” at a later date. The agreement was signed by HUSSEINY
 7    and the then-CEO of 1MDB.
 8          382. 1MDB approached Deutsche Bank in Singapore to secure financing to buy
 9    back the Aabar options in approximately Spring of 2014. In connection with the loan
10    approval process, Deutsche Bank was provided copies of the offering circulars for
11    Project Magnolia and Project Maximus. As discussed in Part III above, those offering
12    circulars contained material misrepresentations and omissions related to, among other
13    things, the use of proceeds of the 2012 bonds and the consideration given by 1MDB in
14    exchange for IPIC’s guaranteeing of the bonds. 1MDB officials did not make
15    compliance and risk officers at Deutsche Bank aware that 1MEHL had given Aabar-BVI
16    close to $1.4 billion in proceeds from the 2012 bonds, purportedly pursuant to an
17    alternate version of the Option Agreements that also included a provision for the
18    payment of a cash contribution to Aabar-BVI.
19          383. On or about May 26, 2014, Deutsche Bank AG, Singapore Branch extended
20    a $250 million bridge loan facility to 1MDB Energy Holdings Limited (“$250 million
21    loan”). The facility agreement provided that 1MEHL, 1MDB’s wholly-owned
22    subsidiary, “shall apply all amounts borrowed by it under the Facility in or towards the
23    corporate purposes of the Group as provided in the Borrower’s board of directors’
24    resolutions date 23 May 2014. . . .”
25          384. A resolution passed by 1MEHL’s directors on May 23, 2014, authorized
26    1MEHL to borrow up to $300 million from Deutsche Bank for the purpose of
27    “financ[ing] the acquisition of Aabar Options and/or Other Minority Interests, interest
28



                                                 111
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 112 of 294 Page ID
                                       #:2401



 1    reserve and working capital.” The Resolution was signed by the Director of 1MEHL
 2    (“1MDB OFFICER 5”).
 3          385. The $250 million loan was guaranteed by 1MEHL’s parent, 1MDB. This
 4    guarantee required the approval of Bank Negara, Malaysia’s Central Bank, which 1MDB
 5    had not secured by the time the loan was finalized. 1MDB was required to secure this
 6    approval as a condition subsequent to the loan. Ultimately, 1MDB never obtained Bank
 7    Negara approval, for reasons that were not disclosed to Deutsche Bank, and thus it never
 8    satisfied this condition of the loan.
 9          386. At the time that Deutsche Bank approved the loan facility, compliance and
10    credit risk officials understood that the loan proceeds would be used to compensate a
11    legitimate affiliate of IPIC for the termination of the Aabar options. This understanding
12    was based on material misrepresentations and omissions made by 1MDB OFFICER 4,
13    who served as 1MDB’s Executive Director of Finance, and others about the intended
14    destination of the loan proceeds and the relationship between Aabar-BVI and IPIC.
15             C. A Majority of the Proceeds of the $250 Million Deutsche Bank Loan
16                Were Diverted to and through the Aabar-BVI Account to LOW,
17                MALAYSIAN OFFICIAL #1 and LOO, Among Others
18          387. As described below, the bulk of the proceeds of the $250 million Deutsche
19    Bank loan were almost immediately diverted to the Aabar-BVI Account. Thereafter, the
20    loan proceeds were used for the personal benefit of LOW, MALAYSIAN OFFICIAL 1,
21    and LOO, among others.
22          388. On or about May 28, 2014, $239,940,000 in proceeds from the Deutsche
23    Bank loan were transferred into the bank account of 1MEHL at Falcon Bank in Zurich
24    (“1MEHL Account”).
25          389. On or about the same day, 1MEHL transferred $175,000,000 in loan
26    proceeds to the Aabar-BVI Swiss Account. As noted in Section III.C.4 above, Aabar-
27    BVI is not a legitimate affiliate of Aabar or IPIC, and the funds held in the Aabar-BVI
28    Swiss Account were not held for the benefit of Aabar or IPIC. HUSSEINY and



                                                 112
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 113 of 294 Page ID
                                       #:2402



 1    QUBAISI falsely represented to BSI Bank that Aabar was the beneficial owner of the
 2    funds in the account, in order to facilitate the diversion of funds from 1MDB and/or
 3    IPIC.
 4            390. In this instance as in previous instances, the Aabar-BVI Swiss Account
 5    functioned as a pass-through account, receiving diverted funds from 1MDB and
 6    funneling them on to the co-conspirators and their associates. Following its use in 2012
 7    to siphon off the proceeds of the 2012 bonds, the Aabar-BVI Swiss Account saw no
 8    significant financial activity until the incoming $175 million wire from 1MEHL (with
 9    the exception of one pass-through transaction in September 2013 to an entity affiliated
10    with TAN and LOW). Before the $175 million wire was credited, the balance in the
11    Aabar-BVI Swiss Account was less than $125,000.
12            391. Because of the size of the transfer from 1MEHL to Aabar-BVI, BSI Bank
13    required an explanation in order to process the incoming wire. QUBAISI and/or
14    HUSSEINY represented to BSI Bank that the $175 million wire transfer represented
15    partial payment by 1MEHL to buy back the Aabar options. BSI was provided with a
16    copy of an “Agreement Related to Option Agreements,” dated April 28, 2014, which
17    purported to set forth the terms of the options buyback arrangement. That agreement
18    (hereinafter, the “BSI Buyback Agreement”) provided that “Aabar Investments PJS
19    Limited,” a U.A.E. company, would assign its rights to the Aabar options to 1MEHL in
20    exchange for $989,000,000, of which $175,000,000 was payable within 30 days of the
21    date of the agreement. The agreement bore the signature of QUBAISI and the then-CEO
22    of 1MDB.
23            392. The terms of the BSI Buyback Agreement were materially inconsistent with
24    the terms of the May 22, 2014 Settlement Agreement referenced in 1MDB’s audited
25    financial statements. As explained above in Paragraph 383, that Settlement Agreement –
26    dated after the date of the BSI Buyback Agreement – provided that the cash
27    consideration to be given to Aabar for termination of the options had not yet been
28    determined.



                                                 113
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 114 of 294 Page ID
                                       #:2403



 1          393. As set forth below, the loan proceeds transferred to the Aabar-BVI Swiss
 2    Account were used for the benefit of LOW, LOO, and MALAYSIAN OFFICIAL 1,
 3    rather than for the benefit of 1MDB, IPIC, or Aabar. These uses were inconsistent with
 4    the purpose of the loan, which 1MDB was obligated to repay.
 5                  1.    Loan Proceeds Are Transferred to LOW
 6          394. On or about May 30, 2014, Aabar-BVI transferred $155,000,000 of the
 7    $175,000,000 it received from 1MEHL to an account at DBS Bank Ltd. in Singapore
 8    held in the name of Affinity Equity International Partners Limited (“Affinity Equity
 9    Account”). Affinity Equity International Partners Limited (“Affinity Equity”) was a
10    shell company, and it had no affiliation with the similarly-named Affinity Equity
11    Partners, a major private equity firm in Asia. Records related to the Aabar-BVI Account
12    suggest, however, that BSI bank officials may have believed that there was a genuine
13    affiliation between the two entities at the time they approved the $155,000,000 transfer.
14    TAN was the recorded beneficial owner of the Affinity Equity Account.
15          395. HUSSEINY represented to BSI Bank that Aabar-BVI’s transfer of
16    $155,000,000 to Affinity Equity was made pursuant to a Sharia-compliant investment
17    and profit-sharing agreement, known as a Mudharabah agreement, between Aabar-BVI
18    and Affinity Equity. As part of the compliance process, the bank was provided with a
19    copy of the supposed agreement, which was dated May 26, 2014 and which bore the
20    signatures of HUSSEINY and TAN. Bank statements for the Affinity Equity Account
21    do not show financial activity consistent with the investment agreement provided to the
22    bank. Indeed, Affinity Equity appears to be a shell corporation created for the purpose
23    of maintaining a bank account and facilitating the transfer of funds among the co-
24    conspirators and their associates.
25          396. On or about June 2, 2014, Affinity Equity transferred $142,000,000 of the
26    $155,000,000 it received from Aabar-BVI to a bank account at BSI Bank in Singapore
27    held in the name of Alpha Synergy Limited (“Alpha Synergy Account”). According to
28    bank records, LOW was the beneficial owner of the Alpha Synergy Account. LOW was



                                                 114
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 115 of 294 Page ID
                                       #:2404



 1    particularly secretive about the account – for example, admonishing bankers that they
 2    should “not state [the] full name” of the account but only use its initials, “ASL,” in their
 3    email communications with him.
 4            397. On or about one day later, LOW transferred this $142,000,000 from his
 5    Alpha Synergy Account to his personal account at BSI through an intra-bank transfer.
 6    The passage of funds through the Affinity Equity and Alpha Synergy Accounts was done
 7    to conceal the source of funds and give the false impression that the money entering
 8    LOW’s personal account originated from a company he controlled rather than from
 9    Aabar-BVI or 1MEHL.
10            Table 11: Layered Transfer of Funds from 1MEHL to LOW
11     Date          Sending Party           Receiving Party                 Amount
12     5/28/14       1MEHL                   Aabar-BVI                       $175,000,000
13     5/30/14       Aabar-BVI               Affinity Equity                 $155,000,000
14     6/2/14        Affinity Equity         Alpha Synergy                   $142,000,000
15     6/3/14        Alpha Synergy           LOW’s personal account          $142,000,000
16
17            398. As set forth in greater detail in Section T below, LOW used almost the full
18    amount of funds he received from the Deutsche Bank loan proceeds to purchase a 300-
19    foot luxury yacht. The purchase of this luxury yacht was for LOW’s own personal
20    benefit rather than for the benefit of 1MDB, and it had no legitimate connection to the
21    business of 1MDB, IPIC, or Aabar, or to the purpose of the $250 million loan. LOW
22    arranged to purchase the yacht well before 1MEHL entered into a loan agreement with
23    Deutsche Bank.
24                   2.    Loan Proceeds Are Transferred to MALAYSIAN OFFICIAL 1 and
25                         LOO
26            399. Proceeds of the $250 million loan also ended up in the bank accounts of
27    MALAYSIAN OFFICIAL 1 and LOO.
28



                                                   115
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 116 of 294 Page ID
                                       #:2405



 1          400. On or about June 17, 2014, Aabar-BVI sent an additional $19,000,000 to
 2    the Affinity Equity Account. These funds were directly traceable to the proceeds of the
 3    loan. Travel records show that approximately one week earlier, LOW and Low Taek
 4    Szen (“Szen”) flew to Abu Dhabi on June 7, 2014. On June 8, 2014, LOW flew to
 5    London on his jet from Abu Dhabi. Other passengers on the flight to London included
 6    HUSSEINY and Szen.
 7          401. On or about the following day, June 18, 2014, Affinity Equity sent
 8    $1,890,000 to a bank account held in the name of Blackrock Commodities (Global)
 9    Limited (“Blackrock Account”). Despite the similarity in names, Blackrock
10    Commodities (Global) Limited (“Blackrock”) had no affiliation with the global
11    investment management company BlackRock, Inc. TAN was the stated beneficial owner
12    of the Blackrock Account, although LOW also exercised de facto control over the use of
13    funds in the account.
14          402. That same day, Blackrock transferred $1,277,250 to an account at AmBank
15    in Malaysia held in the name of AMPRIVATE BANKING-MY. This is the same
16    beneficiary as the beneficiary on the account that returned $620,000,000 in bond
17    proceeds to the Tanore Account in August 2013, as set forth in Paragraph 345. Upon
18    information and belief, MALAYSIAN OFFICIAL 1 is the beneficial owner of this
19    account.
20          403. On or about July 1, 2014, Affinity Equity also sent $999,975 directly to
21    LOO’s River Dee Account at Falcon Bank in Switzerland. The wire was processed
22    through a correspondent account at JP Morgan in New York. LOO represented to
23    Falcon Bank that this incoming remittance was in connection with a joint venture that
24    River Dee had just entered into with Affinity Equity for “joint investments.”
25
26
27
28



                                                 116
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 117 of 294 Page ID
                                       #:2406



 1             D. 1MDB BORRWED AN ADDITIONAL $975 MILLION FROM
 2                   DEUTSCHE BANK FOR THE OSTENSIBLE PURPOSE OF
 3                   REFINANCING THE $250 MILLION LOAN AND BUYING BACK
 4                   THE AABAR OPTIONS, NOW WITH A LETTER OF SUPPORT
 5                   FROM THE MALAYSIAN GOVERNMENT PROVIDED BY
 6                   MALAYSIAN OFFICIAL #1
 7          404. In or around August 2014, 1MDB officials approached Deutsche Bank
 8    about the possibility of securing a second bridge loan to allow 1MEHL to refinance the
 9    first $250 million loan and to give them additional capital to buy back the Aabar options.
10    The bridge loan was contemplated to provide short-term financing until 1MDB was able
11    to complete the IPO of its power asset companies, which was projected to generate
12    sufficient revenue to repay the loan.
13          405. Upon information and belief, a major driving force behind 1MDB’s interest
14    in refinancing the earlier $250 million loan was its inability to secure Bank Negara
15    approval for the 1MDB loan guarantee, as required by the terms of the loan. In a letter
16    dated August 18, 2014, MALAYSIAN OFFICIAL 1 articulated the position that
17    1MDB’s failure to secure Bank Negara approval for the earlier loan guarantee would be
18    mooted if 1MEHL refinanced that loan through a new facility that contained no 1MDB
19    guarantee.
20          406. 1MDB OFFICER 4 served as a primary point of contact between 1MDB
21    and Deutsche Bank on this loan facility transaction; HUSSEINY communicated with
22    Deutsche Bank about the loan on behalf of Aabar, where he served as CEO; and LOW
23    was also involved in the process. LOW, 1MDB OFFICER 4, and HUSSEINY all
24    communicated a sense of urgency to Deutsche Bank employees about securing approval
25    of the loan.
26          407. For example, on or about August 22, 2014, 1MDB OFFICER 4 sent an
27    email to the Deutsche Bank employees working on the proposed new loan facility, in
28    which he indicated that “we are frustrated by DB’s lack of sense of urgency/speed in this



                                                 117
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 118 of 294 Page ID
                                       #:2407



 1    matter.” He added that “Aabar and MOF [Ministry of Finance] are especially anxious”
 2    about the timing of the loan approval. 1MDB OFFICER 4 further indicated that he had
 3    been “asked to convey [certain] points on behalf of [MALAYSIAN OFFICIAL 1],”
 4    including that approval of the $975 million facility was necessary to “ensure the
 5    successful completion of acquisition for Aabar’s options in 1MDB Energy IPO by the
 6    end of August to which it is contractually bound.” 1MDB OFFICER 4 copied LOO on
 7    the email and also copied HUSSEINY using his personal email address. HUSSEINY
 8    responded to reiterate the “importance of both the IPO and the USD 975m bridge loan.”
 9    Travel records show that between August 15, 2014 and August 24, 2014, LOW and
10    HUSSEINY were travelling together on LOW’s jet to several cities including Los
11    Angeles, Las Vegas and Kuala Lampur.
12          408. Deutsche Bank extended a $975 million syndicated bridge loan to 1MEHL
13    on or about September 1, 2014 (hereinafter, the “$975 million loan”). The facility
14    agreement identified the following as permissible uses of the loan proceeds: (a)
15    “refinancing the Existing Facility,” that is, the $250 million loan, (b) “financing the
16    acquisition and cancellation of the call option granted by 1MDB energy Langat in favour
17    of Aabar Investments PJS Limited . . . and the call option granted by 1MDB Energy
18    Limited in favour of Aabar Investments PJS Limited . . . in accordance with the Aabar
19    Termination Agreement,” and (c) certain fees, costs, and other transactions associated
20    with the facility agreement.
21          409. 1MDB warranted in the facility agreement that the Aabar Termination
22    Agreement contained “all the terms of the acquisition, cancellation and termination of”
23    the call options granted to Aabar, and that “there are no other agreements or
24    arrangements between the Obligors or a member of the 1MDB Group and Aabar
25    Investments PJS Limited in respect of the acquisition, cancellation and termination of
26    such call options.” 1MDB further warranted that “[f]ollowing payment of the sums
27    specified in the Aabar Termination Agreement. . . no member of the 1MDB Group will
28    have any liability or obligation . . . owing to Aabar Investments PJS Limited or any of its



                                                  118
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 119 of 294 Page ID
                                       #:2408



 1    Affiliates” in respect to the termination of the Aabar options. The “Aabar Termination
 2    Agreement” was to be “dated on or about the date of the first Utilisation” of loan
 3    proceeds.
 4          410. Deutsche Bank records reflect that at the time it approved the loan,
 5    Deutsche Bank compliance and risk officers understood that 1MDB Energy had already
 6    reached an agreement in principle with Aabar to buy back the options for a total
 7    consideration of $989 million, of which $175 million had already been paid. This
 8    understanding was based on representations made by 1MDB OFFICERS 4 and 5, among
 9    others.
10          411. On or about September 1, 2014, the same date that the loan facility was
11    executed, HUSSEINY emailed a copy of the Aabar Termination Agreement to a
12    Manager Director of Deutsche Bank’s Singapore Branch, 1MDB OFFICER 4, and
13    1MDB’s counsel at Wong & Partners. The Termination Agreement took the form of a
14    letter from HUSSEINY, on behalf of “Aabar Investments PJS Limited,” to the Board of
15    Directors at 1MEHL, printed on Aabar letterhead. The letter confirmed that “in
16    consideration of the payment of US$223,333,000 received by us today, we shall
17    terminate the Option Agreement and the Collaboration Agreement with immediate
18    effect, and that the amount of US$590,667,000 remaining due to us as a result of such
19    cancellation (“Amounts Owing”) shall be considered as a debt due which is to be
20    payable as early as possible once cashflow becomes available and in any event no later
21    than by 31 March 2015.” The Termination Agreement made no mention of the prior
22    $175 million payment to Aabar-BVI, although when that payment is added to the two
23    payment amounts set forth in the letter, the sum is $989 million.
24          412. HUSSEINY left the Termination Agreement undated. In the cover email,
25    he indicated that the document was “to be dated and released only upon payment being
26    duly made, for your safekeeping in the interim.”
27          413. MALAYSIAN OFFICIAL 1, on behalf of the Government of Malaysia,
28    provided a Letter of Support to Deutsche Bank in connection with the $975 million loan.



                                                 119
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 120 of 294 Page ID
                                       #:2409



 1    That Letter of Support provided, among other things, that if 1MEHL and 1MDB were
 2    unable to pay amounts due under the loan facility, the Government of Malaysia would
 3    provide financial support to 1MEHL to ensure its ability to pay. The Malaysian
 4    Government waived its sovereign immunity in connection with disputes arising out of
 5    the Letter of Support.
 6          414. Internal Deutsche Bank records reflect that 1MDB officials opted to provide
 7    a Letter of Support signed by MALAYSIAN OFFICIAL 1, rather than some form of
 8    guarantee by 1MDB (as with the prior $250 million loan), at least in part because a letter
 9    of support did not require Bank Negara or Cabinet approval. At the request of 1MDB,
10    all references to the Letter of Support were removed from the Facility Agreement.
11             E. THE $975 MILLION LOAN WAS APPROVED BASED ON A
12                FRAUDULENT VALUATION OF THE BRAZEN SKY ACCOUNT
13          415. As described below, Deutsche Bank approved the $975 million loan facility
14    in reliance on false representations about the value of assets held in the Brazen Sky
15    Account, which served as collateral for the loan.
16          416. The $975 million loan was to be secured by a charge on the assets held in
17    the Brazen Sky Account granted in favor of Deutsche Bank–Hong Kong. In the
18    September 1, 2014 facility agreement, 1MDB agreed that, in the absence of Deutsche
19    Bank’s consent, Brazen Sky would not “sell, lease, transfer or otherwise dispose of any
20    asset . . . save for a redemption of any of Brazen Sky’s investments for cash.”
21          417. The facility agreement also provided that if the loan remained outstanding
22    six months after the first draw-down of proceeds, 1MDB was required to place and
23    maintain a minimum cash balance in a separate account pledged to Deutsche Bank, to be
24    funded by cash redeemed by Brazen Sky. Based on the amounts that 1MEHL drew
25    down on the loan, this minimum cash balance to be pledged as security amounted to
26    roughly $1.17 billion.
27          418. As explained in Section II.K above, Brazen Sky was a wholly-owned
28    subsidiary of 1MDB that held certain illiquid fund units in a Cayman-registered vehicle



                                                  120
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 121 of 294 Page ID
                                       #:2410



 1    called the Bridge Global Absolute Return Fund (“Global Bridge Fund”). 1MDB
 2    acquired these fund units with the ostensible proceeds of its investment in the 1MDB-
 3    PetroSaudi Joint Venture. Although 1MDB officials claimed that 1MDB had invested
 4    $1.83 billion in that Joint Venture, in fact more than $1 billion of that amount had been
 5    siphoned off by LOW and others. To conceal this fact, the co-conspirators: (a)
 6    converted 1MDB’s investment in the Joint Venture into an equity interest in a
 7    PetroSaudi subsidiary, PSOSL, whose primary assets were two drillships with contracts
 8    to drill in Venezuela; (b) converted that equity interest into opaque Bridge Global fund
 9    units backed by the PSOSL shares; and (c) caused that investment in fund units to be
10    fraudulently valued at $2.318 billion. The truth about Brazen Sky’s over-valued
11    holdings was known to LOW, 1MDB OFFICER 4, and others.
12          419. Deutsche Bank approved the $975 million loan, and the use of the Brazen
13    Sky Account as collateral for the loan, in reliance on misrepresentations by 1MDB
14    officials about the value of the assets in that account. This included a representation that,
15    as of June 15, 2014, the Brazen Sky Account held “available-for-sale” investments worth
16    $2.3 billion. Deutsche Bank also relied on representations that 1MDB intended to begin
17    liquidating the Brazen Sky investments in September 2014 and that it intended to fully
18    liquidate the securities by the end of the 2014 calendar year. Had compliance and risk
19    officers at Deutsche Bank known that the assets in the Brazen Sky Account were
20    incorrectly and fraudulently valued, such that they would not produce significant cash
21    even if they were capable of liquidation, they would not have approved the $975 million
22    facility under the same terms.
23             F. A Majority of Proceeds of the $975 Million Loan Were Diverted to and
24                Through the Aabar-Seychelles Account
25          420. On or about September 2, 2014, 1MEHL drew down on the $975 million
26    loan by submitting a utilization request to Deutsche Bank. Among other things, 1MDB
27    instructed Deutsche Bank to send $223,333,000 to an account at UBS AG in Singapore
28    held in the name of Aabar Investments PJS Limited. Although Aabar Investments PJS



                                                  121
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 122 of 294 Page ID
                                       #:2411



 1    Limited is also the name on the Aabar-BVI Swiss Account, the banking information
 2    listed on the utilization request matched an account held in the name of an entity
 3    incorporated in the Seychelles (“Aabar-Seychelles Account”) rather than the BVI.
 4          421. HUSSEINY opened the Aabar-Seychelles Account at UBS bank in
 5    Singapore on or about June 4, 2014. HUSSEINY was the sole authorized signatory on
 6    the account. On account opening documents, HUSSEINY represented that the funds in
 7    the account would be beneficially owned by the Government of Abu Dhabi.
 8          422. The Certificate of Incumbency for Aabar-Seychelles, a copy of which was
 9    submitted to UBS Bank, shows that the entity was incorporated on or about May 21,
10    2014. HUSSEINY is listed as the entity’s sole director and Aabar is listed as the sole
11    shareholder. It is possible, however, to register an entity in the Seychelles without
12    providing evidence of the entity’s true beneficial ownership and without providing
13    evidence of the relationship between the entity and the shareholder listed in the
14    incorporation records.
15          423. Irrespective of any apparent nominal relationship between Aabar-Seychelles
16    and Aabar reflected in incorporation records, Aabar-Seychelles was not in fact a
17    subsidiary of Aabar or IPIC operating within the bounds of authority granted by Aabar
18    or IPIC, and the funds transmitted from Deutsche Bank to the Aabar-Seychelles Account
19    were not held in that account for the benefit of 1MDB, IPIC, or Aabar. As noted in
20    Paragraph 224 above, IPIC disclosed that Aabar-BVI was not an affiliate of IPIC or
21    Aabar in its consolidated financial statements for the 2015 fiscal year. It also disclosed
22    that additional entities “incorporated in other offshore jurisdictions using variations of
23    the ‘Aabar’ name” were “outside the group’s corporate structure.”
24          424. In anticipation of receiving loan proceeds from 1MEHL, HUSSEINY
25    emailed UBS bank in Singapore on or about September 1, 2014 from a personal account.
26    In that email, HUSSEINY made material misrepresentations to the bank about the basis
27    for the anticipated wire transfer in order to facilitate the bank’s approval of the wire.
28    HUSSEINY advised the bank that “[w]e expect to receive USD223,333,000 this week,”



                                                   122
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 123 of 294 Page ID
                                       #:2412



 1    and he represented that this transfer was being made pursuant to an agreement between
 2    Aabar-Seychelles and 1MEHL for the buyback of the Aabar options. HUSSEINY
 3    provided UBS with a copy of the purported agreement, which was titled “Agreement
 4    Relating to Options Agreement,” and was dated August 6, 2014.
 5          425. The agreement that HUSSEINY submitted to UBS on or about September
 6    1, 2014 is materially inconsistent with the Termination Agreement that HUSSEINY
 7    submitted to Deutsche Bank on or about the very same day, as described in Paragraph
 8    413 above. Whereas HUSSEINY represented to Deutsche Bank in the Termination
 9    Agreement that Aabar would terminate the options in consideration of future payments
10    totaling approximately $814 million, HUSSEINY represented to UBS that 1MEHL had
11    agreed to pay Aabar-Seychelles $2.45 billion to terminate the Aabar options. This
12    purchase price of $2.4 billion was to be paid with a “non-refundable deposit” of
13    $223,333,000 within 30 days of the date of the agreement, and the balance to be paid “in
14    multiple tranches” by March 31, 2015. The version of the buyback agreement that
15    HUSSEINY sent UBS contained no mention of any prior agreements or of 1MEHL’s
16    May 2014 transfer of $175 million to Aabar-BVI as partial payment to extinguish the
17    Aabar options.
18          426. The UBS version of the buyback agreement was virtually identical in
19    appearance and content to the April 28, 2014 agreement that was submitted to BSI in
20    connection with the transfer of $175 million to Aabar-BVI in May 2014, as described in
21    Paragraph 391. In the UBS version, however, the parties were identified as 1MEHL and
22    “Aabar Investments PJS Limited, a company incorporated in the Seychelles.” The
23    consideration for the purchase was also increased from $989 million to $2.45 billion.
24          427. At 1MEHL’s direction, Deutsche Bank wire transferred $223,333,000 to the
25    Aabar-Seychelles account with a value date of September 2, 2014. The wire included
26    the notation, “1MDB Drawdown Proceeds.” The wire was processed through a
27    correspondent account at UBS AG in Stamford, Connecticut. Bank statements for the
28    Aabar-Seychelles Account at UBS Bank in Singapore record the transfer as originating



                                                 123
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 124 of 294 Page ID
                                       #:2413



 1    from 1MEHL and having been received by Aabar-Seychelles on September 3, 2014.
 2    Prior to receipt of this wire transfer, the balance in the Aabar-Seychelles Account was
 3    less than $100,000.
 4          428. At the time that Deutsche Bank transferred $223,333,000 to the Aabar-
 5    Seychelles account at 1MEHL’s request, Deutsche Bank believed that it was transferring
 6    loan proceeds to a legitimate affiliate of IPIC in connection with 1MEHL’s buyback of
 7    the Aabar options. By portraying “Aabar Investments PJS Limited” as an entity
 8    interchangeable with Aabar, HUSSEINY and 1MDB OFFICER 4, among others, made
 9    material misrepresentations and omission to Deutsche Bank officials related to the
10    purpose of the loan and the destination of the loan proceeds.
11          429. On or about September 4, 2014, Aabar-Seychelles sent $103,333,000 of the
12    $223,333,000 that it had received from Deutsche Bank to the Affinity Equity Account,
13    of which TAN was the recorded beneficial owner. That wire transfer was processed
14    through a correspondent bank account at UBS AG in Stamford, Connecticut. The wire
15    instruction, signed by HUSSEINY, was dated September 1, 2014, before 1MEHL drew
16    down on the Deutsche Bank loan and directed payment be made to the Aabar-Seychelles
17    Account.
18          430. The funds diverted to the Affinity Equity Account were thereafter
19    distributed to accounts and entities affiliated with the co-conspirators and were used,
20    among other things, to purchase millions of dollars in jewelry and luxury watches.
21    Approximately $11 million was sent to LOW’s Alpha Synergy Account, approximately
22    $4 million was sent to TAN’s personal bank account at BSI, and approximately $15
23    million was sent to an account affiliated with QUBAISI.
24          431. 1MEHL drew down an additional $457,984,607 on the $975 million loan on
25    or about September 29, 2014, again instructing Deutsche Bank to send the funds to the
26    Aabar-Seychelles Account. In execution of that request, Deutsche Bank wired
27    $457,984,607 to the Aabar-Seychelles Account the following day. Deutsche Bank again
28    did so in reliance on its understanding that it was sending the loan proceeds to a



                                                  124
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 125 of 294 Page ID
                                       #:2414



 1    legitimate affiliate of Aabar. 1MEHL is listed as the ordering customer on wire records,
 2    and bank records for the Aabar-Seychelles Account identify 1MEHL as the sender of the
 3    funds. The wire was processed through a correspondent account at UBS AG in
 4    Stamford, Connecticut. Travel records show that between September 26, 2014 and
 5    September 30, 2014, LOW and LOO were travelling together in the United States and
 6    Europe on LOW’s jet.
 7          432. In total, approximately $681 million in proceeds from the $975 million
 8    Deutsche Bank loan were diverted to the Aabar-Seychelles Account.
 9          433. All told, 1MDB paid entities that were nominally – through not actually –
10    affiliated with Aabar more than $2.2 billion in connection with IPIC’s guarantee of $3.5
11    billion in bond notes in 2012. This includes the approximately $1.367 billion that
12    1MDB paid Aabar in 2012, purportedly as a flat payment for the guarantee in connection
13    with the Contribution Agreement described in Paragraphs 208 and 212; and
14    approximately $856 million 1MDB paid Aabar in 2014 purportedly pursuant to various
15    conflicting agreements to extinguish the options that IPIC was given in consideration of
16    the guarantees.
17             G. Proceeds of the $975 Million Loan Were Cycled Through Various
18                Accounts to Create the False Appearance that 1MDB “Redeemed”
19                Fund Units Held by Brazen Sky
20          434. As explained below, over the course of a three month period in late 2014,
21    the loan proceeds diverted to the Aabar-Seychelles Account were used in service of an
22    elaborate ruse designed to create the impression that Brazen Sky had redeemed a portion
23    of its (illiquid) investments in the Bridge Global Fund for roughly $1.5 billion in cash.
24          435. As previously noted, 1MDB officials had represented to Deutsche Bank that
25    Brazen Sky intended to liquidate the entirety of its investment holdings beginning in
26    September 2014 and concluding in December 2014. 1MDB officials had made similar
27    representations to the 1MDB Board of Directors, which authorized the liquidation in or
28    around the summer of 2014. These representations created a difficulty for 1MDB



                                                  125
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 126 of 294 Page ID
                                       #:2415



 1    officials: even if these investments could be readily liquidated (which is doubtful, since
 2    they were backed by drillships rather than cash), it would have been impossible to do so
 3    without exposing the fact that the fund units were worth considerably less than $2.4
 4    billion.
 5           436. To prevent 1MDB’s auditors and others from learning that the fund units
 6    had been fraudulently over-valued, the co-conspirators used the proceeds of the $975
 7    million loan to mimic the kind of fund flows that one would expect to see if Brazen Sky
 8    had been liquidating investments in the Bridge Global Fund. Toward this end, funds
 9    were passed from the Aabar-Seychelles Account through a series of other accounts –
10    including the Bridge Global Fund and Brazen Sky accounts – to create the appearance
11    that Brazen Sky was receiving cash redemptions from Bridge Global in exchange for the
12    sale of fund units. In fact, however, Brazen Sky was receiving money that 1MEHL had
13    borrowed from Deutsche Bank – and indeed, as described in further detail below, Brazen
14    Sky was receiving the same pool of loan proceeds over and over again to mimic multiple
15    “redemptions” from the Bridge Global Fund.
16                  1.    Loan Proceeds Are Sent Indirectly to Brazen Sky
17           437. This subterfuge started on or about September 5, 2014, two days after
18    Aabar-Seychelles received approximately $223 million in 1MEHL loan proceeds from
19    Deutsche Bank. On that day, Aabar-Seychelles transferred approximately $111 million
20    to a bank account at Amicorp Bank & Trust (“Amicorp”) in Barbados held in the name
21    of Lambasa Global Opportunity Fund (“Lambasa Account”). Lambasa Global
22    Opportunity Fund (“Lambasa”) is a fiduciary or investment fund, similar to Enterprise
23    and Cistenique, that functioned as a pass-through entity in these transactions.
24           438. Almost immediately thereafter, Lambasa transferred approximately $110
25    million to a bank account held at Amicorp in the name of the Bridge Global Fund
26    (“Bridge Global Account”). As previously noted, the Bridge Global Fund was the
27    Cayman-registered vehicle through which Brazen Sky had invested its interest in the
28    PetroSaudi subsidiary PSOSL.



                                                  126
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 127 of 294 Page ID
                                       #:2416



 1          439. On or about September 11, 2014, Bridge Global transferred the
 2    approximately $110 million that it received from Lambasa to the Brazen Sky Account at
 3    BSI Bank in Singapore. In bank records, BSI Bank identified this transfer as a
 4    “redemption” of fund units, though the money entering the Brazen Sky Account actually
 5    originated from Deutsche Bank.
 6          440. On or about September 12, 2014, Brazen Sky sent approximately $94
 7    million of the $110 million it had received the previous day to the 1MDB Global (or
 8    “1GIL”) Account at BSI Bank in Lugano.
 9          441. The purpose of this unnecessarily complicated funds flow was to create the
10    appearance that fund units in the Brazen Sky Account were being redeemed for cash and
11    being paid forward to 1MDB, thereby fraudulently disguising the fact that the fund units
12    were illiquid and relatively worthless.
13                  2.    Loan Proceeds Are Cycled Through the Brazen Sky Account and
14                        then Returned to Aabar-Seychelles
15          442. The pattern of fund flows described above was largely repeated with the
16    second tranche of loan proceeds that was sent to Aabar-Seychelles at the end of
17    September 2014. This time, however, the fund flows exhibited one notable difference.
18    As explained below, the majority of the funds that transited through the Brazen Sky
19    Account were returned to Aabar-Seychelles rather than being retained by 1MDB. This
20    allowed the funds to be recycled again and again through the same circle of entities,
21    thereby creating the appearance of multiple “redemptions” using the same pool of
22    money.
23          443. As noted above, on or about September 29, 2014, the Aabar-Seychelles
24    Account received a second tranche of loan proceeds from Deutsche Bank, this time in
25    the amount of approximately $458 million. Beginning on or about three days later,
26    Aabar-Seychelles sent approximately $378 million to the Lamabasa Account, to be
27    cycled through roughly the same series of accounts, before being returned to Aabar-
28    Seychelles. More specifically, the following transfers occurred in close succession: (a)



                                                 127
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 128 of 294 Page ID
                                       #:2417



 1    approximately $378 million was transferred from the Aabar-Seychelles Account to the
 2    Lambasa Account on or about October 1, 2014; (b) approximately $375 million was
 3    transferred from the Lambasa Account to the Bridge Global Account on or about
 4    October 2, 2014; (c) approximately $375 million was transferred from the Bridge Global
 5    Account to the Brazen Sky Account on or about October 7, 2014; (d) approximately
 6    $375 million was transferred from the Brazen Sky Account to the 1MDB Global
 7    Account on or about October 7, 2014; and (e) approximately $356 million was
 8    transferred from the 1MDB Global Account back to the Aabar-Seychelles Account on or
 9    about October 8, 2014.
10    ///
11    ///
12    ///
13
14
15
16
17
18
19
20
21          444. This circular flow of funds is depicted below:
22          Chart 1: Circular Flow of Funds Through Brazen Sky (“Cycle 2”)
23
24
25
26
27
28



                                               128
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 129 of 294 Page ID
                                       #:2418



 1                             $458M
                Deutsche       9/29/14
 2                                              Aabar-Seychelles
                 Bank
 3                                                 Account
                                E                                            A
 4                                    $356M                        $378M
                                      10/7/14                      10/1/14
 5
                 1MDB Global
                                                                                     Fiduciary Fund
 6                 Account

 7
                                    $375M                          $375M
 8                         D        10/7/14                        10/1/14       B
 9
                                                      $375M
10                                                    10/7/14
                                Brazen Sky                          Bridge Global
11                               Account                C              Account
12
13          445. This circular flow of funds created the appearance that Brazen Sky
14    “redeemed” $375 million in fund units from Bridge Global. And by returning
15    approximately $356 million back to the Aabar-Seychelles Account – the account from
16    which those funds originated roughly one week prior – the co-conspirators ensured the
17    continued availability of funds to be sent through another cycle of transfers to mimic
18    more fund unit “redemptions.”
19          446. This pattern of cycling the loan proceeds through various accounts to mimic
20    Bridge Global “redemptions” repeated itself again when Aabar-Seychelles injected
21    approximately $388 million back into the cycle on or about October 8, 2014.
22    Throughout October and November, funds were passed in close succession through the
23    same circle of funds described above, with the minor variation that an account belonging
24    to the Universal Ventures Fund was used in place of the Lambasa Account as the initial
25    pass-through account. During each trip through the cycle of accounts, the various
26    entities involved skimmed small amounts off the principle and passed the remainder
27    forward. This cycling process was repeated five additional times (“Cycles 3-7”) until
28    enough funds had passed through the Brazen Sky Account to allow 1MDB to claim that



                                                        129
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 130 of 294 Page ID
                                       #:2419



 1    Brazen Sky had “redeemed” roughly $1.5 billion in cash from its investments in Bridge
 2    Global.
 3          447. By the end of November 2014, proceeds from the first tranche of the $975
 4    million loan had passed through the Brazen Sky Account once, and proceeds of the
 5    second tranche of the loan had passed through the Brazen Sky Account six times.
 6          448. The table below sets forth the dates (in 2014) and the amounts of the
 7    various fund flows comprising these seven cycles of loan proceeds through the Brazen
 8    Sky Account. Transfers A through E correspond to the lettered transfers depicted in
 9    Chart 1 above; Transfer C was intended to mimic Brazen Sky’s redemption of fund units
10    from Bridge Global for cash.
11    ///
12    ///
13    ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                130
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 131 of 294 Page ID
                                       #:2420



 1    Table 12: Deutsche Bank Loan Proceeds Laundered Through Brazen Sky Account
 2                 Transfer A       Transfer B     Transfer C     Transfer D      Transfer E
 3     Cycle No.   Aabar-SY –       Fid. Fund –    Bridge –       Brazen Sky –    1GIL –
 4                 Fid. Fund        Bridge         Brazen Sky     1GIL            Aabar-SY
 5                 Sept-5           Sept-5         Sept-11        Sept-12
       1                                                                          ***
 6                 $111M            $110M          $110M          $94M
 7                 Oct-1            Oct-1          Oct-7          Oct-7           Oct-8
       2
 8                 $378M            $375M          $375M          $375M           $356M
 9                 Oct-8            Oct-8          Oct-14         Oct-14          Oct-15
       3
10                 $388M            $385M          $385M          $340M           $340M
11                 Oct-16           Oct-16         Oct-23         Oct-23          Oct-24
       4
12                 $257M            $256M          $256M          $256M           $256M
13                 Oct-24           Oct-24         Oct-30         Nov-4           Nov-5
       5
14                 $227M            $225M          $225M          $222M           $222M
15                 Nov-6            Nov-7          Nov-14         Nov-14          Nov-17
       6
16                 $126M            $125M          $125M          $125M           $69M
17                 Nov-17           Nov-17         Nov-24
       7                                                          ***             ***
18                 $49M             $49M           $49M
19
20          449. The last supposed “redemption,” in the amount of approximately $49
21    million, was received by Brazen Sky on or about November 24, 2014. Two days later,
22    Brazen Sky sent approximately $43 million of this amount to 1MDB’s bank account at
23    AmBank in Malaysia, and the cycling of funds ceased.
24          450. In a press release dated October 10, 2015, 1MDB indicated that it had
25    “redeemed” a sizeable portion of Brazen Sky’s investments in fund units in the fall of
26    2014, generating approximately $1.5 billion “in cash” (including a $130 million cash
27    dividend). The press release also represented that Brazen Sky still maintained
28    investments in the Bridge Global Fund worth $940 million.


                                                  131
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 132 of 294 Page ID
                                       #:2421



 1          451. As detailed above, however, bank records from the above-named accounts
 2    show that the roughly $1.5 billion that Brazen Sky received from Bridge Global in the
 3    fall of 2014 originated from funds that 1MEHL borrowed from Deutsche Bank under the
 4    guise of paying Aabar to terminate the options agreements. Bank records for the above-
 5    named accounts also show that 1MDB returned approximately $1.24 billion of this $1.5
 6    billion to Aabar-Seychelles during this same time period.
 7          452. Upon information and belief, the plan to use Deutsche Bank loan proceeds
 8    in service of this elaborate ruse was concocted before the execution of the September
 9    2014 facility agreement. The execution of the various SWIFT instructions and other
10    transfer directions, as well as the preparation of the documentation necessary to
11    effectuate this elaborate chain of circular transfers, could not have been completed
12    without advance planning. Moreover, there would have been no need for HUSSEINY to
13    provide UBS with a fraudulent buyback agreement that pegged the consideration for the
14    Aabar options at $2.4 billion rather than $989 million, unless he knew and intended at
15    the time he submitted the agreement (on or about September 1, 2014) that Aabar-
16    Seychelles would imminently receive payments from 1MDB entities totaling more than
17    $1 billion.
18             H. 1MDB OFFICER 4 ENGAGED IN FURTHER FRAUDULENT
19                  CONDUCT TO CONCEAL THE MOVEMENT OF FUNDS OUT OF
20                  THE BRAZEN SKY ACCOUNT
21          453. The elaborate movement of loan proceeds described above appears to have
22    at least temporarily had the desired effect, namely, convincing auditors and other third
23    parties that Brazen Sky’s investments were indeed worth billions of dollars. The
24    movement of funds in a circular fashion created its own difficulty, however, with respect
25    to 1MDB’s loan facility agreement with Deutsche Bank. In that agreement, 1MDB had
26    agreed not to transfer funds from the Brazen Sky Account without Deutsche Bank’s
27    approval. And yet, in order to create the appearance of “redemptions” totaling $1.5
28    billion using less than $700 million in available cash, the co-conspirators needed to



                                                  132
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 133 of 294 Page ID
                                       #:2422



 1    withdraw funds from the Brazen Sky Account so they could be recycled through the
 2    same series of accounts again.
 3          454. 1MDB OFFICER 4 was extremely secretive about the Brazen Sky Account
 4    during and after the period that the co-conspirators were funneling money into and out of
 5    that account. In an email to Deutsche Bank employees, he indicated that he had been
 6    “forbidden to provide soft copies of bank documents related to Brazen [Sky] apart from
 7    hard copy.” And in response to a request from a Deutsche Bank employee for quarterly
 8    financials, 1MDB OFFICER 4 represented that 1MDB had suffered a “server breakdown
 9    and all files were lost.”
10          455. To prevent Deutsche Bank from learning that cash had been removed from
11    the Brazen Sky Account in contravention of the terms of the facility agreement, 1MDB
12    OFFICER 4 submitted additional fraudulent documentation to Deutsche Bank officials.
13    On or about December 31, 2014, 1MDB OFFICER 4 faxed Deutsche Bank a copy of
14    what purported to be a bank statement for the Brazen Sky Account. The statement
15    purported to show that, as of November 30, 2014, the Brazen Sky Account held $1.35
16    billion in cash, in addition to $1.11 billion in securities still invested in the Bridge Global
17    Fund. Similarly, 1MDB faxed Deutsche Bank another bank statement the following
18    month, purporting to show that the Brazen Sky Account held assets worth approximately
19    $2.46 billion, including more than $1.86 billion in cash accounts.
20          456. These purported bank statements not only over-valued the securities that
21    Brazen Sky still held in Bridge Global but also fraudulently inflated the available cash in
22    the Brazen Sky Account. Upon information and belief, the bank statements were altered
23    in this fashion to conceal from Deutsche Bank the fact that almost all of the cash in the
24    Brazen Sky Account – which originated from the proceeds of the $975 million loan, as
25    described above – had been transferred to the 1MDB Global Account, of which $1.24
26    billion had been returned to the Aabar-Seychelles Account.
27          457. As described below, 1MDB OFFICER 4 also submitted a doctored version
28    of 1MDB’s financial statements to Deutsche Bank that conformed to the false story that



                                                   133
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 134 of 294 Page ID
                                       #:2423



 1    Brazen Sky retained the supposedly “redeemed” cash in its account, when in fact, as
 2    described above, Brazen Sky sent the cash to 1MDB Global and ultimately to Aabar-
 3    Seychelles.
 4          458. Under the terms of the facility agreement, 1MDB and Brazen Sky were
 5    required to make their financial statements available to Deutsche Bank. After being
 6    delayed, 1MDB’s financial statements for the fiscal year ending March 31, 2014 were
 7    signed off by Deloitte on November 5, 2014. 1MDB OFFICER 4 provided Deutsche
 8    Bank with a copy of the audited financial statements in early November 2014.
 9          459. In early 2015, after consultation with Deloitte, Deutsche Bank discovered
10    that there was a material discrepancy between the financial statements it had been
11    provided and the version of the financial statements that 1MDB had publicly filed with
12    Suruhanjaya Syarikat Malaysia (“SSM”), the Malaysian Companies Commission. This
13    discrepancy related to how 1MDB disposed of the cash that Brazen Sky supposedly
14    received from its “redemption” of securities.
15          460. Both versions of the financial statements – the one provided to Deutsche
16    Bank and the publicly-filed version – indicated (falsely) that 1MDB had received $1.22
17    billion from the redemption of investments held by Brazen Sky as of November 5, 2014,
18    the date of the report. (This amount is lower than the approximately $1.5 billion
19    described above, because it does not include the final two supposed redemptions that
20    took place after November 5, 2014).
21          461. The version of the financial statements that 1MDB OFFICER 4 provided to
22    Deutsche Bank indicated that this “redeemed” cash had been “substantially set-aside for
23    the purposes of debt interest payment, working capital purposes and payments to Aabar
24    as refundable deposits pursuant to a Settlement Agreement to extinguish the Options
25    Agreements.” This disclosure was consistent with the notion that Brazen Sky had
26    retained the cash it had “redeemed” from the Bridge Global Fund rather than sending it
27    forward to 1MDB Global and Aabar-Seychelles. It was also consistent with the
28



                                                 134
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 135 of 294 Page ID
                                       #:2424



 1    fraudulent bank statements for the Brazen Sky Account that 1MDB OFFICER 4 had
 2    provided Deutsche Bank for the months of November and December.
 3          462. In contrast, 1MDB’s publicly-filed financial statements indicated that the
 4    cash supposedly received from liquidation of fund units had been “substantially utilised
 5    for the purposes of debt interest payment, working capital and payments to Aabar as
 6    refundable deposits pursuant to a Settlement Agreement to extinguish the Options
 7    Agreements.” This statement suggested that the cash in the Brazen Sky Account had
 8    been spent or otherwise dissipated, as in fact was the case, notwithstanding Deutsche
 9    Bank’s right to a charge on the account.
10          463. This discrepancy was never fully resolved because 1MDB defaulted on the
11    $975 million loan with Deutsche Bank. This default occurred because 1MDB failed to
12    perfect a security charge on the Brazen Sky Account and failed to transfer the minimum
13    cash balance of $1.17 billion from the Brazen Sky Account to a separate account pledged
14    to Deutsche Bank.
15    VI.   THE SUBJECT ASSETS WERE INVOLVED IN AND/OR TRACEABLE
16          TO THE PROCEEDS OF THE FOREGOING CRIMINAL CONDUCT
17          464. As set forth below, numerous assets, including the DEFENDANT ASSETS,
18    represent property derived from proceeds of the foregoing criminal conduct, as well as
19    property involved in money laundering in violation of 18 U.S.C. §§ 1956 and 1957 or
20    property traceable to such property.
21          A.     LOW PURCHASED THE L’ERMITAGE PROPERTY USING 1MDB
22                 FUNDS FROM GOOD STAR MOVED THROUGH THE
23                 SHEARMAN IOLA ACCOUNT
24          465. Funds traceable to the $700 million wire transfer from 1MDB to the Good
25    Star Account were used to acquire the L’ERMITAGE PROPERTY, a luxury hotel in
26    Beverly Hills, California, in 2010.
27          466. On January 15, 2010, just months after the $700 million wire transfer from
28    1MDB to the Good Star Account, a signed grant deed was filed with the Los Angeles



                                                 135
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 136 of 294 Page ID
                                       #:2425



 1    Recorder’s Office (“LA Recorder’s Office”) transferring ownership of L’ERMITAGE
 2    PROPERTY to Wynton Real Estate (Beverly Hills) LLC (“Wynton”). Shearman
 3    represented Wynton in the transaction. The purchase and sale agreement stated that in
 4    addition to the hotel and a fee simple ownership in the land, Wynton acquired
 5    L’ERMITAGE’s business assets, including but not limited to (i) all right, title and
 6    interest in and to all transferable consents, authorizations, variances, waivers, licenses,
 7    permits and approvals from any governmental or quasi-governmental agency, and (ii) all
 8    right, title and interest and to all names related solely to the ownership and operation of
 9    L’ERMITAGE and all related goodwill and domain names (“L’ERMITAGE BUSINESS
10    ASSETS”).
11          467. The final settlement statement for the purchase of the L’ERMITAGE
12    PROPETY shows that Wynton purchased the L’ERMITAGE PROPERTY for
13    $44,800,000.
14          468. The website of the L’ERMITAGE PROPERTY states that the
15    L’ERMITAGE PROPERTY is managed by the Viceroy Hotel Group.
16          469. Real estate closing documents show that Chicago Title Insurance Company
17    (“Chicago Title”) was the escrow agent used for the purchase of the L’ERMITAGE
18    PROPERTY. Szen, LOW’s brother, signed the transaction documents on behalf of
19    Wynton.
20          470. According to a document entitled “LOW FAMILY HISTORY AND
21    BACKGROUND, ORIGINS OF JYNWEL CAPITAL,” which was distributed to
22    various companies by LOW and his brother, LOW was a member of the Viceroy
23    Group’s Board and had participated in several major transactions, including “[t]he
24    acquisition of a 50% stake in [Viceroy].”
25          471. Likewise, an April 7, 2015, email LOW sent to a Las Vegas casino included
26    an attachment stating:
27
28



                                                   136
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 137 of 294 Page ID
                                       #:2426



 1           [LOW is] proud to be involved in . . . L’Ermitage Beverly Hills and Viceroy
 2          Hotel Group, . . . which have appreciated in value under Mr. Low’s
 3          stewardship . . . .
 4    In another attachment to this same email, LOW confirmed that Jynwel Capital, a
 5    company of which he served as the chief executive officer, owned 100 percent of the
 6    L’ERMITAGE PROPERTY. Jynwel Capital, according to this document, manages the
 7    assets and funds of LOW’s family and “is not licensed to, and does not manage third
 8    party funds.
 9          472. The settlement statement for the sale of the L’ERMITAGE PROPERTY as
10    well as Shearman IOLA Account records show that, on or about December 21, 2009, a
11    $10,000,000 deposit was made for the purchase of the L’ERMITAGE PROPERTY and
12    that the amount due from the seller at closing, on or about January 15, 2010, was
13    $36,700,000.
14          473. J.P. Morgan correspondent bank records and Shearman IOLA Account
15    records show that the Shearman IOLA Account was used to purchase the L’ERMITAGE
16    PROPERTY. Below is a summary of the credits into and debits from the Shearman
17    IOLA Account related to the purchase of the L’ERMITAGE PROPERTY:
18          Table 13: Transfers Through the Shearman IOLA Account Related to the
19                      the L’ERMITAGE PROPERTY
20                       Credits into Shearman           Debits from Shearman
21          Date              IOLA Account                   IOLA Account
22                       From         Amount            Amount              To
23                       Good
24        10/21/09        Star     $148,000,000
25                      Account
26                                                                     Chicago Title
                                                       $10,000,000
27        12/21/09                                                        Escrow
28                                                                        Account


                                                 137
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 138 of 294 Page ID
                                       #:2427



 1                      Credits into Shearman             Debits from Shearman
 2          Date             IOLA Account                     IOLA Account
 3                      From           Amount            Amount               To
 4                                                                      Chicago Title
                                                       $36,700,000
 5        1/14/10                                                          Escrow
 6                                                                         Account
 7
 8          474. Shearman internal records show that Shearman segregated its funds into
 9    different internal account numbers and client and matter numbers. Internal Shearman
10    records show that each of the transactions set forth above were linked to internal
11    Shearman accounts held for client 36853 (The Wynton Group) and matter 4 (Park
12    Laurel).
13          475. On January 14, 2010, $36,700,000, representing the balance of the purchase
14    price for the L’ERMITAGE PROPERTY, was wired from the Shearman IOLA Account
15    to an account at Bank of America maintained by Chicago Title.
16          476. J.P. Morgan correspondent bank records and Shearman IOLA Account
17    records show that on or about January 20, 2010, approximately $117 million was wired
18    from the Good Star Account to the Shearman IOLA Account. The notations on the wire
19    transfer state in part: “C. STAKE V.H. (USD 15M) D. VICEROY ST. M.H(USD
20    10M).” On or about March 3, 2010, $35,059,875 in additional funds was wired from the
21    Good Star Account to the Shearman IOLA Account. The notations on the wire transfer
22    state in part: “INC VICEROY HOTEL GR (USD 7M).”
23          477.    Delaware Secretary of State records show that Wynton changed its name
24    to LBH Real Estate (Beverly Hills) LLC on November 4, 2013. In a document filed
25    with the State of California in connection with this name change, Li Lin Seet signed as
26    the LBH Real Estate (Beverly Hills) LLC’s manager. As noted above, Li Lin Seet was
27    an associate of LOW and an employee of LOW’s company Jynwel Capital.
28



                                                 138
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 139 of 294 Page ID
                                       #:2428



 1          478. On or about March 27, 2015, a grant deed transferring ownership of the
 2    L’ERMITAGE PROPERTY from Wynton to LBH Real Estate (Beverly Hills) LLC was
 3    signed. This grant deed was filed with the LA Recorder’s Office, on or about June 26,
 4    2015. On November 7, 2019, this Court entered a consent judgment of forfeiture which
 5    forfeited LBH Real Estate (Beverly Hills) LLC’s interest in the L’ERMITAGE
 6    PROPERTY to the United States. On November 8, 2019, this Court entered a consent
 7    judgment of forfeiture which forfeited the interests of LBH Real Estate (Beverly Hills)
 8    LLC, JW Hospitality (VHG US) LLC, and JW Hospitality (VHG Intl) Ltd. in the
 9    business assets of the L’ERMITAGE PROPERTY, to the United States.
10          B.     HILLCREST PROPERTY 1 WAS PURCHASED USING 1MDB
11                 FUNDS MOVED THROUGH SHEARMAN IOLA ACCOUNT, AND
12                 AZIZ THEREAFTER PURPORTEDLY PURCHASED THE
13                 PROPERTY FROM LOW WITH 1MDB FUNDS PASSED
14                 THROUGH THE AABAR-BVI ACCOUNT
15          479. As set forth below, funds traceable to the $700 million wire transfer from
16    1MDB to the Good Star Account were used in 2010 to purchase HILLCREST
17    PROPERTY 1 in Beverly Hills, California, and funds traceable to the Aabar-BVI Phase
18    bond sales were thereafter used to transfer the property from one legal entity to another
19    legal entity controlled by AZIZ.
20          480. A grant deed transferring ownership of HILLCREST PROPERTY 1 was
21    signed on May 17, 2010, and filed with the LA Recorder’s Office on September 30,
22    2010. Real estate closing documents show that HILLCREST PROPERTY 1 was
23    purchased by 912 North Hillcrest (BH) LLC for $17,500,000.
24          481. The original contract purchasers of HILLCREST PROPERTY 1 were RGA
25    Group, for whom the authorized signer was AZIZ, and 912 North Hillcrest Road (BH)
26    LLC, for whom the authorized signer was an attorney with Shearman. The amended
27    escrow instructions state that RGA Group assigned all of its rights under the purchase
28    contract for HILLCREST PROPERTY 1 to 912 North Hillcrest Road (BH) LLC.



                                                  139
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 140 of 294 Page ID
                                       #:2429



 1          482. On or about July 27, 2010, a California realtor (“California Realtor”) sent
 2    an email to AZIZ’s Gmail account with the subject line “Hilcrest – Important!” The
 3    email read in relevant part:
 4
 5          Hi Riza – We have received calls from the Seller’s lawyer questioning our
 6          ability to close on schedule. . . Per escrow, we need the remaining
 7          $16,985,342.48 in escrow by Friday . . . and the name of the LLC you will
 8          be taking title under.
 9
10          483. On or about July 28, 2010, AZIZ responded to the California Realtor by
11    email: “Spoke to Jho and he will follow-up with you with respect to all that is necessary.
12    Sincerely, Riza.”
13          484. On or about July 28, 2010, the California Realtor’s executive assistant, sent
14    an email to LOW, copying AZIZ. The email read in relevant part:
15
16          Good morning Jho -- . . . escrow received and released to the buyer Riza’s
17          original deposit of $525,000. Riza said he sent another $525,000 on Friday
18          to replace the original deposit . . . In addition, escrow still needs to know the
19          name of the LLC Riza wants to take title under – this is extremely urgent as
20          escrow need [sic] to prepare the Grant Deed.
21          485. LOW responded to that email on or about July 28, 2010. His email read in
22    relevant part: “Can u set-up a conf call, so we can all call in jointly with our lawyers
23    from shearman so we can get up to speed and figure out a solution asap?”
24          486. The final buyer’s statement for the sale of HILLCREST PROPERTY 1
25    shows that three deposits in the amount of $525,000 were made for the purchase of
26    HILLCREST PROPERTY 1 and that the total balance due to escrow at closing was
27    $15,917,189.63.
28



                                                   140
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 141 of 294 Page ID
                                       #:2430



 1          487. The second and third deposits of $525,000 were made to the HILLCREST
 2    PROPERTY 1 escrow account from the Shearman IOLA Account on or about July 28,
 3    2010, and September 2, 2010. In addition, the remaining balance of $15,917,189.63 was
 4    paid to the HILLCREST escrow account from the Shearman IOLA Account on or about
 5    September 28, 2010.
 6          488. Below is a summary of the credits into and debits from the Shearman IOLA
 7    Account related to the purchase of HILLCREST PROPERTY 1 (“HILLCREST
 8    ESCROW”):
 9          Table 14: Transfers Through Shearman IOLA Account Related to
10                    HILLCREST PROPERTY 1
11      Date        Approximate Amount of             Debits from Shearman
12                  Wire Transfers into               IOLA Account
                    Shearman IOLA Account
13
                    From        Amount                Amount        To
14
        6/23/2010 Good Star       $8,600,000
15                Account
16      7/28/2010                                     $525,000      HILLCREST
                                                                    Escrow Account
17
        8/17/2010 Good Star       $2,800,000
18                Account
19      8/31/2010 Good Star       $654,000
                  Account
20
21      9/2/2010                                      $525,000      HILLCREST
                                                                    Escrow Account
22
23      9/3/2010    Good Star     $8,646,000
24                  Account

25      9/28/2010 Good Star       $17,999,985
26                Account
27      9/28/2010                                     $15,917,190   HILLCREST
28                                                                  Escrow Account



                                                141
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 142 of 294 Page ID
                                       #:2431



 1          489. The notation on the $654,000 wire from the Good Star Account was
 2    “ACQUISITION OF ASSETS/PROPERTY PAYMENT FO REXTENSION.” The
 3    notation on the September 3, 2010, wire of $8,646,000 from Good Star to the Shearman
 4    IOLA Account was “ACQUISITION OF ASSETS/PROPERTY PARTBALANCE
 5    PAYMENT.” The notation on the September 28, 2010 wire of $17,999,985 from Good
 6    Star to the Shearman IOLA Account was “ACQUISITION OF ASSETS /PROPERTY
 7    (FULL BALANCE PAYMENT + RENOVATION).”
 8          490. 912 North Hillcrest Road (BH) LLC, which was the entity used to take title
 9    to HILLCREST PROPERTY 1, was owned by Great Delight Limited (“Great Delight”),
10    an entity incorporated in the Seychelles. On or about July 10, 2012, Great Delight sold
11    its interest in “912 North Hillcrest Road (BH) LLC” to Kreger Trading Inc. (“Kreger
12    Trading”) for approximately $12,000,000. AZIZ signed a purchase and sale agreement
13    on behalf of Kreger Trading in connection with this transaction. Li Lin Seet, an
14    associate of LOW, signed on behalf of Great Delight.
15          491. AZIZ declared himself to be the owner of Kreger Trading in his 2012 U.S.
16    tax return, a copy of which was obtained from AZIZ’s accounting firm.
17          492. AZIZ used funds that had been moved through the Aabar-BVI account to
18    acquire the entity 912 North Hillcrest Road (BH) LLC, and thereby to acquire the
19    property at HILLCREST PROPERTY 1.
20          493. As noted above in paragraph 268, records from Citibank and Red Granite
21    Pictures show that on or about June 20, 2012, $58,500,000 was wire transferred from the
22    Red Granite Capital Account to the Shearman IOLA Account in the United States that
23    held funds on behalf of AZIZ. On or about July 10, 2012, approximately $12,000,000
24    was transferred from the same IOLA Account to an attorney trust account held by
25    Sullivan & Cromwell LLP (“Sullivan & Cromwell”) for the purchase of the entity 912
26    North Hillcrest Road (BH). Sullivan & Cromwell served as counsel to Great Delight in
27    connection with the transfer of ownership over 912 North Hillcrest Road (BH) LLC.
28



                                                 142
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 143 of 294 Page ID
                                       #:2432



 1    Internal Shearman records show that each of these transactions set forth above were
 2    linked to internal Shearman accounts held for client 37965 (Riza Aziz).
 3          494. On or about August 13, 2012, Sullivan & Cromwell wire transferred
 4    $10,786,706 to a bank account at BSI Bank in Singapore held by ADKMIC, with
 5    payment details that contained reference to “GREAT DELIGHT LTD.” As noted above,
 6    ADKMIC is an entity owned by LOW. On or about the same day, $10,500,000 was
 7    transferred from the ADKMIC BSI Account to LOW’s personal account at BSI Bank in
 8    Singapore, indicating that it was “PAYMENT TO SHAREHOLDER LTJ.” This
 9    transfer of funds represented a payment from AZIZ to LOW for the purported sale of
10    HILLCREST PROPERTY 1, through the transfer of ownership over 912 North Hillcrest
11    Road (BH) LLC.
12          495. The transfer of HILLCREST PROPERTY 1 was effectuated in 2012
13    through the sale of a holding company (i.e., 912 North Hillcrest Road (BH) LLC) rather
14    than the direct sale of the property itself as a means to obscure the ownership, source,
15    and control of the assets.
16          C.     LOW PURCHASED THE PARK LAUREL CONDOMINIUM USING
17                 1MDB FUNDS MOVED THROUGH A SHEARMAN IOLA
18                 ACCOUNT
19          496. Funds traceable to the $700 million wire transfer from 1MDB to the Good
20    Star Account were used in 2010 to acquire the PARK LAUREL CONDOMINIUM in
21    New York, New York. The purchase contract for the Park Laurel Condominium listed
22    the ultimate purchaser as Park Laurel (NYC) Ltd., a BVI corporation, 14 the final date of
23    sale as February 5, 2010, and the final sales price as $23,980,000. Thereafter, in 2012,
24    an entity controlled by AZIZ acquired the PARK LAUREL CONDOMINIUM from
25    Park Laurel (NYC) Ltd. for approximately $35,500,000 by using funds traceable to
26
            14
               The original contract purchaser of the PARK LAUREL CONDOMINIUM was
27
      Assured Alliance Investment Corporation, which, on December 4, 2009, assigned its
28    rights under the contract to Ivory Industrial Investments Ltd., which was identified in
      Park Laurel (NYC) Ltd. documents as the predecessor name for Park Laurel (NYC) Ltd.

                                                  143
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 144 of 294 Page ID
                                       #:2433



 1    proceeds of the 2012 bond sales that were misappropriated through the Aabar-BVI Swiss
 2    Account.
 3          497. A real property transfer report filed with the New York City Department of
 4    Finance Office of the City Register (“NYC Register’s Office”) states that a contract for
 5    the sale of the PARK LAUREL CONDOMINIUM was signed on or about October 27,
 6    2009 – less than 30 days after the $700 million wire transfer from 1MDB to the Good
 7    Star Account. The transfer report is signed by an individual affiliated with Ivory
 8    Industrial Investments Ltd. on behalf of the buyer, Park Laurel (NYC) Ltd. The buyer’s
 9    attorney is identified as the same attorney from Shearman who handled the purchase of
10    HILLCREST PROPERTY 1. The buyer’s real estate agent represented that LOW was
11    the purchaser.
12          498.       LOW purchased the PARK LAUREL CONDOMINIUM using funds
13    traceable to the $700 million wire transfer from 1MDB to Good Star. J.P. Morgan
14    correspondent bank records and Shearman IOLA Account records show that on or about
15    October 21, 2009, $148,000,000 was wired from the Good Star Account to a Shearman
16    IOLA Account. On or about February 5, 2010 – the same day as the final sale date listed
17    in the property transfer records – four bank checks totaling $22,179,049.82 were written
18    on the Shearman IOLA Account for the purchase of the PARK LAUREL
19    CONDOMINIUM. Records related to the Shearman IOLA Account included the
20    notation “Funds From Park Laurel Escrow” with regards to these four checks. Internal
21    Shearman records show that each of these transactions were linked to internal Shearman
22    accounts held for client 36853 (The Wynton Group) and matter number 4 (Park Laurel).
23    The final settlement statement for this purchase demonstrates that checks totaling
24    $21,626,661.58 were used in the purchase of the PARK LAUREL CONDOMINIUM.
25          499.       On or about July 6, 2012, a contract for the sale of the PARK LAUREL
26    CONDOMINIUM was executed between Park Laurel (NYC) Ltd. as the seller, and Park
27    Laurel Acquisition LLC, as the buyer. Shearman represented the buyer, Park Laurel
28    Acquisition LLC, and Sullivan & Cromwell represented the seller, Park Laurel (NYC)



                                                  144
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 145 of 294 Page ID
                                       #:2434



 1    Ltd., in connection with this transaction. The sales contract was signed by AZIZ on
 2    behalf of the buyer, Park Laurel Acquisition LLC.
 3            500.   In a letter dated September 28, 2012, AZIZ requested that the
 4    Condominium Board for the PARK LAUREL CONDOMINIUM waive its first right of
 5    refusal to the transfer of title from Park Laurel (NYC) Ltd. to Park Laurel Acquisition
 6    LLC. In that letter, AZIZ represented that he was the sole director of an entity called
 7    Sorcem Investments Inc. (“Sorcem”) and that Sorcem was the sole member of Park
 8    Laurel Acquisition LLC. AZIZ also represented that upon transfer of title, “the Unit
 9    shall be occupied by Riza Aziz . . . as if Riza was the individual owner of the Unit.”
10            501. AZIZ claimed ownership of Sorcem in his 2012 U.S. tax return. In those
11    returns, Sorcem is listed as having the same Los Angeles address that is listed as AZIZ’s
12    address.
13            502. Title to the PARK LAUREL CONDOMINIUM was transferred from Park
14    Laurel (NYC) Ltd. to Park Laurel Acquisition LLC for a purchase price of $33,500,000,
15    by deed recorded on or about November 28, 2012. AZIZ signed the relevant
16    transactional documents on behalf of Park Laurel Acquisition LLC.
17            503.   On or about November 16, 2012, $33,800,000 was transferred from
18    AZIZ’s Red Granite Capital Account at BSI Bank in Singapore to the Shearman IOLA
19    Account in the United States. Thereafter, $34,406,188 was wired from the Shearman
20    IOLA Account to a Sullivan & Cromwell attorney trust account at Citibank on or about
21    November 19, 2012, the date of the closing for the purchase of the PARK LAUREL
22    CONDOMONIUM. That same day, $1,049,126 was wired from the Shearman IOLA
23    Account to Chicago Title Insurance Company for closing costs. According to the
24    contract of sale, Chicago Title Insurance Company was the escrow agent for the PARK
25    LAUREL CONDOMINIUM sale. Shearman records indicate that the client on whose
26    behalf the funds were transferred into and out of the Shearman IOLA Account was
27    AZIZ.
28



                                                  145
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 146 of 294 Page ID
                                       #:2435



 1          504. Citibank records show that on or about November 20, 2012, the day after
 2    the closing, $34,406,188 was transferred from the Sullivan & Cromwell attorney trust
 3    account to an account at Rothschild Bank AG held in the name of “Park Laurel NYC
 4    Ltd.,” the seller of the property. This wire transfer represented payment to LOW for the
 5    sale of the PARK LAUREL CONDOMONIUM.
 6          D.     LOW PURCHASED THE BOMBADIER JET USING 1MDB FUNDS
 7                 PASSED THROUGH SHEARMAN IOLA ACCOUNT
 8          505. In 2010, LOW used funds traceable to the $700 million wire transfer from
 9    1MDB to the Good Star Account to acquire the BOMBARDIER JET, a Bombardier
10    Global 5000 aircraft bearing manufacturer serial number 9265 and registration number
11    N689WM, with two Rolls Royce engines bearing manufacturer’s serial numbers 12487
12    and 12488, for approximately $35,371,335.
13          506. An aircraft bill of sale dated March 31, 2010, was executed transferring title
14    and ownership of the BOMBARDIER JET from J.T. Aviation Corp. to Wells Fargo
15    Bank Northwest in its capacity as “owner trustee” of a trust created by Wynton Aviation
16    (Global 5000) Ltd. (hereinafter, “Wynton Aviation”). Wynton Aviation was
17    incorporated in the British Virgin Islands on or about December 30, 2009.
18          507. On or about December 31, 2009, J.T. Aviation Corp. and Wynton Aviation
19    executed a purchase agreement to sell the BOMBARDIER JET to Wynton Aviation less
20    than three months after the $700 million wire transfer was executed.
21          508. At the time of the purchase, the BOMBARDIER JET bore FAA
22    Registration Number N501JT and its beneficial owner was J.T. Aviation Corp.’s
23    president.
24          509. Wells Fargo records indicate that Wynton Aviation is a holding company
25    owned by LOW. According to these records, LOW is this entity’s sole beneficial owner,
26    controlling party, and legal owner.
27
28



                                                 146
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 147 of 294 Page ID
                                       #:2436



 1          510. Escrow and transactional documents relating to the sale of the
 2    BOMBARDIER JET show that Crowe and Dunleavy (“Crowe”), a law firm in
 3    Oklahoma, served as the escrow agent for the purchase of the BOMBARDIER JET.
 4          511.    As noted in paragraph 123 above, on or about October 21, 2009, the
 5    Shearman IOLA Account received a wire from the Good Star Account for $148,000,000.
 6    Internal Shearman records show that this transfer was linked to an internal Shearman
 7    account held for client 36853 (The Wynton Group) and matter 4 (Park Laurel). On or
 8    about January 26, 2010, the Shearman IOLA Account received a wire from the Good
 9    Star Account for $117,000,000. Internal Shearman records show that this transfer was
10    linked to an internal Shearman account held for client 36853 (The Wynton Group) and
11    matter 8 (General).
12          512. On or about December 31, 2009, the same day the purchase agreement for
13    the sale of the BOMBARDIER JET was executed, a wire for approximately $7 million
14    was sent from the Shearman IOLA Account to an escrow account maintained by Crowe
15    at Bank of Oklahoma in the name of Crowe and Dunlevy Aircraft Escrow I (“Crowe
16    Aircraft Escrow Account”). Internal Shearman records show that the $7,000,000
17    transfer was linked to an internal Shearman account held for client 36853 (The Wynton
18    Group) and matter 4 (Park Laurel).
19          513. On or about March 26, 2010, Wynton Aviation and Wells Fargo Bank
20    Northwest, N.A. (“Wells Fargo”) entered into a trust agreement whereby Wells Fargo
21    agreed to serve as the “Owner Trustee” over a trust settled by Wynton Aviation for the
22    purpose of “ensur[ing] the eligibility of [the BOMBARDIER JET] for United States
23    registration with the Federal Aviation Administration.”
24          514. On or about March 29, 2010, a wire for $28,376,000 was sent from the
25    Shearman IOLA Account to the Crowe Aircraft Escrow Account at Bank of Oklahoma.
26    Internal Shearman records show that the $28.376 million transfer was linked to an
27    internal Shearman account held for client 36853 (The Wynton Group) and matter 8
28    (General).



                                                 147
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 148 of 294 Page ID
                                       #:2437



 1          515. On or about March 31, 2010, a wire for $35,371,375 was sent from the
 2    Crowe Aircraft Escrow Account to an account at Citibank in the name of the seller.
 3          516. On or about April 2, 2010, the FAA issued a Certificate of Registration and
 4    Assignment of Special Registration Numbers Form to Wells Fargo, indicating that the
 5    BOMBARDIER JET’s new FAA Registration Number and tail number would be
 6    N689WM. On November 4, 2019, this Court entered a consent judgment of forfeiture
 7    for the proceeds of the sale of the BOMBARDIER JET.
 8          E.     LOW PURCHASED THE TIME WARNER PENTHOUSE AND
 9                 TIME WARNER STORAGE UNIT USING 1MDB FUNDS PASSED
10                 THROUGH THE ADKMIC BSI ACCOUNT
11          517. As set forth below, funds traceable to the approximately $1 billion diverted
12    from 1MDB to the Good Star Account were used to purchase the TIME WARNER
13    PENTHOUSE and TIME WARNER STORAGE UNIT, in New York, New York.
14          518. Contracts for the sale of the TIME WARNER PENTHOUSE and TIME
15    WARNER STORAGE UNIT were signed on or about March 22, 2011. A transfer report
16    filed with the City of New York listed the ultimate purchaser as 80 Columbus Circle
17    (NYC) LLC,15 the final date of sale as July 6, 2011, and the final sales price as
18    $30,550,000. Shearman represented 80 Columbus Circle (NYC) LLC in the purchase of
19    the TIME WARNER PENTHOUSE and TIME WARNER STORAGE UNIT. The sales
20    contract and amendments thereto show that Harvey & Hackett was the escrow agent for
21    the purchase of the TIME WARNER PENTHOUSE and TIME WARNER STORAGE
22    UNIT. As set forth below, the TIME WARNER PENTHOUSE and TIME WARNER
23
24
25          15
               The original purchaser of the TIME WARNER PENTHOUSE AND TIME
26    WARNER STORAGE UNIT was Sabola Limited, a Seychelles company. A document
      entitled “Assignment and Assumption of Contract of Sale – Condominium Unit and
27
      Purchase Agreement for Personalty” states that Sabola Limited assigned its interest
28    under the sales contract to 80 Columbus Circle (NYC) LLC. The assignment agreement
      is signed on behalf of Sabola Limited by Li Lin Seet.

                                                  148
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 149 of 294 Page ID
                                       #:2438



 1    STORAGE UNIT were purchased with funds traceable to the $700 million wire transfer
 2    and $330 million wire transfers from 1MDB to Good Star.
 3           519.    On or about June 28, 2011, $55,000,000 was wire transferred from the
 4    Good Star Account to the ADKMIC BSI Account. On or about the same day, the
 5    following transactions occurred: (i) approximately $54,750,000 was wire transferred
 6    from the ADKMIC BSI Account to an account at BSI Bank held in the name of Low
 7    Hock Peng, a/k/a Larry Low, who is LOW’s father, (the “LHP Account”) and (ii)
 8    approximately $30,000,000 was wire transferred from the LHP Account to an account in
 9    the name of Selune Ltd. at Rothschild Bank AG in Switzerland (“Selune Account”).
10    LOW represented to BSI Bank in Singapore that he was the beneficial owner of Selune
11    Ltd.
12           520. Internal Shearman records show that approximately eight days later, on or
13    about July 5, 2011, a wire for $27,000,000 was sent from another account at Rothschild
14    Bank AG in the name of 1/80 Columbus Circle (NYC) to the Shearman IOLA Account.
15    Plaintiff alleges that these funds originated from Selune’s account at Rothschild Bank
16    AG and were transferred to the 1/80 Columbus Circle account using an intra-bank
17    transfer. Internal Shearman records show that this $27,000,000 wire transfer was linked
18    to an internal Shearman account held for client 37103 (TJL/RT MISCELLANEOUS
19    INVESTMENT MATTERS) and matter 6, which was associated with the address of the
20    TIME WARNER PENTHOUSE.
21           521. Six bank checks totaling $27,247,677.74 were written on the Shearman
22    IOLA Account and directed to various parties involved in the purchase of the TIME
23    WARNER PENTHOUSE and TIME WARNER STORAGE UNIT. Internal Shearman
24    records show that these checks were linked to an internal Shearman account held for the
25    same client and matter associated with the incoming wire of $27,000,000 discussed
26    above. Specifically:
27                  a.    A check for $534,625 and a second check for $687,375, both dated
28    July 5, 2011, were written on the Shearman IOLA Account to Prudential Douglas



                                                 149
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 150 of 294 Page ID
                                       #:2439



 1    Elliman. The final settlement statement shows that $534,625 and $687,375 were
 2    separate line items that were owed to the realtors as a broker’s fee.
 3                 b.     A check for $17,750 dated July 5, 2011 was written on the Shearman
 4    IOLA Account to New York State Sales Tax. The final settlement statement shows that
 5    $17,750 was owed as “NY Sales Tax.”
 6                 c.     A check for $15,778,071.79 dated July 5, 2011 was written on the
 7    Shearman IOLA Account to J.P. Morgan Chase. The final settlement statement shows
 8    that $15,778,071.79 was owed to J.P. Morgan Chase, N.A. to pay off a mortgage loan
 9    owed by the former owner of the TIME WARNER PENTHOUSE and TIME WARNER
10    STORAGE UNIT.
11                 d.     A check for $9,829,634.89, dated July 5, 2011, and a second check
12    for $103.20, dated July 11, 2011, was written on the Shearman IOLA Account to the
13    former owner of the TIME WARNER PENTHOUSE and TIME WARNER STORAGE
14    UNIT. Real estate closing documents show that the former owner signed as the seller of
15    all of the personalty, namely, the furniture, furnishings, and non-fixture items, sold
16    during the transaction.
17                 e.     A check for $400,221.06, dated July 5, 2011, was written on the
18    Shearman IOLA Account to Chicago Title Insurance Company. The final settlement
19    statement shows that $400,221.06 is the sum of all title charges involved in the purchase.
20    Chicago Title Insurance Company was the title agent on this purchase.
21          522. A Notice to the Board of Intention to Sell or Lease Condominium Unit was
22    completed in connection with the TIME WARNER PENTHOUSE and TIME WARNER
23    STORAGE UNIT. The signed notices for both the TIME WARNER PENTHOUSE and
24    TIME WARNER STORAGE UNIT identified Low Hock Peng, also known as Larry
25    Low, LOW’s father, as the occupant of the units. However, an unsigned version of this
26    notice dated May 15, 2011, identifies that LOW is the “ultimate beneficial owner of each
27    Sabola Limited and 80 Columbus Circle (NYC) LLC.”
28



                                                  150
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 151 of 294 Page ID
                                       #:2440



 1          523. According to a realtor involved in the sale of the TIME WARNER
 2    PENTHOUSE and TIME WARNER STORAGE UNIT, LOW was the intended
 3    occupant of the apartment, and Larry Low never even viewed the apartment before the
 4    purchase. On November 4, 2019, this Court entered a consent judgment of forfeiture in
 5    the United States’ actions seeking forfeiture of the TIME WARNER PENTHOUSE and
 6    TIME WARNER STORAGE UNIT. On March 19, 2020, this Court entered a first
 7    amended consent judgment of forfeiture for the TIME WARNER PENTHOUSE and
 8    TIME WARNER STORAGE UNIT.
 9          F.     LOW PURCHASED THE ORIOLE MANSION USING 1MDB
10                 FUNDS FUNNELED THROUGH THE ADKMIC BSI ACCOUNT
11          524. The ORIOLE MANSION, located in Beverly Hills, California, was
12    purchased with funds traceable to diverted 1MDB funds.
13          525. A grant deed transferring ownership of ORIOLE MANSION to Oriole
14    Drive (LA) LLC, a Delaware corporation, was signed on November 20, 2012, and filed
15    with the County of Los Angeles on November 30, 2012. Real estate closing documents
16    show that the purchase price for ORIOLE MANSION was $38,980,000. A Notice of
17    Completion filed with the LA Recorder’s Office on July 29, 2013, states that
18    construction of a gym, audio visual upgrade, and miscellaneous work was completed on
19    ORIOLE MANSION on July 12, 2013.
20          526. An attorney at DLA Piper (“DLA Piper”), a U.S.-based law firm, signed the
21    Notice of Completion on behalf of Oriole Drive (LA) LLC. DLA Piper represented the
22    buyer in this sale.
23          527. J.P. Morgan Chase bank records show that on or about November 2, 2012 –
24    eighteen days prior to the signing of the grant deed transferring ownership of the
25    ORIOLE MANSION – approximately $153 million was wire transferred from the Good
26    Star Account to the ADKMIC BSI Account.
27          528. This $153 million was traceable to diverted proceeds of the 2012 bond
28    sales, as follows:



                                                 151
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 152 of 294 Page ID
                                       #:2441



 1                 a.     Between May and December of 2012, Aabar-BVI transferred, either
 2    directly or indirectly, approximately $1.1 billion in diverted 2012 bond proceeds to the
 3    Blackstone Account.
 4                 b.     On or about October 29, 2012, Blackstone transferred $259,800,000
 5    to the Alsen Chance Account at Standard Chartered, of which TAN was the stated
 6    beneficial owner;
 7                 c.     On or about November 1, 2012, Alsen Chance transferred
 8    $200,000,000 to the Good Star Account.
 9                 d.     On or about November 2, 2012, Good Star sent approximately $153
10    million of the $200 million it received from Alsen Chance to the ADKMIC Account.
11          529. Approximately three days later, on or about November 5, 2012,
12    approximately $153 million was transferred from the ADKMIC BSI Account to the LHP
13    Account. Two days later, on or about November 7, 2012, approximately $150 million
14    was transferred from the LHP Singapore Bank Account to an account in LOW’s name at
15    BSI Bank (“LOW BSI Account”).
16          530. Citibank records show that on or about November 7, 2012, approximately
17    $110 million was wired from the LOW BSI Account to an account in the name of Selune
18    Ltd. at Rothschild Bank AG in Switzerland. As set forth above in paragraph 520, LOW
19    is the beneficial owner of Selune Ltd.
20          531. Bank of America records show that on or about November 29, 2012,
21    $37,882,800 was wired from an account at Rothschild Bank AG in the name of 1/Oriole
22    Drive (LA) LLC, to an account at Bank of America in the name of Chicago Title.
23    Records from Bank of America contain a reference notice of: “[XXX]0583-994-
24    X5TITLE OFFICER[].” The wire instructions for the sale of ORIOLE MANSION
25    required that $37,859,200 be sent to a Bank of America account in the name of Chicago
26    Title Company with a reference for “[XXX]0584-994-X59 Title Officer[].” The escrow
27    agent involved in the purchase of ORIOLE MANSION stated in an email, dated
28    November 29, 2012 at 11:22 p.m., that the title company had received the wire sufficient



                                                 152
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 153 of 294 Page ID
                                       #:2442



 1    for closing. Records from the escrow agent demonstrate that $1,849 was later credited
 2    back to Oriole Drive (LA) LLC. On November 7, 2019, this Court entered a consent
 3    judgment of forfeiture in the United States’ action seeking forfeiture of the ORIOLE
 4    MANSION. On February 28, 2020, this Court entered a first amended consent judgment
 5    of forfeiture for the ORIOLE MANSION.
 6          G.    LOW PURCHASED GREENE CONDOMINIUM USING 1MDB
 7                FUNDS FUNNELED THROUGH THE ADKMIC BSI ACCOUNT
 8          532. The GREENE CONDOMINIUM, located in New York, New York, was
 9    purchased with funds traceable to diverted 1MDB proceeds.
10          533. A real property transfer report was filed regarding the sale of GREENE
11    CONDOMINIUM on or about March 5, 2014. The transfer report states that a contract
12    for the purchase of the GREENE CONDOMINIUM by 118 Greene Street (NYC) LLC, a
13    New York legal entity, was signed on or about February 5, 2014, that the final date of
14    sale was February 27, 2014, and that the final purchase price was $13,800,000.
15          534. As noted above, on or about November 2, 2012, approximately $153
16    million was wire transferred from the Good Star Account to the ADKMIC BSI Account.
17    On or about November 5, 2012, $153 million was transferred from the ADKMIC BSI
18    Account to the LHP Account. Two days later, on or about November 7, 2012,
19    approximately $150 million was transferred from the LHP Account to the LOW BSI
20    Account. That same day, approximately $110 million was wired from the LOW BSI
21    Account to the Selune Account which, as set forth above, belongs to LOW. This
22    transaction left approximately $40 million in the LOW BSI Account.
23          535. Citibank records show that on or about February 5, 2014, $13,800,000 was
24    wired from the LOW BSI Account to an account at Citibank in the name of DLA Piper.
25    On or about February 12, 2014, a wire in the amount of $13,721,286 was sent from DLA
26    Piper to Chicago Title. The payment details for that wire included the address for the
27    GREENE CONDOMINIUM.
28



                                                 153
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 154 of 294 Page ID
                                       #:2443



 1          536. According to a realtor familiar with this property, LOW claimed that he was
 2    the owner of this property. On November 7, 2019, this Court entered a consent
 3    judgment of forfeiture for the GREENE CONDOMINIUM. On April 9, 2020, this Court
 4    entered a first amended consent judgment of forfeiture for the GREENE
 5    CONDOMINIUM.
 6          H.     LOW ACQUIRED AN INTEREST IN EMI MUSIC PUBLISHING
 7                 USING 1MDB FUNDS DIVERTED THROUGH THE GOOD STAR
 8                 ACCOUNT
 9          537. LOW laundered at least approximately $106,666,667 in misappropriated
10    funds traceable to the Good Star Account to acquire a substantial interest in EMI Music
11    Publishing Group North America Holdings Inc. (“EMI”), a music publishing company.
12    Specifically, LOW used these funds to acquire an interest in an entity called Nile
13    Acquisition Holding Company Ltd. (“EMI Partner A”), a Cayman Islands entity that
14    partnered with Nile Acquisition LLC (“EMI Partner B”), a Delaware entity, to form DH
15    Publishing L.P. (the “EMI Partnership”), EMI’s parent company. On November 4,
16    2019, this Court entered a consent judgment of forfeiture for LOW’s interest in the
17    proceeds of sale of EMI.
18          538. On or about October 5, 2011, the EMI Partnership, a Cayman Islands
19    limited partnership, was formed by a consortium of entities consisting of EMI Partner A
20    and EMI Partner B with the express purpose of acquiring EMI Group Global Limited’s
21    music publishing business. EMI Partner A is comprised of several investors, including
22    (i) Mubadala Development Company (“Mubadala”), a sovereign wealth entity owned by
23    the Government of Abu Dhabi, and (ii) JCL Media (EMI Publishing) Ltd. (also known
24    as JW Nile (BVI) Ltd.) (“LOW EMI Partner”), a subsidiary of Jynwel Capital Ltd.,
25    LOW’s financial services firm based in Hong Kong. The LOW EMI Partner was formed
26    in the British Virgin Islands on or about November 7, 2011. EMI Partner B is owned
27    jointly by Sony Music Holdings, a New York corporation, and the Estate of Michael
28    Jackson.



                                                 154
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 155 of 294 Page ID
                                       #:2444



 1          539. On or about November 11, 2011, the EMI Partnership, through BW
 2    Publishing Ltd., an indirect, wholly-owned subsidiary of the EMI Partnership, entered
 3    into a sale and purchase agreement with EMI Group Global Limited, a United Kingdom
 4    company, to acquire EMI.
 5          540. Simultaneously with this acquisition, the EMI Partnership entered into an
 6    Administration Agreement with Sony/ATV Music Publishing LLC (“Sony/ATV”).
 7    Under the Administration Agreement, Sony/ATV agreed to manage EMI’s day to day
 8    operations, including management and exploitation of EMI’s music catalog, in exchange
 9    for an administration fee.
10          541. EMI is the world’s third largest music publishing company by revenue.
11    EMI owns or possesses the rights to publish approximately 2.3 million musical
12    compositions, both historic and recent, from a variety of genres and a variety of
13    musicians, including a number of Grammy-winning artists.
14          542. In connection with its vast music catalog, EMI generates revenue from
15    several sources including, among others: (i) royalties and fees earned when its songs are
16    performed publicly; (ii) royalties from paid-streaming services; (iii) royalties and fees
17    earned in exchange for the right to use songs for physical recordings or digital
18    downloads; (iv) royalties and fees paid for use of music in timed synchronization with
19    visual images; and (v) royalties and fees paid for use of a song in stage productions, and
20    rental of orchestra scores.
21                 1.     LOW’s Acquisition of an Interest in EMI PARTNER A
22          543. EMI Partner A was formed on or about September 29, 2011, in the Cayman
23    Islands. Initially, EMI Partner A’s sole shareholder was Fifty Sixth Investment
24    Company Ltd., an entity based in Abu Dhabi. In June 2012, Fifty Sixth Investment
25    Company Ltd. transferred its sole share in EMI Partner A to Mubadala.
26          544. On or about June 29, 2012, several entities agreed to subscribe for ordinary
27    shares in EMI Partner A pursuant to an Investment Agreement Relating to Nile
28    Acquisition Holding Company Limited (the “EMI Investment Agreement”). These



                                                  155
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 156 of 294 Page ID
                                       #:2445



 1    entities included: (i) Nile Cayman Holding Ltd. (“the “Mubadala Subsidiary”), an entity
 2    owned by Mubadala; (ii) Pub West LLC, a Delaware company; (iii) GSO Capital
 3    Opportunities Fund II (Luxembourg) S.a.r.l.; (iv) Blackstone/GSO Capital Solutions
 4    Offshore Funding (Luxembourg) S.a.r.l.; (v) GSO SJ Partners LP; and (vi) the LOW
 5    EMI Partner.
 6          545. An internal EMI document described the LOW EMI Partner as follows:
 7    [LOW EMI Partner] is a private equity investment holding company advised by
 8    Jynwel Capital Limited, an investment and advisory firm whose chief executive
 9    officer is [LOW]. [LOW] is a member of [EMI’s] advisory board and served as
10    [EMI’s] Non-executive Chairman-Asia. Jynwel Capital Limited has advised
11    [EMI] that [LOW EMI Partner] is owned by trusts for the benefit of the Low
12    family.
13          546. Pursuant to the EMI Investment Agreement, several investors agreed to
14    subscribe for shares in EMI Partner A. Specifically:
15                a.     The Mubadala Subsidiary agreed to acquire approximately 66.2
16    percent of EMI Partner A’s capital, consisting of 6,620.068965 ordinary shares, for
17    $320,000,000.
18                b.     The LOW EMI Partner agreed to acquire approximately 22.06
19    percent of EMI Partner A’s capital, consisting of 2,206.89656 ordinary shares, for
20    $106,666,667. Li Lin Seet executed the EMI Investment Agreement on behalf of the
21    LOW EMI Partner in his capacity as its “director.”
22          547. GSO Capital Opportunities Fund II (Luxembourg) S.a.r.l. agreed to acquire
23    approximately 5.69 percent of EMI Partner A’s capital, consisting of 569.36719 ordinary
24    shares, for $27,519,414.
25    ///
26    ///
27    ///
28



                                                 156
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 157 of 294 Page ID
                                       #:2446



 1                 a.    Blackstone/GSO Capital Solutions Onshore Funding (Luxembourg)
 2    S.a.r.l. agreed to acquire approximately 3.22 percent of EMI Partner A’s capital,
 3    consisting of 322.68240 ordinary shares, for $15,596,316. 16
 4                 b.    Pub West LLC agreed to acquire approximately 1.37 percent of EMI
 5    Partner A’s capital, consisting of 137.93104 ordinary shares, for $6,666,667.
 6                 c.    Blackstone/GSO Capital Solutions Offshore Funding (Luxembourg)
 7    S.a.r.l. agreed to acquire approximately 1.2 percent of EMI Partner A’s capital,
 8    consisting of 120.15875 ordinary shares, for $5,807,673.
 9                 d.    GSO SJ Partners LP agreed to acquire approximately 0.22 percent of
10    EMI Partner A’s capital, consisting of 22.27442 ordinary shares, for $1,076,597.
11          548. Furthermore, under the EMI Investment Agreement, the LOW EMI Partner
12    was authorized to play a role in the management and operations of EMI through its
13    ownership stake in EMI Partner A. Specifically, for instance, the EMI Investment
14    Agreement provides that the LOW EMI Partner may participate in selecting two of EMI
15    Partner A’s nine directors.
16          549. Additionally, under the EMI Investment Agreement, the single largest
17    individual shareholder within the LOW EMI Partner (the “LOW EMI Principal
18    Shareholder”) is permitted to play a role in selecting key EMI officials, including EMI
19    Partner A’s chief executive officer, EMI Partner A’s general counsel, EMI Partner A’s
20    chief financial officer as well as the EMI Partnership’s officers. According to internal
21    records from Bank of New York Mellon, where the LOW EMI Partner opened a bank
22    account, the LOW EMI Partner is a wholly-owned subsidiary of Jynwel Capital Ltd.,
23    whose sole shareholder is LOW.
24          550. Additionally, the LOW EMI Principal Shareholder is permitted in his sole
25    discretion to select the EMI Partnership’s Non-Executive Chairman – Asia. This official
26
            16
                Blackstone/GSO Capital Solutions Onshore Funding (Luxembourg) S.a.r.l. is an
27
      affiliate of the private investment firm Blackstone Group, an entity discussed previously
28    in Paragraph 231.c. It is unrelated to the BVI shell corporation referred to herein as
      Blackstone.

                                                  157
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 158 of 294 Page ID
                                       #:2447



 1    is responsible for “observational oversight of the business operations of the Partnership
 2    in Asia excluding Japan.” EMI’s Non-Executive Chairman – Asia is also invited to
 3    attend “ceremonial events relating to [EMI] and any other related music industry public
 4    events that may be relevant to [EMI], in each case, to which all members of the board of
 5    [the EMI Partnership] are invited.”
 6          551. According to a document entitled “LOW FAMILY HISTORY AND
 7    BACKGROUND, ORIGINS OF JYNWEL CAPITAL,” which was distributed to
 8    various companies by LOW as recently as February 2015, LOW serves as the “Non-
 9    executive Chairman, Asia, for EMI Music Publishing, [and is] also serving as a member
10    of [EMI’s] advisory board.” According to this same document, LOW led recent
11    transactions and advised the Low family investment trusts including one relating to a
12    “USD2.2 billion acquisition of EMI Music Publishing Group by Sony, Mubadala,
13    Blackstone Group’s GSO Capital Partners and David Geffen.”
14          552. The proceeds of the share purchases described in Paragraph 547 above were
15    used by EMI Partner A to, among other things, make capital contributions to the EMI
16    Partnership. Each partner’s respective partnership interest in the EMI Partnership is
17    calculated based upon its percentage of ownership of the partnership’s Class A Units.
18    According to the Fourth Amended and Restated Exempted Limited Partnership
19    Agreement of D.H. Publishing L.P., dated March 7, 2014, EMI Partner A made a capital
20    contribution of $483,333,396 to the EMI Partnership in exchange for 60.166 percent of
21    the EMI Partnership’s Class A Units. Likewise, EMI Partner B made a capital
22    contribution of $320,000,038 to the partnership in exchange for 39.834 percent of the
23    EMI Partnership’s Class A Units.
24                 2.    Transfer of Proceeds Through the United States
25          553. As noted in Section II.I above, on or about June 8, 2012, approximately
26    $120,000,000 in funds were wired from the Good Star Account to the ADKMIC BSI
27    Account via a correspondent bank account in the United States at J.P. Morgan.
28



                                                 158
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 159 of 294 Page ID
                                       #:2448



 1          554. On or about June 11, 2012, a wire of approximately $120,000,000 was sent
 2    from the ADKMIC BSI Account to the LHP Account. That same day, (i) a wire for
 3    $118,000,000 was transmitted from the LHP Account to LOW’s personal account at BSI
 4    Bank; (ii) a wire for $115 million was sent from LOW’s personal account at BSI Bank to
 5    an account in the name of Jynwel Capital at BSI Bank (“Jynwel Account A”); (iii) a wire
 6    for $115 million was sent from Jynwel Account A to another account also maintained in
 7    the name of Jynwel Capital (“Jynwel Accont B”) at BSI Bank; and (iv) a wire for $110
 8    million was sent from Jynwel Account B to an account in the name of the LOW EMI
 9    Partner at BSI Bank (“LOW EMI Account”).
10          555. On or about June 13, 2012, an escrow account was opened by LOW EMI
11    Partner with Bank of New York Mellon (the “EMI Escrow Account”) in the United
12    States. The account opening documents were signed by Li Lin Seet, who identified
13    himself as LOW EMI Partner’s director. The opening records also confirm that LOW is
14    the “100[%] (ultimate)” owner of the LOW EMI Partner and that Jynwel Capital Ltd. is
15    the “100% direct” owner.
16          556. On June 26, 2012, a wire for $320,000,000 was sent from Mubadala
17    Treasury Holding Co. LLC’s account at First Gulf Bank in Abu Dhabi to the EMI
18    Escrow Account. A notation on the wire instructions indicated that the funds were
19    intended to be sent to “NILE ACQUISITION HOLDING LTD ESCROW ACCOUNT.”
20    As noted above at Paragraph 538, “NILE ACQUISTION HOLDING LTD” is the name
21    of EMI Partner A. Furthermore, as noted above at Paragraph 547, pursuant to the EMI
22    Investment Agreement, Mubadala agreed to acquire its interest in EMI Partner A for
23    $320,000,000.
24          557. That same day, a wire for $106,666,667 was sent from the LOW EMI
25    Account to the EMI Escrow Account. A notation on this wire also read “NILE
26    ACQUISITION HOLDING LTD ESCROW ACCOUNT.” As noted above at Paragraph
27    547, pursuant to the EMI Investment Agreement, the LOW EMI Partner agreed to
28    acquire its interest in EMI Partner A for $106,666,667.



                                                 159
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 160 of 294 Page ID
                                       #:2449



 1          558. Upon information and belief, the funds transferred by LOW into the EMI
 2    Escrow Account were used to acquire the LOW EMI Partner’s interest in EMI Partner A
 3    and were transmitted in a manner intended to conceal the origin, source, and ownership
 4    of criminal proceeds, based on the following facts and circumstances, among others:
 5                 a.     Funds were moved through multiple accounts owned by different
 6    entities on or about the same day in an unnecessarily complex manner with no apparent
 7    business purpose.
 8                 b.     For instance, there is no apparent commercial reason that LOW
 9    would layer his transaction by funneling the exact same amount of money through six
10    different bank accounts at the same financial institution on or about the same day.
11                 c.     Individuals engaged in money laundering and other unlawful conduct
12    often pass money through intermediary accounts to conceal the true source of the funds.
13                 d.     In materials that LOW submitted to entities with whom he sought to
14    do business, including materials described below in Paragraphs 609-611, LOW
15    represented that family resources were a significant source of his wealth. By funneling
16    money through his father’s account for a brief period of time, LOW created the
17    appearance that funds in his personal account, which were used to acquire an interest in
18    EMI Partner A, came from his father rather than from Good Star or ADKMIC.
19          559. Upon information and belief, at the time LOW transferred misappropriated
20    funds from his LOW EMI Partner account in Singapore to the EMI Escrow Account, he
21    knew those funds constituted misappropriated funds and intended to deprive 1MDB of
22    ownership of those funds.
23    ///
24    ///
25    ///
26
27
28



                                                 160
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 161 of 294 Page ID
                                       #:2450



 1          I.    TENS OF MILLIONS OF DOLLARS IN FUNDS DIVERTED FROM
 2                1MDB WERE USED TO FUND RED GRANITE PICTURES AND TO
 3                PRODUCE THE MOTION PICTURE “WOLF OF WALL STREET”
 4                1.    LOW Distributed Millions in 1MDB Funds from Good Star to Red
 5                      Granite Pictures to Fund “The Wolf of Wall Street”
 6          560. As set forth below, funds from the Good Star Account were transferred into
 7    and through various bank accounts at City National Bank in Los Angeles associated with
 8    Red Granite Pictures, and that money was ultimately used to fund the production of “The
 9    Wolf of Wall Street,” a motion picture produced by Red Granite Pictures and released in
10    the United States on December 25, 2013. These funds are directly traceable to the $700
11    million and $330 million wire transfers unlawfully diverted from 1MDB to the Good
12    Star Account.
13          561. As set forth above in Sections II.D and II.F, approximately $1.03 billion
14    was diverted from 1MDB to the Good Star Account between approximately September
15    30, 2009 and October 25, 2011.
16          562. Bank account records from City National Bank and correspondent bank
17    records from J.P. Morgan Chase show that two wires totaling $10,173,104 were sent
18    from the Good Star Account to a bank account at City National Bank in Los Angeles that
19    was designated as the “Operating Account” for Red Granite Pictures (“RGP Operating
20    Account”). AZIZ is a signatory on this account.
21          563. More specifically, first, on or about April 12, 2011, a wire for $1,173,104
22    was sent from Good Star to the RGP Operating Account. The notation on this wire read:
23    “INVESTOR ADVANCES OF USD 1 173 104 OUT OF USD 5 000 000 to RED
24    GRANITE (MOVIES).” Second, on or about September 10, 2012, a wire for
25    approximately $9,000,000 was sent from Good Star to the RGP Operating Account. The
26    notation on this wire read: “ADVANCES FOR WOLF OF WALL STREET MOVIE
27    FOR ACHL.”
28



                                                161
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 162 of 294 Page ID
                                       #:2451



 1          564. On or about September 11, 2012, one day after this second wire transfer,
 2    approximately $9,015,191 was transferred from the RGP Operating Account to another
 3    City National Bank account held in the name of Red Granite Pictures (“RGP Pictures
 4    Account”). On or about September 12, 2012, the same amount – $9,015,191 – was
 5    transferred from the RGP Pictures Account to yet another account at City National Bank
 6    held in the name of TWOWS LLC (“TWOWS Account #1”).
 7          565. “TWOWS” is an acronym for “The Wolf of Wall Street,” and TWOWS
 8    LLC was a special purpose vehicle (“SPV”) created by Red Granite Pictures to produce
 9    “The Wolf of Wall Street.” Delaware state records show that TWOWS LLC was formed
10    on or about April 16, 2012, and California state records show that AZIZ is one of the
11    entity’s managers. It is common in the film industry to create an SPV, such as a limited
12    liability corporation, for the purpose of producing a film. It is also common to open a
13    separate bank account or accounts in the name of that SPV and to use the funds in that
14    account to finance the film’s production.
15          566. City National Bank records show that the TWOWS Account #1 was used to
16    pay expenses associated with the production of “The Wolf of Wall Street.” In or around
17    April 2013, the TWOWS Account #1 was closed and the balance of the funds transferred
18    to another account at City National Bank also held in the name of TWOWS LLC
19    (hereinafter, “TWOWS Account #2”). The TWOWS Account #2 was also used to pay
20    expenses associated with the production of “The Wolf of Wall Street.” Collectively,
21    these two accounts are referred to herein as the “TWOWS Accounts.”
22          567. The TWOWS Accounts, in which funds traceable to the Good Star Account
23    were deposited, were used to pay for production expenses including, but not limited to,
24    the following: (i) between April 2013 and February 2014, 17 payments totaling
25    approximately $3.9 million were made to Sikelia Productions, Inc., a production
26    company belonging to the film’s director; (ii) between May 2012 and April 2014, at least
27    $48 million was paid to a company that specializes in managing payroll and production
28    expenses for the film industry; (iii) between July 2012 and May 2014, at least $4.1



                                                  162
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 163 of 294 Page ID
                                       #:2452



 1    million was paid to various visual effects companies; (iv) between May 2012 and April
 2    2014, approximately $2.5 million was paid to the Screen Actors Guild; and (v)
 3    approximately $80,000 was paid to a yacht charter company.
 4          568. LOW, who distributed more than $10 million to Red Granite Pictures from
 5    the Good Star Account, received a “special thanks” full-screen credit in the closing
 6    credits of “The Wolf of Wall Street.”
 7          569. In his acceptance speech upon winning a Golden Globe for his role in “The
 8    Wolf of Wall Street,” DiCaprio thanked “the entire production team,” singling out in
 9    particular “Joey, Riz, and Jho,” whom he characterized as “collaborators” on the film.
10    Upon information and belief, this reference was to Joey McFarland, a co-founder of Red
11    Granite Pictures, AZIZ, and LOW.
12          570. During at least part of the time during which the above-referenced transfers
13    were made, LOW maintained a Red Granite email account with the domain name
14    @redgranitepictures.com. This email account was deleted in or around April 2012.
15                 2.    Tens of Millions in 1MDB Funds Funneled Through the Aabar-BVI
16                       Account Were Used to Fund Red Granite Pictures and “The Wolf of
17                       Wall Street”
18          571. Red Granite Pictures, and its production of “The Wolf of Wall Street” in
19    particular, were also funded with money traceable to the proceeds of the 2012 bond sales
20    that were diverted through the Aabar-BVI Swiss Account.
21          572. As set forth in Paragraph 263 above, between June 18, 2012, and November
22    14, 2012, $238,000,000 in funds traceable to the diverted proceeds of the 2012 1MDB
23    bond sales was transferred from Aabar-BVI to AZIZ’s Red Granite Capital Account at
24    BSI Bank in Singapore.
25          573. Between on or about June 20, 2012 – roughly two days after Aabar-BVI
26    sent its first wire to Red Granite Capital – and November 20, 2012, eleven wires totaling
27    $64,000,000 were sent from AZIZ’s Red Granite Capital Account in Singapore to the
28    RGP Operating Account in the United States.



                                                 163
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 164 of 294 Page ID
                                       #:2453



 1          574. Shortly after each of these eleven wires, Red Granite Capital transferred
 2    funds from its Operating Account to the RGP Pictures Account. Between on or about
 3    June 26, 2012 and November 20, 2012, a total of $54,797,321 was transferred from the
 4    RGP Operating Account to the RGP Pictures Account.
 5          575. In a series of nine transfers between approximately June 27, 2012, and
 6    November 23, 2012, $52,004,162 of this $54,797,321 was then transferred from the RGP
 7    Pictures Account to the TWOWS Account #1, which, as noted above, belonged to the
 8    SPV responsible for producing “The Wolf of Wall Street.”
 9          576. The movement of funds from the Red Granite Capital Account in Singapore
10    through various accounts associated with Red Granite Pictures to the TWOWS Account
11    #1 occurred in very close succession. For example, in one series of transfers all
12    occurring on or about August 10, 2012: (i) $3,000,000 was sent from the Red Granite
13    Capital Account to the RGP Operating Account; (ii) $2,831,754 was sent from the Red
14    Granite Operating Account to the RGP Pictures Account; and (iii) $2,831,754 was sent
15    from the RGP Pictures Account to the TWOWS #1 Account. On March 8, 2018, this
16    Court entered a consent judgment of forfeiture in the United States’ action seeking
17    forfeiture of all right to and interest in “The Wolf of Wall Street” belonging to Red
18    Granite Pictures.
19          J.     LOW ACQUIRED AN INTEREST IN “SYMPHONY CP (PARK
20                 LANE) LLC” AND THE PARK LANE HOTEL USING 1MDB
21                 FUNDS DIVERTED THROUGH THE TANORE ACCOUNT
22          577. LOW laundered more than $200 million in misappropriated funds traceable
23    to the 2013 bond sale into an account in the United States belonging to the law firm DLA
24    Piper. LOW and his brother Szen used those funds to acquire an interest in an entity
25    called “Symphony CP (Park Lane) LLC” (hereinafter, “the Park Lane Partnership” or
26    “the Partnership”), a limited liability partnership between the New York real estate
27    development company Witkoff Group and an investment entity controlled by LOW. On
28    or about November 25, 2013, the Park Lane Partnership, through wholly-owned



                                                  164
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 165 of 294 Page ID
                                       #:2454



 1    subsidiaries, acquired 36 Central Park South, New York, New York, 10019, also known
 2    as the Park Lane Hotel, for approximately $654,316,305.
 3                  1.     Transfer of Proceeds into the United States
 4          578. On or about March 21 and 22, 2013, $835,000,000 in funds raised by
 5    1MDB through its March 19, 2013 bond issue was transferred to the Tanore Account at
 6    Falcon Bank in Singapore, after being routed through one of three Overseas Investment
 7    Funds.
 8          579. On or about March 25, 2013, a wire of approximately $378,000,000 was
 9    sent from the Tanore Account to the Granton Account at Falcon Bank in Singapore.
10          580. On or about the same day the Granton Account received $378,000,000 from
11    Tanore (that is, March 25, 2013), Granton wired $378,000,000 to an account at RBS
12    Coutts in Switzerland held in the name of Dragon Market Limited (“Dragon Market”).
13    LOW is the beneficial owner of this account. Bank records show that HUSSEINY, who
14    was the Chairman of Falcon Bank, falsely represented to compliance officers at the bank
15    that this transfer was made pursuant to a loan agreement with Aabar related to Aabar’s
16    development of the One 57 condominiums in New York.
17          581. In early November 2013, two additional wires were sent from the Granton
18    Account to the RBS Coutts account belonging to Dragon Market (“Dragon Market
19    Account”). All three wires were processed through a U.S. correspondent bank account
20    at J.P. Morgan Chase. The approximate dates and amounts of these wires, totaling
21    $518,500,000, are summarized below:
22          Table 15: Relevant Wire Transfers from Granton to Dragon Dynasty
23
        Date             Sending Party     Receiving Party           Amount
24
25
        3/25/2013        Granton           Dragon Market             $378,000,000
26
        11/05/2013       Granton           Dragon Market             $93,300,000
27
        11/06/2013       Granton           Dragon Market             $47,200,000
28



                                                 165
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 166 of 294 Page ID
                                       #:2455



 1          582. Between on or about April 25, 2013, and November 8, 2013, four wires
 2    totaling $476,300,000 were sent from the Dragon Market Account at RBS Coutts to an
 3    account at BSI Bank in Singapore held in the name of Dragon Dynasty Limited
 4    (“Dragon Dynasty”). These four wires were processed through a U.S. correspondent
 5    bank account at J.P. Morgan Chase. The approximate dates and amounts of these wires
 6    are summarized below:
 7       Table 16: Relevant Wire Transfers from Dragon Market to Dragon Dynasty
 8      Date        Sending Party            Receiving Party         Amount
 9      4/25/2013 Dragon Market              Dragon Dynasty          $98,000,000
10      7/5/2013    Dragon Market            Dragon Dynasty          $120,000,000
11      9/10/2013 Dragon Market              Dragon Dynasty          $9,800,000
12      11/8/2013 Dragon Market              Dragon Dynasty          $248,500,000
13
14          583. Account opening documents for the BSI Bank account maintained by
15    Dragon Dynasty (“Dragon Dynasty Account”) list LOW as the authorized signatory on
16    the account. Those documents also list Dragon Market as the director of Dragon
17    Dynasty.
18          584. On or about November 12, 2013, $248,500,000 was wired from the Dragon
19    Dynasty Account to the LHP Account. On or about the same day that LOW’s father
20    received $248,500,000 from Dragon Dynasty, $235,500,000 was wired from the LHP
21    Account to the LOW BSI Account. The wire details for that transfer read: “Gift from
22    Low Hock Peng to Low Taek Jho.”
23          585. On or about November 12, 2013, $12,500,000 was wired from the LHP
24    Account to an account at BSI Bank in Singapore belonging to Szen.
25          586. On or about November 12, 2013, LOW transferred $205,900,000 from his
26    account at BSI to an IOLA account at Citibank New York maintained by DLA Piper
27    (“DLA Piper IOLA Account”). The payment details on the wire read: “LOW TAEK
28    JHO SETTLEMENT OF TRUSTS.”



                                               166
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 167 of 294 Page ID
                                       #:2456



 1          587. On or about November 12, 2013, Szen transferred $12,185,189.32 from his
 2    account at BSI Bank to the same DLA Piper IOLA Account. The payment details on the
 3    wire read: “LOW TAEK SZEN SETTLEMENT OF TRUSTS.”
 4          588. In total, LOW and his brother Szen collectively transferred $218,085,189 to
 5    the same DLA Piper IOLA Account on or about November 12, 2013.
 6          589. Upon information and belief, the funds transferred by LOW and Szen into
 7    the DLA Piper IOLA Account in the United States were moved in a manner intended to
 8    conceal the origin, source, and ownership of criminal proceeds, based on the following
 9    facts and circumstances, among others:
10                 a.     Funds were moved through multiple accounts owned by different
11    entities on or about the same day in an unnecessarily complex manner with no apparent
12    business purpose.
13                 b.     For example, there is no apparent commercial reason that LOW
14    would transfer funds from Dragon Market, an account he controlled, to Dragon
15    Dynasty, another account he controlled, and then to an account belonging to his father,
16    only to have a substantially similar amount of funds transferred from his father’s
17    account to LOW’s personal account on or about the same day.
18                 c.     Individuals engaged in money laundering and other unlawful conduct
19    often pass money through intermediary accounts to conceal the true source of the funds.
20                 d.     In materials that LOW submitted to entities with whom he sought to
21    do business, including materials described in Paragraphs 609-611 below, LOW
22    represented that his family was a significant source of his wealth. By passing money
23    through his father’s account for a brief period of time, LOW created the appearance that
24    funds in his personal account, which were used to acquire an interest in the Park Lane
25    Partnership, came from his father rather than from Dragon Market, Granton, and
26    Tanore.
27          590. Upon information and belief, at the time LOW transferred misappropriated
28    funds (i) from his Dragon Market Account to his Dragon Dynasty Account using a



                                                 167
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 168 of 294 Page ID
                                       #:2457



 1    correspondent bank account at J.P. Morgan in the United States, and (ii) from his
 2    personal account in Singapore to the DLA Piper IOLA Account in the United States, he
 3    knew those funds constituted misappropriated funds and intended to deprive 1MDB of
 4    ownership of those funds.
 5                  2.    LOW’s Interest in Symphony CP (Park Lane) LLC and the Park Lane
 6                        Hotel
 7          591. LOW entered into a limited liability partnership with an affiliate of the
 8    Witkoff Group LLC (“Witkoff Group”), a New York-based real estate investment and
 9    management company, to operate an entity called “Symphony CP (Park Lane) LLC”
10    (hereinafter, “Park Lane Partnership” or “Partnership”). LOW used funds traceable to
11    diverted 1MDB funds to invest in the Park Lane Partnership. The formation of the Park
12    Lane Partnership entailed the creation of numerous legal entities, including many with
13    similar names. LOW’s investment interest in the Park Lane Partnership was held
14    through two entities: Symphony CP Investments LLC and Symphony CP Investments
15    Holdings LLC (collectively, “LOW Investment Entities” or “the Investor”).
16          592. The Park Lane Partnership was formed as a Delaware limited liability
17    company with the filing of a Certification of Formation on July 15, 2012, and with the
18    execution of an Operating Agreement dated July 16, 2013. As originally constituted, the
19    Park Lane Partnership represented a partnership between an affiliate of the Witkoff
20    Group and an entity called Symphony CP Investments LLC, which was designated as the
21    “Investor.” As of October 25, 2013, LOW, Szen, and Li Lin Seet were designated as the
22    authorized signatories on behalf of Symphony CP Investments LLC (“LOW Investment
23    Entity I”).
24          593. Transactional documents describe the Park Lane Partnership as follows:
25    Symphony CP (Park Lane), LLC (“Partnership”) is a partnership formed for the
26    purpose of developing a world class residential condominium tower and the
27    possibility of developing a 6-star boutique hotel property . . . on the parcels located
28    at 36 Central Park South (Park Lane Hotel) and 21 West 58th Street . . . . The



                                                   168
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 169 of 294 Page ID
                                       #:2458



 1    Parcels are currently occupied by a 607-room hotel and a 66-unit residential rental
 2    building, respectively.
 3          594. An Amended Operating Agreement for the Partnership was executed on or
 4    about November 25, 2013. Pursuant to that agreement, the Partnership consisted of: (1)
 5    WG Partners 36 CPS LLC, an affiliate of the Witkoff Group (hereinafter, collectively
 6    referred to as “Witkoff”), and (2) Symphony CP Investments Holdings LLC. As the
 7    “Investor,” Symphony CP Investments Holdings LLC was to contribute 85% of the
 8    capital, and Witkoff was to contribute 15%. A then-partner at DLA Piper signed the
 9    Amended Operating Agreement on behalf of Symphony CP Investments Holdings LLC.
10          595. Symphony CP Investments Holdings LLC (“LOW Investment Entity II”),
11    the “Investor” in the Partnership, is a Delaware limited liability company having the
12    same address as DLA Piper in Chicago. According to its operating agreement, also
13    dated November 25, 2013, it has a single member: Symphony CP Investments LLC, i.e.,
14    LOW Investment Entity I.
15          596. LOW and Szen dealt with Witkoff in connection with the Park Lane
16    Partnership through and on behalf of Jynwel Capital, a Hong Kong based entity founded
17    by LOW and Szen.
18          597. On or about November 20, 2013, a Managing Director of Witkoff (“Witkoff
19    Managing Director”) sent an email addressed to the “Jynwel Team.” Included on that
20    email were LOW and Szen; other employees of Jynwel Capital and Witkoff; and lawyers
21    from DLA Piper and U.S.-based law firm Akin Gump Strauss Hauer & Feld LLP. The
22    email attached a Capital Call Notice from the Park Lane Partnership, calling for a capital
23    contribution of $214,776,720.27 for the closing of the Park Lane acquisition, of which
24    $202,206,876.48 represented the share to be contributed by the “Investor.” The email
25    directed payment to an account at J.P. Morgan Chase maintained by Commonwealth
26    Land and Title Insurance Company, the escrow agent used in connection with the
27    acquisition of the Park Lane Hotel.
28



                                                 169
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 170 of 294 Page ID
                                       #:2459



 1          598. Bank records obtained from Citibank show that on or about November 25,
 2    2013, DLA Piper transferred $202,206,876.48 from a DLA Piper IOLA Account at
 3    Citibank to a bank account at J.P. Morgan Chase maintained by Commonwealth Land
 4    Title Insurance Company. These funds were sent from the same account into which
 5    LOW transferred approximately $205,900,000 on or about November 12, 2013.
 6          599. Documents pertaining to the formation of the Park Lane Partnership,
 7    including electronic communications, reveal that the Partnership was structured to permit
 8    the possibility that Mubadala Development Company PJSC (“Mubadala”) would join
 9    Jynwel as an investor in the LOW Investment Entities after the initial capitalization of
10    the Partnership. As explained in Paragraph 539 above, Mubadala is an investment
11    vehicle wholly-owned by the Government of Abu Dhabi. In December 2013, Mubadala
12    agreed to purchase a partial interest in the LOW Investment Entities, and thereby in the
13    Park Lane Partnership, in exchange for $135,000,000. Mubadala’s head of Real Estate
14    and Infrastructure (“MREI”), Ali Eid Khamis Thani Al Mheiri (“Al Mheiri”),
15    participated in the Mubadala deal team that closed this transaction. As explained in
16    Section VI.TT below, Al Mheiri received over $10 million in misappropriated 1MDB
17    funds from TAN in or around November and December 2014.
18          600. On or about December 23, 2013, Mubadala wire transferred $135,000,000
19    from its account in Abu Dhabi to a DLA Piper escrow account at The Private Bank in
20    Chicago. At the time, counsel at DLA Piper served as the trustee for LOW’s interest in
21    the Park Lane Partnership. These funds represented proceeds of LOW’s sale of part of
22    his interest in the Partnership. On or about December 26, 2013, DLA Piper distributed
23    the proceeds of the sale to LOW, his father, and Szen as follows: (a) $63,000,000 to the
24    LOW BSI Account; (b) $56,500,000 to the LHP Account; and (c) $2,000,000 to Szen’s
25    personal account at BSI in Singapore. As explained further in Paragraphs 691-695
26    below, LOW and his father used part of the proceeds of this sale to Mubadala – proceeds
27    that are traceable to diverted 1MDB funds – to invest in a joint venture with IPIC to
28    acquire a Houston-based energy company.



                                                  170
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 171 of 294 Page ID
                                       #:2460



 1          601. DLA Piper also distributed $1,250,000 in proceeds from Mubadala’s
 2    purchase of an interest in the Partnership to the MB Consulting Account on or about
 3    December 27, 2013. As noted above, HUSSEINY is the beneficial owner of the MB
 4    Consulting Account and, among other things, he helped to facilitate the diversion of
 5    2013 bond proceeds to the Tanore Account at Falcon Bank, where he was the Chairman.
 6          602. The Investor’s total contribution to the Partnership to date has been
 7    approximately $380 million.
 8          603. As recently as February 2016, LOW paid a capital call on behalf of the
 9    “Investor” in the amount of approximately $2,956,162.03. Specifically, on or about
10    February 10, 2016, LOW transferred $3,206,162.03 from an account held in his name at
11    Amicorp Bank and Trust in Hong Kong to the M&T Bank account held by Symphony
12    CP Investments LLC, one of the LOW Investment Entities. On or about February 11,
13    2016, Symphony CP Investments LLC sent $2,956,162.03 through an intrabank transfer
14    to the M&T Bank account held by the Park Lane Partnership.
15          604. LOW and the “Investor” failed to make the capital call dated May 5, 2016.
16    On May 20, 2016, Witkoff notified the “Investor” that it was in default.
17                3.     The Park Lane Partnership’s Acquisition of the Park Lane Hotel
18          605. On or about July 16, 2013, the Park Lane Partnership entered into a
19    Purchase and Sale Agreement with the Leona M. and Harry B. Helmsley Charitable
20    Trust and the Park Lane Hotel, Inc., for the purchase of 36 Central Park South, then
21    known as the Helmsley Park Lane Hotel, for $660,000,000. The Park Lane Partnership
22    assigned its interests in that purchase agreement to a wholly-owned subsidiary,
23    “Symphony CP (Park Lane) Owner LLC.”
24          606. Real property transfer documents from the New York City Department of
25    Finance, Office of the City Register, indicate that, “Symphony CP (Park Lane) Owner
26    LLC” acquired 36 Central Park South on November 25, 2013, for $654,316,305. The
27    deed was recorded on December 5, 2013. The Park Lane Partnership secured a
28    mortgage on the property from Wells Fargo Bank for a maximum principle amount of



                                                 171
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 172 of 294 Page ID
                                       #:2461



 1    $291,700,000, with an initial loan of $266,700,000. The mortgage in the amount of
 2    $266,700,000 was recorded on December 5, 2013.
 3             607. “Symphony CP (Park Lane) Owner LLC,” the entity used to acquire the
 4    Park Lane Hotel, is wholly-owned, through multiple subsidiaries, by the Park Lane
 5    Partnership. On December 4, 2018, this Court entered a consent judgment of forfeiture
 6    for the sale proceeds of Low’s interest in the Partnership.
 7                   4.     Low Acquired an Interest in the Park Lane Hotel for His Personal
 8                          Benefit Rather Than That of 1MDB
 9             608. LOW, Szen, and Jynwel Capital did not invest in the Park Lane Partnership
10    for the benefit of 1MDB or ADMIC. Neither 1MDB nor ADMIC holds any interest in
11    the Park Lane Partnership, and there is no indication that any proceeds of the investment
12    in the Partnership have been returned to 1MDB or ADMIC. Rather, LOW and Szen
13    invested in the Partnership, through Jynwel, solely on behalf of themselves and their
14    family, and LOW falsely claimed to be investing personal family funds, not 1MDB
15    funds.
16             609. On October 16, 2013, a Principal at Witkoff who worked on the Partnership
17    deal sent an email to LOW and Szen stating in relevant part:
18             We are getting down to the end with the lender, they are asking for specifics
19             on where the money on your side of the deal is coming from given it is
20             international money . . ., can you please provide specifics to me so I can
21             forward it to the lender.
22    LOW responded the same day: “Low Family Capital built from our Grandparents, down
23    to the third generation now.” In reply, the Witkoff Principal wrote: “Ok, thanks Jho, just
24    didn’t know if there were any other minority investors on your side, I will let the bank
25    know.” LOW confirmed in response, in relevant part: “Just all the family.”
26             610. In an email dated October 17, 2013, the Witkoff Managing Director advised
27    individuals at Wells Fargo, where the Park Lane Partnership was at the time seeking a
28



                                                    172
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 173 of 294 Page ID
                                       #:2462



 1    mortgage, that “Jynwel serves as the advisory team to the Investor (Jho and Szen). Their
 2    capital derives from a family trust which Jho and Szen control.”
 3          611. Promotional material about Jynwel Capital, which LOW relied on to
 4    demonstrate the purported nature and source of his wealth to other entities with which he
 5    sought to do business, characterized Jynwel’s investment in the Park Lane Hotel as one
 6    of its “key investments.” Another background document relied on by LOW to show the
 7    origins of his wealth indicated that Jynwel “provides services to the Low Family
 8    Investment Trusts” and “does not manage third party funds.” This same material claims
 9    that LOW is a “third generation steward” of family wealth.
10          K.    LOW PURCHASED THE VAN GOGH ARTWORK USING 1MDB
11                FUNDS FUNNELED THROUGH THE DRAGON MARKET
12                ACCOUNT, DRAGON DYNASTY ACCOUNT, AND ADKMIC BSI
13                ACCOUNT
14          612. LOW used funds traceable to the Tanore Phase in 2013 to acquire the VAN
15    GOGH ARTWORK, a 76 x 54 cm pen and ink drawing by Vincent Van Gogh entitled
16    La maison de Vincent a Arles.
17          613. As noted in Paragraphs 361-362 above, Tanore successfully bid on the
18    VAN GOGH ARTWORK at a November 5, 2013, Christie’s auction, for a purchase
19    price of $5,485,000. After Tanore was unable to make payments for the artwork, TAN
20    informed Christie’s that LOW would be purchasing the artwork instead. Christie’s
21    issued LOW an invoice for $5,485,000 on December 20, 2013.
22          614. LOW purchased the VAN GOGH ARTWORK using funds diverted from
23    the 2013 bond sale. As noted above in Paragraphs 579-580, on or about March 25, 2013,
24    a wire of $378,000,000 was sent from the Tanore Account to the Granton Account at
25    Falcon Bank in Singapore. On or about that same day, a wire of $378,000,000 was sent
26    from the Granton Account to the Dragon Market Account. As noted above in Paragraph
27    581 and Table 15, on November 5 and 6, 2013, two additional wires totaling
28    $140,500,000 were sent from the Granton Account to the Dragon Market Account. In



                                                 173
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 174 of 294 Page ID
                                       #:2463



 1    total $518,500,000 was transferred from the Granton Account to the Dragon Market
 2    Account between March 25, 2013 and November 6, 2013.
 3          615. As noted above in Paragraph 582, between April 25, 2013 and November 8,
 4    2013, four wires totaling $476,300,000 were sent from the Dragon Market Account to
 5    the Dragon Dynasty Account. This included a wire in the amount of $9,800,000 sent on
 6    or about September 10, 2013. Three days later, on or about September 13, 2013, a wire
 7    of $9,300,000 was sent from the Dragon Dynasty Account to the ADKMIC BSI
 8    Account. That same day, $9,300,000 was sent from the ADKMIC BSI Account to
 9    LOW’s personal account at BSI Bank in Singapore.
10          616. As noted in Paragraph 584 above, LOW also received funds into his
11    personal account at BSI Bank in Singapore indirectly from the Dragon Dynasty Account
12    via his father’s account. On or about November 12, 2013, $248,500,000 was wired from
13    the Dragon Dynasty Account to the LHP Account, which, on the same day, transferred
14    $235,500,000 to LOW’s personal bank account at BSI Bank in Singapore.
15          617. On or about December 20, 2013, a wire of $7,288,667 was sent from the
16    LOW BSI Account to Christie’s bank account at J.P. Morgan Chase in the United States.
17    A second wire of $5,120,000 was sent on or about January 22, 2014, to the same
18    Christie’s account. The payment details for that wire read: “NOTES: NOV 2013
19    AUCTIONS: VAN GOGH (2ND PAYMENT USD1,583,333.00) AND BASQUIAT
20    (2ND PAYMENT USD3,533,333.33.) A third wire of $5,117,000 was sent from the
21    LOW BSI Account to Christie’s on or about February 5, 2014, with the payment details:
22    “NOTES: FINAL PAYMENT FOR AUCTION 2013 (VAN GOGH AND
23    BASQUIAT.)17
24          618. A Christie’s invoice for the VAN GOGH ARTWORK, marked “PAID,”
25    reflects that LOW paid $5,485,000 for the VAN GOGH ARTWORK.
26
27
28           On February 4, 2014, the LOW BSI Account received a wire transfer of
            17

      $334,102,534 from the LHP Account.

                                               174
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 175 of 294 Page ID
                                       #:2464



 1          619. On March 13, 2014, LOW sent an email to an employee at SNS Fine Art
 2    (the “SNS Employee”), an art dealer, inquiring: “Do you know of any banks, financiers
 3    who take art as security for raise bank loans for investments/acquisitions of more
 4    artwork?” Later that same day, LOW explained further in another email to the SNS
 5    Employee which read in relevant part, “Just looking to borrow based on asset value. . .
 6    Abt usd 330m, so looking for 50%. Only would like facility for 6 months to a year, so I
 7    free up cash . . . Can you let me know who can do it? And the top 2 or 3 that would be v
 8    aggressive.”
 9          620. That same day, the SNS Employee responded to LOW, stating in relevant
10    part, “I think those sort of numbers would scare off Sotheby’s . . .” and suggested that
11    LOW consider other financial institutions. LOW responded in an email, “Yes pls. Prefer
12    the boutique banks that can move fast vs the large ones like JPM.” In another email
13    dated March 13, 2014, LOW explained to the SNS Employee what types of lenders he
14    would be looking to utilize. Specifically, LOW requested that the SNS Employee look
15    for “Quick, fast and aggressive and ones you know v well. Out of Europe or usa or
16    middle east not asia. Have abt usd350m and looking for line of 50% so I can buy more.”
17          621. In discussing the issue of using artworks as collateral to obtain funding
18    from a creditor, LOW sent another email to the SNS Employee on March 14, 2014,
19    explaining that the lender “can take all the art no problems. All in Geneva free port.
20    Speed is the most important and one with a fairly quick and relaxed kyc process.
21    Thanks!”
22          622. In April 2014, LOW used several pieces of art, including the VAN GOGH
23    ARTWORK, to secure a loan from Sotheby’s Financial Services, Inc. (“Sotheby’s
24    Financial”), a Sotheby’s affiliate. The loan, with a principal amount of $107 million,
25    was obtained by Triple Eight Ltd., a Cayman Island entity wholly-owned by LOW.
26    LOW secured the loan by pledging to Sotheby’s, as collateral, all right and title to 17
27    pieces of art, which the April 14, 2014 Loan Agreement estimated to be worth between
28    $191.6 million and $258.3 million. The list of art used as collateral to secure the loan



                                                  175
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 176 of 294 Page ID
                                       #:2465



 1    included the VAN GOGH ARTWORK, as well as several works originally purchased by
 2    Tanore in May and June 2012 and “gifted” to LOW in October 2013, as described in
 3    Section IV.E above.
 4          623. Disbursement records show that Sotheby’s Financial disbursed
 5    $105,188,721.95 to an account at Caledonia Bank Ltd. in the Cayman Islands held in the
 6    name of Triple Eight Ltd. on or about April 10, 2014.
 7          624. After disbursing the loan amount to LOW, Sotheby’s sold some of the
 8    paintings that LOW had pledged as collateral for the loan at LOW’s direction. By May
 9    2016, Sotheby’s had recovered sufficient funds from the proceeds of the sale of certain
10    pledged art, including the painting Dustheads discussed in Paragraph 352, to cover the
11    outstanding balance of the loan. Upon repayment of the loan, Sotheby’s released its
12    security interest in the artwork. As of June 7, 2017, Sotheby’s still had the VAN GOGH
13    ARTWORK in its possession.
14          L.      LOW PURCHASED THE SAINT GEORGES PAINTING USING
15                  1MDB FUNDS FUNNELED THROUGH THE DRAGON MARKET
16                  AND DRAGON DYNASTY ACCOUNTS
17          625. LOW used funds traceable to the Tanore Phase in 2013 to acquire the
18    SAINT GEORGES PAINTING, a 25½ x 36¼ inch (65 x 92 cm) oil on canvas painting
19    entitled “Saint-Georges Majeur.” The painting was signed and dated “Claude Monet
20    1908” in the lower left-hand corner of the painting.
21          626. LOW purchased the SAINT GEORGES PAINTING from SNS Fine Arts
22    (“SNS”), an art dealer, for a purchase price of $35,000,000 on December 18, 2013.
23          627. SNS issued LOW an invoice for the SAINT GEORGES PAINTING, stating
24    that LOW owed SNS an initial down payment of $5,000,000 on or before December 25,
25    2013. The remaining $30,000,000 was due on or before January 31, 2014.
26          628. On December 20, 2013, LOW sent an email to the SNS Employee asking,
27    “Wld you be kind enough to send me an image of this artwork so I can show my family?
28    Thank you.”



                                                 176
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 177 of 294 Page ID
                                       #:2466



 1          629. On December 22, 2013, the SNS Employee sent an email to LOW stating in
 2    pertinent part, “Dear Jho, Congratulations on acquiring Monet’s stunning “Saint-Georges
 3    Majeur’ . . . which, as you know, once belonged to the Art Institute of Chicago and is
 4    also on the cover of Phillipe Piguet’s book, ‘Monet et Venise.’”
 5          630. LOW paid for the VAN GOGH ARTWORK using funds diverted from the
 6    2013 bond sale. As noted in Paragraphs 579-580 above: (i) a wire in the amount of
 7    $378,000,000 was sent from the Tanore Account to the Granton Account on March 25,
 8    2013; and (ii) three wires totaling $518,500,000 were sent from the Granton Account to
 9    the Dragon Market Account between March 25, 2013 and November 6, 2013.
10          631. As noted above in Paragraph 582, between April 25, 2013 and November 8,
11    2013, four wires totaling $476,300,000 were sent from the Dragon Market Account to
12    the Dragon Dynasty Account. This included a wire in the amount of $9,800,000 that
13    was sent on or about September 10, 2013. Three days later, on or about September 13,
14    2013, a wire of $9,300,000 was sent from the Dragon Dynasty Account to the ADKMIC
15    BSI Account. That same day, $9,300,000 was sent from the ADKMIC BSI Account to
16    the LOW BSI Account.
17          632. As noted in Paragraph 584 above, LOW also received funds into his
18    personal account at BSI Bank in Singapore indirectly from the Dragon Dynasty Account
19    via his father’s account. On or about November 12, 2013, $248,500,000 was wired from
20    the Dragon Dynasty Account to the LHP Account, which, on the same day, transferred
21    $235,500,000 to the LOW BSI Account.
22          633. On December 23, 2013, a $5,000,000 wire was sent from the LOW BSI
23    Account to SNS Fine Arts’ account at J.P. Morgan Chase in connection with the
24    purchase of the SAINT GEORGES PAINTING.
25          634. On December 23, 2013, the SNS Employee sent an email to LOW
26    confirming that SNS received the $5 million payment. The subject line of the email
27    read, “Re: Fw: Swift advice on USD 5 mio value 23.12.2013.” The email stated in
28    pertinent part, “Dear Jho— I just received notification that the $5M are pending in our



                                                 177
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 178 of 294 Page ID
                                       #:2467



 1    account. Congratulations, it’s a marvelous painting. I would love to send you a copy of
 2    the Monet in Venice book, should I send it to the address of your invoice in HK?”
 3          635. On February 5, 2014, a wire for $30,000,000 was sent from the LOW BSI
 4    Account to SNS Fine Arts’ account at J.P. Morgan Chase.
 5          636. On January 28, 2014, the SNS employee sent an email to LOW. The email
 6    read in relevant part, “Dear Jho, . . . We are currently preparing the crate and shipment
 7    for Claude Monet’s stunning Venice view ‘Saint-Georges Majeur’. Could you kindly
 8    confirm the name, address and contact information of where you would like us to
 9    arrange to send it please.” The following day, LOW responded to the SNS employee
10    and informed him that he would like to have the painting placed in LOW’s storage in
11    “Geneva Free Port,” in Switzerland.
12          637. The SAINT GEORGES PAINTING was one of the pieces of art that LOW
13    used as collateral to secure the loan from Sotheby’s Financial to Triple Eight in April
14    2014, as referenced in Paragraph 622. After the balance of that loan was paid through
15    the sale of other pledged artwork, as set forth in Paragraph 624, Sotheby’s released its
16    security interest in the SAINT GEORGES PAINTING. As of June 7, 2017, Sotheby’s
17    still had the SAINT GEORGES PAINTING in its possession.
18          M.        LOW PURCHASED THE PETIT NYMPHEAS PAINTING USING
19                    1MDB FUNDS FUNNELED THROUGH THE DRAGON MARKET
20                    AND DRAGON DYNASTY ACCOUNTS
21          638. LOW used funds traceable to the Tanore Phase in 2013 to acquire the
22    PETIT NYMPHEAS PAINTING, a 88.5 cm by 100 cm oil on canvas painting entitled
23    “Nympheas.” The painting was signed “Claude Monet” in the lower right-hand corner of
24    the painting.
25          639. LOW purchased the PETIT NYMPHEAS PAINTING on June 23, 2014,
26    from Sotheby’s for a purchase price of £33,829,500 British Pounds (“GBP”) (equivalent
27    to approximately $57.5 million).
28



                                                  178
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 179 of 294 Page ID
                                       #:2468



 1          640. As noted in Paragraphs 579-580 above: (i) a wire in the amount of
 2    $378,000,000 was sent from the Tanore Account to the Granton Account on March 25,
 3    2013; and (ii) three wires totaling $518,500,000 were sent from the Granton Account to
 4    the Dragon Market Account between March 25, 2013 and November 6, 2013.
 5          641. As noted above in Paragraph 582, between April 25, 2013 and November 8,
 6    2013, four wires totaling $476,300,000 were sent from the Dragon Market Account to
 7    the Dragon Dynasty Account. This included a wire in the amount of $9,800,000 on or
 8    about September 10, 2013. Three days later, on or about September 13, 2013, a wire of
 9    $9,300,000 was sent from the Dragon Dynasty Account to the ADKMIC BSI Account.
10    That same day, $9,300,000 was sent from the ADKMIC BSI Account to the LOW BSI
11    Account.
12          642. As noted in Paragraph 584 above, LOW also received funds into his
13    personal account at BSI Bank in Singapore indirectly from the Dragon Dynasty Account
14    via his father’s account. On or about November 12, 2013, $248,500,000 was wired from
15    the Dragon Dynasty Account to the LHP Account, which, on the same day, transferred
16    $235,500,000 to the LOW BSI Account.
17          643. On July 31, 2014, a wire for £3,183,997 GBP (equivalent to approximately
18    $5.4 million) was sent from the LOW BSI Account to an account maintained by
19    Sotheby’s as an initial payment for the PETIT NYMPHEAS PAINTING.
20          644. On October 21, 2014, another wire for $65,000,000 was sent from the
21    Dragon Market Account to the Dragon Dynasty Account. This wire was processed
22    through a U.S. correspondent bank account at J.P. Morgan Chase. 18
23          645. Two days later, on October 23, 2014, a wire for $65,000,000 was sent from
24    the Dragon Dynasty Account to the LOW BSI Account. That same day, a wire for
25    £28,500,000 GBP (equivalent to approximately $45.7 million) was wired from the LOW
26
27          18
              On October 16, 2014, a wire for $72,510,000 was sent from an account in the
28    name of TKIL Capital Partners Ltd. at AmiCorp Bank in Barbados to the Dragon Market
      Account.

                                                179
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 180 of 294 Page ID
                                       #:2469



 1    BSI Account to Sotheby’s in the United Kingdom to acquire the PETIT NYMPHEAS
 2    PAINTING.
 3          646. On or about March 17, 2015, LOW, Triple Eight, and Sotheby’s Financial
 4    executed an amendment to the April 2014 loan agreement discussed in Paragraph 622
 5    (“Loan Amendment”). Among other things, the Loan Amendment extended the maturity
 6    date of the loan, released certain pledged artwork, and added additional artwork as
 7    collateral to secure the original loan. The PETIT NYMPHEAS PAINTING was among
 8    the works of art that LOW added as collateral in that Loan Amendment. Pursuant to the
 9    Loan Amendment, LOW was required to surrender possession of the PETIT
10    NYMPHEAS PAINTING to Sotheby’s. After the balance of the loan was paid through
11    the sale of other pledged artwork, as set forth in Paragraph 624, Sotheby’s released its
12    security interest in the PETIT NYMPHEAS PAINTING.
13          647. On July 15, 2016, an art dealer in Hong Kong (“Hong Kong Art Dealer”)
14    paid €26,932,500 into an escrow account at UBS Bank, S.A. in Switzerland to acquire
15    the PETIT NYMPHEAS PAINTING from LOW. The Hong Kong Art Dealer was
16    acquiring the painting on behalf of an anonymous third party. The agreed upon purchase
17    price for the PETIT NYMPHEAS PAINTING was €25,227,025.83. The funds paid into
18    the escrow account also included escrow fees owed to a Swiss escrow agent and a
19    commission to the Hong Kong Art Dealer.
20          648. On July 19, 2016, the Hong Kong Art Dealer directed that the sale proceeds
21    from the sale of the PETIT NYMPHEAS PAINTING be transmitted from the escrow
22    account at UBS Bank to LOW’s bank account at Banque Federale de Commerce, S.A. in
23    Comoros through Moroccan Foreign Trade Bank International, S.A., with whom Banque
24    Federale de Commerce possessed a correspondent bank relationship.
25          649. On July 22, 2016, Moroccan Foreign Trade Bank International, S.A.
26    declined to process the transaction until certain compliance-related facts could be
27    obtained from the escrow agent in Switzerland. When the escrow agent could not
28



                                                  180
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 181 of 294 Page ID
                                       #:2470



 1    provide satisfactory answers to these questions, the sale proceeds (“PETIT NYMPHEAS
 2    PROCEEDS”) were returned to the escrow account at UBS Bank.
 3          N.    QUBAISI ACQUIRED THE WALKER TOWER PENTHOUSE
 4                USING FUNDS DIVERTED THROUGH THE AABAR-BVI SWISS
 5                ACCOUNT
 6          650. Funds traceable to the proceeds of the 2012 bond sales, which were diverted
 7    from 1MDB and/or IPIC, were used by QUBAISI to acquire a penthouse condominium
 8    unit in the Walker Tower in New York, New York (“WALKER TOWER
 9    PENTHOUSE”). The property was purchased by an entity called 212 West 18th Street
10    LLC on January 21, 2014, for approximately $50,912,500. Greenberg Traurig, LLP, a
11    U.S.-based law firm, represented 212 West 18th Street LLC in connection with the
12    purchase.
13          651. As noted in Paragraphs 189-200, beginning on or about May 22, 2012, the
14    Aabar-BVI Swiss Account received approximately $1.367 billion in funds traceable to
15    the 2012 bond sales. And, as set forth in Section III.D above, between May and
16    November 2012, Aabar-BVI, of which QUBAISI was a purported director, sent five
17    wires totaling approximately $637,000,000 from its account at BSI Lugano in
18    Switzerland to the Blackstone Account at Standard Chartered in Singapore. On or about
19    October 24, 2012, Aabar-BVI also caused an additional $366,000,000 to be sent to
20    Blackstone via intermediaries.
21          652. As described in Paragraph 241, between on or about May 29, 2012, and
22    November 30, 2012, four wires totaling $472,750,000 were sent from the Blackstone
23    Account to the Vasco Account.
24          653. On or about February 20, 2013, $20,750,000 was wired from the Good Star
25    Account to the Vasco Account.
26          654. On October 28, 2013, a wire of $15,000,000 was sent from the Vasco
27    Account to an account at Citibank in the United States maintained by Greenberg Traurig.
28    The payment details on the wire read: “WALKER TOWER, PH1 CLIENT/MATTER



                                                181
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 182 of 294 Page ID
                                       #:2471



 1    NO: 148376/010100 ATTORNEY NAME:” followed by the name of the attorney at
 2    Greenberg Traurig who represented the buyer in the transaction.
 3          655. On January 21, 2014, another wire of $36,596,281 was sent from the Vasco
 4    Account to the same Citibank account maintained by Greenberg Traurig. The payment
 5    details on the wire indicated, in relevant part: “WALKER TOWER ON BEHALF AL
 6    QUBAISI FAMILY TRUST FOR LOAN TO AL QUBAISI212 WEST 18 STREET
 7    LLC”; the payment details also included the name of the attorney at Greenberg Traurig
 8    who represented the buyer in the transaction.
 9          656. On October 30, 2013, QUBAISI entered into a Purchase Agreement with
10    “SMJ 210 West 18 LLC,” a Delaware limited liability company, for the purchase of the
11    WALKER TOWER PENTHOUSE for the price of $50,000,000. The agreement is
12    signed by QUBAISI as the purchaser.
13          657. On January 21, 2014, QUBAISI assigned his interest in the Purchase
14    Agreement to “212 West 18th Street LLC f/k/a Al Qubaisi 212 West 18th Street LLC.”
15    QUBAISI signed on behalf of himself as the assignor, and also on behalf of “Al Qubaisi
16    212 West 18th Street LLC” as the assignee. Neil Moffitt (“Moffitt”) signed as the
17    Manager of “Al Qubaisi 212 West 18th Street LLC.”
18          658. The property was purchased by “212 West 18th Street LLC” by deed dated
19    January 21, 2014, for a purchase price of $50,912,500. Moffitt signed as the Manager of
20    “212 West 18th Street LLC.” Moffitt manages or managed several properties on behalf
21    of QUBAISI.
22          659. On March 9, 2015, $158,664.71 was transferred from the Vasco Account to
23    an account at J.P. Morgan Chase maintained by Moffitt. Payment details on the wire
24    read: “WALKER TOWER COMPLETE EXPENSES . . . TOTAL TO 2.20.2015.” On
25    May 6, 2020, this Court entered a consent judgment of forfeiture for the WALKER
26    TOWER PENTHOUSE.
27
28



                                                 182
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 183 of 294 Page ID
                                       #:2472



 1          O.     QUBAISI ACQUIRED THE LAUREL BEVERLY HILLS MANSION
 2                 USING FUNDS DIVERTED THROUGH THE AABAR-BVI SWISS
 3                 ACCOUNT
 4          660. As described below, QUBAISI used funds from the Vasco Account, which
 5    are traceable to the proceeds of the 2012 bond sales, to purchase the LAUREL
 6    BEVERLY HILLS MANSION in Beverly Hills, California. The property was
 7    purchased for $31,000,000 on or about February 5, 2014, by Laurel Beverly Hills
 8    Holdings LLC, a Delaware limited liability company.
 9          661. On or about January 10, 2014, QUBAISI transferred $930,000 from an
10    account at Falcon Bank in Switzerland held in his name to an account at Chase
11    Manhattan Bank belonging to Escrow of the West. The Buyer’s Final Settlement
12    Statement for the property acquisition, dated February 5, 2014, characterizes this transfer
13    as a deposit for the purchase of the LAUREL BEVERLY HILLS MANSION “from
14    Khadem Al-Qubaisi FBO Neil Moffitt.”
15          662. On or about January 30, 2014, $31,050,387.75 was wired from the Vasco
16    Account to an account at City National Bank in New York held in the name Escrow of
17    the West. The wire notations indicate: “7 M. FOR EQUITY TO AL QUBAISI
18    WALKER TOWER TRUST AND 24 M. FOR LOAN CONTRIB. FROM AL QUBAISI
19    TO LAUREL BEVERLY HOLDING LLC.”
20          663. Escrow of the West recorded a deposit of $31,050,387.75 for the purchase
21    of the LAUREL BEVERLY HILLS MANSION from Vasco Investments “FBO Laurel
22    Beverly” on the Buyer’s Final Settlement Statement for the property acquisition.
23          664. The LAUREL BEVERLY HILLS MANSION was purchased by Laurel
24    Beverly Hills Holdings LLC by deed dated January 14, 2014, which was recorded in the
25    land records on February 5, 2014. The purchase price was $31,000,000. Neil Moffitt
26    was an authorized signor for Laurel Beverly Hills Holdings LLC. On May 6, 2020, this
27    Court entered a consent judgment of forfeiture for the sale proceeds of the LAUREL
28    BEVERLY HILLS MANSION.



                                                  183
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 184 of 294 Page ID
                                       #:2473



 1          P.    QUBAISI ACQUIRED HILLCREST PROPERTY 2 USING FUNDS
 2                DIVERTED THROUGH THE AABAR-BVI SWISS ACCOUNT
 3          665. QUBAISI used funds traceable to the proceeds of the 2012 bond sales to
 4    purchase HILLCREST PROPERTY 2 in Beverly Hills, California. The property was
 5    purchased on or about March 24, 2014 by 1169 Hillcrest LLC, a Nevada limited liability
 6    company, for $15,000,000.
 7          666. On or about March 21, 2014, $14,749,071.51 was wired from the Vasco
 8    Account to an account at First American Trust, F.F.B. in the United States, held in the
 9    name of First American Title Company. The payment details on the wire contain the
10    address for HILLCREST PROPERTY 2.
11          667. First American Title Company is the title company used in connection with
12    the acquisition of HILLCREST PROPERTY 2. First American Title Company recorded
13    the receipt of a deposit in the amount of $14,749,071.51 from Vasco Investments on
14    March 21, 2014 for the purchase of HILLCREST PROPERTY 2.
15          668. Land records maintained by the LA Recorder’s Office show that a Nevada
16    limited liability company called 1169 Hillcrest LLC purchased the property by deed
17    dated March 20, 2014, which was recorded in the land records on March 24, 2014.
18          669. According to the final closing statement for the transaction, dated March 24,
19    2014, 1169 Hillcrest LLC acquired the property for the purchase price of $15,000,000.
20    This included a deposit of $14,749,071.51 from First American Title Company.
21          670. The Operating Agreement for 1169 Hillcrest LLC, dated March 20, 2014,
22    lists Neil Moffitt as the manager and sole member of the entity.
23          671. On or about January 8, 2016, a wire of $490,522.79 was sent from the
24    Vasco Account to an account at J.P. Morgan Chase in the United States held in the name
25    of 1169 Hillcrest LLC. The wire details read: “OUTSTANDING INVOICES FOR
26    WALKER TOWER (USD 26.194,81) AND BEVERLY LAUREL (USD 463.327,98)
27    PERIOD FROM SEPTEMBER TO DECEMBER.” On May 30, 2017, this Court
28



                                                 184
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 185 of 294 Page ID
                                       #:2474



 1    entered a consent judgment of forfeiture for the proceeds of sale of HILLCREST
 2    PROPERTY 2.
 3          Q.     AZIZ ACQUIRED THE QENTAS TOWNHOUSE AND PARKING
 4                 SPACE 2 USING FUNDS DIVERTED THROUG THE AABAR-BWI
 5                 SWISS ACCOUNT
 6          672. Funds traceable to proceeds of the 2012 bond sales were used by AZIZ to
 7    purchase the QENTAS TOWNHOUSE, Belgravia, London, United Kingdom –
 8    including a leasehold for PARKING SPACE 2. The property was purchased by Qentas
 9    Holdings Limited on or about July 12, 2012, for £23,250,000. In accounting records for
10    AZIZ, the amount he paid for the QENTAS TOWNHOUSE is recorded as equivalent to
11    $41,799,886. AZIZ purchased the property from LOW, who acquired it in 2010 using
12    diverted 1MDB money from the Good Star Account.
13          673. In 2010, LOW entered into a Contract for Sale to acquire the QENTAS
14    TOWNHOUSE from O & Property Developments Ltd. through a holding company
15    called “Lygon Place (London) Limited.” Macfarlanes, a London law firm, represented
16    LOW’s holding company in the transaction. The purchase price was £17,000,000. The
17    closing on the property was scheduled for August 6, 2010.
18          674. On or about August 4, 2010, LOW instructed RBS Coutts to send GBP
19    £18,000,000 to an escrow account in the United Kingdom maintained by Macfarlanes.
20    Internal bank records list the reason for this transfer as “Property purchase (investment),”
21    with the address of the QENTAS TOWNHOUSE. LOW also provided the bank with a
22    copy of the Contract for Sale in support of the wire transfer. LOW submitted modified
23    wire instructions shortly thereafter, directing Coutts to send the GBP £18,000,000 first to
24    an account at Rothschild Bank in Switzerland held in the name of One Universe Trust
25    (“One Universe Account”), so that the closing could be handled out of that account.
26          675. The One Universe Trust was a trust administered by Rothschild Trust for
27    the benefit of LOW and (at least nominally) his family. LOW was the stated beneficial
28    owner of the One Universe Account. LOW used the One Universe Account to



                                                  185
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 186 of 294 Page ID
                                       #:2475



 1    intermediate payments between his numerous bank accounts around the world and bank
 2    accounts set up by Rothschild in the name of various trusts, each created to hold a
 3    specific asset of LOW’s.
 4          676. Bank statements confirm that this layered transaction occurred consistent
 5    with LOW’s instructions.
 6          677. In 2012, AZIZ acquired the QENTAS TOWNHOUSE from LOW. A
 7    purchase agreement for the QENTAS TOWNHOUSE was signed on July 2, 2012.
 8    Lygon Place (London) Limited, LOW’s holding company, is listed as the seller; Qentas
 9    Holdings Limited (“Qentas”), a British Virgin Islands entity, is listed as the purchaser;
10    and Shearman & Sterling’s London office is listed as the purchaser’s counsel. The
11    purchase price was £23,250,000.
12          678. Qentas acquired the QENTAS TOWNHOUSE from “Lygon Place
13    (London) Limited” by deed dated July 27, 2012, for £23,250,000. AZIZ signed the deed
14    on behalf of Qentas, and the Red Granite Business Manager signed as a witness.
15          679. Qentas also acquired leasehold rights to PARKING SPACE 2 as part of the
16    transaction. Closing documents indicate that a lease agreement was originally entered on
17    August 9, 2010 between O & H Properties Developments Limited and “Lygon Place
18    (London) Limited,” the entity that sold the property to Qentas. The lease agreement
19    granted “Lygon Place (London) Limited” a 999 year lease, beginning on January 1,
20    2009, to PARKING SPACE 2 for rent of “a peppercorn per annum.” “Lygon Place
21    (London) Limited” conveyed this leasehold interest to Qentas by the same deed that
22    transferred title to the QENTAS TOWNHOUSE.
23          680. AZIZ paid LOW to acquire the QENTAS TOWNHOUSE using funds
24    traceable to diverted 2012 bond proceeds. As noted in Paragraphs 263 and 268 above,
25    on or about June 18, 2012, Aabar-BVI transferred $133,000,000 in funds traceable to the
26    proceeds of the 2012 Project Magnolia bond sale to AZIZ’s Red Granite Capital Account
27    at BSI Bank in Singapore. On or about June 20, 2012—approximately two days later—
28



                                                  186
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 187 of 294 Page ID
                                       #:2476



 1    AZIZ transferred $58,500,000 from his Red Granite Capital Account to the Shearman
 2    IOLA Account at Citibank.
 3             681. One day later, on June 21, 2012, the Shearman IOLA Account wired
 4    $43,000,000 from the same funds held on behalf of AZIZ to an account maintained by
 5    Shearman & Sterling’s London office for the purchase of the QENTAS TOWNHOUSE
 6    from LOW. Proceeds of the sale of the QENTAS TOWNHOUSE were ultimately
 7    transferred to LOW and used to acquire an interest in the Viceroy Hotel Group, as
 8    explained in further detail in Section VI.T below.
 9             682. AZIZ claimed beneficial ownership of Qentas in his 2012 tax return. That
10    tax return lists a Los Angeles address for Qentas.
11             R.    LOW ACQUIRED AN INTEREST IN THE STRATTON
12                   PENTHOUSE AND THE STRATTON FLAT USING 1MDB
13                   PROCEEDS FUNNELED THROUGH THE GOOD STAR ACCOUNT
14             683. LOW acquired the “Penthouse Flat” located in a building known as the
15    “Stratton House” in Mayfair, London, United Kingdom (“The STRATTON
16    PENTHOUSE”) and another Mayfair property located several doors down from the
17    STRATTON PENTHOUSE (“The STRATTON FLAT”) with proceeds traceable to the
18    $700 million wire transfer from 1MDB to the Good Star Account.
19             684. On or about March 19, 2010, approximately £35 million was wired from the
20    Good Star Account to a Royal Bank of Scotland PLC (“RBS London”) account named
21    “Macfarlanes LLP Client Account Number 1.” Macfarlanes LLP is a U.K. law firm
22    based in London. Internal bank records on the transaction indicate that this wire was
23    “needed to complete a property purchase in the UK. The payment goes to Macfarlanes
24    . . . . Because of bad connection (client was in a plane) no more details could have been
25    asked. However, we will obtain detailed information when we meet the client next
26    time.”
27             685. In a letter on Good Star letterhead dated on or about March 19, 2010, and
28    bearing a signature similar to one LOW used on his Malaysian and St. Kitts and Nevis



                                                  187
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 188 of 294 Page ID
                                       #:2477



 1    passports, LOW provided RBS Coutts with additional details about the £35 million wire.
 2    LOW stated, in part: “I hope all is well. As discussed, please kindly arrange for the . . .
 3    wire transfer [of] GBP 35,000,000.00 in full to the account details below for value date
 4    asap.” LOW then provided the details for the Macfarlanes RBS London account,
 5    previously defined as Macfarlanes LLP Client Acount Number 1, and indicated that the
 6    approximately £35 million wire was in reference to “Completion UK Property.” As
 7    explained above, LOW was the Good Star Account’s beneficial owner and sole
 8    authorized signatory.
 9          686. Land registry records from the U.K. showed that approximately four days
10    later, on or about March 23, 2010, an entity called Stratton Street (London) Limited
11    acquired a leasehold for the STRATTON PENTHOUSE for a term of approximately 125
12    years. In a subsequent lease executed in or around February 2014, Stratton Street
13    (London) Limited extended its lease of the STRATTON PENTHOUSE to approximately
14    215 years pursuant to a provision in its original lease.
15          687. Land registry records from the U.K. also show that on or about May 27,
16    2010, Seven Stratton Street (London) Limited, an entity with a name strikingly similar to
17    Stratton Street (London) Limited, “received . . . the price stated to be payable for [the
18    STRATTON FLAT] in a contract dated 27 May 2010.” According to land registry
19    records, the “Price paid/Value” for the STRATTON FLAT was “over £1 million.”
20          688. Lawyers with Macfarlanes registered with the land registry office in the
21    U.K. both (i) the lease of the STRATTON STREET PENTHOUSE on behalf of Stratton
22    Street (London) Limited, and (ii) the purchase of the STRATTON FLAT on behalf of
23    Seven Stratton Street (London) Limited.
24          689. Plaintiff alleges on information and belief that LOW was affiliated with
25    both Stratton Street (London) Limited and Seven Stratton Street (London) Limited and
26    used these entities to acquire these properties with funds from the approximately £35
27    million wire from Good Star, based on the following facts and circumstances, among
28    others:



                                                   188
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 189 of 294 Page ID
                                       #:2478



 1                a.     The approximately £35 million wire from the Good Star Account to
 2    the Macfarlanes RBS London account occurred approximately four days before Stratton
 3    Street (London) Limited leased the STRATTON PENTHOUSE and approximately two
 4    months before—according to land registry records—Seven Stratton Street (London) Ltd.
 5    “received . . . the price stated to be payable for [the STRATTON FLAT] in a contract
 6    dated 27 May 2010.”
 7                b.     LOW authorized the £35 million wire from the Good Star Account
 8    and directed the trustee of the Good Star Account to transfer the proceeds to a RBS
 9    London client account established in the name of Macfarlanes, the law firm that
10    registered the lease of the STRATTON PENTHOUSE on behalf of Stratton Street
11    (London) Limited and the purchase of the STRATTON FLAT on behalf of Seven
12    Stratton Street (London) Limited.
13                 c.    In late 2016, LOW and the members of LOW’s immediate family
14    (“LOW Family”) filed proceedings in New Zealand seeking to replace Rothschild Trust
15    (Schweiz) AG (“Rothschild Trust”), the trustee responsible for administering the bulk
16    of LOW’s assets. In a submission made in those proceedings, Rothschild Trust
17    disclosed that both the Stratton Street (London) Trust and the Seven Stratton Street
18    (London) Trust were held for the benefit of LOW and the LOW Family. They are two
19    of three known London properties administered in trust for LOW and the LOW Family.
20                 d.    LOW was the beneficial owner of Selune Ltd. Bank records for the
21    Selune Account show several wire transfers from the Selune Account to “Stratton Street
22    (London) Trust” and “Seven Stratton Street (London),” two entities with names
23    identical or nearly identical to the entities that acquired the leases for the STRATTON
24    PENTHOUSE and the STRATTON FLAT. On November 3, 2019, this Court entered a
25    consent judgment of forfeiture in the United States’ actions seeking forfeiture of the
26    STRATTON PENTHOUSE and the STRATTON FLAT.
27
28



                                                 189
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 190 of 294 Page ID
                                       #:2479



 1          S.     LOW PURCHASED THE STRATTON OFFICE USING DIVERTED
 2                 2013 BOND PROCEEDS.
 3          690. In or around February 2014, LOW used funds traceable to misappropriated
 4    1MDB proceeds to purchase the STRATTON OFFICE, consisting of multiple units
 5    located down the street from the STRATTON PENTHOUSE and STRATTON FLAT in
 6    Mayfair, London, United Kingdom, for approximately £42 million.
 7          691. LOW paid for the STRATTON OFFICE using purported investment returns
 8    from a joint venture with IPIC, which were traceable to money laundered through the
 9    Park Lane deal. As noted above in Paragraph 600, on or about December 26, 2013,
10    DLA Piper transferred approximately $56,500,000 to the LHP Account, representing
11    proceeds of the sale of a partial interest in the Park Lane Partnership to Mubadala. LHP
12    and LOW used the proceeds of the sale of equity in the Park Lane Partnership to invest
13    in a different joint venture with IPIC. This venture, called Condor Acquisition (Cayman)
14    Limited (“Condor”), was formed to acquire Coastal Energy, a Houston-based company
15    with oil assets in Southeast Asia. Ultimately, LOW and his father participated in the
16    deal through an entity called Strategic Resources (Global) Ltd., and IPIC participated
17    through its wholly-owned subsidiary, Compañía Española de Petróleos S.A. (CEPSA), a
18    Spanish oil and gas company. Both HUSSEINY and QUBAISI, the latter of whom
19    served as CEPSA’s chairman, were involved in the deal. SRG invested roughly one-
20    twentieth of the necessary capital, with CEPSA responsible for the remainder.
21          692. On or about December 27, 2013, the day after the LHP Account received
22    $56,500,000 from DLA Piper, $55,500,000 in funds were transferred from the LHP
23    Account to another bank account at BSI Bank in Singapore held in the name of SRG
24    (“SRG Account”). LHP was the stated beneficial owner of the SRG Account at
25    BSI. LOW was also an authorized signatory on the account and gave BSI bankers
26    instructions with respect to the account.
27          693. On or about the same day that SRG received $55,500,000, it transferred
28    $50,000,500 to another bank account at BSI Bank in Singapore held in the name of



                                                  190
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 191 of 294 Page ID
                                       #:2480



 1    Condor Acquisition (Cayman) Limited. This account belonged to the entity that,
 2    according to LOW, was investing in the Condor joint venture on behalf of SRG. LHP
 3    was the stated beneficial owner of the account, and Szen and Li Lin Seet were authorized
 4    signatories.
 5          694. On or about January 24, 2014, Condor Acquisition (Cayman) Limited
 6    transferred $50,003,611 to a bank account at Banco Bilbao Vizcaya Argentaria SA in
 7    Spain that was beneficially owned by CEPSA. These funds represented the investment
 8    by LOW and LHP in the acquisition of Coastal Energy, using money laundered through
 9    the Park Lane deal.
10          695. On or about February 3, 2014 – roughly a week after this initial investment
11    – CEPSA transferred $350,000,000 back to SRG, ostensibly as the proceeds from the
12    sale of SRG’s shares in the joint venture to CEPSA. The commercial basis for this
13    nearly-immediate 600% return on investment is not immediately apparent. LOW
14    characterized the payment as having resulted from a decision by CEPSA that it “wanted
15    full control and ownership of the business” and, thus, had decided to buy out SRG’s
16    shares in the venture (which were preferred, to CEPSA’s common stock). Because this
17    $350,000,0000 was proceeds of an investment of funds derived from the sale of equity in
18    the Park Lane, which itself was purchased with misappropriated bond proceeds, the
19    $350,000,000 is itself also traceable to misappropriated bond proceeds.
20          696. On or about February 4, 2014, SRG transferred the approximately $350
21    million in supposed investment returns to the LHP Account. In an email to BSI
22    employees, on which LHP and Szen were copied, LOW represented that these funds
23    were “100% owned by Mr. HP Low,” LOW’s father. On or about the same day,
24    $334,102,534 in funds were transferred from the LHP Account to LOW’s personal
25    account at BSI, purportedly as a “gift” to him.
26          697. Approximately three days later, on or about February 7, 2014, LOW
27    transferred $50,000,000 from his personal account at BSI to the One Universe Account.
28    Approximately eleven days later, on or about February 18, 2014, LOW transferred an



                                                 191
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 192 of 294 Page ID
                                       #:2481



 1    additional $25,000,000 from his personal account at BSI to the One Universe Account
 2    for a total of approximately $75,000,000 in funds traceable to the 2013 misappropriated
 3    bond proceeds transferred from the LOW BSI Account to the One Universe Account.
 4          698. LOW routinely used the One Universe Account as an intermediary account,
 5    sending funds to the One Universe Account from one of his many bank accounts around
 6    the world, for onward passage of those funds to another account maintained by
 7    Rothschild on his behalf in connection with a specific asset purchase.
 8          699. One Universe Account records show that on or about March 5, 2014, One
 9    Universe exchanged approximately $70,930,672 for £42,476,000. While One Universe
10    Account records show that these proceeds were transferred to “Seneca World Ltd.,” they
11    also indicate that the proceeds were a “[d]istribution to LTJ.” One Universe records
12    commonly refer to LOW as “LTJ.”
13          700. U.K. land registry records show that approximately eight days later, on or
14    about March 13, 2014, an entity called Eight Nine Stratton Street (London) Limited
15    purchased the STRATTON OFFICE for a total of £42 million – a purchase price roughly
16    equal to the proceeds transferred from the One Universe Account for distribution to
17    LOW. As with the lease and purchase of the STRATTON PENTHOUSE and the
18    STRATTON FLAT, Macfarlanes acted on behalf of Eight Nine Stratton (London)
19    Limited and registered the transfer of the STRATTON OFFICE with the U.K. land
20    registry office.
21          701. Plaintiff alleges on information and belief that LOW was affiliated with
22    Eight Nine Stratton Street (London) Limited and used that entity and the approximately
23    £42 million from the One Universe Account to purchase the STRATTON OFFICE based
24    on the following facts and circumstances, among others:
25                  a.   The STRATTON OFFICE served as the office space for Myla, a
26    lingerie company that LOW acquired with funds traceable to diverted proceeds of the
27    2013 bonds. Emails dated in or around July 2014 and August 2014 between LOW and a
28    representative of Red Granite Pictures confirm that LOW acted on behalf of Myla, a



                                                 192
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 193 of 294 Page ID
                                       #:2482



 1    company that operated from the STRATTON OFFICE and that was described in the
 2    emails as a “luxury lingerie brand.” For example, in an email dated on or about July 23,
 3    2014, and sent “at 1:05” from the email account “Jho.Low@Myla.com,” LOW
 4    introduced a Red Granite representative to Myla executives to “follow up . . . on any
 5    opportunities for Myla in the movie space,” but instructed the Red Granite representative
 6    to “not c.c. me or have my name/e-mail on chains going forward.” In another email
 7    dated on or about November 7, 2014, at 4:22 p.m., LOW used the email account
 8    “joh.low.jw@gmail.com” to email a representative of K2 Intelligence to schedule a
 9    meeting in London on or about November 11, 2014, at “either at K2’s office or 9SS
10    whichever is closer.” One day later, on or about November 8, 2014, at 1:06 A.M., one of
11    LOW’s affiliates emailed the K2 Intelligence representative and proposed a November
12    11, 2014, meeting with LOW “at [the STRATTON OFFICES] or your office,”
13    indicating both that LOW’s use of “9SS” in his earlier email was an abbreviation for the
14    STRATTON OFFICES and that LOW was scheduling meetings at that property.
15                 b.    Eight Nine Stratton Street (London) Limited shared a similar
16    nomenclature to Stratton Street (London) Limited and Seven Stratton Street (London)
17    Limited, the other two entities affiliated with LOW that used illicit 1MDB proceeds to
18    lease and purchase the STRATTON PENTHOUSE and STRATTON FLAT.
19                 c.    Proceeds roughly equal to the £42 million purchase price of the
20    STRATTON OFFICE were transferred from the One Universe Account for distribution
21    to LOW approximately eight days before Eight Nine Stratton Street (London) Limited
22    purchased the property.
23                 d.    In a submission made in the 2016 proceedings filed by the LOW
24    Family in New Zealand court references in Paragraph 689.c above, then-trustee
25    Rothschild Trust disclosed that Eight Nine Stratton Street (London) Trust was held for
26    the benefit of LOW and the LOW family. It is one of three known London properties
27    administered in trust for LOW and the LOW family. On November 3, 2019, this Court
28    entered a consent judgment of forfeiture for the STRATTON OFFICE.



                                                 193
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 194 of 294 Page ID
                                       #:2483



 1          T.     MORE THAN $250 MIILION IN LAUNDERED FUNDS WERE
 2                 USED TO PROCURE THE EQUANIMITY
 3          702. As set forth below, LOW used proceeds diverted from (i) 1MDB’s 2013
 4    bond issuance, and (ii) a loan issued by Deutsche Bank to 1MDB in May 2014, to
 5    acquire the Equanimity, a 300-foot yacht registered in the Cayman Islands (“THE
 6    EQUANIMITY”).
 7          703. THE EQUANIMITY was built in 2014 by Oceanco, a builder of custom
 8    yachts based in Rotterdam, Netherlands at the Alblasserdam shipyard. THE
 9    EQUANIMITY is a luxury mega-yacht capable of carrying up to twenty-six guests and
10    up to thirty-three crew members and includes a helicopter landing pad, an on-board
11    gymnasium, a cinema, a massage room, a sauna, a steam room, an experiential shower,
12    and a plunge pool. In 2014, THE EQUANIMITY was awarded the prize for “Best in
13    Show” at the Monaco Yacht Show.
14          704. The funds LOW used in 2014 to acquire THE EQUANIMITY were
15    harbored in an account at Caledonian Bank in the Cayman Islands maintained in the
16    name of World View Ltd. (the “World View Account”). As described below, between
17    January 7, 2014, and June 3, 2014, over $250 million in funds diverted from 1MDB was
18    funneled into the World View Account in four major tranches for the purpose of
19    acquiring and maintaining THE EQUANIMITY.
20          705. On or about March 24, 2014, a lawyer at Hill Dickinson LLP in London,
21    who was representing LOW, provided Sotheby’s Financial with a “structure chart”
22    detailing the “intragroup funds flow” for the “yacht acquisition.” The subject line of the
23    email reads, “Equanimity Structure Chart.” The “structure chart” indicates that World
24    View Ltd., a Cayman Islands company, serves as trustee over the Global View
25    Discretionary Trust. The Global View Discretionary Trust, according to the “structure
26    chart,” controls Equanimity Holdings (Cayman) Ltd., whose wholly-owned subsidiary is
27    Equanimity (Cayman) Ltd. THE EQUANIMITY is titled in the name of Equanimity
28    (Cayman) Ltd. The “structure chart” indicates further that the funds for the THE



                                                 194
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 195 of 294 Page ID
                                       #:2484



 1    EQUANIMITY’s purchase would be paid for by the Global View Discretionary Trust
 2    whose trustee is World View Ltd.
 3          706. On or about June 30, 2015, LOW emailed a lawyer at Hill Dickinson LLP,
 4    as well as a senior BSI banker, to confirm that “World View Limited is a family trust of
 5    which only the Low Family are beneficial owners of.” Travel records reveal that on or
 6    about September 9, 2013, while THE EQUANIMITY was still under construction near
 7    Rotterdam, LOW, as well as his parents—LHP and “Evelyn” Goh Gaik Ewe (“Goh”)—
 8    flew from Barcelona to Rotterdam and spent the following day viewing the “shipyard
 9    and yacht.”
10                    1.   First Tranche of Purchase Funds: LOW Funneled Approximately
11                         $27 Million in Funds Laundered Through the Park Lane Partnership
12                         into the World View Account to Acquire the Equanimity
13          707. As explained in Section VI.H above, LOW acquired an 80% interest in the
14    Park Lane Partnership using more than $200 million in misappropriated 2013 bond
15    proceeds. Shortly after this acquisition, LOW sold a portion of his interest to Mubadala
16    for approximately $135,000,000. These proceeds were initially placed into a client trust
17    account maintained by DLA Piper, which at the time served as the trustee for the Park
18    Lane Partnership assets. Thereafter, DLA Piper made a distribution of those funds to
19    LOW, LHP, and Szen in the amounts of $63,000,000, $56,5000,000, and $2,000,000,
20    respectively.
21          708. On or about January 7, 2014, within two weeks of LOW’s receipt of
22    $63,000,000 from DLA Piper, LOW transferred approximately $27,197,355 to the
23    World View Account.
24
25
26
27
28



                                                 195
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 196 of 294 Page ID
                                       #:2485



 1                  2.      Second Tranche of Purchase Funds: Low Wired Approximately $29
 2                          Million in Additional Funds Laundered Through the Park Lane
 3                          Partnership and Bank Accounts Purportedly Controlled by LHP
 4                          into the World View Account
 5          709. LOW also paid for THE EQUANIMITY using investment returns traceable
 6    to money laundered through the Park Lane deal.
 7          710. As noted above in Paragraph 600, on or about December 26, 2013, DLA
 8    Piper transferred approximately $56,499,980 to the LHP Account, representing proceeds
 9    of the sale of a partial interest in the Park Lane Partnership to Mubadala.
10          711. And as noted in Paragraph 691, LHP and LOW used these proceeds to
11    invest in a different joint venture with IPIC to acquire Coastal Energy, using an entity
12    called SRG. On or about December 27, 2013, the day after LHP received $56,500,000
13    in proceeds from the sale of Partnership equity to Mubadala, LHP transferred
14    $55,500,000 to another bank account at BSI Bank in Singapore held in the name of SRG.
15    Approximately $50 million of this amount was invested in the Condor joint venture,
16    resulting in a $350,000,000 return to SRG shortly thereafter as proceeds of the
17    investment.
18          712. On or about February 4, 2014, SRG transferred $350,102,534 in supposed
19    investment returns to the LHP Account. In an email to BSI employees, on which LHP
20    and Szen were copied, LOW represented that these funds were “100% owned by Mr.
21    H P Low,” LOW’s father. On or about the same day, $334,102,534 in funds were
22    transferred from the LHP Account to LOW’s personal account at BSI Bank, purportedly
23    as a “gift” to him.
24          713. Between on or about February 5, 2014, and April 2, 2014, LOW transferred
25    $29,170,450 in total from this personal account of LOW’s into the World View Account.
26    Specifically, wires were sent from the LOW BSI Account into the World View Account
27    (i) on or about February 5, 2014, for $1,357,525; (ii) on or about February 18, 2014, for
28    $24,074,775; and (iii) on or about April 2, 2014, for $3,738,150.



                                                  196
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 197 of 294 Page ID
                                       #:2486



 1                  3.    Third Tranche of Purchase Funds: LOW Utilized the World View
 2                        Account to Harbor Approximately $65.5 Million in Funds He
 3                        Borrowed from Sotheby’s Financial in 2014
 4          714. As described in Section IV.E above, funds diverted from 1MDB’s 2013
 5    bond sale were funneled through the Tanore Account and used by LOW to purchase tens
 6    of millions of dollars in artwork in the United States and Europe. To further transfer the
 7    value of the artwork to LOW, on or about April 10, 2014, LOW obtained a loan from
 8    Sotheby’s Financial for $107,000,000. LOW secured the loan by pledging to Sotheby’s,
 9    as collateral, all right and title to seven pieces of art worth approximately $144 million
10    originally purchased by Tanore and “gifted” to LOW in 2013. These artworks included
11    the VAN GOGH ARTWORK, the SAINT GEORGES PAINTING, “Dustheads” by
12    Basquiat, Tic Tac Toe by Calder, the Calder Standing Mobile, the Fontana Piece and the
13    Rothko Piece (collectively the “Tanore Artworks”). The proceeds of the Sotheby’s loan
14    were wired to an account maintained in the name of Triple Eight, Ltd., an entity
15    controlled by LOW, at Caledonian Bank in the Cayman Islands (the “Triple Eight
16    Account”).
17          715. In addition to the Tanore Artworks, several other art pieces LOW acquired
18    between October 2, 2013, and March 31, 2014, were also used by LOW to secure the
19    2014 loan. These artworks, which are worth cumulatively over $100 million, included,
20    among other things: (i) an untitled painting described as “Head of Madman” by
21    Basquiat, which LOW acquired from Christie’s for approximately $12,037,000 on or
22    about December 20, 2013; (ii) “Gypsophilia on Black Skirt” by Calder, which LOW
23    acquired from a Monaco art dealer (“Monaco Art Dealer”) for approximately $3,727,500
24    on or about March 31, 2014; (iii) “Accord Bleu” by Yves Klein, which LOW acquired
25    from the Monaco Art Dealer for approximately $7,573,500 on March 31, 2014; (iv)
26    “Untitled” by Calder, which LOW acquired from the Monaco Art Dealer for
27    approximately $1,879,000 on or about March 31, 2014; (v) “Concetto Spaziale” by
28    Fontana, which LOW acquired from Christie’s for approximately $36,000,000 on or



                                                  197
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 198 of 294 Page ID
                                       #:2487



 1    about December 20, 2013; (vi) “Tete de femme” by Pablo Picasso, which LOW acquired
 2    from Sotheby’s for approximately $39,925,000 on or about November 6, 2013; (vii)
 3    “Four Multicolored Marilyns” by Andy Warhol, which LOW acquired from TAN on or
 4    about October 2, 2013 as a purported “gift”; and (viii) “Brushstroke” by Roy
 5    Lichtenstein, which LOW also acquired from TAN on or about October 2, 2013 as a
 6    purported “gift.” TAN had himself acquired “Brushstroke” for approximately $727,500
 7    and “Four Multicolored Marilyns” for approximately $4,300,000 from the Monaco Art
 8    Dealer.
 9          716. On March 20, 2014, a Sotheby’s Financial executive (“Sotheby’s
10    Executive 1”) emailed his colleagues at Sotheby’s explaining his dealings with LOW.
11    The email reads in relevant part that:
12          Just wanted to bring you up to speed on the big loan opportunity. . . [The
13          borrower] doesn’t want us to use his name in our communications, he wants to be
14          referred to as ‘the client’ and we will refer to this transaction as project Cheetah
15          (referring to the speed at which we are trying to move).
16          Confidentiality is absolutely critical to him. I’ve been having multiple calls with
17          him and his lawyers on the structure as he will most likely want to use a
18          Cayman/BVI entity as a borrower but keep the ownership and pledge the artwork
19          for the debt of the company plus personally guarantee it. . . . While he didn’t tell
20          me himself, his lawyers indicated he is using the money to buy a yacht (his
21          principal lawyer is in the shipping practice but they also have a banking lawyer on
22          the case).
23          717. On March 24, 2014, LOW emailed Sotheby’s Executive 1 to reiterate that,
24    “Most imp is that client name or if bvi borrower (then guarantor name) does not show up
25    in any public searchable document or public accesible [sic] doc re linked to loan or
26    artworks.” In a separate email that same day, LOW explained, “Let’s push ahead at
27    speed. Wld like to target loan draw-down and funds disbursed no later than mon, 7 apr
28    2014.”



                                                  198
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 199 of 294 Page ID
                                       #:2488



 1          718. On or about March 28, 2014, LOW executed a “Summary of Indicative
 2    Terms and Conditions” detailing a term loan of $107,000,000 from Sotheby’s Financial
 3    to Triple Eight. The document indicates that it was sent “from” “MR LOW, JHO”
 4    whose address at that time was the “L’ERMITAGE BEVERLY HILLS.” The document
 5    also lists a telephone number for LOW with a Los Angeles area code.
 6          719. On or about April 7, 2014, a lawyer at Hill Dickinson emailed Sotheby’s
 7    Financial Executive 1 to explain that the funds that Triple Eight intended to borrow from
 8    Sotheby’s Financial would be “on-lent” to LOW. According to this email, “It is the
 9    intention of my client to settle these funds into discretionary family trusts. . . [The
10    Trustees] have indicated that it is their intention to utilize these funds to part fund the
11    purchase of luxury yachts and homes which have been committed to. Please treat this
12    email as confidential and do not forward except as strictly necessary.” LOW was also
13    copied on this email.
14          720. On or about April 10, 2014, Sotheby’s Financial wired approximately
15    $105,188,722 to the Triple Eight Account. The following day, on or about April 11,
16    2014, $65,500,000 was transferred from the Triple Eight Account to the World View
17    Account.
18          721. Even before construction of THE EQUANIMITY was completed, LOW
19    personally participated in discussions about how the vessel should be furnished. For
20    instance, on or about May 21, 2014, LOW emailed an Oceanco executive requesting,
21    “For owner’s cabin, perhaps if you can get expert advice from Tempur specialist which
22    is: -most top of the line and expensive with most functions for mattress . . .”
23          722. Even after acquiring THE EQUANIMITY, LOW continued to rely on
24    Sotheby’s Financial to finance the maintenance and upkeep of the vessel. On or about
25    June 7, 2016, for instance, LOW emailed Sotheby’s Financial Executive 1 to inform him
26    in relevant part, “I URGENTLY need the funds as we are months overdue for legal fees
27    and separately Equanimity Yacht crew salaries (which you will recall were the initial
28    purpose of the initial SFS loan for the acquisition of the Yacht).”



                                                    199
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 200 of 294 Page ID
                                       #:2489



 1                 4.     Fourth Tranche of Purchase Funds: LOW Funneled Funds
 2                        Traceable to 1MDB’s 2014 Loan from Deutsche Bank into the
 3                        World View Account
 4          723. As described in Section V.B above, on or about May 26, 2014, Deutsche
 5    Bank AG extended a $250 million bridge loan facility to 1MDB’s subsidiary 1MEHL.
 6    On or about May 28, 2014, $239,940,000 in proceeds from the Deutsche Bank loan were
 7    deposited into the 1MEHL Account. That same day, 1MEHL transferred $175,000,000
 8    in loan proceeds to the Aabar-BVI Swiss Account under the pretense of paying Aabar to
 9    extinguish certain options.
10          724. On or about Friday, May 30, 2014, $155,000,000 was wired from the
11    Aabar-BVI Swiss Account to the Affinity Equity Account controlled by LOW.
12          725. On or about that same day, LOW emailed an Oceanco executive informing
13    him in relevant part that “the funds have been cleared and will credit to my a/c tomorrow
14    (given that Lugano is public holiday today). It will be sent to the Trust on Mon 2 June. .
15    . . Just to confirm, the full amount payable by the trustees to you upon delivery (which
16    they have agreed to pay before 5 June morning) is EUR101m?” An Oceanco executive
17    responded to LOW via email stating, “The balance owing under the contract, including
18    the agreed change orders and delivery payment, is €101,089,075.”
19          726. On May 31, 2014, LOW exchanged emails with an Oceanco executive
20    regarding planning for a birthday celebration for LOW’s sister aboard THE
21    EQUANIMITY. The Oceanco executive inquired of LOW, “Would it be appropriate to
22    make a dragon-cake with text ‘Happy birthday May-Lin’. Celebrate birthday during the
23    river-cruise Saturday as a surprise? Please let me know your ideas.”
24          727. On or about June 2, 2014, approximately $142,000,000 was wired from the
25    Affinity Equity Account to the Alpha Synergy Account at BSI Bank. The following day,
26    on or about June 3, 2014, $142,000,000 was transferred from the Alpha Synergy
27    Account to LOW’s personal account at BSI. That same day, approximately
28



                                                 200
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 201 of 294 Page ID
                                       #:2490



 1    $140,636,225 was transferred from LOW’s personal account at BSI Bank to the World
 2    View Account.
 3          728. Oceanco delivered THE EQUANIMITY to LOW in or around June 2014.
 4    In an email from an Oceanco executive to LOW on June 10, 2014, the Oceanco
 5    executive stated, “It was again a pleasure to welcome you and your family to Oceanco.
 6    On behalf of all I would like to sincerely thank you for Friday’s delivery party. . .
 7    Everyone who has worked or contributed to the project is extremely proud of
 8    Equanimity and were very grateful for the recognition . . . . We hope that you and your
 9    family enjoyed the Christening ceremony on Saturday morning as well as the short
10    cruise.”
11          729. Upon information and belief, the funds transferred into the World View
12    Account were used to acquire THE EQUANIMITY and were transmitted in a manner
13    intended to conceal the origin, source, and ownership of criminal proceeds, based on the
14    following facts and circumstances, among others:
15                 a.     Funds were moved through multiple accounts owned by different
16    entities on or about the same day in an unnecessarily complex manner with no apparent
17    business purpose.
18                 b.     For instance, there is no apparent commercial reason that LOW
19    would layer his transaction by funneling the exact same amount of money through
20    multiple bank accounts at the same financial institution on or about the same day.
21                 c.     Individuals engaged in money laundering and other unlawful conduct
22    often pass money through intermediary accounts to conceal the true source of the funds.
23          730. Upon information and belief, at the time funds were transferred into the
24    World View Account, LOW knew those funds were misappropriated from 1MDB.
25    ///
26    ///
27    ///
28



                                                   201
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 202 of 294 Page ID
                                       #:2491



 1          U.     LOW ACQUIRED AN INTEREST IN THE VICEROY HOTEL
 2                 GROUP USING 1MDB FUNDS DIVERTED THROUGH THE GOOD
 3                 STAR ACCOUNT.
 4          731. LOW laundered at least approximately $30,690,750 in misappropriated
 5    funds traceable to the Good Star Account to acquire a substantial interest in Viceroy
 6    Hotel Group (“Viceroy”), a company that provides hotel management and development
 7    services. Specifically, LOW acquired his interest in Viceroy through two entities
 8    affiliated with Jynwel Capital: “JW Hospitality (VHG US) LLC” (formerly known as
 9    “Wynton Hospitality (VHG US) LLC”) and “JW Hospitality (VHG Intl) Ltd.” (formerly
10    known as “Wynton Hospitality (VHG Intl) Ltd.”) (collectively, “JW Hospitality”).
11          732. Viceroy is comprised of five sister entities: Viceroy Hotel Management,
12    LLC; VHG Domestic GP, LLC; VHG Brands, LLC; Viceroy International Holdings,
13    Ltd.; and Viceroy Cayman, Ltd. Three of these entities, Viceroy Hotel Management,
14    LLC, VHG Domestic, LLC, and VHG Brands, LLC, are domiciled in the United States
15    and manage hotels and own intellectual property primarily within the United States.
16    Viceroy International Holdings, Ltd. and Viceroy Cayman, Ltd. are domiciled in the
17    Cayman Islands and manage hotels and own intellectual property internationally.
18          733. Viceroy is owned by: (1) Mubadala, the Abu Dhabi sovereign wealth fund
19    that partnered with LOW in the Park Lane Partnership and in the acquisition of EMI,
20    through a Delaware limited liability company called MH Hotels Investcorp, LLC; and
21    (2), JW Hospitality. Mubadala and JW Hospitality each hold a 50% ownership interest
22    in Viceroy. As further discussed in Section VI.TT below, Al Mheiri, Chairman of the
23    Board of Viceroy Hotel Group, and Mubadala’s head of Real Estate and Infrastructure
24    group who participated in the Park Lane Partnership, received over $10 million in
25    misappropriated 1MDB funds from TAN in November and December 2014.
26          734. Viceroy provides hotel management services and hotel development
27    services to related hotel owners, as well as to third-party hotel owners on a contractual
28    basis. Viceroy also generates revenue through the sale of branded real estate. Although



                                                  202
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 203 of 294 Page ID
                                       #:2492



 1    Viceroy’s primary hotel brand is Viceroy Hotel and Resorts, it also operates some
 2    independently branded hotels.
 3          735. In 2009, VHG was owned by two entities: Mubadala and Kor Holdings.
 4    Each entity owned a 50% ownership interest in VHG. Kor Holdings, in turn, was owned
 5    by three individuals: Brad Korzen, who held a 70% interest; Jeff Smith, who held a 15%
 6    interest; and Frank Iaffaldano, who also held a 15% interest.
 7          736. Mubadala and Kor Holdings operated Viceroy as a joint venture, and any
 8    potential transaction required the approval of both Mubadala and Kor Holdings. Each
 9    VHG sister entity’s board consisted of six seats, with three held by Mubadala and one
10    seat each held by Korzen, Smith, and Iaffaldano.
11                1. LOW’s 2010 Acquisition of an Interest in VHG
12          737. In late 2009, an official at Mubadala introduced LOW to Viceroy as a
13    potential business partner. LOW frequently attended Mubadala’s quarterly meetings
14    with Korzen Holdings in Abu Dhabi. Mubadala also brought the management business
15    from the L’Ermitage Hotel, which was owned by LOW, to Viceroy.
16          738. Upon information and belief, sometime in 2010 or 2011, Smith and
17    Iaffaldano agreed to sell their interests in Viceroy, held through Kor Holdings, to LOW
18    in an acquisition totaling $12,440,000. In connection this transaction, Viceroy’s
19    corporate structure was reworked to allow JW Hospitality to assume a 15% ownership
20    interest in Viceroy, rather than to assume ownership of any interest held by Kor
21    Holdings.
22          739. On or about May 13, 2010, the Good Star Account wired approximately
23    $15,780,000 in diverted 1MDB funds to the Shearman IOLA Account at Citibank in
24    New York. On or about June 23, 2010, the Good Star Account wired an additional
25    $8,599,985 to the Shearman IOLA Account.
26          740. On or about August 2, 2010, the Shearman IOLA Account transmitted three
27    wires totaling $12,440,000 in connection with LOW’s acquisition of an interest in the
28    Viceroy. One wire, in the amount of $6,750,000, was sent to an account at EastWest



                                                 203
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 204 of 294 Page ID
                                       #:2493



 1    Bank maintained by Frank Iaffaldano. The two remaining wires, one in the amount of
 2    $5,122,729.13, and one in the amount of $567,270.87, were sent to accounts maintained
 3    by Jeffrey Smith.
 4                 2.     LOW’s 2012 Acquisition of an Additional Interest in VHG
 5          741. Upon information and belief, sometime in 2011 or 2012, Brad Korzen
 6    agreed to sell his interest in Viceroy, held through Kor Holdings, to LOW in an
 7    acquisition totaling $18,250,750. As a result of this transaction, JW Hospitality acquired
 8    a 50% ownership interest in VHG. DLA Piper represented LOW in this transaction.
 9          742. LOW funded this acquisition of an additional interest in the Viceroy using
10    proceeds traceable to diverted 1MDB funds. More specifically, he used funds laundered
11    through the sale of the QENTAS TOWNHOUSE to AZIZ for £23,250,000 in August
12    2012. As discussed above in Section VI.R, LOW acquired the QENTAS
13    TOWNHOUSE in 2010 using money from the Good Star Account traceable to diverted
14    1MDB funds. Accordingly, the proceeds of his sale of that property to AZIZ in August
15    2012 represented proceeds traceable to the diversion of 1MDB funds through the Good
16    Star Account.
17          743. On or about August 21, 2012, LOW caused $36,246,670 in proceeds of the
18    sale of the QENTAS TOWNHOUSE to be transferred from an account at Rothschild
19    Bank held by Lygon Place (London) Limited, the holding company that LOW had used
20    to acquire the property, to the Selune Account at Rothschild Bank. As indicated above,
21    LOW was the stated beneficial owner of the Selune Account. Like the One Universe
22    Account, the Selune Account was used primarily to transmit money between and among
23    various accounts at Rothschild Bank associated with LOW-affiliated trusts and other
24    LOW-owned bank accounts around the world. Selune then transferred the $36,246,670
25    it received from Lygon Place (London) Limited to the One Universe Account on or
26    about the same day. Bank records for the One Universe Account list the transfer as a
27    “LOAN REPAYMENT TO LTJ.”
28



                                                 204
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 205 of 294 Page ID
                                       #:2494



 1          744. Approximately one month later, on or about September 20, 2012, One
 2    Universe Trust wired $18,250,000 back to the Selune Account, and Selune then
 3    transmitted the full amount to Wynton Investments (US) the same day.
 4          745. The movement of funds back and forth among various accounts beneficially
 5    owned by LOW had no legitimate commercial purpose but instead was intended to
 6    conceal the origin, source, and ownership of criminal proceeds.
 7          746. These funds were ultimately sent to DLA Piper for the acquisition of Kor
 8    Holding’s interest in the Viceroy. On September 20, 2012, an Interest on Lawyer Trust
 9    Account (“IOLTA”) in the name of DLA Piper, LLP held at The Private Bank in the
10    United States received two wires from an account held at Rothschild Bank in
11    Switzerland. The first wire, in the amount of $11,862,485, includes wire notations
12    indicating that it was received from “Wynton Hospitality (VHG Intl) LTD” in favor of
13    Viceroy International Holdings and Viceroy Cayman. The second wire, in the amount of
14    $6,387,485, includes wire notations indicating that it was received from “Wynton
15    Hospitality (VHG US) LLC” in favor of Kor Hotel Management and Kor/KSI Brands.
16    Together, these wires totaled $18,249,970. Both wires were processed through a
17    correspondent bank account at HSBC in the United States.
18          747. On or about October 26, 2012, the DLA Piper IOLTA transmitted a wire in
19    the amount of $18,250,750 to a Bank of America account held by Chicago Title
20    Company, the escrow company that handled the sale of Korzen’s interest in Viceroy to
21    JW Hospitality.
22          748. According to a document entitled “LOW FAMILY HISTORY AND
23    BACKGROUND, ORIGINS OF JYNWEL CAPITAL,” which was distributed to
24    various companies by LOW and his brother, LOW was a member of Viceroy’s board,
25    and he participated in several major transactions, including “[t]he acquisition of a 50%
26    stake in [Viceroy].”
27          749. As a result of JW Hospitality’s 50% ownership interest in Viceroy, JW
28    Hospitality holds three seats on the board of each of VHG’s sister entities. Minutes from



                                                 205
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 206 of 294 Page ID
                                       #:2495



 1    a Viceroy board of directors meeting reflect that, as recently as March 15, 2015, JW
 2    Hospitality’s board member seats were held by LOW, his brother Szen, and Li Lin Seet.
 3           750. As previously stated in Section VI.A, LOW also purchased the L’Ermitage
 4    Hotel, which is managed by Viceroy. An email written by LOW to a Las Vegas casino
 5    on or about April 7, 2015 included an attachment that stated that LOW was “proud to be
 6    involved in . . . L’Ermitage Beverly Hills and Viceroy Hotel Group, all of which have
 7    appreciated in value under Mr. Low’s stewardship . . . .” On November 7, 2019, this
 8    Court entered a consent judgment of forfeiture for the sale proceeds of LOW’s interest in
 9    VHG.
10           V.    OBAID PURCHASED EQUITY SHARES IN PALANTIR USING
11                 1MDB FUNDS FROM GOOD STAR ACCOUNT
12           751. OBAID, the CEO of PetroSaudi, used funds traceable to the $700 million
13    wire transfer from 1MDB to the Good Star Account to acquire an equity interest in
14    Palantir Technologies, a software engineering company with offices in Los Angeles,
15    Palo Alto, and New York, among other places.
16           752. On or about October 5, 2009, days after the $700 million wire transfer from
17    1MDB to the Good Star Account, Good Star sent $85,000,000 to a bank account at J.P.
18    Morgan (Suisse) in Geneva held by OBAID. The wire transfer was processed through a
19    correspondent bank account at J.P. Morgan Chase in New York. RBS Coutts recorded
20    the reason for the wire transfer as “Client sends USD 85 M to Private Equity firm for
21    investments.”
22           753. On or about January 12, 2010, approximately three months after the $700
23    million wire transfer, LOW transferred an additional $68,000,000 from the Good Star
24    Account to OBAID’s account at J.P. Morgan (Suisse). RBS Coutts recorded the reason
25    for the wire transfer, in relevant part, as “Investment Management with Tarek
26    Obaid/PetroSaudi International Ltd.”
27           754. On or about March 10, 2010, less than six months after the $700 million
28    wire to Good Star, a Stock Purchase Agreement was executed between Palantir and



                                                 206
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 207 of 294 Page ID
                                       #:2496



 1    OBAID. Under the terms of the agreement, OBAID agreed to purchase Series D
 2    Preferred Stock in Palantir at a price of $0.80 per share. OBAID signed the agreement
 3    himself and listed Fininfor & Associes, a Swiss financial management firm, as a point of
 4    contact.
 5          755. In addition to the Stock Purchase Agreement, OBAID signed an Investor
 6    Questionnaire form on or about March 10, 2010, affirming that he was an “Accredited
 7    Investor” for purposes of Rule 501 of Regulation D. OBAID signed the questionnaire in
 8    his own handwriting.
 9          756. On or about March 11, 2010, a Palantir employee sent an email to Raphael
10    Cabasso, OBAID’s representative in Switzerland, stating: “I am confirming receipt of
11    Mr. Tarek Obaid’s signature pages. The final step will be receiving his wire for
12    $2,000,000 USD to purchase 2,500,000 shares of Series D preferred stock in our
13    investment closing this Friday. To confirm, I understand the investment will be made in
14    the name ‘Tarek Obaid’.” An individual using a “petrosaudi.com” email address (“PSI
15    Employee A”) is also copied on the email.
16          757. On or about March 15, 2010, a wire for $2,000,000 was sent from OBAID’s
17    account at J.P. Morgan (Suisse) to an account maintained by Palantir at Silicon Valley
18    Bank in California.
19          758. A stock certificate issued by Palantir shows that OBAID was issued
20    2,500,000 shares of Series D Preferred Stock in Palantir on or about March 12, 2010.
21    Schedule A to the Stock Purchase Agreement shows that, on or about March 12, 2010,
22    OBAID acquired 2,500,000 shares of Series D Preferred Stock in Palantir for a purchase
23    price of $2,000,000.
24          W.    LOW ACQUIRED AN INTEREST IN THE ELECTRUM GROUP
25                USING 1MDB FUNDS DIVERTED THROUGH THE AABAR-BVI
26                ACCOUNT
27          759. LOW laundered at least approximately $150 million in funds diverted from
28    1MDB’s 2012 bond issuance to acquire an interest in various companies owned by or



                                                  207
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 208 of 294 Page ID
                                       #:2497



 1    affiliated with the Electrum Group, a private equity firm in the United States. These
 2    entities include (i) Electrum Global Holdings, L.P. (“Electrum Global”); (ii) TEG Global
 3    GP Ltd.; and (iii) TEG Services Holding Inc. (“Electrum Services”) (collectively
 4    “Electrum”). LOW’s investment was made in the name of JW Aurum (Cayman) GP
 5    Ltd. (“JW Aurum”), a Cayman Islands entity.
 6          760. Electrum, whose offices are located in New York and Colorado, invests in
 7    public and private companies involved in the exploration and development of natural
 8    resources, precious metals, base metals, and oil and gas. Electrum is managed by the
 9    Electrum Group LLC (“TEG”), a wholly-owned subsidiary of Electrum Services.
10          761. TEG is a registered investment adviser with the United States Securities and
11    Exchange Commission.
12                 1.     LOW’s Acquisition of a Class A Investment Interest in Electrum
13          762. JW Aurum is a wholly-owned subsidiary of JW Aurum (BVI) Ltd., whose
14    parent company is JW Aurum Holdings (BVI) Ltd. Jynwel Capital, according to a
15    document provided to BSI Bank by Li Lin Seet, owns “100%” of JW Aurum Holdings
16    (BVI) Ltd.
17          763. According to a document provided to BSI Bank by Li Lin Seet, “JW Aurum
18    Holdings (BVI) Limited . . . [was] looking to invest US$150m to acquire a direct
19    minority interest in the Electrum Group . . . It [was] expected that JW Aurum post-
20    investment [would] own a minority stake of 8.03% in Electrum.” Li Lin Seet further
21    explained, JW Aurum was introduced to Electrum “by [Mubadala] in early 2012 . . . In
22    order to expedite [JW Aurum’s] due diligence, [Mubadala] agreed to share their research
23    and due diligence with ourselves and we were granted access to their third party
24    consultants who assisted with due diligence in connection with the deal.”
25          764. JW Aurum Holdings (BVI) Ltd. also directly owned two subsidiaries—JW
26    Aurum Series M Ltd. and JW Aurum Series Ltd.
27
28



                                                 208
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 209 of 294 Page ID
                                       #:2498



 1          765. JW Aurum Series Ltd. directly owned its subsidiary JW Aurum Holdings
 2    (LUX) S.a.r.l., a Luxembourg company, whose wholly-owned subsidiaries included JW
 3    Aurum Series J (LUX) S.a.r.l. and JW Aurum Series M (LUX) S.a.r.l.
 4          766. On or about November 20, 2012, a master agreement (the “Master
 5    Agreement”) was executed by and between, among others, (i) JW Aurum; (ii) a
 6    subsidiary of Mubadala Development Co. (“Mubadala”); and (iii) multiple legal entities
 7    affiliated with or owned by Electrum. Li Lin Seet signed the Master Agreement on
 8    behalf of JW Aurum as its director.
 9          767. Pursuant to the Master Agreement, JW Aurum and Mubadala agreed to
10    purchase interests in and subscribe for shares in various legal entities affiliated with
11    Electrum—namely, Electrum Global and Tegcorp, Inc., a Delaware corporation.
12    Specifically, JW Aurum agreed to acquire approximately a 7.7 percent interest in
13    Electrum, consisting of Class A interests, for approximately $150 million. In addition to
14    its purchase of a Class A interest in Electrum, JW Aurum also agreed to lend
15    approximately $4,906,985 to Tegcorp, Inc., a Delaware corporation affiliated with
16    Electrum. In addition to JW Aurum and Mubadala, the Kuwait Investment Authority
17    also acquired a Class A interest in Electrum.
18          768. As a Class A investor, J.W. Aurum was entitled to receive preferred
19    dividends from Electrum at a rate of 6.5 percent per annum as well as an accelerated rate
20    of return equal to 275 percent of its pro rata share of any Electrum distributions until JW
21    Aurum’s original investment in Electrum was fully returned. Additionally, JW Aurum
22    was entitled to (i) select one person to serve on TEG Global GP Ltd.’s board; (ii) select
23    one person to sit on Electrum Group, LLC’s board as an observer; and (iii) receive
24    special voting shares in Electrum Group, Ltd. In various public filings with the United
25    States Securities and Exchange Commission, Electrum disclosed that LOW was a
26    member of certain Electrum boards.
27          769. According to a document entitled “LOW FAMILY HISTORY AND
28    BACKGROUND, ORIGINS OF JYNWEL CAPITAL,” which was distributed to



                                                   209
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 210 of 294 Page ID
                                       #:2499



 1    various companies by LOW as recently as February 2015, LOW had participated in a
 2    number of investment projects including a “USD$450 million investment in a global
 3    multi-billion dollar leading commodities company with Mubadala, Kuwait Investment
 4    Authority (“KIA”) and Jynwel Capital.”
 5                   2.   In Connection with JW Aurum’s Investment in Electrum, JW Aurum
 6                        Opened Several Accounts at BSI Bank in December 2012
 7           770. In December 2012, bank accounts were opened in the name of JW Aurum
 8    Holdings (BVI) Ltd., JW Aurum Series Ltd., JW Aurum Series M Ltd. and JW Aurum
 9    Series J Ltd. (collectively “JW Aurum Accounts”) at BSI Bank.
10           771. On or about December 5, 2012, Li Lin Seet communicated with an attorney
11    at Baker McKenzie via electronic mail, informing him that both JW Aurum Holdings
12    (BVI) Ltd. and JW Aurum (BVI) Ltd. intended to open bank accounts with BSI Bank.
13    The email further stated, “The signing arrangement is that any one of [LOW], Low Taek
14    Szen or Seet Li Lin may sign singly.” Li further explained, “This is urgent as we need to
15    have the funds for payment by 28th December 2012. Please coordinate with BSI on
16    this.” Three BSI bankers were copied on this email.
17           772. Later that same day, Li Lin Seet emailed a BSI banker “Singapore Banker
18    4”), informing her that, “[i]n order to expedite the account opening, we will only have
19    Mr. Szen Low and myself as signatories to sign singly. We will add Mr. Jho Low at a
20    later date.”
21           773. On or about December 11, 2012, a different BSI banker (“Singapore Banker
22    5”) sent signature form sheets for the JW Aurum Accounts via email to Szen. Szen
23    responded, “Jho was with me over the last 2 days but has just left. But please send the
24    forms sheets to me asap, so I can organize for his signatory.”
25           774. On or about December 14, 2012, Li Lin Seet emailed one of LOW’s
26    relationship managers at BSI to confirm that the signatories on the account for JW
27    Aurum Holdings (BVI) Ltd. (the “JW Aurum Holdings Account”) at BSI Bank would be
28    LOW, Szen, and himself. Li Lin Seet further explained that JW Aurum Holdings was an



                                                 210
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 211 of 294 Page ID
                                       #:2500



 1    “[i]nvestment holding company for investee companies invested in global commodities”
 2    and that JW Aurum Holdings (BVI) Ltd. “is the parent of JW Aurum (BVI) Limited as
 3    per advise by legal counsel.” LOW and Szen, among others, were copied on this email.
 4          775. On or about December 17, 2012, Singapore Banker 5 sent a communication
 5    to Szen via electronic mail to confirm that she had “received the signatures of Mr. Taek
 6    Jho on the requested form-sheets this morning by FAX.” Szen responded via electronic
 7    mail that, “I’ll be bring[ing] the signed originals by Jho to Luxembourg during my visit
 8    this week. I believe that the managers of Lux companies are scheduled to meet with you
 9    on Dec 19 morning to sign the relevant documents.” LOW, among others, was copied
10    on Szen’s email.
11          776. JW Aurum Series J (LUX) S.a.r.l.’s board of managers’ minutes indicate
12    that on or about December 20, 2012, at approximately 3 p.m., a board meeting for the
13    company was convened at 43 Avenue John F. Kennedy (“Kennedy Building”) in the
14    Grand Duchy of Luxembourg. Present at the board meeting were, among others, Szen in
15    his capacity as one of the company’s two “manager[s]” as well as Baker & McKenzie,
16    who were representing Jynwel Capital. The board approved JW Aurum Series J (LUX)
17    S.a.r.l.’s participation in JW Aurum’s investment in Electrum. The meeting concluded at
18    approximately 3:25 p.m.
19          777. JW Aurum Series M (LUX) S.a.r.l.’s board of managers’ minutes indicate
20    that on or about December 20, 2012, at approximately 3:30 p.m., a second board meeting
21    was convened at the Kennedy Building. The attendees were the same as the board of
22    managers meeting for JW Aurum Series J (LUX) S.a.r.l.. The board approved JW
23    Aurum Series M (LUX) S.a.r.l.’s participation in JW Aurum’s investment in Electrum.
24    The meeting concluded at approximately 3:55 p.m.
25          778. JW Aurum Series (LUX) S.a.r.l.’s board of managers’ minutes indicate that
26    on or about December 20, 2012, at approximately 4:10 p.m., a third board meeting was
27    convened at the Kennedy Building. The attendees included, among others, Szen in his
28    capacity as one of the company’s three managers and the same Baker & McKenzie



                                                 211
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 212 of 294 Page ID
                                       #:2501



 1    lawyers who attended the prior meetings. The board approved (i) JW Aurum Series
 2    (LUX) S.a.r.l. obtaining a loan from its parent company JW Aurum Series (BVI) Ltd. via
 3    a “profit participating loan facility agreement”; and (ii) JW Aurum Series (LUX) S.a.r.l.,
 4    in turn, lending funds to its subsidiaries JW Aurum Series J (LUX) S.a.r.l. and JW
 5    Aurum Series M (LUX) S.a.r.l. through separate profit participating loan facility
 6    agreements. The meeting concluded at approximately 4:20 p.m.
 7                 3.     LOW and Others Used Funds Traceable to the 2012 1MDB Bond
 8                        Sales to Acquire An Interest in Electrum.
 9          779. As noted in Section III above, on or about October 19, 2012, 1MDB wire
10    transferred $790,354,855 to the Aabar-BVI Swiss Account. Roughly several days later,
11    $435 million was transferred, either directly or through the Overseas Investment Funds,
12    from the Aabar-BVI Swiss Account to the Blackstone Account.
13          780. On or about October 29, 2012, $259,800,000 of these funds were wired
14    from the Blackstone Account to the Alsen Chance Account. Approximately three days
15    later, on or about November 1, 2012, $200 million was wired from the Alsen Chance
16    Account to the Good Star Account. Although on or about November 2, 2012, $153
17    million was withdrawn from the Good Star Account and wired to the ADKMIC BSI
18    Account (leaving a balance of approximately $47 million remaining in the Good Star
19    Account), an additional $72,500,000 was wired into the Good Star Account from the
20    Alsen Chance Account on or about December 27, 2012.
21          781. The wire for $72.5 million sent on or about December 27, 2012, from the
22    Alsen Chance Account to the Good Star Account is also traceable to funds diverted from
23    1MDB’s 2012 bond sale. Specifically:
24                 a.    Between approximately November 23, 2012, and December 14,
25    2012, two wires totaling $134 million were sent from the Aabar-BVI Swiss Account to
26    the Blackstone Account. On December 20, 2012, $60 million of these funds were sent to
27    the Alsen Chance Account. On December 24, 2012, an additional $1,500,000 was sent
28    from the Blackstone Account to the Alsen Chance Account.



                                                 212
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 213 of 294 Page ID
                                       #:2502



 1                   b.    Additionally, on or about October 23, 2012, $60 million was wired
 2    from the Aabar-BVI Swiss Account to AZIZ’s Red Granite Capital Account. On
 3    November 5, 2012, approximately $12,500,000 was wired from the Red Granite Capital
 4    Account to the Alsen Chance Account.
 5             782. On or about December 27, 2012, Szen emailed Singapore Banker 5,
 6    advising her that several requests would be forthcoming to transfer funds between
 7    various JW Aurum Accounts maintained at BSI Bank, including between (i) JW Aurum
 8    Series (BVI) Ltd. and JW Aurum Holdings (LUX) S.a.r.l.; (ii) JW Aurum Holdings
 9    (LUX) S.a.r.l. and JW Aurum Series J (LUX) S.a.r.l.; and (iii) JW Aurum Holdings
10    (LUX) S.a.r.l. and JW Aurum Series M (LUX) S.a.r.l. LOW was also copied on this
11    email.
12             783. On or about December 27, 2012, a wire for approximately $142,500,000
13    was sent from the Good Star Account to the ADKMIC BSI Account. The following day
14    on or about December 28, 2012, (i) a wire for $142,250,000 was transmitted from the
15    ADKMIC BSI Account to LOW’s personal account at BSI Bank; (ii) a wire for
16    $154,250,000 was sent from LOW’s personal account at BSI Bank to an account in the
17    name of Jynwel Capital at BSI Bank (“Jynwel Account A”); (iii) a wire for $151 million
18    was sent from Jynwel Account A to the JW Aurum Holdings Account; and (iv) a wire
19    for $150,995,000 was sent from the JW Aurum Holdings Account to an account in the
20    name of JW Aurum Series (BVI) Ltd. (“JW Aurum Series Account”) at BSI Bank.
21             784. On or about December 28, 2012, Szen emailed Singapore Banker 5
22    informing her that, “We need the wire transfer out today if not we may be in breach of
23    the agreements.” The subject line on the email read, “AURUM: VERY URGENT.”
24    LOW, among others, was copied on the email.
25             785. Later that day, Szen emailed Singapore Banker 5 again to inquire, “Have
26    you received the funds? Can you kindly send us a copy of the SWIFT message for the
27    wires to [Electrum] so that we can forward them to Electrum to trace the wires on their
28    end?” Singapore Banker 5 responded, “I just had a colleague on the phone who



                                                  213
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 214 of 294 Page ID
                                       #:2503



 1    confirmed that we just received the money 5 minutes ago. I’m preparing the transfer
 2    instructions . . . .” LOW was copied on both of these emails.
 3         786.   Between on or about December 28, 2012, and December 31, 2012, several
 4 internal transfers were made between various JW Aurum Accounts, including (i) a
 5 transfer of approximately $143,627,900 from the JW Aurum Series Account to an
 6 account in the name of JW Aurum Holdings (LUX) S.a.r.l.; (ii) a transfer of
 7 approximately $1,465,028 from the JW Aurum Series Account to the JW Aurum
 8 Holdings (LUX) S.a.r.l. account; (iii) a transfer of approximately $143,354,800 from JW
 9 Aurum Holdings (LUX) S.a.r.l. to JW Aurum Series J (LUX) S.a.r.l.; (iv) a transfer of
10 approximately $1,448,028 from JW Aurum Holdings (LUX) S.a.r.l. to JW Aurum Series
11 J (LUX) S.a.r.l.; and (iv) a transfer of approximately $273,186 from JW Aurum Holdings
12 (LUX) S.a.r.l. to JW Aurum Series M (LUX) S.a.r.l.
13          787. On or about December 31, 2012, a wire for $143,170,438 was sent from the
14    JW Aurum Series J (LUX) S.a.r.l. account to an account at JP Morgan Chase Bank in the
15    United States maintained in the name of Electrum Global (“Electrum Account”). A
16    notation on this wire read “EQUITY CONTRIBUTION TO ELECTRUM [GLOBAL].”
17    As noted above at Paragraph 767, pursuant to the Master Agreement, JW Aurum agreed
18    to acquire its Class A interests in Electrum for approximately $150 million.
19          788. On or about December 31, 2012, a second wire for $1,632,391 was sent
20    from JW Aurum Series J’s account to an account at JP Morgan Chase maintained in the
21    name of Electrum US Holdings I LP (“Electrum US Holdings Account”). A notation on
22    this wire read “EQUITY CONTRIBUTION TO TEGCORP INC.”
23          789. On or about December 31, 2012, a third wire for $4,906,985 was sent from
24    JW Aurum Series’ account to the Electrum US Holdings Account. A notation on this
25    wire read “LOAN TO TEGCORP INC.” As noted above at Paragraph 767, pursuant to
26    the Master Agreement, JW Aurum agreed to loan $4,906,985 to Tegcorp, Inc.
27
28



                                                 214
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 215 of 294 Page ID
                                       #:2504



 1          790. On or about December 31, 2012, a fourth wire for $286,915 was sent from
 2    JW Aurum Series M’s account to the Electrum US Holdings Account. A notation on
 3    this wire read “EQUITY CONTRIBUTION TO ELECTRUM.”
 4          791. On or about December 31, 2012, a fifth wire for $3,271 was sent from JW
 5    Aurum Series M’s account to the Electrum Account. A notation on this wire read
 6    “EQUITY CONTRIBUTION TO TEGCORP INC.”
 7          792. In an email dated March 12, 2015, LOW informed several BSI bankers that
 8    “The wire transfer of an estimated USD$143m+ to Electrum (via Aurum entities, the
 9    total USD150m was split via various entities for tax planning purposes, through
10    Luxembourg and various) is for investment in Electrum Group. All this were advised by
11    international best practice tax advisory firms (such as the big four) and lawyers.” The
12    email further stated, “In total, the Low family trusts invested approximately USD$150m
13    in equity for an interest in the Electrum Group alongside Kuwait Investment Authority
14    and Mubadala Development Company.”
15          793. Upon information and belief, the funds transferred into the Electrum
16    Account and the Electrum US Holdings Account were used to acquire JW Aurum’s
17    interest in Electrum and were transmitted in a manner intended to conceal the origin,
18    source, and ownership of criminal proceeds, based on the following facts and
19    circumstances, among others:
20                 a.     Funds were moved through multiple accounts owned by different
21    entities on or about the same day in an unnecessarily complex manner with no apparent
22    business purpose.
23                 b.     For instance, there is no apparent commercial reason that LOW
24    would layer his transaction by funneling the exact same amount of money through
25    multiple bank accounts at the same financial institution on or about the same day.
26                 c.     Individuals engaged in money laundering and other unlawful conduct
27    often pass money through intermediary accounts to conceal the true source of the funds.
28



                                                 215
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 216 of 294 Page ID
                                       #:2505



 1          794. Upon information and belief, at the time funds were transferred from the
 2    JW Aurum Accounts in Luxembourg to the Electrum Account and the Electrum US
 3    Holdings Account, LOW knew those funds constituted misappropriated funds and
 4    intended to deprive 1MDB of ownership of those funds. On November 4, 2019, this
 5    Court entered a consent judgment of forfeiture for all right and interest in the Electrum
 6    Group owned, held or acquired, directly or indirectly, by JW Aurum.
 7          X.     TENS OF MILLIONS OF DOLLARS IN FUNDS DIVERTED FROM
 8                 1MDB WERE USED TO PRODUCE THE MOTION PICTURE
 9                 “DUMB AND DUMBER TO”
10          795. Ten of millions of dollars in diverted 1MDB funds were transferred into and
11    through various bank accounts at City National Bank in Los Angeles associated with
12    Red Granite Pictures in 2013 and 2014, and that money was ultimately used to fund the
13    production of “Dumb and Dumber To,” a motion picture co-produced by Red Granite
14    Pictures, Universal Pictures and New Line Pictures. “Dumb and Dumber To” was
15    released in the United States on November 11, 2014. Funds utilized by Red Granite
16    Pictures in 2013 to finance “Dumb and Dumber To” are traceable to the $238 million in
17    wire transfers funneled into the Red Granite Capital Account and diverted from 1MDB’s
18    2012 bond sales.
19          796. As set forth in Paragraph 263 above, between June 18, 2012, and November
20    14, 2012, Aabar-BVI sent three wires totaling $238,000,000 in diverted 2012 bond
21    proceeds to AZIZ’s Red Granite Capital Account at BSI Bank in Singapore. This
22    included a wire in the amount of $45,000,000 on or about November 14, 2012.
23          797. Between on or about December 11, 2012 – roughly four weeks after Aabar-
24    BVI sent the $45,000,000 wire to Red Granite Capital – and December 4, 2013, bank
25    account records from City National Bank and correspondent bank records from Citibank
26    show that eleven wires totaling approximately $58,400,000 were sent from the Red
27    Granite Capital Account to the RGP Pictures Account at City National Bank. AZIZ is
28    one of the signatories on this account.



                                                  216
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 217 of 294 Page ID
                                       #:2506



 1          798. Specifically the following wires were sent from the Red Granite Capital
 2    Account to the RGP Pictures Account:
 3           Date of Wire                             Amount
 4           December 11, 2012                        $7,500,000
 5           January 7, 2013                          $7,000,000
 6
             January 17, 2013                         $4,500,000
 7
             June 24, 2013                            $4,000,000
 8
             July 17, 2013                            $1,400,000
 9
10           August 28, 2013                          $6,000,000

11           September 20, 2013                       $6,000,000
12           September 30, 2013                       $3,000,000
13           October 10, 2013                         $6,000,000
14           October 22, 2013                         $7,500,000
15
             December 4, 2013                         $5,500,000
16
17
18          799. Between September 2013 and December 2013, shortly after each of the
19    wires were sent from the Red Granite Capital Account to the RGP Pictures Account,
20    funds were sent from the RGP Pictures Account to an account held in the name of Dumb
21    and Dumber To LLC (“Dumb and Dumber Account A”). More specifically, between on
22    or about September 18, 2013, and December 19, 2013, nine transfers totaling
23    approximately $21,500,000 were sent from the RGP Pictures Account to Dumb and
24    Dumber Account A.
25          800. Dumb and Dumber To LLC was a special purpose vehicle created by Red
26    Granite Pictures to produce “Dumb and Dumber To.” Delaware state records show that
27    Dumb and Dumber To LLC was formed on or about June 20, 2013, and California state
28    records show that AZIZ is one of the entity’s managers.


                                                217
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 218 of 294 Page ID
                                       #:2507



 1          801.    Between on or about September 18, 2013, and December 4, 2013,
 2    approximately $21,200,000 in funds was transferred from Dumb and Dumber Account A
 3    to a second account at City National Bank in Los Angeles opened in the same name of
 4    Dumb and Dumber LLC (“Dumb and Dumber Account B”).
 5          802. Between on or about July 26, 2013, and September 5, 2013, six transfers
 6    were executed to funnel approximately $2,439,600 in additional funds from the RGP
 7    Pictures Account to Dumb and Dumber Account B.
 8          803. Between on or about July 26, 2013, and November 25, 2013, a series of
 9    thirty-seven (37) wires totaling approximately $22,781,058 were sent from Dumb and
10    Dumber Account B to an account held in the name of Entertainment Partners Services
11    Group at Bank of America. Funds from this latter account were used to pay for expenses
12    relating to the production of “Dumb and Dumber To.”
13          804. Entertainment Partners Services Group is a company engaged in the
14    business of providing services of individuals for work on theatrical motion pictures and
15    other productions in the entertainment industry. Entertainment Partners Services Group
16    and Dumb and Dumber To LLC entered into a Personnel Services Agreement on or
17    about August 15, 2013, for such services. Joey McFarland signed the contract on behalf
18    of Dumb and Dumber To, LLC. On March 8, 2018, this Court entered a consent
19    judgment of forfeiture in the United States action seeking forfeiture of all right to and
20    interest in “Dumb and Dumber To” belonging to Red Granite Pictures.
21          Y.     MILLIONS OF DOLLARS IN FUNDS DIVERTED FROM 1MDB
22                 WERE USED TO PRODUCE THE MOTION PICTURE “DADDY’S
23                 HOME”
24          805. Red Granite Pictures used money traceable to diverted 1MDB funds to help
25    finance the production of “Daddy’s Home,” a motion picture co-produced by Red
26    Granite Pictures and Paramount Pictures (“Paramount”) in 2015. “Daddy’s Home” was
27    released in the United States on December 25, 2015.
28



                                                  218
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 219 of 294 Page ID
                                       #:2508



 1          806. Red Granite Pictures opened and maintained a bank account in the name of
 2    Daddy’s Home LLC at City National Bank (“Daddy’s Home Account”) in Los Angeles,
 3    California in connection with this production. Financing provided by Red Granite
 4    Pictures to Paramount in connection with “Daddy’s Home” was generally channeled
 5    through this account.
 6          807. Daddy’s Home LLC was a special purpose vehicle created by Red Granite
 7    Pictures to produce “Daddy’s Home.” Delaware state records show that Daddy’s Home
 8    LLC was formed on or about September 25, 2014. Daddy’s Home LLC is a wholly-
 9    owned subsidiary of Red Granite Pictures.
10          808.   As described below, between November 21, 2014, and June 12, 2015, over
11    $30,000,000 in funds traceable to diverted 1MDB proceeds was funneled into the
12    Daddy’s Home Account in two tranches for the purpose of producing the film. On
13    March 8, 2018, this Court entered a consent judgment of forfeiture in the United States
14    action seeking forfeiture of all right to and interest in “Daddy’s Home” belonging to Red
15    Granite Pictures.
16                 4.     First Tranche of Production Financing Derived From “Dumb and
17                        Dumber To” Distribution Proceeds
18          809. In December 2014, Red Granite Pictures transferred more than $3 million to
19    Paramount Pictures’ account at Chase Bank (the “Paramount Account”) to co-finance
20    “Daddy’s Home.” As explained below, these funds consisted of distribution proceeds
21    owed to Red Granite Pictures in connection with its co-financing of “Dumb and Dumber
22    To.” As noted in Section VI.X above, Red Granite Pictures co-financed the production
23    of “Dumb and Dumber To” with funds misappropriated from 1MDB.
24          810. On or about December 19, 2014, $3,650,614.87 in “Dumb and Dumber To”
25    distribution proceeds were transferred from the Dumb and Dumber Escrow Account to
26    an account maintained in the name of Red Granite Capital US LLC at City National
27    Bank (“RGC US Account”) in Los Angeles.
28



                                                  219
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 220 of 294 Page ID
                                       #:2509



 1          811. Red Granite Capital U.S. LLC, which was formed on or about June 9, 2013,
 2    is a Delaware company based in Los Angeles whose members are AZIZ and the Red
 3    Granite Business Manager. Red Granite Capital owns 99 percent of the equity in Red
 4    Granite Capital U.S. LLC. Red Granite Pictures utilized the RGC US Account
 5    maintained in the name of Red Granite Capital U.S. LLC to, among other things, collect
 6    the distribution proceeds of films produced by Red Granite Pictures, including “Dumb
 7    and Dumber To.”
 8          812. On or about December 22, 2014, $3,650,614.87 of these funds was
 9    transferred from the RGC US Account to the Daddy’s Home Account.
10          813. On or about that same day, $3,012,883 was wire transferred from the
11    Daddy’s Home Account to the Paramount Account to finance “Daddy’s Home.”
12                  5.     Second Tranche of Production Financing Attributable to a Loan
13                         Obtained from Morgan Stanley
14          814. Between November 21, 2014, and June 5, 2015, additional funds amounting
15    to more than approximately $27 million was transferred into the Daddy’s Home Account
16    to finance “Daddy’s Home.” These funds constituted the proceeds of a loan obtained by
17    Red Granite Capital US, LLC from Morgan Stanley (“Morgan Stanley Portfolio Loan”).
18    The Morgan Stanley Portfolio Loan was secured with funds contained in six collateral
19    accounts opened by various affiliates of Red Granite Pictures at Morgan Stanley (the
20    “Morgan Stanley Collateral Accounts”). As explained below, the vast majority of the
21    money in the Morgan Stanley Collateral Accounts – and thus the vast majority of the
22    collateral for the loan used to finance “Daddy’s Home” – consisted of the proceeds of a
23    loan from Union Bank (“Union Bank Loan”), which was itself secured with distribution
24    proceeds owed to Red Granite Pictures from its production of “The Wolf of Wall Street.”
25          815. As part of a loan agreement executed by and between Red Granite Pictures
26    and Union Bank, Red Granite Pictures executed an Accommodation and Security
27    Agreement whereby Red Granite Pictures agreed to grant Union Bank a continuing first
28    priority security interest in Red Granite Picture’s right, title and interest in, among other



                                                   220
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 221 of 294 Page ID
                                       #:2510



 1    things, the distribution proceeds of “The Wolf of Wall Street.” Red Granite Pictures
 2    would not have been able to obtain the Union Bank Loan on the same terms without
 3    using its interest in the “The Wolf of Wall Street” as security.
 4          816. As part of the Union Bank Loan, on or about April 14, 2014, $49,924,525
 5    was wire transferred from Union Bank to the RGC US Account.
 6          817. On or about October 3, 2014, $50,000,000 was transferred from the RGC
 7    US Account to an account in the name of Red Granite Capital US LLC at Morgan
 8    Stanley (“Red Granite Morgan Stanley Account”).
 9          818. Between on or about November 14, 2014, and December 12, 2014, the bulk
10    of this $50,000,000 was distributed to additional Morgan Stanley Collateral Accounts to
11    be used as collateral. Specifically, (i) $20,000,000 of the $50,000,000 was transferred to
12    one of the Morgan Stanley Collateral Accounts on or about November 14, 2014; (ii)
13    $15,000,000 was transferred into a second Morgan Stanley Collateral Account on or
14    about December 1, 2014; and (iii) $3,253,258.18 was transferred into a third Morgan
15    Stanley Collateral Account on or about December 12, 2014. These funds, which are
16    indirectly traceable to the “The Wolf of Wall Street,” collateralized the Morgan Stanley
17    Portfolio Loan, the proceeds of which financed, in part, “Daddy’s Home.”
18          819. After Red Granite Pictures opened and placed sufficient funds into its
19    Morgan Stanley Collateral Accounts to secure the Morgan Stanley Portfolio Loan, a loan
20    application was signed by AZIZ in his capacity as director of Red Granite Capital and
21    the Red Granite Business Manager in her capacity as COO of Red Granite Capital. In
22    the application, AZIZ represented that the purpose of the Morgan Stanley Portfolio Loan
23    was for “Movie Production.”
24          820. In funding the Morgan Stanley Collateral Accounts, the Red Granite
25    Business Manager, as “Riza’s Business Manager,” represented to Morgan Stanley that
26    Red Granite Pictures intended to deposit “around $80 mm” in the Morgan Stanley
27    Collateral Accounts from the proceeds of “The Wolf of Wall Street,” the proceeds of
28



                                                  221
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 222 of 294 Page ID
                                       #:2511



 1    “Dumb and Dumber To,” and “a private source.” According to an internal Morgan
 2    Stanley document, this “private source” was Aabar-BVI.
 3          821. On or about November 18, 2014, as part of the Morgan Stanley Portfolio
 4    Loan, approximately $11,750,000 was wired from one of the Morgan Stanley Collateral
 5    Accounts to the RGC US Account.
 6          822.   Three days later, on or about November 21, 2014, approximately
 7    $10,000,000 was transferred from the RGC US Account to the Daddy’s Home Account.
 8    Between on or about November 21, 2014, and December 22, 2014, five wires totaling
 9    $10,044,626 were sent from the Daddy’s Home Account to the Paramount Account to
10    finance the production of “Daddy’s Home.” Specifically, the following wires were sent
11    from the Daddy’s Home Account to the Paramount Account: (i) a wire for $1,942,052
12    on or about November 21, 2012; (ii) a wire for $480,854 on or about November 26,
13    2014; (iii) a wire for $2,287,960 on or about December 5, 2014; (iv) a wire for
14    $2,753,415 on or about December 10, 2014; and (v) a wire for $2,580,345 on or about
15    December 22, 2014.
16          823. Additionally, between on or about January 9, 2015, and June 12, 2015, 21
17    additional wires, totaling approximately $17,582,700, consisting of Morgan Stanley
18    Portfolio Loan proceeds were wired directly from Morgan Stanley to the Daddy’s Home
19    Account. During that same time period, 23 wires totaling $18,138,935 were sent from
20    the Daddy’s Home Account to the Paramount Account to produce “Daddy’s Home.”
21          Z.     AZIZ AND MCFARLAND INDIRECTLY ACQUIRED EQUITY IN
22                 COMPANY 1 AND THE RESULTING ASSETS USING “THE WOLF
23                 OF WALL STREET” AS COLLATERAL
24         824.    In June 2013, AZIZ and MCFARLAND used approximately $4 million in
25 funds traceable to diverted 1MDB funds to indirectly acquire equity in COMPANY 1, a
26 facilities management company headquartered in Newport, Kentucky.
27          825. In or around September 2012, COMPANY 1 EXECUTIVE #1 and
28    COMPANY 1 EXECUTIVE #2 planned to acquire a controlling equity interest in



                                                 222
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 223 of 294 Page ID
                                       #:2512



 1    COMPANY 1 (the “COMPANY 1 Buyout”) by raising additional capital. At the time,
 2    COMPANY 1 was held in equal shares by COMPANY 1 EXECUTIVE #1 and four
 3    other individuals.
 4          826. Over the following months, COMPANY 1 EXECUTIVE #2 and
 5    MCFARLAND, who had been friends for a number of years, discussed forming a special
 6    purpose vehicle (“SPV”) to participate in the COMPANY 1 Buyout. In an e-mail dated
 7    May 14, 2013, to certain Red Granite advisors working on behalf of MCFARLAND,
 8    COMPANY 1 EXECUTIVE #2 wrote, “[MCFARLAND] and I have reached an
 9    agreement on the principle economic terms of our partnership.” The e-mail further
10    explained that COMPANY 1 EXECUTIVE #2 was “in the process of working through
11    shareholder agreement considerations between [COMPANY 1 EXECUTIVE #1] and
12    [COMPANY 1 EXECUTIVE #2] (and by [COMPANY 1 EXECUTIVE #2], ultimately
13    the [SPV] into which [MCFARLAND] is investing.)”
14          827. In connection with the COMPANY 1 Buyout, COMPANY 1 EXECUTIVE
15    #2 and MCFARLAND formed an SPV called Nina Partners, LLC (“NINA”), a Delaware
16    entity, to acquire shares of COMPANY 1, Inc. from COMPANY 1 EXECUTIVE #1.
17    NINA’s members consisted of COMPANY 1 EXECUTIVE #2, MCFARLAND and Red
18    Granite Investment Holdings, LLC (“RGIH”), a Delaware entity wholly owned by
19    AZIZ. NINA’s operating agreement, dated June 27, 2013, set forth each NINA
20    member’s contribution to the COMPANY 1 Buyout and interest as follows:
21                           Table 17: NINA Ownership Structure
22                     NINA Member              Agreed Capital     Interest in NINA
23                                               Contribution
24
               RGIH                            $1,995,000          47.5%
25
               MCFARLAND                       $1,995,000          47.5%
26
               COMPANY 1 EXECUTIVE #2          $210,000            5%
27
28



                                                223
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 224 of 294 Page ID
                                       #:2513



 1             TOTALS                             $4,200,000           100%

 2
 3          828. On or about June 28, 2013, COMPANY 1 EXECUTIVE #1 and NINA
 4    executed a Stock Purchase Agreement (the “NINA SPA”). Under the terms of the NINA
 5    SPA, NINA agreed to purchase 98 shares of COMPANY 1 capital stock—equivalent to
 6    approximately 43.37 percent of COMPANY 1’ equity capital at that time— from
 7    COMPANY 1 EXECUTIVE #1 (the “NINA Investment”) for $4.2 million. The NINA
 8    SPA was signed by COMPANY 1 EXECUTIVE #1, as the seller, and COMPANY 1
 9    EXECUTIVE #2, on behalf of NINA, as the purchaser.
10          829. Pursuant to NINA’s operating agreement, NINA contributed the shares
11    purchased from COMPANY 1 EXECUTIVE #1 as an equity investment into New FM
12    Acquisition Company, LLC (“New FM”), a Delaware entity. As a result of the
13    COMPANY 1 Buyout, New FM owned all of the capital stock of COMPANY 1 Holding
14    Company, which in turn, owned all of the capital stock of COMPANY 1.
15          830. On or about June 28, 2013, RGIH transferred via wire $4.2 million from its
16    account at City National Bank (the “RGIH Account”) in Los Angeles, California, to a
17    money market account at PNC Bank held in the name of COMPANY 1 EXECUTIVE #1
18    to acquire the NINA Investment. AZIZ’s attorney explained to COMPANY 1
19    EXECUTIVE #2 and his advisors in an e-mail sent that day that, “What this means is
20    that the Red Granite entity went ahead and funded the $4.2 [million] directly to
21    [COMPANY 1 EXECUTIVE #1] and not through Nina first.”
22          831. The $4.2 million transferred via wire from the RGIH Account to
23    COMPANY 1 EXECUTIVE #1 constitute the proceeds of a $50 million loan (the
24    “Telina Loan”) obtained by Red Granite Capital from Telina Holdings Ltd. (“Telina”), a
25    British Virgin Islands entity beneficially owned by QUBAISI. As collateral for the loan,
26    Red Granite granted Telina a continuing first priority security interest in and to the film
27    “The Wolf of Wall Street,” proceeds from that film, and personal property assets related
28    to the development, production, and distribution of “The Wolf of Wall Street.” As


                                                  224
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 225 of 294 Page ID
                                       #:2514



 1    discussed above, “The Wolf of Wall Street” is a film produced by Red Granite Pictures
 2    using misappropriated 1MDB proceeds.
 3          832. E-mails during this time period indicate that Red Granite obtained the
 4    Telina Loan specifically for the purpose of financing the production and distribution of
 5    the film “The Wolf of Wall Street.” For instance:
 6                    a.   On July 30, 2012, HUSSEINY sent an email to TAN and bankers at
 7    Bank Rothschild and Falcon Bank, explaining that these banks would “assist on this
 8    project for HE.” The subject line on HUSSEINY’s email read: “Re: Investment in Wolf
 9    of Wall Street.” “HE” is a commonly used abbreviation for the honorific title “His
10    Excellency” and is believed to refer, in this e-mail, to QUBAISI. As set forth in
11    paragraph 194 above, HUSSEINY also served as Falcon Bank’s chairman during this
12    time period.
13                    b.   In an email sent later that day, a Bank Rothschild employee,
14    addressing HUSSEINY and TAN specifically, stated, “[W]e are pleased to confirm []
15    that the company TELINA HOLDINGS LTD (BVI Co) is made available for you to
16    participate up to 50% in the deal ‘Wolf of Wall Street Investments.’”
17                    c.   The following day, TAN in an e-mail confirmed that Red Granite
18    Capital would use the Telina Loan to invest in the production of “The Wolf of Wall
19    Street.” TAN further stated in this email that he would provide further details relating to
20    the transaction’s structure to HUSSEINY so that this information could be relayed to
21    “HE.”
22          833. In connection with the Telina Loan, on or about November 14, 2012, $50
23    million was transferred via wire from Telina’s account at Falcon Bank to the Red
24    Granite Capital Account at BSI Bank. This wire was processed through a correspondent
25    bank account at J.P. Morgan Chase in the United States. That same day, the Red Granite
26    Capital Account transferred $50 million from the cash portion to the fiduciary portion of
27    this account.
28



                                                  225
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 226 of 294 Page ID
                                       #:2515



 1          834. On or about June 20, 2013, the Red Granite Capital Account returned
 2    approximately $25 million in funds traceable to the Telina Loan from the fiduciary
 3    portion to the cash portion of this account. That same day, Red Granite Capital
 4    transferred via wire approximately $4 million to the Red Granite Pictures Account at
 5    City National Bank in Los Angeles, California. RGIH was also incorporated in
 6    Delaware on this date.
 7          835. Approximately one week later, on or about June 27, 2013, the Red Granite
 8    Pictures Account transferred via wire $4.2 million to the RGIH Account.
 9          836. On or about June 28, 2013, the RGIH Account wire transferred $4.2 million
10    to COMPANY 1 EXECUTIVE #1 to acquire the NINA Investment.
11          837. On or about July 1, 2013, COMPANY 1 EXECUTIVE #2, who owned
12    approximately 5 percent of NINA’s equity shares, wire transferred $210,000 from his
13    personal account at PNC Bank to the RGIH Account to pay for his portion of the NINA
14    Investment.
15          838. Approximately eighteen months later, in January 2015, MCFARLAND
16    received a distribution from COMPANY 1, via NINA, for approximately $3.5 million
17    (the “COMPANY 1 Distribution”) in his personal account at JP Morgan Chase and Co.,
18    NA (the “McFarland Chase Account”), which MCFARLAND had opened in 2010 at a
19    branch location in Los Angeles, California. Less than two weeks later, MCFARLAND
20    transferred via wire approximately $1.5 million in funds traceable to the COMPANY 1
21    Distribution to AZIZ’s personal account at City National Bank in Los Angeles,
22    California.
23         839.     MCFARLAND transferred the majority of the remainder of the funds
24 traceable to the COMPANY 1 Distribution from the McFarland Chase Account to other
25 personal accounts he controlled, including an account at Fidelity Investments, Inc. (the
26 “McFarland Fidelity Account”), an account at Wells Fargo Bank, NA (the “McFarland
27 Wells Fargo Account”), which MCFARLAND opened in November 2017 with a banker
28 based in the greater Los Angeles, California area, and an account at Barclays Bank of



                                                226
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 227 of 294 Page ID
                                       #:2516



 1 Delaware (the “McFarland Barclays Account”), which MCFARLAND opened in October
 2 2017 via an Internet connection with an IP address in Los Angeles, California.
 3 Specifically:
 4                 a.    Between January 2015 and August 2015, MCFARLAND transferred
 5    via several wires approximately $1.7 million in funds traceable to the COMPANY 1
 6    Distribution from the McFarland Chase Account to the McFarland Fidelity Account.
 7                 b.    Between November and December 2017, MCFARLAND transferred
 8    via several wires approximately $500,000 in funds traceable to the COMPANY 1
 9    Distribution from the McFarland Fidelity Account – through the McFarland Chase
10    Account – to the McFarland Barclays Account.
11                 c.    Between April and July 2018, MCFARLAND transferred via wire
12    approximately $500,000 in additional funds traceable to the COMPANY 1 Distribution
13    from the McFarland Fidelity Account to the McFarland Barclays Account.
14                 d.    On December 6, 2017, MCFARLAND also transferred via wire
15    $100,000 in funds traceable to the COMPANY 1 Distribution from the McFarland
16    Fidelity Account to the McFarland Wells Fargo Account. On October 30, 2018,
17    MCFARLAND then transferred via wire approximately $73,000 of these funds to the
18    McFarland Barclays Account.
19                 e.    As of November 20, 2018, up to $1,148,739.35 in funds traceable to
20    the COMPANY 1 Distribution was held in the McFarland Barclays Account.
21                 f.    As of December 31, 2018, up to $162,486.88 in funds traceable to the
22    COMPANY 1 Distribution was held in the McFarland Fidelity Account.
23         840.    On or about January 28, 2019, COMPANY 1, Inc. obtained a loan from
24 PNC Bank for approximately $66 million, consisting of a line of credit and a term note
25 (the “PNC Loan”).
26         841.    On or about the following day, COMPANY 1, Inc. used $28 million of the
27 PNC Loan proceeds and $488,600 from its operating account at PNC Bank to make a
28 distribution to New FM in the amount of $28,488,600 (the “New FM Distribution”).



                                                227
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 228 of 294 Page ID
                                       #:2517



 1 Pursuant to an Equity Repurchase Agreement between New FM and NINA, dated
 2 January 28, 2019, New FM used $28,174,145.52 of the New FM Distribution to
 3 repurchase the shares in NINA collectively held by RGIH and MCFARLAND (the
 4 “RGIH-MCFARLAND NINA SHARES”). On or about that same day, NINA placed the
 5 funds received for the RGIH-MCFARLAND SHARES into an escrow account held by
 6 escrow agent Squire Patton Boggs (US) LLP, a U.S. law firm, at Huntington National
 7 Bank account number ‘7176 (the “NINA Escrow Account”). On July 17, 2019, this
 8 Court entered a consent judgment of forfeiture for the funds in the McFarland Barclays
 9 Account, the funds in the McFarland Fidelity Account, and the funds in the NINA
10 Escrow Account representing the sale of McFarland’s shares in NINA.
11          AA. AZIZ ACQUIRED THE METROPOLIS MOVIE POSTER USING
12                FUNDS DIVERTED THROUGH THE AABAR-BVI ACCOUNT
13          842. AZIZ used funds from the Alsen Chance Account, which are traceable to
14    the proceeds from the 2012 bond sales, to purchase the METROPOLIS POSTER, a
15    framed, 3-sheet color lithograph poster created by the German artist Heinz Schulz-
16    Neudamm for the 1927 silent film “Metropolis,” directed by Fritz Lang. AZIZ purchased
17    the METROPOLIS POSTER from the owner and president of Cinema Archives, a
18    movie memorabilia company, on or about October 29, 2012, for $1,200,000.
19          843. On October 18, 2012, McFarland, the co-owner of Red Granite Pictures,
20    exchanged emails with the Cinema Archives Owner about the METROPOLIS POSTER,
21    with the aim of possibly acquiring the poster from the Cinema Archives Owner. This
22    exchange took place one day before the closing date for the Project Maximus bonds.
23          844. As noted in Section II.B above, on or about October 19, 2012, 1MDB wire
24    transferred $790,354,855 to the Aabar-BVI Swiss Account. From on or about October
25    23, 2012, to on or about October 24, 2012, approximately $435 million in diverted
26    1MDB funds was wire transferred, either directly or through the Overseas Investment
27    Funds, to the Blackstone Account.
28



                                                228
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 229 of 294 Page ID
                                       #:2518



 1          845. On or about October 29, 2012, approximately $259,800,000 of these funds
 2    was wire transferred from the Blackstone Account to the Alsen Chance Account.
 3          846. On or about October 29, 2012, $1,200,000 was wire transferred from the
 4    Alsen Chance Account to Cinema Archives’ account at Bank of America in the United
 5    States. This wire transfer represented payment for AZIZ’s purchase of the
 6    METROPOLIS POSTER. At the time of payment, the Cinema Archives Owner
 7    understood that the money came from TAN, who he thought was an associate of either
 8    LOW or AZIZ.
 9          847. Other records, including records maintained by AZIZ’s accounting firm
10    NKSFB, confirm that the poster was purchased for AZIZ. For example, on or about
11    February 28, 2013, a Los Angeles-based appraisal company conducted an appraisal of
12    the METROPOLIS POSTER for AZIZ. The appraisal company valued the
13    METROPOLIS POSTER at $1,300,000.
14          848. As of April 2014, AZIZ also held an insurance policy with a major U.S.
15    national insurance agency that covered the METROPOLIS POSTER; according to
16    policy documents, the policy period extended until December 19, 2014, and it insured
17    the METROPOLIS POSTER for $1,300,000. In February 2015, AZIZ’s insurance
18    broker created a “Summary of Insurance” that included the METROPOLIS POSTER
19    under the fine arts section of AZIZ’s policy.
20          849. As of November 2015, the METROPOLIS POSTER hung in AZIZ’s office
21    in the Red Granite Pictures offices in Los Angeles. After AZIZ stopped coming into the
22    Red Granite Pictures offices, his office was locked. Upon information and belief, the
23    METROPOLIS POSTER has not been moved since AZIZ’s office was locked.
24          BB. LOO PURCHASED THE ONE MADISON PARK CONDOMINIUM
25                 USING DIVERTED 2012 BOND PROCEEDS
26          850. LOO used funds traceable to the misappropriated proceeds of the 2012 bond
27    sales to acquire a residential unit in the building known as One Madison Park
28    Condominium tower in New York, New York (“ONE MADISON PARK



                                                 229
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 230 of 294 Page ID
                                       #:2519



 1    CONDOMINIUM”). LOO purchased the property in the name of an entity called
 2    Cricklewood One Madison LLC (“Cricklewood”). Costello & Associates represented
 3    Cricklewood in connection with the purchase.
 4          851. As noted in Paragraphs 226 above, of the approximately $1.367 billion in
 5    2012 bond proceeds that were diverted to the Aabar-BVI Swiss Account, approximately
 6    $1.1 billion was transferred, either directly or via Overseas Investment Funds, to the
 7    Blackstone Account.
 8          852. As set forth in Paragraph 257 above, on or about December 6, 2012, a wire
 9    in the amount of approximately $5,000,000 was sent from the Blackstone Account to an
10    account at Falcon Bank in Zurich maintained in the name of River Dee International SA
11    (“River Dee Account”). LOO, who worked on the 2012 bond deals on behalf of 1MDB,
12    was the beneficial owner of the River Dee Account, which was opened in early
13    November 2012. Account opening records indicate that LOO was referred to Falcon
14    Bank as a potential client by HUSSEINY. At the time the account was opened, LOO
15    represented that she intended to capitalize the account with existing personal wealth
16    obtained from inheritance. The $5 million wire from Blackstone was the first credit to
17    the account.
18          853. Between on or about August 30, 2013 and June 19, 2014, three wires
19    totaling $4,608,883 were sent from the River Dee Account to an account at J.P. Morgan
20    Chase in the United States held by Costello & Associates. The approximate dates and
21    amounts of these wires are detailed below:
22        Date        Sending Party                Receiving Party         Amount
23        8/30/13     River Dee International      Costello & Assoc.       $600,000
24        9/30/13     River Dee International      Costello & Assoc.       $300,000
25        6/19/14     River Dee International      Costello & Assoc.       $3,708,883
26
27          854. On or about October 4, 2013, shortly after the second wire transfer to
28    Costello & Associates, LOO signed a Residential Unit Purchase Agreement for the


                                                   230
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 231 of 294 Page ID
                                       #:2520



 1    acquisition of the ONE MADISON PARK CONDOMINIUM on behalf of Cricklewood,
 2    as the purchaser. Pursuant to that agreement, Cricklewood agreed to acquire the unit for
 3    the purchase price of $4,450,000, with a deposit of $890,000 due upon signing and the
 4    balance due at closing.
 5          855. Escrow accounting documentation maintained by Costello & Associates
 6    reflects that Cricklewood made deposits to Costello & Associates in the amounts
 7    $600,000 and $300,000 on or about August 30 and September 30, 2013, respectively;
 8    and that Cricklewood made a final deposit of $3,708,882.91 on June 19, 2014. That
 9    same documentation reflects that Costello & Associates, on behalf of Cricklewood,
10    transmitted $3,560,108.50 to the seller of the ONE MADISON PARK
11    CONDOMINIUM and transmitted $890,000 to the escrow agent representing the seller.
12    Additional amounts were transmitted to the title company and others, for a total
13    expenditure of $4,608,882.91 in connection with the property transaction.
14          856. A Real Property Transfer Report for the State of New York–State Board of
15    Real Property Services reflects that Cricklewood acquired the ONE MADISON PARK
16    CONDOMINIUM on June 24, 2014 for the purchase price of $4,531,212. LOO signed
17    on behalf of Cricklewood. On June 24, 2014, LOO signed the Residential Unit Deed on
18    behalf of Cricklewood.
19          CC. SZEN PURCHASED EQUITY SHARES IN FLY WHEEL USING
20                1MDB FUNDS DIVERTED FROM THE 2013 BOND SALES
21          857. Funds traceable to 1MDB’s 2013 bond sale and to the proceeds of LOW’s
22    sale of equity in the Park Lane Partnership to Mubadala were used by Szen to acquire an
23    equity interest in Fly Wheel Sports, Inc. (“Flywheel”), a Delaware corporation with
24    multiple branches operating fitness clubs throughout the United States, including Los
25    Angeles.
26          858. On or about March 16, 2014, a Transaction Agreement was executed
27    between Flywheel and FW Acquisition Company LLC, a Delaware limited liability
28    company. Under the terms of the Transaction Agreement, FW Acquisition Company



                                                 231
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 232 of 294 Page ID
                                       #:2521



 1    LLC agreed to purchase shares of common stock in Flywheel. In exchange, FW
 2    Acquisition Company LLC agreed to provide capital to Flywheel as part of a
 3    recapitalization of Flywheel.
 4          859. Approximately five days earlier on or about March 11, 2014, FW
 5    Acquisition Company LLC and FW Sports Investments LLC, a Delaware limited
 6    liability company owned by Szen, entered into a Joinder Agreement whereby FW Sports
 7    Investments LLC agreed to acquire 3,000,000 membership interests in FW Acquisition
 8    Company LLC in exchange for a capital contribution of $3 million.
 9          860. On or about March 30, 2014, a letter agreement was executed by and
10    between FW Acquisition Company LLC and FW Sports Investments LLC. Under the
11    letter agreement, FW Sports Investments LLC reiterated its interest in acquiring certain
12    equity interests in FW Acquisition Company LLC for approximately $3 million. In
13    exchange, FW Acquisition Company LLC agreed to distribute equity shares in Flywheel
14    to FW Sports Investments LLC. These shares were obtained by FW Acquisition
15    Company LLC pursuant to the Transaction Agreement. According to the letter
16    agreement, the capital provided by FW Sports Investments LLC to FW Acquisition
17    Company LLC was used to fund 4.9 percent of the amount FW Acquisition Company
18    LLC was required to invest in Flywheel pursuant to the Transaction Agreement.
19          861. On or about March 31, 2014, a Shareholders Agreement was executed by
20    and between Flywheel and FW Sports Investments LLC. The Shareholders Agreement
21    governed the management of Flywheel and the relationship between Flywheel and its
22    shareholders, including FW Sports Investments LLC.
23          862. As described above in Paragraph 695, on or about February 3, 2014,
24    CEPSA returned approximately $350 million to SRG in connection with its sale of its
25    shares in Condor to CEPSA. This $350,000,000 represented proceeds traceable to the
26    sale of equity in the Park Lane Partnership to Mubadala – proceeds that themselves were
27    traceable to diverted 1MDB funds.
28



                                                 232
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 233 of 294 Page ID
                                       #:2522



 1          863. On or about February 4, 2014, SRG sent $350,102,534 to the LHP Account.
 2    On that same date, $13,000,000 was transferred from the LHP Account to Szen’s
 3    personal account at BSI Bank.
 4          864. On or about March 31, 2014, approximately $3 million was wired from
 5    Szen’s account at BSI Bank to a client account maintained by DLA Piper at Privatebank
 6    in the United States. That same day, (i) approximately $3 million was transferred from
 7    the DLA Piper account to an account maintained by FW Acquisition Company LLC at
 8    JP Morgan Chase, and (ii) approximately $3 million was transferred from FW
 9    Acquisition Company LLC to Flywheel’s account at SunTrust Bank. On November 4,
10    2019, this Court entered a consent judgment of forfeiture for FW Acquisition Company
11    LLC’s equity interest in Flywheel.
12          DD. LOW ARRANGED TO PURCHASE A 22-CARAT PINK DIAMOND
13                NECKLACE FOR THE WIFE OF MALAYSIAN OFFICIAL 1
14                USING DIVERTED 2013 BOND PROCEEDS
15          865. Funds traceable to the diverted proceeds of the 2013 bond sale were used to
16    purchase a 22-carat pink diamond, set in a diamond necklace, (“22-CARAT PINK
17    DIAMOND NECKLACE”) for the wife of MALAYSIAN OFFICIAL 1. The stone and
18    necklace were purchased from New York-based jeweler and jewelry designer Lorraine
19    Schwartz Inc., which specializes in high-end bespoke diamond jewelry. The total
20    purchase price for the stone and necklace was $27,300,000.
21          866. On or about June 2, 2013, LOW texted Lorraine Schwartz (“Schwartz”), the
22    proprietor of Lorraine Schwartz, Inc.: “Need a 18 carrot pink heart diamond vivid or
23    slightly short of vivid. On diamond necklace urgent.” By early July of 2013, Schwartz
24    had identified a pink diamond available for purchase, and she discussed with LOW the
25    logistics of making it available for viewing by him and others. Initially, LOW suggested
26    that he would send HUSSEINY to pick up the diamond from Schwartz in New York.
27    Ultimately, Schwartz agreed to show the diamond to LOW and to the “client” in
28    Monaco. At this time, Schwartz did not know the identity of the “client.”



                                                233
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 234 of 294 Page ID
                                       #:2523



 1          867. On or about July 5, 2013, Schwartz traveled to Monaco and met LOW
 2    aboard the Topaz, one of the largest private yachts in the world. LOW and TAN had
 3    chartered the 147-meter yacht for seven days in early July 2013, and according to an
 4    invoice submitted to Falcon Bank, they paid €3.5 million for the rental, using proceeds
 5    of the 2013 bonds.
 6          868.   Aboard the Topaz, Schwartz showed the pink diamond to a group of people
 7    that included LOW, HUSSEINY, the wife of MALAYSIAN OFFICIAL 1, and one of
 8    her friends (“Malaysian Friend”). The group discussed the design of the necklace to
 9    hold the 22-carat pink diamond, which itself would be made of smaller diamonds.
10          869. On or about September 10, 2013, an email from TAN’s account, with the
11    subject “22 CARAT PINK DIAMOND,” was sent to Schwartz Inc. advising: “pls ensure
12    design, stone, etc. is ready for the VVIP Lorraine met (without stating names) as the
13    VVIP will be in nyc on 23 sept.” An employee of Lorraine Schwartz Inc. responded that
14    the necklace would not be ready by then but that Schwartz would like to “meet the client
15    [to] insure [sic] correct measurement . . . and discuss any final touches needed” on the
16    necklace.
17          870. On or about September 28, 2013, Schwartz met again with LOW and the
18    wife of MALAYSIAN OFFICIAL 1 in a hotel suite in the Mandarin Time Warner in
19    New York in order to show them the layout of the necklace that Schwartz had designed.
20    Travel records confirm that the wife of MALAYSIAN OFFICIAL 1 was in New York
21    City at this time. Travel records show that on September 27, 2013, LOW flew from Las
22    Vegas to Teterboro Airport in New Jersey on his jet. Other passengers on that flight
23    included AZIZ, TAN and McFarland.
24          871. Although LOW arranged for the purchase of the 22-CARAT PINK
25    DIAMOND NECKLACE from Lorraine Schwartz Inc., TAN was the nominal
26    purchaser. Schwartz was asked to invoice Blackrock Commodities (Global) Limited
27    (“Blackrock”), an entity nominally owned by TAN, for the entirety of the purchase.
28    Thereafter, LOW and TAN took pains to avoid any association between LOW and the



                                                  234
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 235 of 294 Page ID
                                       #:2524



 1    purchase in written records. For example, an August 29, 2013 email concerning the 22-
 2    CARAT PINK DIAMOND NECKLACE that was sent to Schwartz’s assistant from
 3    TAN’s email account reads: “Please as mentioned on many occasions, do not state Mr.
 4    Low’s name on email as he is just an introducer and not the buyer! V sensitive!” There
 5    is evidence that LOW may have used TAN’s email address in order to conceal his
 6    association with transactions nominally made by TAN.
 7          872. Schwartz Inc. issued two invoices in connection with the purchase of the
 8    22-CARAT PINK DIAMOND NECKLACE. The first invoice, dated July 3, 2013, was
 9    for $23,000,000 for the 22-carat diamond itself. The diamond is described in the invoice
10    as “22.17carat Natural Fancy Intense Pink VS2 clarity (GIA#2115637296) Cut-Cornered
11    Square Modified Brilliant Cut diamond.” The second invoice, dated July 31, 2013, was
12    for $4,300,000 for the accompanying necklace, which was described as “ONE
13    GRADUATE FANCY INTENSE PINK AND OVAL WHITE DIAMOND NECKLACE
14    WITH INTERCHANGEABLE PENDANT TO RING.”
15          873. TAN and/or LOW originally claimed to have difficulty paying these
16    invoices with funds from the account that Blackrock maintained at DBS Bank in
17    Singapore, because of “compliance issues” with the bank. Over the course of more than
18    a month, TAN emailed Schwartz on at least three occasions claiming that the wire
19    transfer had been completed when it had not been.
20          874. The invoices were ultimately paid using funds traceable to diverted 2013
21    bond proceeds, and more specifically, to the funds that Tanore sent to MALAYSIAN
22    OFFICIAL 1 under the guise of investing in SRC International.
23          875. As noted in Paragraphs 317 above, beginning on or about March 21, 2013,
24    $835,000,000 in funds raised by 1MDB through its 2013 bond issue was diverted to the
25    Tanore Account at Falcon Bank in Singapore, after being routed through one of three
26    Overseas Investment Funds. On or about the same day, Tanore transferred $620,000,000
27    to the AMPRIVATE BANKING-MR account at AmBank in Malaysia belonging to
28



                                                235
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 236 of 294 Page ID
                                       #:2525



 1    MALAYSIAN OFFICIAL 1. On or about March 25, 2013, an additional $61,000,000
 2    was wired from the Tanore Account to the same account, for a total of $681,000,000.
 3          876. As noted in Paragraph 345 above, on or about August 26, 2013,
 4    $620,010,715 of the $681,000,000 in diverted 1MDB funds sent to MALAYSIAN
 5    OFFICIAL 1 was returned to the Tanore Account from another account at AmBank
 6    belonging to MALAYSIAN OFFICIAL 1.
 7          877. On or about September 9, 2013, $58,849,050 was wired from the Tanore
 8    Account to another account at Falcon Bank in Singapore held in the name of Midhurst
 9    Trading Limited (“Midhurst Trading Account”). TAN was the recorded beneficial
10    owner of the Midhurst Trading Account, and LOO had power of attorney over the
11    account. The following day, on or about September 10, 2013, Midhurst transferred
12    $32,760,000 to an account at DBS Bank Ltd. in Singapore held by Blackrock (the
13    “Blackrock Account”). The wire transfer was processed through a correspondent bank
14    account at Bank of New York Mellon in New York. TAN was also the recorded
15    beneficial owner of the Blackrock Account.
16          878. In response to an inquiry by DBS Bank about the purpose of the incoming
17    $32,760,000 wire, TAN represented that Midhurst Trading was a “long-term wholesale
18    buyer of jewelry” and that the transfer represented payment by Midhurst to Blackrock
19    for goods sold. In fact, TAN was the stated beneficial owner of both Midhurst and
20    Blackrock, and both entities were shell companies that conducted no legitimate business.
21          879. On or about the same day that Midhurst sent $32,760,000 to Blackrock,
22    Blackrock made two separate wire transfers to a bank account at Bank of America in
23    New York held by Lorraine Schwartz Inc. in payment of the two invoices for the 22-
24    CARAT PINK DIAMOND NECKLACE – one in the amount of $23,000,000 and
25    another in the amount of $4,300,000.
26          880. This was far from the only time that TAN and LOW used the Blackrock
27    Account to pay for jewelry purchases for themselves and their associates. Between April
28    2013 and September 2014, the Blackrock Account was used to purchase a total of



                                                236
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 237 of 294 Page ID
                                       #:2526



 1    approximately $200 million in jewelry from firms located around the world, using funds
 2    traceable to the 2013 bonds and the 2014 Deutsche Bank loans. Typically, as in this
 3    case, funds intended for jewelry purchases would be routed to the Blackrock Account
 4    from other TAN- and LOW-affiliated entities, such as Affinity Equity, Tanore, and
 5    Midhurst.
 6          881. The finished 22-CARAT PINK DIAMOND NECKLACE, which included
 7    the 22-carat pink diamond as a pendant, was delivered to the Malaysian Friend in Hong
 8    Kong on or about March 7, 2014, so that she could deliver it to the wife of
 9    MALAYSIAN OFFICIAL 1 in Kuala Lumpur. Records reflect that the Malaysian
10    Friend accepted receipt of the necklace “[o]n behalf of” Blackrock.
11          EE. LOW ARRANGED TO PURCHASE 27 ASSORTED GOLD
12                 NECKLACES FOR THE WIFE OF MALAYSIAN OFFICIAL 1
13                 USING MISAPPROPRAITED DEUSCHE BANK LOAN PROCEEDS
14          882. In October 2014, $1,300,000 in funds traceable to misappropriated
15    Deutsche Bank loan proceeds were used to purchase 27 different 18-carat gold necklaces
16    and bracelets (“27 ASSORTED GOLD NECKLACES AND BRACELETS”) from
17    Schwartz Inc. in New York. LOW arranged for the purchase and payment of this
18    jewelry on behalf of the wife of MALAYSIAN OFFICIAL 1.
19          883. Schwartz was invited to show MALAYSIAN OFFICIAL 1 jewelry at the
20    Hotel Bel-Air in Los Angeles on or about January 3, 2014. LOW texted Schwartz that
21    day to confirm that she was there. At the Bel Air Hotel, Schwartz had dinner with
22    MALAYSIAN OFFICIAL 1 and others, and thereafter was invited to a suite to show
23    jewelry to her. She selected 27 different necklaces and bracelets.
24          884. The invoice for the 27 ASSORTED GOLD NECKLACES AND
25    BRACELETS, dated June 23, 2014, was sent to Blackrock, “Attention: Board of
26    Directors.” The invoice number was 6039. Twenty-seven different pieces of jewelry
27    were listed on the invoice, as set forth below:
28



                                                  237
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 238 of 294 Page ID
                                       #:2527



 1    Qty. Description                                               Total
 2                                                                   Price
 3    1     18K WHITE GOLD WHITE DIAMOND ROSE CUT                    $52,000
 4          BANGLE (MEDIUM)
 5    1     18K YELLOW GOLD WHITE DIAMOND ROSE CUT                   $52,000
 6          BANLGE (MEDIUM)
 7    1     18K ROSE GOLD WHITE DIAMOND ROSE CUT                     $52,000
 8          BANGLE (MEDIUM)
 9    2     18K BLACK GOLD BROWN DIAMOND ROSE CUT                    $99,000
10          BANGLE (MEDIUM)
11    3     18K WHITE GOLD WHITE DIAMOND ROSE CUT                    $91,200
12          BANGLE (THIN)
13    2     18K YELLOW GOLD FANCY DIAMOND ROSE CUT                   $60,800
14          BANGLE (THIN)
15    3     18K BLACK GOLD BROWN DIAMOND ROSE CUT                    $76,125
16          BANGLE (THIN)
17    2     18K BLACK GOLD BLACK DIAMOND ROSE CUT                    $35,500
18          BANGLE (THIN)
19    2     18K WHITE HOLD WHITE DIAMOND ROSE CUT                    $92,000
20          TURQUOISE BANGLE (MEDIUM)
21    4     18K WHITE GOLD WHITE DIAMOND AND BLACK                   $68,000
22          JADE BANGLES
23    1     18K YELLOW GOLD WHITE DIAMOND BANGLE                     $65,000
24    1     18K ROSE GOLD MULTI COLOR HEART SHAPE                    $150,000
25          SAPPHIRE NECKLACE
26    1     18K ROSE GOLD WHITE DIAMOND 2B HAPPY                     $70,714
27
            NECKLACE
28



                                            238
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 239 of 294 Page ID
                                       #:2528



 1     1      18K YELLOW GOLD WHITE DIAMOND 2B HAPPY                       $55,489
 2            NECKLACE
 3     1      18K WHITE HOLD WHITE DIAMOND 2B HAPPY                        $40,172
 4            NECKLACE
 5     1      18K WHITE GOLD WHITE DIAMOND AND BLACK                       $240,000
 6            DIAMOND NECKLACE
 7
 8    These twenty-seven pieces corresponded to the pieces that the wife of MALAYSIAN
 9    OFFICIAL 1 had selected in Los Angeles on or about January 3, 2014. The total
10    purchase price for all 27 ASSORTED GOLD NECKLACES AND BRACELETS was
11    $1,300,000.
12          885. Although LOW communicated with Schwartz about the jewelry purchase
13    for the wife of MALAYSIAN OFFICIAL 1, he directed that documents and records omit
14    referring to his part in the purchase. For example, when Schwartz mentioned invoicing
15    Blackrock, LOW responded, in relevant part: “Re rock biz, pls don’t text me! All email
16    eric better and safe! :) thanks!”
17          886. On or about October 6, 2014, Schwartz texted LOW about paying several
18    outstanding invoices, including the one for the 27 ASSORTED GOLD NECKLACES
19    AND BRACELETS. LOW responded that “Eric will follow up separately.” A Schwartz
20    employee separately emailed TAN about the outstanding invoices.
21          887. On or about October 8, 2014, LOW texted Schwartz to advise her that
22    payment had been sent for the 27 ASSORTED GOLD NECKLACES AND
23    BRACELETS. His text read: “Sent from world merit mgmt. USD4m+”
24          888. On or about October 10, 2014, an entity called World Merit Management
25    Ltd. (“World Merit”) wire transferred $4,100,000 from its bank account at Bank of East
26    Asia in Hong Kong to the Citibank account of Lorraine Schwartz Inc. in New York
27    (“Schwartz Inc. Account”). These funds were sent to pay several outstanding invoices,
28



                                                239
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 240 of 294 Page ID
                                       #:2529



 1    including the $1,300,000 invoice for the 27 ASSORTED GOLD NECKLACES AND
 2    BRACELETS.
 3          889. After noticing that payment was made by an entity other than the one that
 4    was invoiced for the jewelry, an employee at Schwartz Inc. sent an email to TAN’s email
 5    account, with the subject “Hi Eric.” In that email, the employee indicated that, “[s]ince
 6    payment was received from a party other than the invoiced party, our company policy is
 7    to ask that you respond to the attached questionnaire.” Attached to the email was a
 8    Purchaser AML Questionnaire that asked about the payment details, the source of funds,
 9    and an explanation for “why the source of funds differed from the purchased.”
10          890. On the completed questionnaire, TAN claimed that payment was made by a
11    third-party, World Merit, rather than by Blackrock, because World Merit “extended a
12    loan to Blackrock Commodities (Global) Limited beneficial owner and thus paid on
13    behalf of Blackrock.” TAN also falsely identified the source of funds as “[p]ersonal.”
14          891. In fact, the funds sent to Schwartz Inc. from World Merit were traceable to
15    misappropriated Deutsche Bank loan proceeds. As noted in Section 433 above, at
16    1MDB’s direction, Deutsche Bank wired $457,984,607 in proceeds from the $975
17    million loan to the Aabar-Seychelles Account at UBS Bank in Singapore on or about
18    September 29, 2014, with the understanding that the funds were being sent to a
19    legitimate subsidiary of IPIC.
20          892. As explained below, a portion of these misappropriated funds was thereafter
21    laundered through a series of pass-through accounts, and ultimately to the World Merit
22    Account, within a two-week period.
23          893. On or about September 30, 2014, Aabar-Seychelles sent $71,773,000 to an
24    account held in the name of Aabar International Investments Ltd. (“Aabar
25    International”). Like Aabar-Seychelles and Aabar-BVI, Aabar International was an
26    entity named to mimic the real IPIC subsidiary, Aabar Investments PJS.
27          894. On or about October 1, 2014, Aabar International sent $33,500,000 of the
28    $71,773,000 it had received from Aabar-Seychelles to a bank account held by Enterprise,



                                                 240
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 241 of 294 Page ID
                                       #:2530



 1    one of the Overseas Investment Funds used to divert 2013 bond proceeds to Tanore. On
 2    or about the same day, Aabar-Seychelles sent an additional $38,223,000 to a bank
 3    account held by Cistenique, another Overseas Fund. In total, Aabar International sent
 4    nearly all the money it received from Aabar-Seychelles to the Overseas Investment
 5    Funds.
 6          895. These Overseas Investment Funds functioned solely as pass-through
 7    entities. On or about October 2, 2014 – one day after Aabar International “invested” in
 8    the Funds – the Funds wired the “invested” money to an account at BSI Bank in
 9    Singapore held in the name of SRC International (Malaysia) Ltd. (“SRC (Malaysia)
10    Account”). These pass-through transfers are depicted below:
11         Date               Credits into                      Debits from
12                              Enterprise                      Enterprise
13                        From         Amount            Amount               To
14      10/1/14       Aabar Int’l    $33,500,000
15                    Account
16      10/6/14                                        $33,500,000   SRC (Malaysia)
17                                                                   Account
18
19         Date               Credits into                      Debits from
20                              Cistenique                      Cistenique
21                        From         Amount            Amount               To
22      10/1/14       Aabar In’t     $38,223,000
23                    Account
24
        10/2/14                                        $38,223,000   SRC (Malaysia)
25                                                                   Account
26
27          896. SRC International (Malaysia) Ltd. is an ostensible subsidiary of SRC
28    International. At the time SRC International (Malaysia) Ltd. was created in 2011, its


                                                 241
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 242 of 294 Page ID
                                       #:2531



 1    parent SRC International was a wholly-owned subsidiary of 1MDB. SRC International
 2    was transferred to direct ownership by the Ministry of Finance in 2012. As noted in
 3    Paragraph 344 above, the 1MDB-SRC OFFICER, who was CEO of SRC International,
 4    was involved in the transfer of $681 million in diverted 2013 bond proceeds to the bank
 5    account of MALAYSIAN OFFICIAL 1 in March 2013.
 6           897. On or about October 7, 2014, $65,000,000 was wire transferred from the
 7    SRC (Malaysia) Account back to the Aabar-Seychelles Account, where the money had
 8    originated roughly one week prior. Thereafter, on or about that same day, Aabar-
 9    Seychelles wire transferred $39,750,000 to the World Merit Account. These funds were
10    then used to make payment on the 27 ASSORTED GOLD NECKLACES AND
11    BRACELETS that the wife of MALAYSIAN OFFICIAL 1 had ordered in Los Angeles
12    earlier that year.
13           FF.    LOW PURCHASED AN 11.72-CARAT HEART-SHAPED DIAMOND
14                  USING DIVERTED 2013 BOND PROCEEDS
15           898. In February 2014, LOW used funds traceable to misappropriated 2013 bond
16    proceeds to purchase a $1.29 million 11.72-carat heart-shaped diamond (“11.72-CARAT
17    HEART-SHAPED DIAMOND”) from Schwartz Inc. in New York. LOW gave the
18    jewelry as gifts to Miranda Kerr, an Australian national.
19           899. On or about January 29, 2014, LOW texted Schwartz to inquire about the
20    possibility of purchasing a necklace with a heart-shaped diamond in time for Valentine’s
21    Day. LOW indicated he had a budget of $1-2 million, and that “[s]ize matters.” A few
22    days later, Schwartz met LOW at the Time Warner complex to allow LOW to choose the
23    diamond. LOW later asked Schwartz to inscribe Kerr’s initials (“MK”) on the back of
24    the piece.
25           900. Schwartz Inc. sent LOW an invoice for $1,290,000, dated February 5, 2014.
26    The invoice describes the item as “11.72CT HEART SHAPE D VVS2 TYPE IIA
27    (GIA#2155273833) INCLUDING MULTIPLE CHAINS.”
28



                                                 242
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 243 of 294 Page ID
                                       #:2532



 1           901. On or about February 7, 2014, LOW wired $1,815,520 from his personal
 2    bank account at BSI to the Schwartz Inc. Account as payment for the 11.72-CARAT
 3    HEART-SHAPED DIAMOND, as well as for previous purchases of jewelry for LOW’s
 4    mother. The payment details on the SWIFT indicate: “INVOICE 5945 (V-DAY), AND
 5    PREVIOUS PURCHASES FOR MOTHER.” Invoice number 5945 corresponds to the
 6    invoice for the 11.72-CARAT HEART-SHAPED DIAMOND.
 7           902. LOW used funds traceable to the 2013 bond proceeds, which had been
 8    laundered through the Park Lane deal and through an additional investment with IPIC, to
 9    pay for the 11.72-CARAT HEART-SHAPED DIAMOND.
10           903. As explained in Paragraphs 710-712 above, LOW and his father LHP used
11    the proceeds of the sale of equity in the Park Lane Partnership to invest in a joint venture
12    called “Condor” with IPIC’s subsidiary CEPSA. On or about December 27, 2013, the
13    day after LHP received $56,500,000 in proceeds from the sale of Partnership equity to
14    Mubadala, LHP transferred $55,500,000 to another bank account at BSI Bank in
15    Singapore held in the name of SRG. Approximately $50 million of this amount was
16    invested in the Condor joint venture, resulting in a $350,000,000 return to SRG several
17    days later as proceeds of the investment.
18           904. On or about February 4, 2014, SRG transferred the approximately $350
19    million in supposed investment returns to the LHP Account. On or about the same day,
20    LHP transferred $334,102,534 to LOW’s personal account, purportedly as a “gift” to
21    him.
22           905. Three days later, LOW used a portion of those funds to pay for the 11.72-
23    CARAT HEART-SHAPED DIAMOND, as set forth in Paragraph 901.
24           906. LOW directed that the 11.72-CARAT HEART-SHAPED DIAMOND be
25    delivered (along with other items) to his TIME WARNER PENTHOUSE in New York,
26    where his assistant would accept them. LOW gave the 11.72-CARAT HEART-
27    SHAPED DIAMOND to Kerr, who resides in Los Angeles, as a Valentine’s Day
28    present.



                                                  243
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 244 of 294 Page ID
                                       #:2533



 1           GG. LOW PURCHASED AN 8.88-CARAT DIAMOND PENDANT USING
 2                 DIVERTED DEUTSCHE BANK LOAN PROCEEDS
 3           907. In November 2014, LOW used funds traceable to the diverted proceeds of
 4    the $975 million Deutsche Bank loan to purchase an 8.88-carat diamond pendant for
 5    $3,800,000 (“8.88-CARAT DIAMOND PENDANT”) from Schwartz Inc. in New York.
 6    LOW gave the 8.88-CARAT DIAMOND PENDANT to Kerr as a gift.
 7           908. On or about November 18, 2014, LOW texted Schwartz to inquire: “2 dec,
 8    can u find me a pink heart diamond? Cost? For a necklace? Light pink is fine, size more
 9    imp.” Over the next few days, LOW and Schwartz communicated about different stones
10    that might fulfill LOW’s request.
11           909. On or about November 21, 2014, Schwartz suggested that a particular pink
12    heart-shaped diamond might be available for between $4.5 and $4.8 million. After
13    viewing a photo of the stone, LOW wrote: “4.5M offer ok / Heart looks beautiful /
14    Let’s take it and be ready for asap! London 27 or earlier if possible nov.” In response,
15    Schwartz advised LOW of the “need to pay them Monday in order to keep [the] stone . .
16    . .”
17           910. In response to Schwartz’s request for immediate payment, on or about
18    November 26, 2014, LOW wired $3,800,000 from his personal account at BSI to the
19    Schwartz Inc. Account, in partial payment for the 8.88-CARAT DIAMOND
20    PENDANT.
21           911. LOW paid for the 8.88-CARAT DIAMOND PENDANT using funds
22    traceable to misappropriated Deutsche Bank loan proceeds. As noted in Section V.F
23    above, at 1MDB’s direction, Deutsche Bank wired $457,984,607 in proceeds from the
24    $975 million loan to the Aabar-Seychelles Account on or about September 29, 2014,
25    with the understanding that the funds were being sent to a legitimate subsidiary of IPIC.
26    A portion of these funds was cycled through various accounts in October and November
27    to create the impression that Brazen Sky was redeeming its investments in the Bridge
28



                                                 244
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 245 of 294 Page ID
                                       #:2534



 1    Global Fund, but the majority of the funds were ultimately returned to the Aabar-
 2    Seychelles Account.
 3          912. On or about November 6, 2014, Aabar-Seychelles sent $92,000,000 from its
 4    account at UBS in Singapore to an account at Amicorp held in the name of Aabar
 5    Investments International Partners Ltd. (“Aabar International”). Like Aabar-Seychelles
 6    and Aabar-BVI, Aabar International was an entity named to mimic the real IPIC
 7    subsidiary, Aabar Investments PJS.
 8          913. On or about November 7, 2014, Aabar International sent that same
 9    $92,000,000 to a bank account at Amicorp held in the name of Vista Equity International
10    Partners Ltd. (“Vista Equity Account”). TAN was the stated beneficial owner of this
11    account.
12          914. On or about the same day that Vista Equity received $92,000,000 from
13    Aabar International, it sent $44,595,000 to a bank account at Amicorp held in the name
14    of TKIL Capital Partners (“TKIL Account”). TAN was also the stated beneficial owner
15    of the TKIL Account.
16          915. On or about November 10, 2014, TKIL sent the $44,595,000 it had received
17    from Vista Equity to the Dragon Market Account at RBS Coutts in Switzerland. As
18    noted above, LOW is the stated beneficial owner of the Dragon Market Account. On or
19    about November 12, 2014, Dragon Market sent $39,950,000 to the Dragon Dynasty
20    Account at BSI Bank in Singapore, which is also beneficially owned by LOW.
21          916. On or about the same day, or November 12, 2014, LOW transferred the
22    $39,950,000 again to his personal account at BSI in Singapore. All told, five different
23    pass-through accounts – some with the same beneficial owner – were used within the
24    span of one week to launder misappropriated Deutsche Bank loan proceeds from Aabar-
25    Seychelles to LOW’s personal bank account. LOW used these laundered funds to make
26    a $3,800,000 payment to Schwartz Inc. on or about November 26, 2014, for the 8.88-
27    CARAT DIAMOND PENDANT.
28



                                                 245
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 246 of 294 Page ID
                                       #:2535



 1          917. The 8.88-CARAT DIAMOND PENDANT was delivered to LOW on or
 2    about November 27, 2104 at the STRATTON OFFICE, the London office of a lingerie
 3    company that he owned, described in further detail in Section VI.S.
 4          918. An invoice dated February 12, 2015 shows that LOW was billed $4,800,000
 5    for the 8.88-CARAT DIAMOND PENDANT. The piece is described as an “18K ROSE
 6    GOLD 8.88CT FANCY INTENSE PINK DIAMOND PENDANT SURROUNDING
 7    BY 11CT FANCY INTENSE PINK DIAMONDS.” Also included on the same invoice
 8    were a chain and a necklace, totaling $800,000. The invoice shows that LOW owed a
 9    balance of $1,800,000 on all three items. This reflects a credit for LOW’s earlier
10    payment of $3,800,000 on or about November 26, 2014, for the 8.8-CARAT
11    DIAMOND PENDANT.
12          919. LOW gave the 8.88-CARAT DIAMOND PENDANT to Kerr as a gift.
13          HH. LOW PURCHASED A MATCHING DIAMOND JEWELRY SET and
14                 11-CARAT DIAMOND EARRINGS USING DIVERTED DEUTSCHE
15                 BANK LOAN PROCEEDS
16          920. In October 2014, LOW used funds traceable to the diverted proceeds of the
17    $975 million Deutsche Bank loan to purchase an 11-carat pair of diamond earrings (“11-
18    CARAT DIAMOND EARRINGS”) and a matching set of diamond earrings, necklace,
19    ring, and bracelet (“MATCHING DIAMOND JEWELRY SET”) from Schwartz Inc. in
20    New York. LOW gave the 11-CARAT DIAMOND EARRINGS and the MATCHING
21    DIAMOND JEWELRY SET to Kerr as gifts.
22                  1.    The MATCHING DIAMOND JEWELRY SET
23          921. LOW first approached Schwartz about the purchase of the MATCHING
24    DIAMOND JEWELRY SET on or about June 17, 2014, texting her: “Thinking of super
25    casual, simple, bracelet, necklace, earring and ring all similar style as picture white gold
26    with simple diamonds. (not too big). Think / the one she wore in pic is from tiffany.”
27    He also requested that Schwartz “initial whatever items u can with MK.” LOW
28    indicated in a later text to Schwartz that he needed the items by July 29, 2014 in London.



                                                   246
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 247 of 294 Page ID
                                       #:2536



 1          922. The invoice for the MATCHING DIAMOND JEWELRY SET, bearing
 2    Invoice Number 6070, was dated July 29, 2014, in the amount of $1,980,000. It was
 3    directed to LOW. The jewelry was described as an “18K WHITE GOLD DIAMOND
 4    SET INCLUDING NECKLACE, EARRINGS, BRACELET AND RING.”
 5          923. The MATCHING DIAMOND JEWELRY SET was delivered to LOW in
 6    London on or about July 30, 2014. LOW gave the MATCHING DIAMOND
 7    JEWELRY SET to Kerr as a gift during a multi-day excursion aboard his new yacht the
 8    Equanimity, in late July and early August of 2014. The excursion was planned at
 9    LOW’s direction by a high-end concierge service, and meticulous planning went into
10    arranging the manner in which LOW would present each piece of the MATCHING
11    DIAMOND JEWELRY SET to Kerr.
12                  2.    THE 11-CARAT DIAMOND EARRINGS
13          924. On or about October 7, 2014, Schwartz approached LOW to see if he was
14    interested in purchasing two 5-carat, internally-flawless, pear-shaped diamonds that
15    could be mounted as earrings, i.e., the 11-CARAT DIAMOND EARRINGS. LOW
16    confirmed that he would buy them, and he asked that Kerr’s initials be engraved in them.
17          925. The invoice for the 11-CARAT DIAMOND EARRINGS was dated
18    October 7, 2014, and was directed to LOW. The jewelry was described as “18K WHITE
19    GOLD DIAMOND EARRINGS – 5.55 CT DIF GIA # 2165455706 AND 5.49 CT DIF
20    GIA # 2165635932 PEAR BRILLIANT CUT DIAMONDS.” The purchase price was
21    $1,050,000.
22          926. LOW signed for the receipt of the 11-CARAT DIAMOND EARRINGS on
23    October 9, 2014. The “Good Received” form indicates that they were delivered in New
24    York City. LOW gave the jewelry to Kerr as a gift.
25          927. On or about October 29, 2014, LOW wire transferred $4,050,000 from his
26    personal account at BSI Bank in Singapore to the Schwartz Inc. Account in New York.
27    The payment details on the wire read: “INVOICE : 6047, 6070 & 6072.” Invoice 6070
28    matches the invoice for the MATCHING DIAMOND JEWELRY SET. Payment



                                                 247
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 248 of 294 Page ID
                                       #:2537



 1    records associated with the purchase also show that the wire of $4,050,000 included
 2    payment for Invoice 6102, which matches the invoice for the 11-CARAT DIAMOND
 3    EARRINGS.
 4          928. The money used to purchase the MATCHING DIAMOND JEWELRY SET
 5    and the 11-CARAT DIAMOND EARRINGS was traceable to the misappropriated
 6    proceeds of the $975 million Deutsche Bank loan. As noted in Section V.F above, at
 7    1MDB’s direction, Deutsche Bank wired $223,000,000 in proceeds from the $975
 8    million loan to the Aabar-Seychelles Account at UBS Bank in Singapore on or about
 9    September 2, 2014, with the understanding that the funds were being sent to a legitimate
10    subsidiary of IPIC.
11          929. A portion this money was laundered through five different pass-through
12    accounts to LOW’s personal account within a five-day period, as follows: (a) Aabar-
13    Seychelles sent $28,000,000 to the Aabar International Account on or about October 24,
14    2014; (b) Aabar International sent $28,000,000 to the Vista Equity Account on or about
15    October 27, 2014; (c) Vista Equity sent $25,000,000 to the TKIL Account on or about
16    October 27, 2014; (d) TKIL sent $25,000,000 to the Dragon Market Account on or about
17    October 28, 2014; (e) Dragon Market sent $25,000,000 to the Dragon Dynasty Account
18    on or about October 29, 2014; and (f) Dragon Dynasty sent $25,000,000 to LOW’s
19    personal account at BSI on or about October 29, 2014 – the same day that LOW sent
20    $4,050,000 to Lorraine Schwartz Inc. from his BSI account.
21          II.     LOW PURCHASED MATCHING DIAMOND RING AND
22                  EARRINGS FOR HIS MOTHER USING DIVERTED 2012 BOND
23                  PROCEEDS
24          930. LOW used funds traceable to diverted 2012 bond proceeds to purchase a
25    pair of diamond earrings and a matching diamond ring for his mother (“MATCHING
26    DIAMOND RING AND EARRINGS”). The purchase price of these items was
27    $1,695,475.
28



                                                248
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 249 of 294 Page ID
                                       #:2538



 1          931. On or about November 20, 2012, LOW texted Schwartz, in relevant part:
 2    “Also separately for my mom, and [sic] I need two simple same quality diamonds 3
 3    carrat each / for earrings nice timeless (but not old looking setting), maybe can give her
 4    the stone and she can work with u all on setting and design later?” After additional back
 5    and forth with Schwartz about various available stones, LOW wrote: “For mom 7.7
 6    round brilliant and a pair of same quality ear rings. / Buy both, she can decide on how
 7    she wants ring n ear rings set later.”
 8          932. Schwartz met with Low’s mother, “Evelyn” Goh Gaik Ewe (“Goh”), in
 9    both New York and Hong Kong to discuss the design of a ring and earrings using the
10    stones that LOW had selected for her.
11          933. The invoice to LOW for the MATCHING DIAMOND RING AND
12    EARRINGS was dated November 28, 2012, and included the following items:
13     Description                                                    Price
14     7.53CT RB D FLAWLESS TYPE 2A GIA#2145864026                    $1,167,150
15     3.05CT RB D FLAWLESS TYPE 2A GIA#2136117071                    $312,625
16     3.08CT RB D FLAWLESS TYPE 2A GIA#2145977021                    $315,700
17     Total:                                                         $1,695,475
18
19    The invoice also included a 7-carat diamond engagement ring that LOW had ordered for
20    an unidentified woman, bringing the invoice total to $2,842,475.
21          934. LOW paid for the MATCHING DIAMOND RING AND EARRINGS with
22    a wire transfer in the amount of $2,842,475 from his personal account at BSI bank to the
23    Schwartz Inc. Account in New York on or about December 5, 2012. These funds were
24    traceable to diverted 2012 bond proceeds.
25          935. As noted in Section III.D above, between May and December of 2012,
26    Aabar-BVI transferred, either directly or indirectly, approximately $1.1 billion in
27    diverted 2012 bond proceeds to the Blackstone Account.
28



                                                  249
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 250 of 294 Page ID
                                       #:2539



 1            936. Beginning on or about October 29, 2012, funds from the Blackstone
 2    Account were laundered in rapid sequence through several accounts associated with
 3    TAN and LOW, ending up in LOW’s personal account at BSI in a matter of days. More
 4    specifically: (a) on or about October 29, 2012, Blackstone transferred a total of
 5    $259,800,000 to the Alsen Chance Account at Standard Chartered, of which TAN was
 6    the recorded beneficial owner; (b) on or about November 1, 2012, Alsen Chance
 7    transferred $200,000,000 to the Good Star Account at RBS Coutts; (c) on or about
 8    November 2, 2012, Good Star transferred $153,000,000 to the ADKMIC BSI Account,
 9    which was beneficially owned by LOW; (d) on or about November 5, 2012, LOW
10    transferred $150,000,000 from the ADKMIC BSI Account to the personal bank account
11    of his father at BSI Bank (i.e., the LHP Account); and (e) on or about November 7, 2012,
12    $150,000,000 was transferred from the LHP Account to LOW’s personal account at BSI
13    Bank.
14            937. Compliance officials at BSI raised concerns about the flow of funds from
15    Good Star through various BSI account, with a particular focus on the movement of such
16    a large sum of money beneficially owned by LOW through his father’s account and back
17    to another account owned by LOW. One compliance official characterized the flow of
18    funds as “nebulous to say the least and not acceptable in Compliance’s view.”
19            938. In response to a query from BSI, LOW attempted to explain these
20    suspicious fund flows by email dated November 7, 2012:
21            “-The sender of funds [i.e., Good Sar] and the recipient (Abu Dhabi-Kuwait-
22            Malaysia Investment Corporation, ADKMIC) have the same Beneficial Owner.
23            -The different vehicles serve different investment objectives in different
24            jurisdictions, asset allocation and other functions.
25            -In our family tradition and hierarchy, we are always respectful of my family and
26            the older generation. . . .
27            -Therefore, when good wealth creation is generated, as a matter of cultural respect
28            and good fortune that arises from respect, we always give our parents the



                                                    250
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 251 of 294 Page ID
                                       #:2540



 1          proceeds. This is part of our custom and culture.
 2          -It is of course then up to the parents/elder to determine what to do with the funds
 3          and in this case, my father receives it as a token of gesture, respect and
 4          appreciation and decides to give it back for me to then subsequently provide a
 5          portion for the benefit of the family trust.”
 6    LOW closed by saying, in relevant part: “I hope I do not need to keep explaining the
 7    same matter over and over again as our time is better spent generating wealth so that the
 8    AUM [assets under management] in BSI Bank can be increased as opposed to providing
 9    answers for questions which have already been provided previously.”
10          939. BSI Bank accepted LOW’s word that what appeared to be red flags for
11    money laundering were actually the result of “family tradition,” and it proceeded to
12    process the transfers.
13          940. Roughly one month later, LOW transferred $2,842,475 from his personal
14    account at BSI to the Schwartz Inc. Account in payment for his mother’s MATCHING
15    DIAMOND RING AND EARRINGS.
16          941. Goh picked up the MATCHING DIAMOND RING AND EARRINGS in
17    Hong Kong.
18          JJ.    LOW PURCHASED THE AVE RAPHAEL APARTMENT WITH
19                 FUNDS DIVERTED FROM 1MDB’S 2012 BOND SALE
20          942. In or around November 2012, LOW used funds traceable to the
21    misappropriated proceeds of the 2012 bond sales to acquire residential real property
22    located in Paris, France titled in the name of Ave Raphael (Paris) SCI (“AVE
23    RAPHAEL APARTMENT”).
24          943. As stated in Paragraphs 196 and 198 above, on or about October 19, 2012,
25    1MDB directed the Project Maximus bond proceeds (totaling $1.64 billion) to 1MDB
26    Energy Langat’s account at Falcon Bank in Switzerland; 1MDB Energy Langat, in turn,
27    wired approximately $790 million of these funds to the Aabar-BVI Swiss Account on or
28    about that same day.



                                                  251
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 252 of 294 Page ID
                                       #:2541



 1          944. As stated in Paragraph 263 above, on or about October 23, 2012, the Aabar-
 2    BVI Swiss Account wired approximately $60 million to the Red Granite Capital
 3    Account.
 4          945. Approximately one week later, on or about October 31, 2012, the Red
 5    Granite Capital Account wired approximately $57 million to the Alsen Chance Account
 6    held at Standard Chartered Bank in Singapore. As stated in paragraph 118 above, TAN
 7    was the stated beneficial owner of the Alsen Chance Account, and this account was
 8    frequently used to divert 1MDB proceeds to purchase items for the personal use of LOW
 9    and others.
10         946.     On or about November 14, 2012, Standard Chartered Bank issued a check
11 for EUR 9 million (approximately $11.6 million, the “November 2012 Check”) from the
12 Alsen Chance Account payable to the manager of Société Immobilière des Vikings,
13 SARL, the title owner of the AVE RAPHAEL APARTMENT, to purchase the AVE
14 RAPHAEL APARTMENT.
15         947.     Property records show that, on or about June 13, 2013, the AVE RAPHAEL
16 APARTMENT’s title passed from Société Immobilière des Vikings, SARL to a French
17 entity called Ave Raphael (Paris) SCI for approximately EUR 15,157,555 (approximately
18 $19.5 million).
19         948.     Ave Raphael (Paris) SCI is a partnership comprised of two BVI entities –
20 Ave Raphael (Paris) Ltd and Ave Raphael (Paris) Partner Ltd. Both Ave Raphael (Paris)
21 Ltd and Ave Raphael (Paris) Partner Ltd. are held by Ave Raphael (Paris) Trust, a New
22 Zealand trust. The beneficiaries of Ave Raphael (Paris) Trust are LOW, his brother Low
23 Taek Szen, his sister Low May Lin, and their parents Low Hock Peng and “Evelyn” Goh
24 Gaik Ewe.
25
            KK. THE BASQUIAT COLLAGE WAS ACQUIRED WITH FUNDS
26
                    DIVERTED FROM 1MDB’S 2012 BOND SALE
27
            949. In or around November 2012, a collage entitled “Redman One” by Jean-
28
      Michel Basquiat (“BASQUIAT COLLAGE”) was purchased for $9,400,000 from the


                                                 252
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 253 of 294 Page ID
                                       #:2542



 1    Helly Nahmad Gallery in New York, using diverted proceeds of the 2012 bond sale. The
 2    BASQUIAT COLLAGE is an acrylic, oilstick and paper collage laid down on canvas
 3    and mounted on wood.
 4          950. In or around October 2012, LOW made arrangements to purchase the
 5    BASQUIAT COLLAGE from the Helly Nahmad Gallery through Alsen Chance
 6    Holdings Ltd. As discussed previously, TAN was the stated director of Alsen Chance,
 7    as well as the stated beneficial owner of the Alsen Chance Account, and he served as a
 8    proxy for LOW in numerous financial transactions. A Helly Nahmad Gallery invoice,
 9    dated October 31, 2012, directed to Alsen Chance, lists a net sales price of $9,000,000
10    for the BASQUIAT COLLAGE.
11          951. As explained in Paragraphs 195-198 above, on or about October 19, 2012,
12    approximately $790 million in 1MDB funds was diverted to the Aabar-BVI Swiss
13    Account. As further explained in Paragraph 781(b) above, on or about October 23,
14    2012, the Aabar-BVI Swiss Account transferred $60,000,000 of these funds to the Red
15    Granite Capital Account.
16          952. On or about November 5, 2012, the Red Granite Capital Account
17    transferred $57,000,000 of these funds to the Alsen Chance Account.
18          953. On or about the following day, November 6, 2012, the Alsen Chance
19    Account transferred approximately $9,400,000 to the Helly Nahmad Gallery to acquire
20    the BASQUIAT COLLAGE.
21          954. In a letter dated October 2, 2013 from TAN to LOW, TAN represented that
22    he was the “legal and beneficial owner” of the BASQUIAT COLLAGE, and that he was
23    gifting the collage to LOW “in consideration of your friendship, your charitable
24    contribution to the world, and passion in promoting the understanding and appreciation
25    of art-works.”
26          955. In a letter dated March 25, 2014, from LOW to an art gallery in
27    Switzerland, where the BASQUIAT COLLAGE was being stored, LOW instructed the
28    gallery, “Please transfer the below work to the account of [DiCaprio]. I shall have no



                                                 253
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 254 of 294 Page ID
                                       #:2543



 1    further claims on any ownership of the below-artworks and indemnify [DiCaprio] from
 2    any liability whatsoever resulting directly or indirectly from these art-work.” The letter
 3    is signed by both LOW and DiCaprio.
 4          956. A “Statement of Sale” from Helly Nahmad Gallery dated March 31, 2014
 5    and signed by Helly Nahmad, confirms that TAN paid $9,400,000 for the BASQUIAT
 6    COLLAGE, the same amount as the November 6, 2012 wire described in Paragraph 954.
 7          LL. THE CAMPBELL’S SOUP CAN AND VÉTHEUIL AU SOLEIL
 8                 PAINTINGS WERE ACQUIRED WITH FUNDS DIVERTED FROM
 9                 1MDB’S 2012 BOND SALE
10          957. In or around November and December 2012, LOW used funds traceable to
11    the misappropriated proceeds of the 2012 bond sales to acquire one acrylic, spray paint,
12    and silkscreen ink on linen painting entitled “Colored Campbell’s Soup Can (Emerald
13    Green), 1965” by Andy Warhol (“CAMPBELL’S SOUP CAN PAINTING”), and one
14    oil on canvas painting entitled “Vétheuil au Soleil” by Claude Monet (“VÉTHEUIL AU
15    SOLEIL PAINTING”).
16          958. As stated in Paragraph 196, on or about October 19, 2012, 1MDB directed
17    the Project Maximus bond proceeds (totaling $1.64 billion) to 1MDB Energy Langat’s
18    account at Falcon Bank in Switzerland. As stated in Paragraph 198, on or about that
19    same day, 1MDB Energy Langat wired approximately $790,000,000 of these funds to
20    the Aabar-BVI Swiss Account.
21          959. As stated in Paragraph 227 and Table 5 above, on or about October 23,
22    2012, the Aabar-BVI Swiss Account transferred approximately $75,000,000 to the
23    Blackstone Account.
24          960. On or about October 29, 2012, the Blackstone Account transferred
25    approximately $224,800,000 to the Alsen Chance Account.
26         961.    As set forth in paragraphs 529-530 above, on or about November 1, 2012,
27 the Alsen Chance Account transferred approximately $200,000,000 to the Good Star
28 Account, and the funds were further transferred as follows:



                                                  254
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 255 of 294 Page ID
                                       #:2544



 1                a.   On or about November 2, 2012, the Good Star Account transferred
 2    approximately $153,000,000 to the ADKMIC Account;
 3                b.   On or about November 5, 2012, the ADKMIC Account transferred
 4    the entire amount (approximately $153,000,000) to the LHP Account; and
 5                c.   On or about November 7, 2012, the LHP Account transferred
 6    approximately $150,000,000 to the LOW BSI Account.
 7         962.   On or about November 9, 2012, LOW transferred: (a) approximately
 8 $110,000,000 from the LOW BSI Account to the Selune Account at Rothschild Bank,
 9 and (b) approximately $85,000,000 from the Selune Account to the One Universe
10 Account at Rothschild Bank. As set forth in paragraph 520 above, LOW represented to
11 BSI Bank in Singapore that he was the beneficial owner of Selune Ltd. As set forth in
12 paragraphs 674 to 675 above, One Universe Trust was a trust administered by Rothschild
13 Trust for the benefit of LOW (and nominally his family), and LOW was the stated
14 beneficial owner of the One Universe Account.
15         963.   On or about November 14, 2012, LOW transferred approximately
16 $15,345,200 from the One Universe Account back to the Selune Account.
17         964.   On or about November 15, 2012, LOW transferred approximately
18 $15,345,200 from the Selune Account to another account he controlled at Rothschild
19 Bank in Switzerland, held in the name of One Universe Art Trust Limited (the “One
20 Universe Art Account”). That same day, LOW transferred approximately $6,000,000
21 from the One Universe Art Account to Helly Nahmad Gallery, Inc. to purchase the
22 CAMPBELL’S SOUP CAN PAINTING.
23         965.   On or about December 14, 2012, LOW further transferred approximately
24 $18,250,100 of the funds in the One Universe Account to the One Universe Art Account,
25 through the Selune Account. That same day, LOW transferred approximately $9,700,000
26 from the One Universe Art Account to Davide Nahmad to purchase the VÉTHEUIL AU
27 SOLEIL PAINTING.
28



                                              255
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 256 of 294 Page ID
                                       #:2545



 1          MM. THE EAGLE STRATEGIC ACCOUNT WAS ACQUIRED WITH
 2                 FUNDS DIVERTED FROM 1MDB’S 2012 BOND SALE
 3          966. As stated above in paragraph 241, between approximately May 29, 2012,
 4    and November 30, 2012, the Blackstone Account transferred approximately $473 million
 5    in funds traceable to the misappropriated proceeds of the 2012 bond sales through the
 6    Aabar-BVI Swiss Account to the Vasco Account. As stated above in paragraph 653, on
 7    or about February 20, 2013, the Good Star Account transferred an additional
 8    approximately $20,750,000 in diverted 1MDB funds to the Vasco Account.
 9          967. QUBAISI used a portion of the funds deposited by the Blackstone Account
10    and the Good Star Account into the Vasco Account to purchase, and attempt to purchase,
11    aircraft through additional shell entities and accounts that he controlled. As detailed
12    below, approximately $47 million traceable to these transfers are currently on deposit in
13    the Vasco Account and another account at Bank Rothschild held by QUBAISI in the
14    name of Eagle Strategic Investment Fund (B) (the “Eagle Strategic Account”).
15                  1.    Vasco Funds
16          968. On or about March 22, 2013, QUBAISI transferred approximately $9
17    million of the approximately $360 million misappropriated 1MDB funds held in the
18    Vasco Account at that time to another account at Bank Rothschild held in the name of
19    Kiberg Holdings Limited (the “Kiberg Account”).
20          969. Kiberg Holdings Limited (“Kiberg”) is a BVI entity whose beneficial owner
21    is QUBAISI.
22          970. On or about March 22, 2013, QUBAISI transferred approximately $9
23    million from the Kiberg Account to Bombardier Inc. (the “Bombardier Payment”) as a
24    payment towards the purchase of an aircraft. A U.S. correspondent bank account at
25    Bank of America in Dallas, Texas processed the $9 million wire transfer.
26          971. On or about August 24, 2015, Kiberg sent notice to Bombardier of its intent
27    to cancel the purchase of the Bombardier aircraft.
28



                                                  256
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 257 of 294 Page ID
                                       #:2546



 1          972. On or about October 14, 2015, Bombardier returned the Bombardier
 2    Payment, plus other amounts paid by Kiberg towards the purchase of the aircraft, and
 3    interest, to the Kiberg Account, for a total amount of approximately $15.7 million.
 4          973. On or about November 24, 2015, QUBAISI transferred approximately
 5    $15.6 million from the Kiberg Account to another account that he controlled at Bank
 6    Rothschild, held in the name of Tasameem Strat-Class A(B) (the “Tasameem Account”).
 7          974. On or about December 11, 2015, QUBAISI transferred approximately $15.5
 8    million from the Tasameem Account to the Vasco Account.
 9          975. The Vasco Account’s current balance is approximately $19.7 million.
10                 2.     Eagle Strategic Funds
11          976. On or about December 31, 2013, QUBAISI transferred approximately $65
12    million of the funds that the Vasco Account received from Blackstone and Good Star to
13    the escrow account of an Oklahoma-based law firm (“Oklahoma Law Firm”), to acquire
14    a Gulfstream jet (the “Gulfstream Payment”).
15          977. QUBAISI purchased the Gulfstream jet through a BVI entity known as
16    Lifford Finance S.A. (“Lifford”). QUBAISI is the sole beneficial owner of Lifford.
17          978. In or around August 2015, QUBAISI sold the Gulfstream jet for
18    approximately $65.6 million. The buyer deposited the sale proceeds into the Oklahoma
19    Law Firm’s escrow account. On or about August 10, 2015, the Oklahoma Law Firm
20    transferred the sale proceeds from its escrow account to Lifford’s account at Bank
21    Rothschild (“Lifford Account”).
22          979. On or about August 28, 2015, QUBAISI transferred approximately $65
23    million from the Lifford Account to the Tasameem Account at Bank Rothschild. That
24    same day, QUBAISI transferred approximately $65 million from the Tasameem Account
25    to the Vasco Account.
26          980. On or about September 2, 2015, QUBAISI transferred approximately $65
27    million from the Vasco Account to an account held in the name of Eagle Investment
28



                                                  257
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 258 of 294 Page ID
                                       #:2547



 1    Services at Bank Rothschild (“Eagle Investments Account”). QUBAISI is the sole
 2    beneficial owner of the Eagle Investments Account.
 3          981. On or about September 9, 2015, QUBAISI transferred approximately $65
 4    million from the Eagle Investments Account to another Bank Rothschild account held in
 5    the name of Eagle Strategic Investment Fund (B) (“Eagle Strategic Account”).
 6    QUBAISI is the sole beneficial owner of the Eagle Strategic Account.
 7          982. The Eagle Strategic Account’s current balance is approximately $27.2
 8    million.
 9          NN. PICASSO PAINTING ACQUIRED WITH FUNDS DIVERTED
10                FROM 1MDB’S 2013 BOND SALE
11          983. On or about January 2, 2014, approximately $3,280,000 in diverted
12    proceeds of the 2013 bond sale were used to acquire a painting entitled “Nature Morte au
13    Crane de Taureau” by Pablo Picasso (the “PICASSO PAINTING”), an oil on canvas
14    painting measuring 65.5 x 92.5 cm.
15          984. As explained in Section VI.J above, LOW acquired an 80% interest in the
16    Park Lane Partnership using more than $200 million in misappropriated 2013 bond
17    proceeds. Shortly after this acquisition, LOW sold a portion of his interest to Mubadala
18    for approximately $135,000,000. These proceeds were initially placed into a client trust
19    account maintained by DLA Piper, which at the time served as the trustee for the Park
20    Lane Partnership assets. Thereafter, DLA Piper made a distribution of those funds to
21    LOW for approximately $63,000,000 on or about December 26, 2013.
22          985. A portion of these funds were laundered through two pass-through accounts
23    within a three-day period to an account in the name of Platinum Global Luxury Services
24    (“Platinum Global Account”), as follows: (i) on or about December 30, 2013,
25    approximately $25,100,000 was transferred from the LOW’s personal account at BSI to
26    his Alpha Synergy Account; (ii) on or about January 2, 2014, approximately
27    $25,000,000 was transferred from the Alpha Synergy Account to the Affinity Equity
28    Account; and (iii) on or about that same day, approximately $3,380,000 was transferred



                                                 258
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 259 of 294 Page ID
                                       #:2548



 1    from the Affinity Equity Account to the Platinum Global Account. TAN is the stated
 2    beneficial owner of the Platinum Global Account.
 3          986. On or about January 2, 2014, approximately $3,200,000 was wired from the
 4    Platinum Global Account to the Monaco Art Dealer to acquire the PICASSO
 5    PAINTING.
 6          987. That same month, the PICASSO PAINTING was tendered as a gift to
 7    DiCaprio. In a handwritten note to DiCaprio, TAN wrote, “Dear Leonardo DiCaprio,
 8    Happy belated Birthday! This gift is for you.” The note is signed “TKL,” which are
 9    TAN’s initials.
10          OO. DIANE ARBUS PHOTOGRAPH ACQUIRED WITH FUNDS
11                DIVERTED FROM 1MDB’S 2013 BOND SALE
12          988. In November 2013, a photograph entitled “Boy with the Toy Hand
13    Grenade” by Diane Arbus (“ARBUS PHOTOGRAPH”) was purchased from Cinema
14    Archives in New Jersey for $750,000 using diverted 1MDB funds.
15          989. As explained in Paragraph 345 above, on or about August 26, 2013,
16    $620,010,715 in funds traceable to 1MDB’s 2013 bond sale was wired from an account
17    at AmBank belonging to MALAYSIA OFFFICIAL 1 to the Tanore Account.
18          990. On or about August 30, 2013, two wires were sent from Tanore: (i) a wire
19    transfer on or about August 30, 2013 for approximately $171,000,000 to Enterprise, and
20    (ii) another wire transfer that same day to Cistenique for approximately $163,000,000.
21    As noted in Section IV.C above, Enterprise and Cistenique are overseas investment
22    funds that, as relevant here, functioned as pass-through accounts for diverted 1MDB
23    bond proceeds.
24          991. Between on or about September 4, 2013, and September 5, 2013, five wires
25    totaling $171,300,190 were sent from Enterprise to the SRC (Malaysia) Account.
26    Between on or about September 5 and 6, 2013, the SRC (Malaysia) Account also
27    received six wires from Cistenique totaling approximately $61,642,769. As noted in
28



                                                259
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 260 of 294 Page ID
                                       #:2549



 1    Paragraph 896 above, SRC (Malaysia) Ltd. was an entity ostensibly affiliated with the
 2    Malaysian-owned fund SRC International.
 3           992. On or about September 5, 2013, two wires totaling $233,442,981 were sent
 4    from the SRC International Account to an account held by Pacific Harbor Global
 5    Growth Fund Ltd. (“Pacific Harbor.”). Like Cistenique and Enterpise, Pacific Harbor
 6    was an overseas investment fund marketed by BSI to 1MDB as a means of transmitting
 7    funds to a designated third party confidentially.
 8           993. Five days later, on or about September 10, 2013, two wires totaling
 9    $228,774,140 were sent from Pacific Harbor to the Affinity Equity Account.
10           994. Between on or about October 28, 2013, and October 30, 2013, two wires
11    totaling $1,000,000 were sent from the Affinity Equity Account to the Platinum Global
12    Account.
13          995. Approximately two days later, on or about November 1, 2013, $750,000
14    was wired from the Platinum Global Account to Cinema Archives to acquire the ARBUS
15    PHOTOGRAPH.
16          996. In March 2014, the ARBUS PHOTOGRAPH was given as a gift by LOW
17    to DiCaprio.
18          PP.      THE RED MOUNTAIN PROPERTY WAS ACQUIRED WITH
19                   FUNDS DIVERTED FROM 1MDB’S 2013 BOND SALE
20          997. More than $3 million from the 2013 1MDB bond offering was diverted into
21    an account of LOO and used to purchase property in London, United Kingdom owned by
22    Red Mountain Global Ltd. (“RED MOUNTAIN PROPERTY”) on behalf of and for the
23    personal benefit of LOO. The disposition of these funds was not consistent with the
24    intended use of the 2013 bond proceeds, nor was it made for the benefit of 1MDB or
25    ADMIC.
26
            998. The details of this monetary diversion and purchase of the RED
27
      MOUNTAIN PROPERTY is set forth below.
28



                                                 260
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 261 of 294 Page ID
                                       #:2550



 1          999. As stated in paragraph 316 above, $414,756,416 from the 2013 1MDB bond
 2    offering was diverted into the Enterprise account between March 21 and 27, 2013.
 3          1000. Roughly two weeks later, on April 5, 2013, $100,000,000 was transferred
 4    from the Enterprise account into the account of Emerging Markets Trading Partners at
 5    Riyad Bank in Saudi Arabia. This transfer was processed through correspondent bank
 6    accounts at J.P. Morgan Chase Bank and Wells Fargo Bank in the United States.
 7
            1001. Emerging Markets Trading Partners is an entity controlled by SAUDI
 8
      ASSOCIATE 2.
 9
            1002. Between April 24, 2013 and May 30, 2013, SAUDI ASSOCIATE 2
10
      transferred $73,500,000 from a personal account in SAUDI ASSOCIATE 2’s name at
11
      Riyad Bank into accounts controlled by co-conspirators in the overall conspiracy to
12
      launder 1MDB proceeds (and/or their spouses). These transfers are set forth
13
      immediately below.
14
15          1003. First, on April 24, 2013, SAUDI ASSOCIATE 2 transferred $5,000,000

16    into the account of Heartland Global at Credit Suisse Bank in Switzerland. The

17    Heartland Global Account was controlled by LOO. Second, on April 24, 2013, SAUDI
18    ASSOCIATE 2 transferred $24,000,000 into the Vasco Account, controlled by
19    QUBAISI. Third, on April 26, 2013, SAUDI ASSOCIATE 2 transferred $5,000,000
20    into the River Dee Account, controlled by LOO. Fourth, on May 30, 2013, SAUDI
21    ASSOCIATE 2 transferred $39,500,000 into the account of Solution Century Ltd.
22    (“Solution Century”), at BSI Bank. Solution Century is an entity controlled by Suaad Al
23    Attas, the wife of HUSSEINY.
24          1004. In sum, SAUDI ASSOCIATE 2 transferred $73.5 million from an account
25    in SAUDI ASSOCIATE 2’s name into the accounts of 1MDB co-conspirators (and/or
26
      their spouses) just weeks after $100 million in 1MDB bond proceeds went into the
27
      account of Emerging Markets Trading Partners, an entity controlled by SAUDI
28
      ASSOCIATE 2. Upon information and belief, the $73.5 million that SAUDI


                                                261
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 262 of 294 Page ID
                                       #:2551



 1    ASSOCIATE 2 distributed to 1MDB co-conspirators and/or their spouses derived from
 2    the $100 million in 1MDB bond proceeds that went into the account of Emerging
 3    Markets Trading Partners. There was no legitimate commercial purpose for this flow of
 4    funds, but it was instead undertaken as a means of layering the funds to obscure the
 5    nature, source, location, ownership and/or control of the funds.
 6          1005. As stated in Paragraph 966 above, $5 million of the $73.5 million that
 7
      SAUDI ASSOCIATE 2 transferred into the accounts of 1MDB co-conspirators went into
 8
      the River Dee account, which was controlled by LOO.
 9
            1006. On October 7, 2013, $302,992.62 was transferred from the River Dee
10
      account into the account of Trowers and Hamlins LLP, a United Kingdom law firm, at
11
      the Royal Bank of Scotland in the United Kingdom. This transfer was personally
12
      directed by LOO. On January 8, 2014, an additional $2,792,282.93 was transferred from
13
      the River Dee account into the Trowers and Hamlins account, for a total of
14
15    $3,095,275.55.

16          1007. On January 15, 2014, this $3,095,275.55 was used to purchase the RED
17    MOUNTAIN PROPERTY.
18          QQ. THE OCEANA 57 FUNDS WERE ACQUIRED WITH FUNDS
19                 DIVERTED FROM 1MDB’S 2013 BOND SALE
20          1008. More than $4 million from the 2013 1MDB bond offering was diverted into
21    the personal accounts of HUSSEINY and used to purchase real property in New York
22    (“OCEANA 57 PROPERTY”) titled in the name of Oceana 57 LLC on behalf of and for
23    the personal benefit of HUSSEINY. The disposition of these funds was not consistent
24    with the intended use of the 2013 bond proceeds, nor was it made for the benefit of
25    1MDB or ADMIC.
26          1009. The details of this monetary diversion and purchase of the OCEANA 57
27    PROPERTY are set forth below.
28



                                                 262
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 263 of 294 Page ID
                                       #:2552



 1          1010. As stated in paragraph 316 above, $414,756,416 from the 2013 1MDB bond
 2    offering was diverted into the Enterprise account between March 21 and 27, 2013.
 3          1011. Roughly two weeks later, on April 5, 2013, $100,000,000 was transferred
 4    from the Enterprise account into the account of Emerging Markets Trading Partners at
 5    Riyad Bank in Saudi Arabia. This transfer was processed through correspondent bank
 6    accounts at J.P. Morgan Chase Bank and Wells Fargo Bank in the United States.
 7
            1012. Emerging Markets Trading Partners is an entity controlled by SAUDI
 8
      ASSOCIATE 2.
 9
            1013. Between April 24, 2013 and May 30, 2013, SAUDI ASSOCIATE 2
10
      transferred $73,500,000 from a personal account in SAUDI ASSOCIATE 2’s name at
11
      Riyad Bank into accounts controlled by co-conspirators in the overall conspiracy to
12
      launder 1MDB proceeds, and/or their spouses. These transfers are set forth immediately
13
      below.
14
15          1014. First, on April 24, 2013, SAUDI ASSOCIATE 2 transferred $5,000,000

16    into the account of Heartland Global at Credit Suisse Bank in Switzerland. The

17    Heartland Global Account was controlled by LOO. Second, on April 24, 2013, SAUDI
18    ASSOCIATE 2 transferred $24,000,000 into the Vasco Account, controlled by
19    QUBAISI. Third, on April 26, 2013, SAUDI ASSOCIATE 2 transferred $5,000,000
20    into the River Dee Account, controlled by LOO. Fourth, on May 30, 2013, SAUDI
21    ASSOCIATE 2 transferred $39,500,000 into the account of Solution Century Ltd.
22    (“Solution Century”), at BSI Bank. Solution Century is an entity controlled by Suaad Al
23    Attas, the former spouse of HUSSEINY.
24          1015. In sum, SAUDI ASSOCIATE 2 transferred $73.5 million from an account
25    in SAUDI ASSOCIATE 2’s name into the accounts of 1MDB co-conspirators (and/or
26
      their spouses) just weeks after $100 million in 1MDB bond proceeds went into the
27
      account of Emerging Markets Trading Partners, an entity controlled by SAUDI
28
      ASSOCIATE 2. Upon information and belief, the $73.5 million that SAUDI


                                                263
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 264 of 294 Page ID
                                       #:2553



 1    ASSOCIATE 2 distributed to 1MDB co-conspirators and/or their spouses derived from
 2    the $100 million in 1MDB bond proceeds that went into the account of Emerging
 3    Markets Trading Partners. There was no legitimate commercial purpose for this flow of
 4    funds, but it was instead undertaken as a means of layering the funds to obscure the
 5    nature, source, location, ownership and/or control of the funds.
 6          1016. As stated in Paragraph 977 above, $39.5 million of the $73.5 million that
 7
      SAUDI ASSOCIATE 2 transferred into the accounts of 1MDB co-conspirators went into
 8
      the account of Solution Century, which was controlled by Suaad Al Attas, the former
 9
      spouse of HUSSEINY.
10
            1017. Between July 18, 2013 and March 20, 2014, $17,550,115 was transferred
11
      from the Solution Century account into the personal account of Suaad Al Attas at BHF
12
      Bank in Germany.
13
            1018. On October 10, 2014, $5,000,000 was transferred from Suaad Al Attas’
14
15    personal account at BHF Bank into a personal account co-owned by Suaad Al Attas and

16    HUSSEINY at Bank of America in the United States.

17          1019. On October 31, 2014, $3,957,010.56 was transferred from the account co-
18    owned by Suaad Al Attas and HUSSEINY into an account solely owned by HUSSEINY
19    at Bank of America in the United States.
20          1020. On March 23, 2015, $2,000,000 was transferred from HUSSEINY’s Bank
21    of America account into the account of Tannenbaum Helpern Syracuse & Hirschtritt,
22    LLP (“Tannenbaum Helpern”), a New York law firm. That same day, $2,295,519.12
23    was transferred from another of HUSSEINY’s accounts (at BHF Bank in Germany) into
24    Tannenbaum Helpern’s account.
25          1021. On or about August 9, 2018, the OCEANA 57 PROPERTY was sold. The
26
      net proceeds of this sale – $5,407,252.87 – were deposited in a United States Marshals
27
      Service Holding Account and constitute the OCEANA 57 FUNDS.
28



                                                 264
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 265 of 294 Page ID
                                       #:2554



 1          1022. The next day, March 24, 2015, Tannenbaum Helpern purchased a cashier’s
 2    check in the amount of $4,088,096.34 with the funds transferred into their account on
 3    March 23, 2015 which was payable to Extell West 57th St. LLC, the developer of the
 4    OCEANA 57 PROPERTY, in order to purchase the OCEANA 57 PROPERTY on
 5    behalf of HUSSEINY.
 6          1023. The nominal owner of the OCEANA 57 PROPERTY was Oceana 57 LLC,
 7
      a company with a registered address in Pearland, Texas. The true beneficial owner of
 8
      the OCEANA 57 PROPERTY was HUSSEINY. Indeed, HUSSEINY planned to
 9
      purchase the OCEANA 57 PROPERTY as early as April 2014, as shown by the fact that
10
      he met with designers on the grounds of the OCEANA 57 PROPERTY in April 2014 to
11
      discuss its design. On June 6, 2019, this Court entered a consent judgment of forfeiture
12
      for the sale proceeds of the OCEANA 57 PROPERTY.
13
            RR. THE BASQUIAT DRAWING WAS ACQUIRED WITH FUNDS
14
                  DIVERTED FROM 1MDB’S 2013 BOND SALE
15
           1024. In November 2012, the BASQUIAT DRAWING was sold to the Helly
16
17 Nahmad Gallery at a Phillips Contemporary Art Sale (“November 2012 Sale”) for
18 $4,058,500. The BASQUIAT DRAWING is a colored crayon, black felt tip pen, and
19 acrylic drawing on Arches wove paper with “JMB” initialed on the reverse side.
20        1025. After the November 2012 Sale, LOW and AZIZ called McFarland to tell
21 him that they intended to gift him the BASQUIAT DRAWING as a bonus for his work at
22 Red Granite.
23         1026. As set forth below, in March 2013, LOW purchased the BASQUIAT
24 DRAWING from the Helly Nahmad Gallery using diverted proceeds of the 2013 bond
25 sale.
26         1027. On or about March 22, 2013, $375,000,000 in funds traceable to the 2013
27 bond sale was transferred to the Tanore Account. Although TAN was the beneficial
28



                                                 265
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 266 of 294 Page ID
                                       #:2555



 1 owner of record for the Tanore Account, he acted as a proxy for LOW with respect to this
 2 account.
 3         1028. On or about the same day, the Tanore Account transferred via wire
 4 $9,200,000 to the Midhurst Trading Account, another account at Falcon Bank nominally
 5 owned by TAN as proxy for LOW. Also on or about the same day, the Midhurst Trading
 6 Account transferred, via wire, $9,191,040 of these funds to the Helly Nahmad Gallery to
 7
   acquire the BASQUIAT DRAWING for $4,063,000 and two other pieces of art – “Four
 8
   Multicolored Marilyns” by Andy Warhol, and “Brushstroke” by Roy Lichtenstein, as
 9
   referenced above in Paragraph 715.
10
         1029. In or around August 2013, at TAN’s request, McFarland picked up the
11
   BASQUIAT DRAWING from the storage facility in Switzerland where it was being
12
   held. After picking up the BASQUIAT DRAWING from the storage facility in
13
   Switzerland, McFarland kept the BASQUIAT DRAWING stored in its crate at the Red
14
15 Granite office, two public storage facilities, and his home in Los Angeles until in or
16 around July 2019, when he voluntarily transferred custody and control of the BASQUIAT
17 DRAWING to the United States.
18          SS.    THE WARHOL PORTRAIT WAS ACQUIRED WITH FUNDS
19                 DIVERTED FROM 1MDB’S 2013 BOND SALE
20          1030. In November 2013, one portrait entitled “Round Jackie” by Andy Warhol
21    (“WARHOL PORTRAIT”) was purchased for $1,055,000 from Sotheby’s, using
22    diverted proceeds of the 2013 bond sale. The WARHOL PORTRAIT is a gold paint and
23    silkscreen ink portrait on canvas.
24          1031. As set forth in paragraph 314 above, on or about March 19, 2013, a total of
25    $2,721,000,000, representing proceeds of the 2013 bond sale, was transferred from Bank
26    of New York Mellon into the BSI Lugano account of 1MDB Global in two separate
27    wires of $2,494,250,000 and $226,750,000.
28



                                                266
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 267 of 294 Page ID
                                       #:2556



 1          1032. On or about March 20, 2013, 1MDB Global transferred a total of
 2    $530,303,034, through five separate wires, from its account at BSI Lugano to Cistenique,
 3    an overseas investment fund used as a pass-through account for diverted 1MDB funds,
 4    as previously described in paragraphs 232-236 and 315.
 5          1033. On or about March 25, 2013, Cistenique transferred via wire $375,000,000
 6    to the Tanore Account, an account that TAN operated as a proxy for LOW.
 7         1034. On or about the same day, the Tanore Account transferred via wire
 8 $378,000,000 to the Granton Account, another account at Falcon Bank nominally owned
 9 by TAN as proxy for LOW. That same day, the Granton Account transferred via wire
10 this entire amount to an account held by Dragon Market Limited (“Dragon Market
11 Account”) at RBS Coutts in Switzerland. LOW is the beneficial owner of the Dragon
12 Market Account.
13         1035. On or about November 4, 2013, and November 6, 2013, the Tanore
14 Account transferred via wire $93,300,000 and $46,240,000, respectively, to the Granton
15 Account. These amounts were immediately (that is, on or about the same day) transferred
16 via wire from the Granton Account to the Dragon Market Account.
17         1036. On or about November 8, 2013, the Dragon Market Account transferred via
18 wire $248,500,000 to an account held by Dragon Dynasty Limited (“Dragon Dynasty
19 Account”) at BSI Bank in Singapore. LOW is the beneficial owner of the Dragon
20 Dynasty Account.
21         1037. On or about November 12, 2013, the Dragon Dynasty Account transferred
22 via wire the $248,500,000 received from the Dragon Market Account to the LHP
23 Account. On or about the same day, the LHP Account transferred via wire $235,500,000
24 to the LOW BSI Account.
25         1038. An invoice from Sotheby’s dated November 18, 2013 addressed to LOW
26 shows a total payment of $1,055,000 due for the WARHOL PORTRAIT. On or about
27 December 5, 2013, the LOW BSI Account transferred via wire $14,500,000 to Sotheby’s
28 to acquire the WARHOL PORTRAIT and other items.



                                                267
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 268 of 294 Page ID
                                       #:2557



 1         1039. In or around early 2014, LOW showed Kasseem Dean (“Dean”) the
 2 WARHOL PORTRAIT in Los Angeles. LOW told Dean that he was giving him the
 3 WARHOL PORTRAIT as a gift.
 4         1040. Dean kept the WARHOL PORTRAIT in his home in New Jersey, in a
 5 storage facility, and in a gallery for consignment before voluntarily transferring custody
 6 and control of the WARHOL PORTRAIT to the United States.
 7         TT. MUBADALA EXECUTIVE RECEIVED FUNDS DIVERTED FROM
 8                THE 2014 DEUTSCHE BANK LOANS
 9         1041. In or around November and December 2014, Ali Eid Khamis Thani Al
10 Mheiri (“Al Mheiri”), Chairman of the Board of the Viceroy Hotel Group (“VHG”) and
11 head of Mubadala Real Estate and Infrastructure (“MREI”) who directly participated in
12 Mubadala’s deal team for the Park Lane Partnership, received over $10 million from the
13 Vista Equity Account. These funds are traceable to the $975 million loan that Deutsche
14 Bank made to 1MDB in September 2014. As set forth above in Sections VI.J and VI.U,
15 respectively, LOW acquired an interest in both the Park Lane Partnership and VHG with
16 misappropriated 1MDB funds.
17         1042. Al Mheiri was introduced to LOW by another MREI advisor (“MREI
18 ADVISOR 1”). During this time, Al Mheiri was working as the head of MREI.
19         1043. In an e-mail dated September 10, 2013, Li Lin Seet forwarded an “Investor
20 presentation” for “Project Symphony,” which was the name given to the Park Lane
21 Partnership’s acquisition of the Park Lane Hotel, to MREI ADVISOR 1. LOW and Szen
22 were also copied on this email. Li Lin Seet stated in this e-mail that, “Jho had discussed
23 this presentation with Ali over the weekend.” As MREI had direct oversight over
24 Mubadala’s participation in the Park Lane Partnership, “Ali” likely refers to Al Mheiri.
25         1044. In or around this same time period, LOW introduced Al Mheiri to TAN as
26 someone who could provide Al Mheiri with personal investment funding. LOW also
27 referred Al Mheiri to SINGAPORE BANKER 1 to open an account at BSI Bank in
28 Singapore.



                                                268
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 269 of 294 Page ID
                                       #:2558



 1         1045. As set forth in Section VI.J.2, Mubadala, through MREI, entered into the
 2 Park Lane Partnership in or around December 2013.
 3         1046. Al Mheiri is the sole beneficial owner of New Isle Limited (“New Isle”), a
 4 BVI entity, as well as New Isle’s sole shareholder, Marine Global Limited. Pursuant to a
 5 “Loan Agreement” dated October 15, 2014, between New Isle and Vista Equity
 6 International Partners (“Vista Equity”), a Seychelles entity, Vista Equity purportedly
 7 granted a loan to New Isle “in the amount of up to USD39,500,000,” at a fixed annual
 8 interest rate of 9.5 percent. The Loan Agreement further specified that New Isle was
 9 required to repay the full amount withdrawn from the loan, including accrued interest, on
10 the tenth anniversary of the first payment by Vista Equity to New Isle.
11         1047. As set forth in Section VI.GG above, the Vista Equity Account was held by
12 TAN as proxy for LOW. On or about November 7, 2014, the Vista Equity Account
13 received a wire transfer of $92,000,000 from an account held by Aabar International.
14         1048. On or about the same day that the Vista Equity Account received
15 $92,000,000 from Aabar International, the Vista Equity Account wire transferred
16 approximately $5.26 million to an account at BSI Bank in Singapore held in the name of
17 New Isle (the “New Isle Account”).
18         1049. On or about December 8, 2014, and December 17, 2014, the Vista Equity
19 Account transferred an additional $5 million through two wire transfers to the New Isle
20 Account, for a total of approximately $10,260,000 (the “New Isle Funds”).
21         1050. On or about February 17, 2015, Al Mheiri transferred approximately $1
22 million of the New Isle Funds from the New Isle Account to Amicorp Bank in Belgium,
23 for further credit to another account in his name.
24         1051. On or about April 8, 2015, Al Mheiri transferred the remainder of the New
25 Isle Funds, approximately $9.26 million, to an account in his name at Amicorp Bank in
26 Barbados.
27         1052. On or about April 9, 2015, Al Mheiri closed his account at Amicorp Bank
28 in Barbados and transferred the funds to Barclays Bank in Guernsey.



                                                269
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 270 of 294 Page ID
                                       #:2559



 1         1053. Al Mheiri used the New Isle Funds to invest in real estate in or around
 2 London, United Kingdom. To date, Al Mheiri has not repaid any of the New Isle Funds
 3 nor has he drawn down any additional funds as provided for in the Loan Agreement.
 4         1054. As of approximately March 2020, Al Mheiri was still the Chairman of the
 5 Board of the Viceroy Hotel Group.
 6         UU. OCEANUS MARITIME ACQUIRED OWNERSHIP OF THE A+
 7                YACHT IN PART THROUGH FUNDS DIVERTED FROM 1MDB’S
 8                2012 BOND DEALS AND THE 2014 DEUTSCHE BANK LOANS
 9         1055. On August 10, 2012, Oceanus Maritime Ltd. (“Oceanus Maritime”) took
10 possession of the yacht M/Y A+, formerly known as M/Y Topaz, International Maritime
11 Number 9551454 (“THE A+”), based on a 2008 purchase contract with an approximately
12 $688 million purchase price. Upon information and belief, Oceanus Maritime is
13 beneficially owned by EMIRATI OFFICIAL #1, a UAE public official in a senior
14 leadership role within IPIC. Oceanus Maritime funded the purchase in large part through
15 a 400€ million loan from Deutsche Bank. It then proceeded to pay back the loan, in
16 tranches, through money that was misappropriated from 1MDB. More specifically, as set
17 forth below, $160,930,752 of funds misappropriated from 1MDB was used to pay back
18 the Deutsche Bank loan and thus acquire partial ownership of THE A+.
19         1056. The majority of this $160,930,752 in misappropriated funds followed the
20 following route. From the Vasco Account, the funds were transferred into an account in
21 the name of Tasameem Investments at Rothschild Bank in Luxembourg. The funds then
22 were transferred into an account in the name of Oceanus Maritime at Deutsche Bank in
23 Germany (“Oceanus account”). The specific transfers from the Vasco Account to the
24 Tasameem Investments account, and from the Tasameem Investments account to the
25 Oceanus account, are provided below:
26
27
28



                                                270
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 271 of 294 Page ID
                                       #:2560



 1         Transfers from Vasco Account to Tasameem Investments Account
 2
            Date                                  Amount
 3
 4          11/9/12                               $50,000,000
 5
 6          4/16/13                               $1,500,000
 7
            5/13/13                               6,403,900€
 8
 9          9/13/13                               6,617,229€
10
            12/13/13                              6,617,229€
11
12          1/14/14                               5,976,857€
13
14          2/12/14                               6,617,229€
15
            6/16/14                               6,617,229€
16
17          7/21/14                               6,617,229€
18
            8/13/14                               6,403,770€
19
20
21
22          Transfers from Tasameem Investments Account to Oceanus Account
23
            Date                                  Amount
24
25          11/20/12                              $8,494,562.46
26
            12/28/12                              $8,772,486.98
27
28



                                            271
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 272 of 294 Page ID
                                       #:2561



 1          1/18/13                                  $8,006,020.02
 2
            2/12/13                                  $8,900,193.09
 3
 4          3/14/13                                  $8,303,788.01
 5
 6          4/16/13                                  6,617,234€
 7
            5/13/13                                  6,403,775€
 8
 9          9/13/13                                  6,617,234€
10
            12/13/13                                 6,617,234€
11
12          1/14/14                                  5,976,857€
13
14          2/14/14                                  6,617,234€
15
            6/16/14                                  6,617,234€
16
17          7/21/14                                  6,617,234€
18
            8/13/14                                  6,403,775€
19
20
21
22         1057. Some of the subject funds took a different route to reach the Oceanus
23 account. Specifically, on September 4, 2014, $14,617,458.50 was wired from the
24 Affinity Equity account to the Tasameem Investments account. As set forth above, the
25 money in the Affinity Equity account was traceable to the proceeds of the Deutsche Bank
26 loans from the Options Buyback phase of the conspiracy.
27         1058. Separately, on November 10, 2014, $34,143,333.85 was transferred to the
28 Tasameem Investments account from the Vista Equity account. As set forth above, the



                                               272
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 273 of 294 Page ID
                                       #:2562



 1 Vista Equity account – like the Affinity Equity Account – was funded through the
 2 proceeds of the Deutsche Bank loans from the Options Buyback phase of the conspiracy.
 3         1059. After the money described in ¶¶ 1056-1057 reached the Tasameem
 4 Investments account, it was then sent to the Oceanus account. Specifically, 6,617,234€
 5 was sent to the Oceanus account on November 19, 2014; 5,976,857€ was sent to the
 6 Oceanus account on January 13, 2015; and 6,617,234€ was sent to the Oceanus account
 7 on February 18, 2015.
 8         1060. Some of the subject funds took yet a different route to reach the Oceanus
 9 account. Specifically, on October 1, 2012, $10,000,000 was transferred from the Vasco
10 account to an account in the name of Tasemeem Real Estate at Emirates NDB Bank in the
11 UAE. On the same date, 6,617,229€ of this money was transferred to the Oceanus
12 account.
13         1061. After the money described in ¶¶ 1055-1059 reached the Oceanus account, it
14 was then paid to Deutsche Bank to help pay off the Deutsche Bank loan over THE A+.
15 Specifically, the money was paid from the Oceanus account to Deutsche Bank according
16 to the following schedule: 3.5€ million paid monthly, as well as an extra 19-20€ million
17 balance payment paid twice a year. As mentioned above, a total of $160,930,752 (in euro
18 equivalents) was thus paid to Deutsche Bank to help pay off the Deutsche Bank loan over
19 THE A+ and thereby acquire partial ownership of THE A+.
20         1062. LOW chartered THE A+ (under its former name M/Y Topaz) on at least
21 five occasions, paying for these charters through the Platinum Global account.
22 Specifically, LOW chartered THE A+ from July 4, 2013, through July 11, 2013, for 3.5€
23 million, around the vicinity of Nice, France. LOW chartered THE A+ from July 31,
24 2013, through August 8, 2013, for 3.5€ million, around the vicinity of Ibiza, Spain. LOW
25 chartered THE A+ from December 19, 2013, through January 2, 2014, for 7€ million,
26 around the vicinity of St. Barts in the Caribbean. LOW chartered THE A+ from March
27 17, 2014, through March 23, 2014, for 5.8€ million, around the vicinity of New York,
28 New York. And LOW chartered THE A+ in July 2014 for at least 1.5€ million, around



                                               273
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 274 of 294 Page ID
                                       #:2563



 1 the vicinity of the Brazilian coast. Upon information and belief, substantially all the
 2 money in the Platinum Global account was misappropriated from 1MDB, and thus
 3 substantially all the money that LOW spent to charter THE A+ was also misappropriated
 4 from 1MDB.
 5         VV. THE FUNDS IN THE RIVER DEE ACCOUNT WERE ACQUIRED
 6                WITH FUNDS DIVERTED FROM 1MDB’S BOND SALES AND THE
 7                DEUTSCHE BANK LOANS
 8         1063. LOO received more than $16 million in funds traceable to the
 9 misappropriated proceeds of the 2012 and 2013 bond sales, as well as the 2014 Deutsche
10 Bank loans of the Options Buyback Phase of the conspiracy, in an account maintained in
11 the name of River Dee International SA (“RIVER DEE ACCOUNT”) at Falcon Bank in
12 Switzerland.
13         1064. LOO, who worked on the 2012 and 2013 bond deals on behalf of 1MDB,
14 was the beneficial owner of the RIVER DEE ACCOUNT, which was opened in early
15 November 2012. Account opening records indicate that LOO was referred to Falcon
16 Bank as a potential client by HUSSEINY. At the time the account was opened, LOO
17 represented that she intended to capitalize the account with existing personal wealth
18 obtained from inheritance.
19         1065. As noted above, of the approximately $1.367 billion in 2012 bond proceeds
20 that were diverted to the Aabar-BVI Swiss Account, approximately $1.1 billion was
21 transferred, either directly or via Overseas Investment Funds, to the Blackstone Account.
22 As set forth in Paragraph 257 above, on or about December 6, 2012, a wire in the amount
23 of approximately $5,000,000 was sent from the Blackstone Account to the RIVER DEE
24 ACCOUNT. The $5 million wire from Blackstone was the first credit to the account.
25         1066. The RIVER DEE ACCOUNT also received approximately $5,000,000 in
26 funds traceable to the 2013 bond sales. As stated in paragraph 316 and Table 9 above,
27 $414,756,416 from the 2013 1MDB bond offering was diverted into the Enterprise
28 account between March 21 and 27, 2013.       Roughly two weeks later, on April 5, 2013,



                                                274
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 275 of 294 Page ID
                                       #:2564



 1 $100,000,000 was transferred from the Enterprise account into the account of Emerging
 2 Markets Trading Partners, an entity controlled by SAUDI ASSOCIATE 2, at Riyad Bank
 3 in Saudi Arabia. This transfer was processed through correspondent bank accounts at J.P.
 4 Morgan Chase Bank and Wells Fargo Bank in the United States. On or about April 26,
 5 2013, SAUDI ASSOCIATE 2 transferred $5,000,000 from a personal account in his
 6 name at Riyad Bank into the RIVER DEE ACCOUNT.
 7         1067. In 2014, LOO’s RIVER DEE ACCOUNT also received approximately
 8 $5,075,000 in funds traceable to the 2014 Deutsche Bank loans from the Affinity Equity
 9 account at DBS Bank Ltd. In Singapore. As set forth in Paragraphs 396-405 et seq., the
10 funds in the Affinity Equity account was traceable to the proceeds of the Deutsche Bank
11 loans from the Options Buyback phase of the conspiracy. Specifically, on or about May
12 30, 2014, Aabar-BVI transferred $155,000,000 in funds traceable to the 2014 Deutsche
13 Bank loan to the Affinity Equity account. Between on or about June 30, 2014, and
14 February 2, 2015, three wires totaling approximately $6,075,000 were sent from the
15 Affinity Equity account to the RIVER DEE ACCOUNT: (i) a wire on or about June 30,
16 2014, for approximately $1,000,000; (ii) a wire on or about November 19, 2014, for
17 approximately $4,875,000; and (iii) a wire on or about February 2, 2015, for
18 approximately $200,000.
19         1068. LOO used approximately $8,954,258 of the funds in the RIVER DEE
20 ACCOUNT to acquire real estate in London and New York as well as make an
21 investment in a Hong Kong-based company. In 2013, as explained in paragraphs 850-
22 856, LOO used approximately $4,608,982 of the funds in the RIVER DEE ACCOUNT to
23 acquire the ONE MADISON PARK CONDOMINIUM in New York. As explained in
24 paragraphs 995-1005, the following year, LOO also utilized approximately $3,095,276 to
25 purchase the RED MOUNTAIN PROPERTY in London. In 2015, LOO spent
26 approximately $1,250,000 of the RIVER DEE ACCOUNT’s funds to invest in a Hong
27 Kong company.
28



                                               275
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 276 of 294 Page ID
                                       #:2565



 1         1069. The RIVER DEE ACCOUNT’s current balance is approximately $9.4
 2 million, comprised of approximately $2.4 million in a United States dollar account and
 3 approximately $7 million in a securities portfolio account.
 4          WW. THE DEFENDANT ASSETS ARE TRACEABLE TO A SCHEME TO
 5                DEFRAUD 1MDB
 6             a. OBAID, PSI, and PetroSaudi Cayman, Among Others, Induced 1MDB
 7                to Contribute $1 Billion to a Joint Venture by Fraudulently
                  Misrepresenting the Assets that PetroSaudi Cayman Would Contribute
 8                to the Joint Venture
 9
           1070. As discussed in Section II(C) above, 1MDB contributed $1 billion in 2009
10
     to purportedly fund a joint venture with a PetroSaudi company (“the 1MDB-PetroSaudi
11
     JV” or “Joint Venture”). The specific PetroSaudi company that entered into the Joint
12
     Venture with 1MDB was PetroSaudi Holdings (Cayman) Ltd. (“PetroSaudi Cayman”), a
13
     wholly-owned subsidiary of PetroSaudi International (“PSI”). The third party to the Joint
14
     Venture was the newly-created Joint Venture company itself, 1MDB PetroSaudi Limited.
15
     As set forth in the Joint Venture Agreement, PSI made express warranties and
16
     representations in furtherance of the Agreement.
17
           1071. 1MDB’s initial contribution to this Joint Venture was to be the
18
     aforementioned $1 billion, while PetroSaudi Cayman’s contribution to this Joint Venture
19
     was to be comprised of energy assets (called “PSI Assets” in the Joint Venture
20
     Agreement) that PetroSaudi Cayman purported to own through subsidiaries. More
21
     specifically, the Joint Venture Agreement stated that the “PSI Assets” which PetroSaudi
22
     Cayman was contributing to the Joint Venture comprised: “(a) one hundred per cent
23
     (100%) of the share capital of PetroSaudi Turkmenistan 1 Limited (‘Petro Saudi
24
     Turkmenistan’), a Jersey Company holding energy interests in the Turkmenistan sector of
25
     the Caspian Sea (the production licence relating to Block III area); and (b) one hundred
26
     percent (100%) of the share capital of Petro Saudi Ltd. Inc. (‘Petro Saudi Panama’), a
27
     Panamanian company holding energy interests in the Argentinian provinces of Rio Negro
28
     (Laguna El Loro) and Chubut (Confluencia, Pampa Salamanca, San Bernardo, Rio


                                                 276
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 277 of 294 Page ID
                                       #:2566



 1 Senguerr, Buen Pasto, Cuadrada, Laguna El Loro).” The Joint Venture Agreement
 2 further stated that these PSI Assets “have an estimated value of approximately two
 3 billion, seven hundred million US Dollars (USD2,700,000,000).” In the Joint Venture
 4 Agreement, PSI also provided express warranties as to the ownership of the PSI Assets.
 5         1072. On or about September 28, 2009, OBAID signed the Joint Venture
 6 Agreement on behalf of both PetroSaudi Cayman and 1MDB PetroSaudi Limited, which
 7 were two of the three parties to the Joint Venture Agreement (the third party being 1MDB
 8 itself). As stated above, PetroSaudi Cayman was a wholly-owned subsidiary of
 9 PetroSaudi International Ltd. (“PSI”), the ultimate parent company of the PetroSaudi
10 family of companies. OBAID was both the CEO and a 50 percent owner of PSI, as well
11 as the sole Director of PetroSaudi Cayman. 1MDB PetroSaudi Limited was the new
12 company created by the Joint Venture Agreement, which was to receive the PSI Assets
13 and the $1 billion cash contribution from 1MDB. As stated in the Joint Venture
14 Agreement, 1MDB PetroSaudi Limited was also “a wholly owned subsidiary of PSI.”
15 OBAID was a Director of 1MDB PetroSaudi Limited.
16         1073. Thus, the statements in the Joint Venture Agreement about the PSI Assets
17 and their valuation are directly attributable to OBAID, who was the CEO of PSI, the 50-
18 percent shareholder of PSI, the sole Director of PetroSaudi Cayman, and (most
19 importantly) the lone individual from the PetroSaudi family of companies who signed the
20 Joint Venture Agreement. OBAID’s statements are also attributable to PSI and
21 PetroSaudi Cayman, the companies on whose behalf OBAID was purporting to speak.
22         1074. OBAID’s statements in the Joint Venture Agreement about the PSI Assets
23 and their valuation were fraudulent. First, no PetroSaudi entity owned the Turkmenistan
24 energy asset that formed the lion’s share of the PSI Assets.19 Instead, the Turkmenistan
25 energy asset was owned by a third-party company called Buried Hill Energy. Indeed, a
26 June 20, 2018 letter from Buried Hill to the UK National Crime Agency states that “[a]t
27
28          19
              According to a 2009 valuation report, the Turkmenistan energy asset formed
      97% of the aggregate value of the PSI Assets.

                                               277
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 278 of 294 Page ID
                                       #:2567



 1 no time did PetroSaudi acquire any legal or beneficial rights” to the Turkmenistan energy
 2 asset. Second, the Turkmenistan energy asset was worth only approximately $700
 3 million, or $1-1.5 billion if an international dispute were resolved as to whether this asset
 4 lay within the territorial waters of Turkmenistan or Azerbaijan. Third, the Argentinian
 5 energy asset that formed the rest of the PSI Assets had a market value of only
 6 approximately $10 million.
 7         1075. At the time he signed the Joint Venture Agreement on September 28, 2009,
 8 OBAID knew that the Turkmenistan energy asset was owned by Buried Hill, not by any
 9 PetroSaudi owned entity. For example, in correspondence between OBAID and his
10 business partner Patrick MAHONY, the Chief Investment Officer of PSI, dated
11 September 10, 2009, MAHONY referred to “the Canadian company [i.e. Buried Hill] that
12 currently owns the asset in Turkmenistan.” Furthermore, OBAID himself negotiated with
13 Buried Hill during 2008 and 2009 to try to either acquire the Turkmenistan energy asset
14 or acquire Buried Hill itself, but OBAID ultimately broke off negotiations with Buried
15 Hill through a termination letter that he sent on November 24, 2009.20
16         1076. At the time he signed the Joint Venture Agreement, OBAID also knew that
17 the Turkmenistan energy asset was worth only $700 million, or $1-1.5 billion if an
18 international dispute were resolved as to whether this asset actually lay within the
19 territorial waters of Turkmenistan or Azerbaijan. Indeed, MAHONY disclosed these
20 precise facts to OBAID and LOW in email correspondence dated September 10, 2009.
21         1077. At the time he signed the Joint Venture Agreement, OBAID also knew that
22 the Argentinian energy asset was only worth approximately $10 million. Indeed,
23
24
            20
               The closest PSI or any of its subsidiaries ever got to acquiring an interest in the
      Turkmenistan energy asset was through signing a farm-in agreement with Buried Hill in
25    July 2009 under which PSI would play a role in exploiting the Turkmenistan asset (while
26    ownership would remain with Buried Hill). However, the farm-in agreement never went
      into effect, because numerous conditions precedent (including approval by the
27
      government of Turkmenistan) never occured. Hence Buried Hill’s 2018 statement to the
28    UK National Crime Agency that “[a]t no time did PetroSaudi acquire any legal or
      beneficial rights” to the Turkmenistan energy asset.

                                                  278
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 279 of 294 Page ID
                                       #:2568



 1 OBAID’s own company (PSI) paid approximately $10 million to acquire this asset from a
 2 third-party in 2009.
 3         1078. OBAID’s false statements on behalf of PSI and PetroSaudi Cayman about
 4 the PSI Assets falsely induced 1MDB to enter into the Joint Venture and contribute $1
 5 billion to the Joint Venture. 1MDB relied on OBAID’s representations about the
 6 ownership and valuation of the PSI Assets in contributing the $1 billion. 1MDB received
 7 no return on this $1 billion investment.
 8         1079. OBAID’s statements about the specific PSI Assets at issue were also
 9 calculated to induce 1MDB to believe that the Joint Venture would exploit those assets
10 and did in fact induce 1MDB to believe that the Joint Venture would exploit those assets.
11 However, OBAID knew that the Joint Venture would not actually exploit the PSI Assets.
12 Indeed, at the time he pledged the PSI Assets in Turkmenistan and Argentina to the Joint
13 Venture, OBAID was planning to use 1MDB’s money to fund a drilling venture in
14 Venezuela, not Turkmenistan or Argentina. OBAID and MAHONY discussed this
15 Venezuelan drilling venture between themselves in email communication dated
16 September 10, 2009, even as they were concealing from 1MDB’s board that none of
17 1MDB’s money would be used to exploit the PSI Assets and also concealing the fact that
18 no PetroSaudi entity even owned the Turkmenistan PSI Asset.
19         1080. Other individual co-conspirators, including at least LOW and MAHONY,
20 had knowledge of OBAID’s misrepresentations. These individuals were privy to the
21 Joint Venture Agreement and were also privy to the private correspondence (between
22 OBAID, LOW, and MAHONY) disclosing the true ownership and valuation of the PSI
23 Assets. LOW and MAHONY helped facilitate OBAID’s misrepresentations by
24 concealing the truth about these misrepresentations from 1MDB’s Board. The PetroSaudi
25 entities on whose behalf OBAID was speaking (PSI and PetroSaudi Cayman) were also
26 aware of OBAID’s misrepresentations.
27
28



                                               279
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 280 of 294 Page ID
                                       #:2569



 1            b. OBAID and Various PetroSaudi-Owned Companies Used Some of the
 2               Monies Fraudulently Obtained from 1MDB to Capitalize a Drilling
                 Project in Venezuela
 3
 4         1081. As discussed in Section II, roughly $700 million of 1MDB’s $1 billion
 5 investment in the Joint Venture was diverted to the Good Star account in 2009. However,
 6 the remaining $300 million – which OBAID had induced 1MDB to part with by
 7 fraudulently misrepresenting the PSI Assets – was transferred from 1MDB’s bank
 8 account at Ambank in Malaysia to 1MDB PetroSaudi Limited’s bank account at J.P.
 9 Morgan (Suisse) SA (“JPM”) on September 30, 2009, through a correspondent account at
10 J.P. Morgan in the United States. OBAID was an authorized signatory on 1MDB
11 PetroSaudi Limited’s JPM account. As noted above, OBAID was also a Director of
12 1MDB PetroSaudi Limited. Indeed, OBAID was originally the sole Director of 1MDB
13 PetroSaudi Limited and (in such capacity) was the person who authorized the opening of
14 1MDB PetroSaudi Limited’s JPM account, pursuant to a corporate resolution dated
15 September 30, 2009.
16      1082. On December 21, 2009, $50 million of this $300 million was transferred
17 from 1MDB PetroSaudi Limited’s JPM account to PSI’s JPM account. On January 12,
18 2010, the remaining $250 million was transferred from 1MDB PetroSaudi Limited’s JPM
19 account to PSI’s JPM account. OBAID was the lone authorized signatory on PSI’s JPM
20 account and was listed in the account documents as the lone beneficial owner of the
21 account’s assets. As noted above, OBAID was also the CEO of PSI.
22      1083. On January 15, 2010, $185 million of the aforementioned $300 million was
23 transferred from PSI’s JPM account to another JPM account in the name of PetroSaudi
24 Oil Services Ltd. (“PSOSL”), which OBAID caused to be formed on December 11, 2009.
25 Immediately before this $185 million transfer, the PSOSL JPM account was empty.
26 PSOSL was a subsidiary in the PetroSaudi family of companies, whose ultimate owner
27
28



                                               280
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 281 of 294 Page ID
                                       #:2570



 1 was PSI. OBAID was one of two Directors of PSOSL and was the sole authorized
 2 signatory on PSOSL’s JPM account.21
 3         1084. OBAID caused PSOSL to use this $185 million (which, again, OBAID had
 4 fraudulently obtained from 1MDB) to fund an oil and gas drilling project in Venezuela
 5 with the Venezuelan state-owned oil company Petroleos de Venezuela SA (“PDVSA”).
 6 This project was known as the Mariscal Sucre drilling project. First, on or about January
 7 20, 2010, OBAID caused PSOSL to use $46.9 million of the aforementioned $185
 8 million to partially purchase a drillship known as the Neptune Discoverer (“Discoverer”),
 9 paying this money from PSOSL’s JPM account (through a J.P. Morgan correspondent
10 account in the U.S.). Second, on or about January 20, 2010, OBAID caused PSOSL to
11 transfer $120 million of the aforementioned $185 million to PDVSA to guarantee
12 PDVSA’s liabilities and obligations under the drilling project, again transferring this
13 money from PSOSL’s JPM account. Third, on or about January 29, 2010, OBAID
14 caused PSOSL to transfer approximately $7.78 million of the aforementioned $185
15 million to a third-party vendor (Servicios Venezolanos Costa Afuero CA) to provide
16 services for the drilling project, again transferring this money from PSOSL’s JPM
17 account. Fourth, on or about February 1, 2010, OBAID caused PSOSL to transfer $5
18 million of the aforementioned $185 million to another third-party vendor (Offshore
19 Management Inc.) to provide services for the drilling project, again transferring this
20 money from PSOSL’s JPM account. As the sole authorized signatory on this PSOSL
21 account, OBAID directed these payments on behalf of PSOSL.
22         1085. Thus, between January 20, 2010 and February 1, 2010, OBAID caused
23 PSOSL to spend approximately $179.6 million in illicit monies to fund the Mariscal
24 Sucre drilling project. All of this $179.6 million represented money that OBAID had
25 fraudulently obtained from 1MDB.
26
            21
               As part of the fraud scheme, OBAID caused an additional $50 million (out of
27
      the aforementioned $300 million) to be transferred from the PSOSL JPM account to
28    another JPM account in the name of PetroSaudi Holdings on May 5, 2010, and then for
      that $50 million to be transferred into OBAID’s personal JPM account on the same day.

                                                281
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 282 of 294 Page ID
                                       #:2571



 1         1086. As a result of OBAID and PSOSL’s use of these $179.6 million to fund the
 2 Mariscal Sucre drilling project, PDVSA agreed to permit PSOSL to operate the
 3 Discoverer in the drilling project from January 20, 2010 through May 17, 2010. Under
 4 the contract between PDVSA and PSOSL, between March 2010 and August 2010,
 5 PDVSA was directed to pay drilling revenue into PSOSL’s JPM account controlled by
 6 OBAID, including seven payments totaling $68,642,832. These payments were the only
 7 monies that were deposited into PSOSL’s JPM account during this timeframe.
 8         1087.   OBAID played a central role in collecting, disbursing, and personally
 9 profiting from these payments. For example, on March 1, 2010, PDVSA made its first
10 payment of approximately $20.15 million into PSOSL’s JPM account, as compensation
11 for the Discoverer’s services. OBAID personally dictated the downstream flow of this
12 $20.15 million, ordering, inter alia, that 50 percent of this money be sent to PetroSaudi
13 Cayman’s bank account and that 60 percent of the money sent to PetroSaudi Cayman’s
14 bank account be further sent on to OBAID’s personal bank account.
15         1088. Thus, OBAID was a Director and sole account signatory for the company
16 (PSOSL) that capitalized the Venezuelan drilling project with $179.6 million of
17 fraudulently-obtained 1MDB money. And he controlled how the drilling project
18 revenues were used – including funneling millions of dollars of these proceeds into his
19 own personal bank account. Notably, 1MDB saw no return on the $179.6 million in
20 1MDB money that OBAID used for the Venezuelan drilling project. Nor did 1MDB see
21 any return from the broader $300 million of 1MDB money that was transferred to 1MDB
22 PetroSaudi Limited’s account to ostensibly fund the Joint Venture.
23         1089. Furthermore, when OBAID caused another PetroSaudi subsidiary company
24 to make a bond offering to expand the Mariscal Sucre drilling project later in 2010, the
25 bond prospectus promoted OBAID as the driving force behind the drilling project.
26 Specifically, the bond prospectus explained that “PetroSaudi International Limited
27 (‘PSIL’) is a privately owned company incorporated under the laws of the Kingdom of
28 Saudi Arabia. PSIL was co-founded by His Royal Highness Prince Turki Bin Abdullah



                                                282
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 283 of 294 Page ID
                                       #:2572



 1 Bin Abdulaziz Al Saud, son of HM King Abdullah of Saudi Arabia, and Tarek Essam
 2 Ahmad Obaid for the purpose of investing in oil and gas services businesses. Following a
 3 strategic decision of PSIL's shareholders and management to capitalise on the Kingdom
 4 of Saudi Arabia’s strong ties to Venezuela, and recognizing the significant business
 5 potential presented when the ‘Neptune Discoverer’ drillship and its drilling contract
 6 became available for purchase during the course of 2009 and 2010, PSIL’s management
 7 decided to enter the oil and gas industry.” (emphases added). This reference to “PSIL’s
 8 shareholders and management” was a reference to OBAID, who was the co-founder of
 9 PSI, CEO of PSI, 50 percent shareholder of PSI, and the person who exercised control
10 over the drilling project revenues.22
11         1090. As noted immediately above, OBAID wished to expand the scope of the
12 Mariscal Sucre drilling project in the Summer of 2010, leveraging the Discoverer’s
13 ongoing work on this project. Accordingly, he arranged for the purchase of a second
14 drillship, known as the Saturn. The Saturn was purchased using two funding streams:
15 $13 million generated from the Discoverer’s operations, and proceeds of a bond issue
16 generated by the Mariscal Sucre project and secured by the drillships.
17         1091. First, on August 18, 2010, OBAID caused PSOSL to spend $13 million to
18 partially purchase the Saturn. OBAID caused this $13 million to be sent from PSOSL’s
19 JPM account, for which OBAID was the sole authorized signatory. It was sent to an
20 account in the name of Saturn Drillship Invest at Nordea Bank in the UK, through a
21 correspondent account at J.P. Morgan in the United States. OBAID provided phone
22 confirmation to allow this payment to be made.
23         1092. Following the Jan.-Feb. 2010 expenditures described in Paragraph 1084
24 above, PSOSL’s JPM account was essentially empty. However, between March and
25 August 2010, PDVSA paid $68,642,832 into PSOSL’s JPM account as revenue from the
26
            22
               The other 50 percent shareholder of PSI, Prince Turki bin Abdullah Al-Saud,
27
      played no significant operational role in the PetroSaudi family of companies. His main
28    “role” was simply to allow the companies to use the “Saudi” moniker, by virtue of his
      status as a member of the Saudi royal family.

                                                283
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 284 of 294 Page ID
                                       #:2573



 1 Discoverer’s activities in the Mariscal Sucre drilling project. Thus, the $13 million that
 2 PSOSL spent to partially purchase the Saturn in August 2010 comprised revenues of the
 3 Discoverer, which were derived from OBAID and PSOSL’s initial investment of $179.6
 4 million of 1MDB funds into the drilling project. Indeed, in ongoing Malaysian litigation,
 5 POSVL’s own attorney stated that “[t]he US $13 million deposit was paid from monies
 6 received from PDVSA pursuant to the PetroSaudi Discoverer contract . . . .”
 7         1093. Second, the remainder of the Saturn’s purchase price was funded through
 8 the bonds referenced in Paragraph 1090 above, which were issued by another company in
 9 the PetroSaudi family of companies that OBAID caused to be formed, known as PSOS
10 Finance Limited. To successfully raise these bonds to purchase the Saturn, PSOS
11 Finance Limited relied heavily on the pre-existing Mariscal Sucre drilling project (which,
12 again, was capitalized with $179.6 million of fraudulently-obtained 1MDB money).
13 Specifically, the bond prospectus for the Saturn bonds highlighted that the Saturn had a
14 certain future revenue stream because it was slated to join the Mariscal Sucre drilling
15 project. As the bond prospectus stated: “The PetroSaudi Discoverer and, following its
16 acquisition, the Saturn will each provide services to the PDVSA Group (as defined
17 below) on four of its major gas fields (Dragon, Patao, Mejillones & Rio Caribe) as part of
18 the Mariscal Sucre Project offshore Venezuela.” The bond prospectus further stated that
19 one of the “Key Strengths” underlying the Saturn bond offering was that the PetroSaudi
20 group of companies had pre-existing experience working with PDVSA in Venezuela as a
21 result of the Discoverer’s activities in the drilling project. The bond prospectus further
22 stated that the Saturn bonds were jointly and severally guaranteed by several members of
23 the PetroSaudi corporate family,23 and that this guarantee was secured by the ship
24 mortgages on the Saturn and Discoverer.
25
26
27
28          The specific guarantors were PSOSL, PetroSaudi Oil Services (Venezuela) Ltd.
           23

      (“POSVL”), Everlit Pte. Ltd., and Saturn Drillships Pte. Ltd.

                                                 284
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 285 of 294 Page ID
                                       #:2574



 1         1094. Furthermore, the arbitral ruling that generated the arbitral award at issue
 2 here stated that PetroSaudi Oil Services (Venezuela) Ltd.24 was able to obtain a drilling
 3 contract for the Saturn by leveraging the pre-existing work of the Discoverer in the
 4 Mariscal Sucre drilling project. Specifically, the arbitral ruling stated: “The direct award
 5 of the Contract to PetroSaudi, without going through a public tender process, was
 6 permitted under the applicable law (Art 76.1 LCP) and was justified in view of the
 7 urgency for PDVSA to replace the sunken semi-submersible Aban Pearl and considering
 8 PDVSA’s prior experience with another drillship of PetroSaudi in the Dragon field, i.e.
 9 the Discoverer. This is recognized in the minutes of PDVSA’s board meeting of 31
10 August 2010, in which it was decided to authorize the direct award of the Contract to
11 PetroSaudi.” (emphasis added).
12         1095. As previously alleged, the fraudulently-funded Mariscal Sucre project
13 (more specifically, the investment of $179.6 million in 1MDB proceeds to launch the
14 project and obtain the initial Discoverer contract) is what allowed the PetroSaudi family
15 of companies to purchase the Saturn and contract to add the Saturn to the project.
16         1096. On May 17, 2010, OBAID and PSOSL inserted a new PetroSaudi
17 subsidiary company to take over the Discoverer contract from PSOSL and operate the
18 Discoverer in the Mariscal Sucre drilling project. This company was PetroSaudi Oil
19 Services (Venezuela) Ltd. (“POSVL”). POSVL also operated the Saturn after it was
20 purchased in August 2010 and added to the drilling project the next month. And, while
21 PDVSA continued paying some drilling revenues into PSOSL’s JPM account, it began
22 paying other drilling revenues into POSVL’s JPM account beginning in August 2010.25
23 In ongoing Malaysian litigation, POSVL’s own attorney stated that POSVL’s JPM
24 account was “the holding account for drilling contract receipts paid-in by PDVSA . . . .”
25
26
            24
               As discussed below, PetroSaudi Oil Services (Venezuela) Ltd. (“POSVL”) was
27
      the company that eventually operated the Discoverer and operated the Saturn as well.
28          25
               This timing apparently stems from the fact that POSVL’s JPM account was not
      opened until August 5, 2010.

                                                 285
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 286 of 294 Page ID
                                       #:2575



 1         1097. As was the case for PSOSL’s JPM account, OBAID was the sole authorized
 2 signatory on POSVL’s JPM account, and he also was the person who set up the account.
 3 Furthermore, in Form A of the account opening documents, OBAID was listed as the sole
 4 beneficial owner of all assets in the account.
 5         1098. OBAID was also one of three Directors of POSVL. Not only that, but
 6 OBAID was the sole person who carried the title of “Required Director” of POSVL. This
 7 meant that OBAID could sign documents binding the company without any other
 8 Director’s co-signature, and none of the other Directors could sign such documents
 9 without OBAID’s co-signature. Likewise, no board-level decisions of POSVL could be
10 made without OBAID’s approval. In short, by virtue of his status as Required Director,
11 OBAID had full control over POSVL.
12         1099. Any revenues that POSVL obtained from the Mariscal Sucre drilling project
13 were controlled by OBAID. This conclusion is based on the following facts: (1) OBAID
14 was the sole authorized signatory of the POSVL account set up to collect revenues from
15 the drilling project. (2) OBAID was listed on Form A as the sole beneficial owner of the
16 assets in this account. (3) By virtue of his status as Required Director, OBAID had full
17 control over corporate actions taken by POSVL. (4) As shown by his actions on the
18 Discoverer portion of the drilling project, OBAID had a pattern and practice of
19 controlling drilling revenues from this project and diverting millions of dollars of these
20 revenues into his own personal bank accounts. (5) OBAID was the 50 percent owner of
21 the parent company (PSI) that ultimately owned POSVL, and by 2013 was the 100
22 percent owner of PSI. Thus, OBAID was the ultimate owner of POSVL itself. Indeed,
23 when PSOS Finance Limited made another bond offering in 2014, it had this to say about
24 the PetroSaudi group of companies: “The Group is part of a group of companies formed
25 under the umbrella of PSI, an exempted company incorporated under the laws of the
26 Cayman Islands and indirectly wholly-owned by Tarek Obaid . . . In his capacity as Chief
27 Executive Officer, Mr. Obaid is responsible for the PSI Group’s overall management,
28 strategy and senior political relationships.” Similarly, in ongoing Malaysian litigation,



                                                 286
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 287 of 294 Page ID
                                       #:2576



 1 POSVL’s own counsel stated that “Tarek Obaid . . . is now (since 2013) the full ultimate
 2 beneficial owner of the PetroSaudi corporate group (PSI Group) which includes PSOS-
 3 VZ [i.e., POSVL]”.
 4         1100. In sum, OBAID and his co-conspirators identified herein fraudulently
 5 obtained $1 billion from 1MDB, used $179.6 million of this money to launch the
 6 Mariscal Sucre drilling project in Venezuela, used income and bonds generated from the
 7 drilling project to purchase a second drillship (the Saturn) to expand the project, and
 8 controlled the revenues from the two-drillship project. Between 2010 and 2015, OBAID
 9 personally received (in his personal bank accounts) more than $150 million in proceeds
10 of the Discoverer’s and Saturn’s drilling operations, receiving this money from PSOSL’s
11 and POSVL’s JPM accounts. The funds OBAID converted to his personal use, as well as
12 other revenues from the Mariscal Sucre drilling project, are all proceeds of the 1MDB
13 theft. 1MDB received no monies from the Joint Venture.
14         1101. For ease of reference, below is a chart of the PetroSaudi corporate structure
15 shortly after the purchase of the Saturn. In this chart, “TO” means OBAID and “PT”
16 means Prince Turki bin Abdullah Al-Saud, who owned half of the PetroSaudi corporate
17 family until 2013 (at which point OBAID assumed 100 percent ownership).
18
19
20
21
22
23
24
25
26
27
28



                                                287
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 288 of 294 Page ID
                                       #:2577



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
           1102. At least PSI, PetroSaudi Cayman, PSOSL, POSVL, OBAID, MAHONY,
18
     LOW, 1MDB officers, and Malaysian officials identified herein conspired to fraudulently
19
     obtain $1 billion from 1MDB and launder and use a large portion of this money to fund
20
     and operate a drilling project in Venezuela. All of the PetroSaudi corporate entities took
21
     actions in furtherance of the conspiracy, acting through OBAID in his capacity as an
22
     officer of each of these entities.
23
                c. PDVSA Refuses to Pay Some of the Saturn’s Drilling Invoices and an
24
                   Arbitral Panel Awards POSVL an Arbitration Award (the
25                 DEFENDANT ASSETS) Corresponding to Those Unpaid Invoices
26
           1103. As alleged above, the Discoverer and the Saturn were both part of the same
27
     Mariscal Sucre drilling project – a project funded with 1MDB money as well as resulting
28
     bond offerings. While the Discoverer and Saturn were both participants in the same


                                                 288
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 289 of 294 Page ID
                                       #:2578



 1 drilling project, their operations were governed by separate drilling contracts. The
 2 contract governing the Saturn’s operations was a contract between POSVL and PDVSA,
 3 in which POSVL was to operate the Saturn and PDVSA was to pay POSVL for these
 4 drilling services. The contract stated that any disputes were to be resolved by Paris-based
 5 arbitration under the UNCITRAL rules.
 6         1104. The drilling project – including its Saturn component – was highly troubled.
 7 At multiple points, PDVSA ordered the Saturn to cease operations and refused to pay
 8 POSVL for its alleged services (i.e., refused to honor some of the drilling invoices that
 9 POSVL submitted to PDVSA for payment). In 2015, the parties entered into arbitration
10 to adjudicate the adequacy of POSVL’s performance under the contract and the validity
11 of POSVL’s drilling invoices. In 2019, POSVL prevailed in the arbitration and was
12 awarded roughly $380 million as compensation for the drilling services that POSVL had
13 provided through the Saturn.
14         1105. During the pendency of the arbitration, PDVSA had been ordered to place
15 $500 million into escrow with Clyde & Co. in the United Kingdom. At the time of the
16 arbitral ruling, the escrowed amount stood at roughly $329 million. Pursuant to the
17 arbitral ruling, the arbitral award was to be satisfied in part by paying POSVL the entirety
18 of these escrowed funds (with PDVSA to owe POSVL roughly $50 million in addition to
19 these escrowed funds). In March 2020, Clyde & Co. transferred these funds to the Court
20 Funds Office of the High Court of Justice in the UK. The Court Funds Office continues
21 to hold the main corpus of the funds, though portions of the award are being released on a
22 monthly basis to POSVL’s attorneys. The arbitration award, in its entirety, constitutes
23 the DEFENDANT ASSETS in this case and represents funds owed by PDVSA to
24 POSVL as revenues from the Saturn’s operations in the Mariscal Sucre drilling project.
25         1106. As set forth above, OBAID and his co-conspirators launched the Mariscal
26 Sucre drilling project with $179.6 million in funds derived from proceeds of
27 misappropriation of public funds and fraud against 1MDB and then expanded the project,
28 including through the purchase and operation of the Saturn. As a result, the revenues of



                                                289
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 290 of 294 Page ID
                                       #:2579



 1 the Mariscal Sucre drilling project, including the arbitral award, constitute or are derived
 2 from proceeds traceable to the conspiracy to fraudulently obtain funds from 1MDB.
 3         1107. As further set forth above, OBAID and his co-conspirators engaged in a
 4 conspiracy to conduct or attempt to conduct monetary transactions, occurring in part in
 5 the United States, knowing that the transactions involved more than $10,000 in funds
 6 derived from proceeds of misappropriation of public funds and fraud against 1MDB. As
 7 a result, the revenue from the Mariscal Sucre drilling project, including the arbitral award,
 8 is traceable to property involved in a conspiracy to commit a money laundering
 9 transaction, or attempted money laundering transaction, involving the proceeds of
10 specified unlawful activity.
11         1108. As further set forth above, OBAID and his co-conspirators, through a web
12 of corporate structures and financial transactions, engaged in a conspiracy to conduct or
13 attempt to conduct monetary transactions, occurring in part in the United States, that were
14 designed to conceal or disguise the nature, location, source, ownership or control of
15 proceeds of misappropriation of public funds and fraud against 1MDB. As a result, the
16 revenue from the Mariscal Sucre drilling project, including the arbitral award, is traceable
17 to property involved in a conspiracy to commit a money laundering transaction, or
18 attempted money laundering transaction, involving the proceeds of specified unlawful
19 activity.
20                                FIRST CLAIM FOR RELIEF
21                                  (18 U.S.C. § 981(a)(1)(C))
22         1109. Paragraphs 1 through 1108 above are incorporated by reference as if fully
23 set forth herein.
24         1110. The DEFENDANT ASSETS are property that constitute, and are derived
25 from, proceeds traceable to one or more violations of: (i) a foreign offense involving the
26 misappropriation of public funds by or for the benefit of a public official (18 U.S.C.
27 § 1956(c)(7)(B)(iv)); (ii) wire fraud (18 U.S.C. § 1343); and (iii) international
28 transportation or receipt of stolen or fraudulently obtained property (18 U.S.C. § 2314)



                                                 290
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 291 of 294 Page ID
                                       #:2580



 1 and receipt of stolen money (18 U.S.C. § 2315), each of which is a specified unlawful
 2 activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
 3 conspiracy to commit such offenses.
 4          1111. The DEFENDANT ASSETS are therefore subject to forfeiture to the
 5    United States pursuant to 18 U.S.C. § 981(a)(1)(C).
 6
 7                                SECOND CLAIM FOR RELIEF
 8                                  (18 U.S.C. § 981(a)(1)(A))
 9          1112. Paragraphs 1 through 1111 above are incorporated by reference as if fully
10    set forth herein.
11          1113. The DEFENDANT ASSETS are traceable to property involved in one or
12 more transactions or attempted transactions in violation of section 18 U.S.C. § 1957 and a
13 conspiracy to commit such offenses in violation of section 18 U.S.C. § 1956(h).
14 Specifically, the DEFENDANT ASSETS are traceable to property involved in one or
15 more monetary transactions, attempted transactions, and a conspiracy to conduct or
16 attempt to conduct such transactions in criminally derived property of a value greater than
17 $10,000 that was derived from specified unlawful activities, that is: (i) a foreign offense
18 involving the misappropriation of public funds by or for the benefit of a public official
19 (18 U.S.C. § 1956(c)(7)(B)(iv)); (ii) wire fraud (18 U.S.C. § 1343); and (iii) international
20 transportation or receipt of stolen or fraudulently obtained property (18 U.S.C. § 2314)
21 and receipt of stolen money (18 U.S.C. § 2315).
22          1114. The DEFENDANT ASSETS are therefore subject to forfeiture pursuant to
23    18 U.S.C. § 981(a)(1)(A).
24
25
26
27
28



                                                 291
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 292 of 294 Page ID
                                       #:2581



 1                                 THIRD CLAIM FOR RELIEF
 2                                    (18 U.S.C. § 981(a)(1)(A))
 3          1115. Paragraphs 1 through 1114 above are incorporated by reference as if fully
 4    set forth herein.
 5          1116. The DEFENDANT ASSETS are traceable to property involved in one or
 6    more transactions, or attempted transactions in violation of section 18 U.S.C.
 7    § 1956(a)(1)(B)(i) and a conspiracy to commit such offenses in violation of section 18
 8    U.S.C. § 1956(h). Specifically, the DEFENDANT ASSETS are traceable to property
 9    involved in one or more financial transactions, attempted transactions, and a conspiracy
10    to conduct or attempt to conduct such transactions involving the proceeds of specified
11    unlawful activity, that is: (i) a foreign offense involving the misappropriation of public
12    funds by or for the benefit of a public official (18 U.S.C. § 1956(c)(7)(B)(iv)); (ii) wire
13    fraud (18 U.S.C. § 1343); and (iii) international transportation or receipt of stolen or
14    fraudulently obtained property (18 U.S.C. § 2314) and receipt of stolen money (18
15    U.S.C. § 2315), and were designed in whole or in part to conceal or disguise the nature,
16    the location, the source, the ownership or the control of the proceeds of the specified
17    unlawful activities in violation of 18 U.S.C. § 1956(a)(1)(B)(i).
18          1117. The DEFENDANT ASSETS are therefore subject to forfeiture pursuant to
19    18 U.S.C. § 981(a)(1)(A).
20          WHEREFORE, plaintiff United States of America prays that:
21           (a)   due process issue to enforce the forfeiture of the DEFENDANT ASSETS;
22           (b)   due notice be given to all interested parties to appear and show cause why
23          forfeiture should not be decreed;
24          //
25          //
26          //
27          //
28          //



                                                   292
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 293 of 294 Page ID
                                       #:2582



 1           (c)   this Court decree forfeiture of the DEFENDANT ASSETS to the United
 2    States of America for disposition according to law; and
 3           (d)   for such other and further relief as this Court may deem just and proper,
 4    together with the costs and disbursements of this action.
 5
 6     Dated: July 6, 2021                     Respectfully submitted,
 7
                                               DEBORAH CONNOR
 8                                             Chief, MLARS
 9
                                                   /s/ Joshua L. Sohn
10                                             JONATHAN BAUM
11                                             BARBARA Y. LEVY
                                               JOSHUA L. SOHN (CBN: 250105)
12                                             Trial Attorneys, MLARS
13
14                                             Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 293
     Case 2:20-cv-08466-DSF-PLA Document 90 Filed 07/06/21 Page 294 of 294 Page ID
                                       #:2583




 1
                                           VERIFICATION
 2
 3
             I, Sean Fern, hereby verify and declare under penalty of perjury that I am a
 4
       Special Agent with the Federal Bureau of Investigation, that I have read the foregoing
 5
       Verified Complaint for Forfeiture In Rem and know the contents thereof, and that the
 6
       factual allegations contained in the Verified Complaint are true to the best of my
 7
       knowledge and belief.
 8
             I further verify and declare under penalty of perjury that the sources of my
 9
       knowledge and information and the grounds of my belief are official files and records of
10
       the United States, publicly available files and historical information, information
11
       supplied to me by other law enforcement officers, experts, and other witnesses, as well
12
       as my investigation in this case, together with others, as a Special Agent of the Federal
13
       Bureau of Investigation.
14
15
16
       Executed this ,~   day of   Ju ly       , 2021, at   Jvlw Juti: I   tV) .
17
18
19
20                                      Special Agent
21                                      Federal Bureau of Investigation

22
23
24
25
26
27
28
